Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 1 of 109 PageID #: 902




                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF KENTUCKY
                                          AT OWENSBORO
                                      4:17-cv-00017-JHM-HBB

         - - - - - - - - - - - - - - - x

         CYNTHIA GAY BORUM, as
         Administratrix of the Estate
         of Nicole Alyce Borum,

                               Plaintiff,
         v.
         JUNG WOOK        KANG SMITH, MD,
         DEACONESS        CLINIC, INC.,
         DEACONESS        HOSPITAL, INC.,
         DEACONESS        HEALTH SYSTEM, INC.,

                             Defendants.

         - - - - - - - - - - - - - - - x

                       DEPOSITION of ROBERT L. GOLDSTEIN, M.D., taken
         by Defendants at the offices of Fink & Carney
         Reporting and Video Services, 39 West 37th Street,
         Sixth Floor, New York, New York 10018, on Monday, July
         8, 2019, commencing at 10:00 o'clock a.m., before Tina
         DeRosa, a Shorthand (Stenotype) Reporter and Notary
         Public within and for the State of New York.




                                                                                    EXHIBIT B
                                  Fink & Carney Reporting and Video Services
      39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 2 of 109 PageID #: 903


                                                      Page 2                                                    Page 4
        (1)                                                         (1)                  Goldstein, M.D.
        (2)    A P P E A R A N C E S:                               (2)   little bit of a head cold so I may be coughing
        (3)
                                                                    (3)   through some questions or my voice may get a
                    ELLIS LAW GROUP, PLLC                           (4)
        (4)                                                               little croaky, so if you don't hear me or don't
                       Attorneys for Plaintiff
                                                                    (5)   understand my question please ask me to repeat
                       517 West Ormsby Avenue
        (5)                                                         (6)   it or rephrase it and I'm happy to do so.
                       Louisville, Kentucky 40203
        (6)         BY: ANTHONY P. ELLIS, Esq.                      (7)          A Sure.
        (7)                                                         (8)          Q Okay. Let's start out with your
        (8)                                                         (9)   background and education and training, Dr.
                    PHILLIPS PARKER ORBERSON & ARNETT, PLC         (10)
        (9)
                                                                          Goldstein. Are you a native of New York?
                       Attorneys for Defendants
                                                                   (11)          A Yes. I've lived here most of my
                       716 West Main Street, Suite 300
        (10)                                                       (12)   life.
                       Louisville, Kentucky 40202
        (11)        BY: KATHERINE T. WATTS, Esq.                   (13)          Q Okay. And you've provided us with
        (12)                                                       (14)   a CV and I can hand it to you and my first
        (13)                                                       (15)   question is, is this your most recent CV that
        (14)                                                       (16)   was provided to us. Is it up to date?
        (15)
                                                                   (17)          A Yes, it is.
        (16)
                                                                   (18)          Q Okay. And unfortunately, you
        (17)
        (18)                                                       (19)   don't include years on your CV so that's going
        (19)                                                       (20)   to make some of my questions to --
        (20)                                                       (21)          A That's the new style.
        (21)                                                       (22)          Q It's going to add quite a bit of
        (22)
                                                                   (23)   questions to my questions.
        (23)
                                                                   (24)          A I'm happy to fill in the blanks.
        (24)
                                                                   (25)          Q Did you bring a copy of your CV
        (25)



                                                      Page 3                                                    Page 5
         (1)                 Goldstein, M.D.                        (1)                Goldstein, M.D.
         (2)    R O B E R T L. G O L D S T E I N, M.D.,             (2)   with you today?
         (3)         called as a witness, having been first         (3)         A No.
         (4)         duly sworn by Tina DeRosa, a Notary            (4)         Q You did not?
         (5)         Public within and for the State of New         (5)         A No.
         (6)         York, was examined and testified as            (6)         Q Let's start with your education.
         (7)         follows:                                       (7)   You graduated from Washington Square College and
         (8)    EXAMINATION                                         (8)   it says NYU. Was Washington Square College part
         (9)    BY MS. WATTS:                                       (9)   of NYU?
        (10)          Q Good morning, Dr. Goldstein.               (10)                 MR. ELLIS: I think he may
        (11)          A Good morning.                              (11)           have a copy. May I see that binder
        (12)          Q Am I saying that right, Goldstein?         (12)           real quick?
        (13)          A Yes.                                       (13)                 MS. WATTS: Sure.
        (14)          Q My name is Katie Watts. I                  (14)                 MR. ELLIS: Sorry to
        (15)    represent all the Defendants in this case, Dr.     (15)           interrupt, Katie.
        (16)    Smith and the Deaconess entities that have been    (16)                 MS. WATTS: No, that's okay.
        (17)    sued by Nicole Borum's Estate.                     (17)                 MR. ELLIS: But it's if
        (18)              I understand that you are here as        (18)           going to help.
        (19)    an expert witness on behalf of the Plaintiff; is   (19)                 MS. WATTS: I assume you
        (20)    that correct?                                      (20)           gave him his first disclosure.
        (21)          A That's correct, yes.                       (21)                 MR. ELLIS: Well, yes. So I
        (22)          Q Okay. And let's see, I know you            (22)           think it may be in here. Yes, trial
        (23)    have given a lot of depositions before so I        (23)           testimony and CV, but it's not
        (24)    won't belabor the rules of depositions and         (24)           stapled. There you go.
        (25)    things like that, but I will tell you I've got a   (25)



                                                                                             EXHIBIT
                                                                                         2 (Pages 2 to B5)
                                  Fink & Carney Reporting and Video Services
      39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 3 of 109 PageID #: 904


                                                     Page 6                                                    Page 8
         (1)               Goldstein, M.D.                         (1)                Goldstein, M.D.
         (2)   BY MS. WATTS:                                       (2)          take a break I would like to look
         (3)        Q And, actually, Doctor, before we             (3)          through those materials and I want
         (4)   go through your CV I want to get an inventory of    (4)          to attach as Exhibit 1 everything
         (5)   the materials you have in front of you here         (5)          that's contained within the blue
         (6)   today.                                              (6)          folder that's in front of him.
         (7)            Mr. Ellis had just started going           (7)        A Of course.
         (8)   through a white binder. What's contained within     (8)                (A folder containing various
         (9)   the white binder there?                             (9)          materials was marked as Deposition
        (10)        A This binder has my report, my CV,           (10)          Exhibit No. 1 for identification, as
        (11)   a number of depositions which I reviewed and I     (11)          of this date.)
        (12)   think there are some articles from the             (12)        Q What's in the pile next to it?
        (13)   literature in here, is that correct.               (13)        A This is just the Notice of
        (14)        Q Okay. Are the materials in the              (14)   Deposition and yet another copy of my report.
        (15)   white binder, are those materials that you         (15)        Q Okay. That looks like it has some
        (16)   reviewed prior to authoring your report?           (16)   notes on it.
        (17)        A Some of them are and some of them           (17)        A That I made some notes on, yes.
        (18)   I reviewed subsequently.                           (18)        Q All right. Then we'll add that to
        (19)        Q Okay. So you were not in                    (19)   Exhibit 1 as well.
        (20)   possession of the white binder in its current      (20)        A I'll put it in the folder.
        (21)   form prior to authoring your report?               (21)        Q In the blue folder, perfect.
        (22)        A That's correct.                             (22)                MS. WATTS: So Exhibit 1
        (23)        Q All right. Is the white binder              (23)          will be everything that he has with
        (24)   something that was provided to you by Mr. Ellis    (24)          him that's not in the white binder.
        (25)   in preparation for your deposition?                (25)          Is that fair, Tony?


                                                     Page 7                                                    Page 9
         (1)                 Goldstein, M.D.                       (1)                Goldstein, M.D.
         (2)         A Yes.                                        (2)                 MR. ELLIS: I think it is.
         (3)         Q And we'll parse out what's in it            (3)                 Do you have other stuff in
         (4)   and what you had prior to your report a little      (4)           your bag, Doctor?
         (5)   bit later. And the materials that are in front      (5)                 THE WITNESS: I have a whole
         (6)   of you, could you tell me what you have?            (6)           bunch of articles from the
         (7)         A I have some handwritten notes               (7)           literature.
         (8)   which I prepared for the deposition today to        (8)                 MR. ELLIS: Okay. And what
         (9)   hopefully expedite my testimony, to find            (9)           about the medical records.
        (10)   information at my fingertips, if possible.         (10)                 THE WITNESS: I have all of
        (11)              I have a copy of my report of           (11)           the complete medical records from
        (12)   March 8, 2019. I have a copy of the clinical       (12)           Ms. Powell, Dr. Smith, Bowling
        (13)   treatment records of Ms. Powell.                   (13)           Green. I have the coroner's report.
        (14)         Q Okay.                                      (14)           I have the depositions of Dr. Smith,
        (15)         A A summary, a handwritten summary           (15)           Ms. Powell, Cynthia Gay Borum and I
        (16)   of my notes taken going through the deposition     (16)           think Dr. White.
        (17)   of Cynthia Gay Borum. Likewise, my notes going     (17)   BY MS. WATTS:
        (18)   through and summarizing in my own words the        (18)        Q Okay. On those deposition
        (19)   deposition transcript of Syrus Powell.             (19)   transcriptS and medical records that are in your
        (20)   Likewise, my notes summarizing the deposition of   (20)   bag, did you make any notes on those
        (21)   Dr. Smith.                                         (21)   transcripts?
        (22)              My various invoices in this case        (22)        A I don't know if I made notes or
        (23)   that I have submitted and two or three articles    (23)   just underlined and circled things.
        (24)   that I reviewed prior to preparing my report.      (24)        Q All right.
        (25)                  MS. WATTS: Okay. When we            (25)                 MR. ELLIS: Katie, DO you

                                                                                            EXHIBIT
                                                                                        3 (Pages 6 to B9)
                                  Fink & Carney Reporting and Video Services
      39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 4 of 109 PageID #: 905


                                                   Page 10                                                  Page 12
         (1)                  Goldstein, M.D.                     (1)                   Goldstein, M.D.
         (2)             want us to go through and we can         (2)    Square College in '65?
         (3)             produce to you any marked up things.     (3)           A In '60.
         (4)                  MS. WATTS: Anything that's          (4)           Q In '60?
         (5)             marked up, yes, that's fine. Thank       (5)           A I'm sorry, did I say '65.
         (6)             you.                                     (6)           Q Yes.
         (7)                  MR. ELLIS: I'll do that.            (7)           A I misunderstood. I thought you
         (8)            Q All right. Back to your CV now.         (8)    were talking about medical school.
         (9)            A Yes.                                    (9)                Yes, I graduated from Washington
        (10)            Q So if you could get a copy of          (10)    Square in 1960.
        (11)    that.                                            (11)           Q 1960. So then you started at
        (12)                   MR. ELLIS: Do you want to         (12)    Chicago Medical School in '61?
        (13)              make, and we'll just send an e-mail    (13)           A Correct.
        (14)              to you --                              (14)           Q You completed your medical degree
        (15)                   MS. WATTS: Yes, we'll make        (15)    at University of Chicago?
        (16)              the markups of records.                (16)           A '65.
        (17)                   MR. ELLIS: As Exhibit 2?          (17)           Q In '65, got it.
        (18)                   MS. WATTS: Yes. Markups of        (18)                All right. And I understand from,
        (19)              records and deposition transcripts     (19)    I've been a student of your prior testimony,
        (20)              will be Exhibit 2.                     (20)    that you didn't obtain your law degree until a
        (21)                   (Markups of records and           (21)    little bit later in life. So let's stick with
        (22)              deposition transcripts were marked     (22)    your medical education.
        (23)              as Deposition Exhibit No. 2 for        (23)                Directly after completing medical
        (24)              identification, as of this date.)      (24)    school in '65 you then completed a medical
        (25)                                                     (25)    internship here in Manhattan?


                                                   Page 11                                                  Page 13
         (1)               Goldstein, M.D.                        (1)                Goldstein, M.D.
         (2)   BY MS. WATTS:                                      (2)         A Yes, in Lower Manhattan. The
         (3)        Q So your undergraduate training at           (3)   hospital was known as Beekman Downtown at the
         (4)   Washington Square College, is that part of NYU?    (4)   time. Now it's part of Columbia Presbyterian
         (5)        A Well, Washington Square College is          (5)   and it's called the New York Presbyterian Lower
         (6)   the undergraduate liberal arts school which is     (6)   Manhattan Hospital.
         (7)   part of New York University.                       (7)         Q Okay. And that was an internship
         (8)        Q All right. And what was your                (8)   in internal medicine?
         (9)   degree in?                                         (9)         A Yes, in '66.
        (10)        A I had a BA degree pre-medical,             (10)         Q And then you did a two-year
        (11)   majored in chemistry and I had two majors,        (11)   psychiatry residency at Kingsborough?
        (12)   chemistry and English literature.                 (12)         A Yes.
        (13)        Q And what year did you graduate             (13)         Q Is that here in Manhattan?
        (14)   from there?                                       (14)         A It's in Brooklyn. Those were the
        (15)        A '65.                                       (15)   first two years of psychiatric residency. The
        (16)        Q Did you immediately then go to             (16)   total is a three-year program.
        (17)   medical school?                                   (17)         Q Okay. So then your third year of
        (18)        A I was entertaining going into              (18)   the residency you completed at Bellevue, NYU
        (19)   biochemical research and I took some courses at   (19)   Bellevue?
        (20)   Columbia and then went to medical school          (20)         A Correct.
        (21)   sometime during the subsequent year.              (21)         Q And then an additional half year
        (22)        Q Okay.                                      (22)   fellowship?
        (23)        A So, in other words, I started              (23)         A It's just a little more
        (24)   medical school in '61.                            (24)   complicated.
        (25)        Q You graduated from Washington              (25)         Q Sure.


                                                                                         EXHIBIT
                                                                                   4 (Pages       B
                                                                                            10 to 13)
                                  Fink & Carney Reporting and Video Services
      39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 5 of 109 PageID #: 906


                                                   Page 14                                                   Page 16
         (1)               Goldstein, M.D.                        (1)               Goldstein, M.D.
         (2)        A The third year of my residency in           (2)         A Correct.
         (3)   Bellevue was contemporaneous with a child and      (3)         Q All right. At some point you went
         (4)   adolescent psychiatry fellowship. The first        (4)   to law school. What years did you go to law
         (5)   year of that fellowship was counted as my third    (5)   school?
         (6)   year of psychiatric residency. And then I took     (6)         A I attended law school from '81 and
         (7)   an additional half a year of the fellowship.       (7)   graduated in '84.
         (8)        Q Okay.                                       (8)         Q All right. And what precipitated
         (9)        A So I was at NYU Bellevue for a              (9)   that foray?
        (10)   year and a half.                                  (10)         A It was primarily to enhance my
        (11)        Q All right. And what year did you           (11)   academic career such as it was at the time. I
        (12)   complete that fellowship. Let's see. I think      (12)   had done some work in forensic psychiatry. I
        (13)   we're up to you did your internship in '66.       (13)   had written some articles that were published in
        (14)        A It was in July of 1960, I guess.           (14)   forensic psychiatry and I thought that having a
        (15)        Q '70?                                       (15)   law degree would enhance my knowledge in the
        (16)        A I'm sorry, 1970.                           (16)   field and my ability to advance academically.
        (17)        Q All right.                                 (17)         Q Did it?
        (18)        A It started in January of '69 and I         (18)         A Yes.
        (19)   was there until July of 1970.                     (19)         Q Okay.
        (20)        Q Okay. And then did you directly            (20)         A Well, hopefully, yes, it did.
        (21)   go into your fellowship in psychoanalytic         (21)         Q After law school you practiced law
        (22)   psychotherapy?                                    (22)   for about a year at a plaintiff's firm that
        (23)        A Yes. I was at Hillside from '70            (23)   represented individuals who filed medical
        (24)   to '72.                                           (24)   malpractice actions in products liability
        (25)        Q What is psychoanalytic                     (25)   actions?


                                                   Page 15                                                   Page 17
         (1)                Goldstein, M.D.                       (1)                 Goldstein, M.D.
         (2)   psychotherapy?                                     (2)         A Yes. Technically I worked for
         (3)         A It was specialized training in a           (3)   this firm maybe eight to ten hours a week
         (4)   form of interpersonal psychotherapy which is I     (4)   finishing up some work I had done for them, some
         (5)   guess a modality of psychotherapy that is based    (5)   research work I had done for them while still in
         (6)   more on Freudian principles.                       (6)   law school.
         (7)         Q That differs from cognitive                (7)             So I worked for them on a
         (8)   behavioral therapy?                                (8)   part-time basis for that period of time. So
         (9)         A Yes. It's more of a so-called              (9)   technically I was a member of their law firm.
        (10)   insight oriented psychotherapy which supposedly   (10)         Q So the answer to my question is
        (11)   is more in-depth psychotherapy.                   (11)   correct. After law school you practiced law for
        (12)         Q Okay. Is it geared towards                (12)   about a year at a plaintiff's firm that
        (13)   specific psychiatric diagnosis?                   (13)   represented individuals who filed malpractice
        (14)         A It can be used to treat any sort          (14)   and liability actions?
        (15)   of psychiatric condition, any psychiatric         (15)         A On a part-time basis, yes.
        (16)   diagnosis.                                        (16)         Q It was a fantasy of yours to
        (17)         Q All right. You do not have any            (17)   become a plaintiff's attorney?
        (18)   training in family medicine; is that correct?     (18)         A It was never a -- somebody said it
        (19)         A No.                                       (19)   was a fantasy of mine. I don't think it was.
        (20)         Q Okay. There are family medicine           (20)         Q You don't think it was?
        (21)   residencies and you have not completed one of     (21)         A No.
        (22)   those?                                            (22)         Q All right. Have you ever
        (23)         A Correct.                                  (23)   testified it was fantasy of yours?
        (24)         Q And you have not completed an             (24)         A I don't think so.
        (25)   internal medicine residency?                      (25)         Q You don't think so.


                                                                                         EXHIBIT
                                                                                   5 (Pages       B
                                                                                            14 to 17)
                                  Fink & Carney Reporting and Video Services
      39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 6 of 109 PageID #: 907


                                                   Page 18                                                    Page 20
         (1)                 Goldstein, M.D.                       (1)                Goldstein, M.D.
         (2)        A I was asked the question.                    (2)         A I guess an adult is defined as
         (3)        Q Okay.                                        (3)   somebody that's over 19.
         (4)        A Or I might have said it was a                (4)         Q Okay.
         (5)   fantasy. I forget my exact response.                (5)         A There is a Board in the child and
         (6)        Q Do you recall testifying in the              (6)   adolescent psychiatry that goes up to age 20, I
         (7)   Nancy Legg versus United States of America case?    (7)   guess.
         (8)        A I'm sorry, Nancy?                            (8)         Q Okay. And why in psychiatry are
         (9)        Q Nancy Legg, L-E-G-G. She was the             (9)   adults treated differently than children and
        (10)   Estate of Jeffrey Legg.                            (10)   adolescents?
        (11)        A Jeffrey Legg. Yes, I did testify            (11)         A Things have become so super
        (12)   in that.                                           (12)   specialized that the types of mental illness,
        (13)        Q Okay. On Page 10 you were asked             (13)   the presentation of mental illness, the
        (14)   was it ever a fantasy of yours to become a         (14)   treatment measures, the research that's done can
        (15)   plaintiff's attorney. You answered, it was.        (15)   be differentiated between children and adults,
        (16)   That's a good word. It was a fantasy.              (16)   adolescents and adults. So there is a very
        (17)        A Okay. Just a fantasy.                       (17)   specialized distinction between those two
        (18)        Q All right. You maintain an active           (18)   subspecialties.
        (19)   New York law license?                              (19)         Q Okay. Does psychiatry recognize
        (20)        A I'm a member of the Bar in good             (20)   that children and adolescents are still
        (21)   standing, yes.                                     (21)   incapable of making their own decisions, whereas
        (22)        Q Okay. Are you Board-certified?              (22)   adults generally are independent and make their
        (23)        A I'm Board-certified in adult                (23)   own decisions?
        (24)   psychiatry.                                        (24)         A Well, minors generally have to
        (25)        Q And how long have you been                  (25)   rely on their parents or guardians to make a


                                                   Page 19                                                    Page 21
         (1)                Goldstein, M.D.                        (1)               Goldstein, M.D.
         (2)   Board-certified in adult psychiatry?                (2)   number of treatment decisions and with some
         (3)         A I'm trying to remember exactly              (3)   exceptions for so-called emancipated minors and
         (4)   when I took the Boards. I guess sometime in         (4)   there are other categories where minors can make
         (5)   '76.                                                (5)   their own treatment decisions, but basically
         (6)         Q Okay. Do you have to recertify?             (6)   they are dependent in most cases on their
         (7)         A No. But I was so-called                     (7)   parents or guardian.
         (8)   grandfathered in.                                   (8)        Q So the answer to my question is
         (9)         Q Okay. And students in the last, I           (9)   yes, psychiatry does recognize that there's a
        (10)   don't know, two or three decades who have become   (10)   difference in decision-making between adults and
        (11)   Board-certified they have to recertify every       (11)   children and adolescents?
        (12)   seven to ten years?                                (12)        A With some exceptions, yes.
        (13)         A Yes. I think maybe five or six             (13)        Q You've talked a little bit about
        (14)   years after I was Board-certified that became      (14)   forensic psychiatry and how you started out
        (15)   the prevailing rule, but those who had been        (15)   doing some forensic psychiatry.
        (16)   Board-certified before were grandfathered in and   (16)            Do you regard yourself as a
        (17)   did not have to be recertified.                    (17)   forensic psychiatrist?
        (18)         Q Okay. So you have not had to take          (18)        A No. I mean technically, no.
        (19)   a Board certification exam since you were first    (19)        Q Okay. Explain that.
        (20)   Board-certified in 1976?                           (20)        A Well, I think a forensic
        (21)         A Correct.                                   (21)   psychiatrist is somebody that most of their
        (22)         Q That raises another question. You          (22)   professional activities are in the forensic
        (23)   said you're Board-certified in adult psychiatry.   (23)   area. They may work in a court clinic or they
        (24)   What are the age breakdowns in psychiatry. What    (24)   may work in a correctional institution or they
        (25)   is an adult defined as?                            (25)   may primarily, you know, work as a consultant or


                                                                                          EXHIBIT
                                                                                    6 (Pages       B
                                                                                             18 to 21)
                                  Fink & Carney Reporting and Video Services
      39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 7 of 109 PageID #: 908


                                                   Page 22                                                   Page 24
         (1)                Goldstein, M.D.                       (1)               Goldstein, M.D.
         (2)   an expert in litigation.                           (2)   applied for Board certification in forensic
         (3)            I consider myself a general adult         (3)   psychiatry?
         (4)   psychiatrist who from time to time does            (4)        A I guess there's a limit to -- I
         (5)   consulting work in the forensic area and writes    (5)   have a law degree so I didn't think it was
         (6)   and publishes many forensic articles and has       (6)   necessary. I didn't think it was necessary to
         (7)   taught in forensic programs. But I don't regard    (7)   take the Boards in forensic psychiatry.
         (8)   myself primarily as a forensic psychiatrist and    (8)        Q Okay. When forensic
         (9)   I never took the forensic psychiatry Board.        (9)   psychiatrists -- do forensic psychiatrist apply
        (10)         Q Right. You're not Board-certified         (10)   certain methodologies in their review of
        (11)   as a forensic psychiatrist?                       (11)   forensic cases that are different than those
        (12)         A Correct.                                  (12)   applied by general psychiatrists?
        (13)         Q Did you ever regard yourself as a         (13)        A It depends on the specific issues
        (14)   forensic psychiatrist?                            (14)   that are raised, but in general what forensic
        (15)         A At some times I think I was               (15)   psychiatry or psychiatrists do is apply clinical
        (16)   qualified as a forensic psychologist in various   (16)   psychiatric knowledge and expertise to a
        (17)   cases.                                            (17)   particular legal issue that comes up in a legal
        (18)         Q Okay. So you like to write in             (18)   context.
        (19)   forensic psychiatry and teach in forensic         (19)        Q Okay.
        (20)   psychiatry, but you don't want to go so far as    (20)        A So the only difference is that the
        (21)   to actually take the Board to qualify to be a     (21)   application of psychiatric knowledge and
        (22)   forensic psychiatrist?                            (22)   expertise is applied to legal issues in usually
        (23)                 MR. ELLIS: Objection.               (23)   completely legal context.
        (24)         A Because I don't regard it as my           (24)        Q All right. Do they use certain
        (25)   primary professional activity.                    (25)   methodologies to eliminate conformation bias and


                                                   Page 23                                                   Page 25
         (1)               Goldstein, M.D.                       (1)                 Goldstein, M.D.
         (2)        Q Forensic psychiatry has its own            (2)    hindsight bias?
         (3)   association, the American Association of          (3)          A Again, they try to eliminate all
         (4)   Forensic Psychiatry. Are you familiar with it?    (4)    bias and apply psychiatric knowledge in a
         (5)        A There's an organization of which           (5)    neutral and objective way to whatever the issue
         (6)   I'm a member of the American Academy of           (6)    is at stake.
         (7)   Psychiatry and the Law.                           (7)          Q Do you apply those same
         (8)        Q I think there's another one.               (8)    methodologies in your review?
         (9)        A There may be others, too.                  (9)          A Yes.
        (10)        Q You're right. American Academy of          (10)         Q Okay. And what are those
        (11)   Psychiatry and the Law. And you are a member of   (11)   methodologies. How do you go about eliminating
        (12)   that organization?                                (12)   conformation bias and hindsight bias?
        (13)        A Yes.                                       (13)         A I usually always go into a case
        (14)        Q And that's an organization of              (14)   without preconceptions. I try to evaluate the
        (15)   forensic psychiatrists?                           (15)   issues, to apply evidence based psychiatric
        (16)        A Yes, it is.                                (16)   methodology or treatment to whatever the issues
        (17)        Q Okay. Do you hold any positions            (17)   are and to give an as accurate and objective a
        (18)   in that organization?                             (18)   conclusion or opinion as I can in a particular
        (19)        A For many years I have been an              (19)   case.
        (20)   officer of the Tristate Chapter of that           (20)         Q Do you evaluate everyone involved
        (21)   organization.                                     (21)   in the case or only the defendant's conduct?
        (22)        Q Okay. Even though you don't                (22)         A It depends on the kind of case and
        (23)   consider yourself a forensic psychiatrist?        (23)   some cases collateral interviews are important
        (24)        A Correct.                                   (24)   and helpful. In some cases a review of records
        (25)        Q Is there a reason you haven't              (25)   is sufficient because the records speak for


                                                                                         EXHIBIT
                                                                                   7 (Pages       B
                                                                                            22 to 25)
                                  Fink & Carney Reporting and Video Services
      39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 8 of 109 PageID #: 909


                                                   Page 26                                                   Page 28
         (1)                Goldstein, M.D.                        (1)                Goldstein, M.D.
         (2)   themselves. So it depends on the individual         (2)   academic activities.
         (3)   matter.                                             (3)         Q Okay. So in that role you weren't
         (4)         Q I'm sorry, my question probably             (4)   providing continuing psychiatric care to
         (5)   wasn't clear. When you're looking for whether       (5)   patients. You were more doing forensic
         (6)   the standard of care was met, are you looking       (6)   evaluations to provide to the court; is that
         (7)   for whether the standard of care was met only by    (7)   fair?
         (8)   the defendants in the case or are you looking at    (8)         A Correct. There was no patient
         (9)   the actions of everybody involved?                  (9)   care involved.
        (10)         A It depends on the particular case.         (10)         Q Okay. It was essentially you
        (11)         Q So sometimes you might only look           (11)   would see the inmate or the person one time and
        (12)   at the defendants?                                 (12)   provide an evaluation to the court and then you
        (13)         A Well, I mean if the issue is did           (13)   may never see them again?
        (14)   certain individuals meet the standard of care      (14)         A Correct.
        (15)   then that would be what I would focus on.          (15)         Q Okay. How long did you serve as
        (16)         Q Okay. I got a little bit off               (16)   that?
        (17)   track so let's get back to your CV. Let's go       (17)         A '70 to '74.
        (18)   with your work history now.                        (18)         Q And when you were in that role was
        (19)            So after you completed your               (19)   that full-time, that was the only clinical job
        (20)   training at your fellowship in psychoanalytic      (20)   you had at that time?
        (21)   psychotherapy what was your first job in the       (21)         A I don't think you would consider
        (22)   medical field?                                     (22)   it full-time. I think it was basically 20 hours
        (23)         A Well, concurrently with that               (23)   a week.
        (24)   fellowship I was employed at my first job.         (24)         Q Okay.
        (25)         Q Okay.                                      (25)         A And the other, it was possible to


                                                   Page 27                                                   Page 29
         (1)                Goldstein, M.D.                        (1)                Goldstein, M.D.
         (2)         A As director, medical director of            (2)   put in overtime which I often did, but it was
         (3)   the court psychiatric clinic, the forensic          (3)   basically set up as a 20-hour per week position.
         (4)   psychiatric clinic of the Supreme Court of the      (4)            And the other 20 hours a week I
         (5)   State of New York which is the lower court which    (5)   was involved in the Hillside fellowship and
         (6)   is the trial court in New York.                     (6)   forensic -- in the psychoanalytic psychotherapy.
         (7)             It would be called I guess in most        (7)        Q All right. So why did you leave
         (8)   states the Superior Court, but in New York the      (8)   your position at the Supreme Court of the State
         (9)   trial court is called the Supreme Court and that    (9)   of New York?
        (10)   was located in Manhattan.                          (10)        A I was recruited to come back to
        (11)         Q Okay. And what did you do in that          (11)   Bellevue, to the main hospital which was the
        (12)   role?                                              (12)   academic arm of the clinic to become the deputy
        (13)         A I was the director of a                    (13)   director of the forensic psychiatric service.
        (14)   multi-disciplinary clinic comprising               (14)   That was in '74.
        (15)   psychiatrists, psychologists, social workers,      (15)        Q All right. And so that's where it
        (16)   paralegals and the clinic's mission or             (16)   says NYU Bellevue Psychiatric Hospital, Forensic
        (17)   purpose -- by the way, the clinic was affiliated   (17)   Psychiatry Service Deputy Director?
        (18)   with NYU Medical Center and I was on the faculty   (18)        A Yes.
        (19)   there.                                             (19)        Q And what did you do in that role?
        (20)             The clinic was set up to perform         (20)        A In that role, that was the
        (21)   competency evaluations of individuals who were     (21)   so-called Bellevue in-patient forensic service
        (22)   appearing before the court to see if they were     (22)   where individuals who were defendants in
        (23)   competent to stand trial. Also we performed        (23)   criminal matters were sent for treatment. In
        (24)   pre-sentence evaluations to, as an aid to the      (24)   other words, they could not be kept in the
        (25)   court and we conducted research and other          (25)   general correctional population.

                                                                                          EXHIBIT
                                                                                    8 (Pages       B
                                                                                             26 to 29)
                                  Fink & Carney Reporting and Video Services
      39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 9 of 109 PageID #: 910


                                                    Page 30                                                  Page 32
         (1)               Goldstein, M.D.                         (1)                 Goldstein, M.D.
         (2)             They were sent for in-patient             (2)   residents or fellows were around you in clinical
         (3)   treatment and evaluation as well and in that        (3)   settings; is that correct?
         (4)   role I did administrative work, supervised          (4)         A No. I did classroom teaching. At
         (5)   psychiatrists on the service.                       (5)   least the way it was set up at NYU the addition
         (6)             Again it was multi-disciplinary,          (6)   of the descriptive adjective clinical meant that
         (7)   so I was also supervising social workers,           (7)   you weren't full-time faculty.
         (8)   psychologists and nurses, so-called aides or        (8)             In other words, you did teaching,
         (9)   nursing assistants, also involved in some           (9)   but you were not a paid full-time member of the
        (10)   research activities and testifying activities      (10)   faculty. You were able to do other things.
        (11)   and assisting the director of the service in       (11)         Q Okay.
        (12)   various academic and administrative activities.    (12)         A You were able to have practice and
        (13)        Q Okay. Did you provide direct                (13)   do other work outside of the medical center.
        (14)   patient care?                                      (14)         Q All right. So that academic
        (15)        A Yes.                                        (15)   appointment at NYU School of Medicine was an
        (16)        Q Okay. So how much of your time              (16)   unpaid position?
        (17)   would be devoted to you providing direct patient   (17)         A Definitely.
        (18)   care versus all of the other administrative        (18)         Q All right. So in 1975 you leave
        (19)   responsibilities?                                  (19)   Bellevue; is that correct?
        (20)        A Oh, I would say maybe 20 percent,           (20)         A I left there in I think December,
        (21)   one-fifth of my time.                              (21)   the end of '75, yes.
        (22)        Q One-fifth of your time was                  (22)         Q All right. Where did you go?
        (23)   clinical and the rest was administrative?          (23)         A My next job was to become the
        (24)        A Correct.                                    (24)   director of the out-patient psychiatry clinic at
        (25)        Q Okay.                                       (25)   the New York VA Medical Center.


                                                    Page 31                                                  Page 33
         (1)                 Goldstein, M.D.                      (1)                 Goldstein, M.D.
         (2)          A Well, supervisory and                     (2)          Q All right. It's right above the
         (3)    administrative.                                   (3)    Bellevue.
         (4)          Q Okay. How long were you in that           (4)          A Yes.
         (5)    role from 1974?                                   (5)          Q Okay. And so that was from right
         (6)          A 1974 to the end of '75.                   (6)    at the end of '75 or beginning of '76 to when?
         (7)          Q Okay. And right below that it             (7)          A December of '75 to maybe the
         (8)    says NYU School of Medicine, Department of        (8)    spring of '81.
         (9)    Psychiatry, Clinical Assistant Professor of       (9)          Q Okay. And what did you do in that
        (10)    Psychiatry.                                       (10)   role?
        (11)          A Yes.                                      (11)         A In that role I was the director of
        (12)          Q Did that go along with the Supreme        (12)   a large psychiatric clinic for veterans and
        (13)    Court of the State of New York?                   (13)   oversaw the treatment and evaluation of veterans
        (14)          A Yes. I think I joined the faculty         (14)   suffering from various psychiatric conditions.
        (15)    while I was still a fellow in child and           (15)   Supervise and oversaw the activity of again a
        (16)    adolescent psychiatry.                            (16)   multi-disciplinary out-patient clinic consisting
        (17)          Q Okay.                                     (17)   of psychiatrists, social workers, psychologists,
        (18)          A So I think my appointment began           (18)   students, interns, residents who rotated through
        (19)    sometime during that period.                      (19)   there.
        (20)          Q All right. Do you know how long           (20)            I provided some direct patient
        (21)    you held that appointment?                        (21)   evaluation and care myself and participated in
        (22)          A I held that appointment until '84.        (22)   multiple research and academic activities,
        (23)          Q Okay. As Clinical Assistant               (23)   teaching activities.
        (24)    Professor of Psychiatry, clinical means you       (24)         Q Okay. And again how much of your
        (25)    didn't do classroom teaching. You taught when     (25)   time do you think was spent in direct patient


                                                                                          EXHIBIT
                                                                                    9 (Pages       B
                                                                                             30 to 33)
                                  Fink & Carney Reporting and Video Services
      39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 10 of 109 PageID #:
                                     911

                                                   Page 34                                                    Page 36
       (1)                Goldstein, M.D.                          (1)                Goldstein, M.D.
       (2)    care versus all of your other supervisory and        (2)        Q Okay. Has that always been the
       (3)    administrative roles?                                (3)   case or have you had a separate standalone
       (4)          A Again I would estimate 20 to                 (4)   office?
       (5)    25 percent.                                          (5)        A There were times that I had a
       (6)          Q Okay.                                        (6)   separate office until maybe 15 years ago.
       (7)          A By the way, I might add that at              (7)        Q Okay.
       (8)    some point during that period the director of        (8)        A I maintained a separate office.
       (9)    the in-patient service relocated and for a           (9)        Q All right. So while you're doing
      (10)    couple of years in there I was also serving as      (10)   these other things at Bellevue and the VA and
      (11)    the acting director of the in-patient service       (11)   you have a private practice of psychiatry how
      (12)    until they could find a permanent director.         (12)   many patients per week are you able to see in
      (13)          Q Okay.                                       (13)   your private practice?
      (14)          A So I was doing both in-patient and          (14)        A I really can't remember.
      (15)    out-patient.                                        (15)        Q Okay.
      (16)          Q So you were the head guru there             (16)        A It was not a full-time practice
      (17)    for a while?                                        (17)   obviously.
      (18)          A Without any additional                      (18)        Q All right. How would you get
      (19)    compensation.                                       (19)   these patients back then?
      (20)          Q All right. So you left there in             (20)        A I had many referrals from
      (21)    1981. Why did you leave the VA in 1981?             (21)   colleagues and supervisors and mentors at that
      (22)          A I left in '81 to attend Columbia            (22)   Bellevue and other physicians that I worked
      (23)    Law School.                                         (23)   with.
      (24)          Q Okay.                                       (24)        Q All right. So in 1981 you start
      (25)          A Which I started I think in August           (25)   going to law school, but you maintain your


                                                   Page 35                                                    Page 37
        (1)                Goldstein, M.D.                        (1)                 Goldstein, M.D.
        (2)    of '81.                                            (2)    private practice so you are still seeing
        (3)          Q Sure. And did you go to law                (3)    patients in your private office?
        (4)    school full-time?                                  (4)          A Yes. I had to --
        (5)          A Well, it's a full-time -- Columbia         (5)          Q You had to make money?
        (6)    doesn't have a night program.                      (6)          A Well, I had to rearrange my
        (7)          Q Okay.                                      (7)    schedule at the law school so that I could kind
        (8)          A It's a full-time law school. But           (8)    of condense my time spent at the law school
        (9)    I went there full-time and also maintained a       (9)    which involved some difficulties, but it was
       (10)    half-time psychiatric private practice.            (10)   doable and then I saw patients mainly in the
       (11)          Q All right. So is that when you             (11)   late afternoons and evenings and weekends
       (12)    started a private practice of psychiatry or had    (12)   sometimes.
       (13)    you had a private practice prior to then?          (13)         Q Okay.
       (14)          A I had a private practice in                (14)         A And again it was a part-time
       (15)    psychiatry dating back to the early '70's.         (15)   practice obviously.
       (16)          Q So during all the time that you            (16)         Q Sure. In your private practice
       (17)    were working at Bellevue and the VA you were       (17)   have all of your patients always been self-pay?
       (18)    maintaining a private practice of psychiatry on    (18)         A I think years ago some patients, I
       (19)    the side?                                          (19)   accepted some patients based on their insurance
       (20)          A Yes.                                       (20)   coverage.
       (21)          Q Okay. And I understand you                 (21)         Q Do you know when the last time
       (22)    currently see patients out of your apartment; is   (22)   that would have been was?
       (23)    that correct?                                      (23)         A I think for the last 20 years or
       (24)          A I have an office in my apartment,          (24)   so while I have been happy to fill out insurance
       (25)    yes.                                               (25)   paperwork I have mainly seen patients who were


                                                                                         EXHIBIT
                                                                                  10 (Pages       B
                                                                                            34 to 37)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 11 of 109 PageID #:
                                     912

                                                  Page 38                                                   Page 40
       (1)                 Goldstein, M.D.                       (1)                  Goldstein, M.D.
       (2)    self-paying.                                       (2)    a program in legal issues in psychiatry for the
       (3)         Q All right. After you completed              (3)    psychiatric residency program.
       (4)    law school in 1984 -- well, let me ask you this.   (4)              And so I transferred from NYU
       (5)    After law school did you return to anything        (5)    where I had been on the faculty since
       (6)    other than the private practice of psychiatry?     (6)    approximately 1970 and came to Columbia. As I
       (7)         A Yes.                                        (7)    said I had gone to law school to advance my
       (8)         Q Okay. Tell me about that.                   (8)    academic career, and by being recruited and
       (9)         A After law school I returned to --           (9)    transferring to Columbia I was promoted from
      (10)    I worked part-time for that law firm as I          (10)   Clinical Assistant Professor to Clinical
      (11)    mentioned.                                         (11)   Professor and also ran this program.
      (12)         Q Yes.                                        (12)         Q All right. When you say you ran
      (13)         A Maybe eight to ten hours a week             (13)   the legal issues in psychiatry program, what was
      (14)    and I returned to private practice until about     (14)   the program exactly?
      (15)    '87 or so. I think it was '87 when in addition     (15)         A The program was to initiate and
      (16)    to my private practice I became the director of    (16)   coordinate and set up an educational program for
      (17)    psychiatric research, education and quality        (17)   the senior residents, the third year psychiatric
      (18)    assurance at Long Island College Hospital.         (18)   residents to meet requirement for the residency
      (19)         Q Okay.                                       (19)   program to give them a background in important
      (20)         A And that was from approximately             (20)   legal issues in the practice of psychiatry such
      (21)    '87, as I said, until '91 or '92.                  (21)   as familiarizing them with issues like informed
      (22)         Q '87 to '91 or '92?                          (22)   consent, confidentiality, risk management or
      (23)         A Also concurrently maintaining my            (23)   proper management of suicidal patients, violent
      (24)    private practice.                                  (24)   patients and other issues that would help them
      (25)         Q And what did you do in that role?           (25)   to practice without having difficulties in terms


                                                  Page 39                                                   Page 41
       (1)                 Goldstein, M.D.                       (1)                  Goldstein, M.D.
       (2)         A I worked on a psychiatric ward              (2)    of meeting the standard of care or having
       (3)    delivering patient care. I worked in the           (3)    malpractice difficulties in their future
       (4)    emergency room, covered the emergency room at      (4)    careers.
       (5)    times. And I maintained, oversaw the quality       (5)           Q You say proper management of
       (6)    assurance conferences, education of residents      (6)    suicidal patients you mean like involuntary
       (7)    and medical students who were rotating through     (7)    hospitalization and what the legal standard is
       (8)    from Downstate and assisted in some psychiatric    (8)    for involuntary hospitalization?
       (9)    research activities.                               (9)           A The proper management of those
       (10)        Q All right. And about what                   (10)   patients on an out-patient basis and the
       (11)   percentage of your time would be in patient        (11)   emergency room in the hospital itself to give
       (12)   care?                                              (12)   them some background in at the proper standard
       (13)        A I would say roughly half.                   (13)   of care was.
       (14)        Q Why did you leave in '91 or '92?            (14)          Q All right. Do you have your
       (15)        A It was '91 or '19. Yes, I left              (15)   materials that you taught these students?
       (16)   there because I was more interested in building    (16)          A Do I have them?
       (17)   up my private practice at that point.              (17)          Q Yes.
       (18)        Q So since '91 or '92 you've been in          (18)          A You mean tangible, no.
       (19)   private practice solely?                           (19)          Q Do you still have them in a
       (20)        A Well, in '84 in addition to                 (20)   computer?
       (21)   completing -- well, after I completed law school   (21)          A I don't think so.
       (22)   in '84 I was recruited by -- I had been at NYU     (22)          Q All right. I take it you don't
       (23)   on the faculty until that point. I was             (23)   still teach this class at Columbia?
       (24)   recruited by the Department of Psychiatry at       (24)          A No. I did this for about 20 plus
       (25)   Columbia to join the faculty at Columbia and run   (25)   years and I finally found somebody else to do it


                                                                                        EXHIBIT
                                                                                 11 (Pages       B
                                                                                           38 to 41)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 12 of 109 PageID #:
                                     913

                                                  Page 42                                                           Page 44
       (1)                 Goldstein, M.D.                        (1)                  Goldstein, M.D.
       (2)    and had more time to devote to writing and          (2)          Q All right. Did your sessions
       (3)    research and then spent teaching time in the --     (3)    include clinical teaching or was it on more risk
       (4)    they set up a forensic psychiatry fellowship        (4)    management and legal topics?
       (5)    program at some point, I guess maybe 2005 or so     (5)          A There were lectures, there were
       (6)    and I was involved in organizing that program.      (6)    conferences where clinical cases were presented
       (7)              At the time it involved Columbia,         (7)    and discussed.
       (8)    Cornell, NYU, Einstein and I think one other        (8)              I think I recall at times we went
       (9)    academic center. And so there were a number of      (9)    on the wards or in the emergency room to
       (10)   fellows, a one-year fellowship in forensic         (10)    actually see a particular case. And there was
       (11)   psychiatry, a postgraduate fellowship, and we      (11)    some supervision of selected residents who were
       (12)   were setting up a program to set up a curriculum   (12)    interested in going on to pursue a career in
       (13)   for those fellows.                                 (13)    forensic psychiatry. I remember I supervised a
       (14)         Q All right. Hang on, Doc. So from           (14)    particular resident and collaborated with him on
       (15)   '84 to about 2004 you taught what, one class, a    (15)    a publication in major psychiatric journal.
       (16)   series of classes to third year residents. How     (16)          Q All right. Then you said Columbia
       (17)   many classes was it?                               (17)    set up a fellowship in forensic psychiatry and
       (18)         A Well, I would say there were maybe         (18)    you gave a lecture or presentation in that
       (19)   12 separate sessions where there would be          (19)    setting as well; is that correct?
       (20)   lectures and conferences and that was repeated     (20)          A Yes. Initially it was, as I said,
       (21)   maybe three times a year for different groups of   (21)    multiple forensic psychiatry fellowships that
       (22)   residents.                                         (22)    were kind of integrated in some way, at least on
       (23)         Q Okay. And you did that for 20              (23)    the teaching level. And there were various
       (24)   years you taught --                                (24)    modules of topics that were set up for them and
       (25)         A Twenty plus years.                         (25)    I collaborated in putting together at least part


                                                  Page 43                                                           Page 45
        (1)               Goldstein, M.D.                        (1)                Goldstein, M.D.
        (2)        Q You taught three sessions of 12             (2)    of that curriculum and gave lectures to combined
        (3)   sessions each for 25 plus years on legal issues    (3)    groups of those fellows. And then at some
        (4)   in psychiatry?                                     (4)    point, and I can't remember exactly when that
        (5)        A Yes.                                        (5)    was the Columbia program, I became more involved
        (6)        Q And you're telling me you don't             (6)    just in the Columbia fellowship program.
        (7)   have those materials anymore?                      (7)          Q All right. And if you look at the
        (8)                MR. ELLIS: From 20 years              (8)    end of your CV it has listed the presentations
        (9)          ago?                                        (9)    that you gave to the forensic psychiatry
       (10)                MS. WATTS: No. This would             (10)   fellowship program; correct?
       (11)          have gone to --                             (11)        A Yes.
       (12)                THE WITNESS: 2005.                    (12)        Q So when you would give those
       (13)                MS. WATTS: 2004, 2005.                (13)   presentations to the forensic psychiatry program
       (14)          That's ten years ago.                       (14)   you would list them in your CV?
       (15)        A No. I don't think I still have              (15)         A Not all of the presentations. I
       (16)   those materials, no.                               (16)   listed -- this is not completely up to date. I
       (17)        Q Who did you pass the reins on to,           (17)   listed selected ones.
       (18)   Dr. Applebaum?                                     (18)         Q Why wouldn't you list them all?
       (19)        A Dr. Applebaum.                              (19)        A    That were more formal.
       (20)        Q Does he still use your same                 (20)        Q    Why wouldn't you list them all?
       (21)   materials?                                         (21)        A I just listed the ones that were
       (22)        A I don't think I had to pass on              (22)   more academically formal where there were
       (23)   anything tangible to him. He's a very              (23)   materials that were distributed and so forth.
       (24)   experienced academic in the forensic psychiatry    (24)        Q How am I supposed to know when you
       (25)   area. I think he had his own materials.            (25)   have talked to them and when you haven't if you


                                                                                           EXHIBIT
                                                                                    12 (Pages       B
                                                                                              42 to 45)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 13 of 109 PageID #:
                                     914

                                                   Page 46                                                  Page 48
       (1)                  Goldstein, M.D.                       (1)                Goldstein, M.D.
       (2)    only list part of them in your CV?                  (2)         Q There is actually another Robert
       (3)                   MR. ELLIS: Objection.                (3)   Goldstein on there, but it's not you.
       (4)          A There are many conferences and              (4)         A Really.
       (5)    get-togethers. Some of them are more formal         (5)         Q Robert G. Goldstein.
       (6)    than others. So these are the most formal ones.     (6)         A I have to check into that. I can
       (7)          Q Your CV which you told me today is          (7)   assure you that I am a member of the faculty
       (8)    up to date the last presentation you have to the    (8)   with the position of Clinical Professor.
       (9)    Columbia postgraduate forensic psychiatry           (9)         Q Who calls you and asks you to
       (10)   program is in 2015; is that correct?               (10)   speak there?
       (11)         A Yes.                                       (11)         A I'm sorry?
       (12)         Q And going backwards it looks like          (12)         Q Who calls you in and asks you to
       (13)   there's one presentation per year for about the    (13)   speak there?
       (14)   last five or six years prior to 2015; is that      (14)         A You mean in the program?
       (15)   correct?                                           (15)         Q Yes.
       (16)         A Right.                                     (16)         A It varies.
       (17)         Q Okay. So your role in that                 (17)         Q Who called you last year and asked
       (18)   program at least according to your up to date CV   (18)   you to speak there?
       (19)   has not been active for the last four years and    (19)         A I think it was Dr. Hoag.
       (20)   prior to that it included giving a presentation    (20)         Q Dr. Hoag.
       (21)   per year for the years 2010 through 2015?          (21)             All right. You don't currently
       (22)         A Yes. There's a gap there because           (22)   hold any admitting privileges to any hospitals;
       (23)   I took -- I didn't take off time formally, but I   (23)   is that correct?
       (24)   devoted time, I was writing a number of chapters   (24)         A Correct.
       (25)   for a forensic psychiatry textbook.                (25)         Q When was the last time you held


                                                   Page 47                                                  Page 49
       (1)                  Goldstein, M.D.                       (1)               Goldstein, M.D.
       (2)              So I didn't give lectures for a           (2)   admitting privileges to any hospital?
       (3)    couple of years, but I think I gave one last        (3)        A I was on the admitting staff at
       (4)    year which has not been added here yet. But I       (4)   Bellevue until I think ten years ago, maybe six
       (5)    guess '16 and '17 I did not give lectures. I        (5)   to ten years ago.
       (6)    begged off time and devoted my time for writing.    (6)        Q All right.
       (7)          Q All right. We'll talk about your            (7)        A But I didn't admit patients there,
       (8)    writings in a minute. What did you talk about       (8)   but I could have. It's become so specialized in
       (9)    last year?                                          (9)   terms of hospitalists, people that just deal
       (10)         A I think it was cases involving             (10)   with patients in the hospital and physicians who
       (11)   Title IX, forensic psychiatry input to Title IX    (11)   do out-patient work.
       (12)   cases.                                             (12)        Q And when is the last time you
       (13)         Q All right. Many of your                    (13)   admitted a patient to the hospital?
       (14)   presentations deal with sexual harassment cases;   (14)        A More than ten years ago.
       (15)   is that fair?                                      (15)        Q So it would also have been more
       (16)         A Yes.                                       (16)   than ten years ago since you saw an in-patient?
       (17)         Q Okay. Are you aware that you are           (17)        A I have seen in-patients in terms
       (18)   not listed on Columbia's website as one of 803     (18)   of some of the teaching activities when we would
       (19)   faculty members of the Department of Psychiatry?   (19)   go on the wards or as I said we went sometimes
       (20)         A No.                                        (20)   on the wards, sometimes in the emergency room as
       (21)         Q All right. Would that surprise             (21)   part of the training program, as part of legal
       (22)   you?                                               (22)   issues program.
       (23)         A It surprises me because every year         (23)        Q All right. How did you have
       (24)   I give them I think a thousand dollars as a        (24)   credentials to do that?
       (25)   member of the voluntary faculty.                   (25)        A As a member of the faculty.


                                                                                        EXHIBIT
                                                                                 13 (Pages       B
                                                                                           46 to 49)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 14 of 109 PageID #:
                                     915

                                                  Page 50                                                   Page 52
        (1)               Goldstein, M.D.                         (1)               Goldstein, M.D.
        (2)         Q All right. Did you provide any              (2)        Q And in some years, as you have
        (3)   patient care to them at that time?                  (3)   told me in 2016 and '17 it was zero?
        (4)         A No. No. It was just teaching.               (4)        A In terms of teaching, yes.
        (5)         Q When was the last time you                  (5)        Q Okay. None of the topics that you
        (6)   provided patient care to an in-patient              (6)   teach on relate to suicide or suicide
        (7)   psychiatric patient?                                (7)   prevention?
        (8)         A More than ten years ago.                    (8)                MR. ELLIS: Objection.
        (9)         Q Okay. So you are not involved in            (9)        A You mean currently?
      (10)    the treatment of acutely suicidal patients?        (10)        Q Yes, for the last ten years.
      (11)          A Not in the hospital, no.                   (11)        A Correct.
      (12)          Q Okay. Are you involved in the              (12)        Q Okay. You don't present on the
      (13)    treatment of acutely suicidal patients anywhere?   (13)   treatment or management of patients with
      (14)          A I have in my practice at times.            (14)   suicidal ideation or a history of suicide
      (15)          Q Okay. When was the last time you           (15)   attempt?
      (16)    were involved in the care of an acutely suicidal   (16)        A In recent years, no.
      (17)    patient?                                           (17)        Q When was the last time that you
      (18)          A Quite a while ago.                         (18)   did?
      (19)          Q Can you define quite a while?              (19)        A When I was teaching legal issues
      (20)          A Since I saw an acutely suicidal            (20)   and the practice of psychiatry program.
      (21)    patient in my practice I would say eight years     (21)        Q So that would have last been 15
      (22)    ago, nine years ago. Something like that.          (22)   years ago?
      (23)          Q Okay. You have never held a paid           (23)        A 2005, 2006.
      (24)    academic position; correct?                        (24)        Q Okay. There's a few more things
      (25)          A No.                                        (25)   under your professional experience on your CV


                                                  Page 51                                                   Page 53
        (1)                Goldstein, M.D.                        (1)                 Goldstein, M.D.
        (2)        Q Okay. And, in fact, you currently            (2)   and I don't mean to beat a dead horse here, but
        (3)   have to pay for your academic appointment?          (3)   Beekman Downtown Hospital, Director of
        (4)        A All so-called part-time faculty or           (4)   Psychiatry Service. Was that part of -- well,
        (5)   voluntary faculty I guess for the last four or      (5)   tell me what that was.
        (6)   five years have been asked to pay a fee to the      (6)         A Beekman Downtown Hospital had a
        (7)   department to help fund some academic programs.     (7)   consultation liaison program where I think there
        (8)        Q Okay. So the answer to my                    (8)   were about half a dozen of us would provide
        (9)   question is, yes, you have to pay?                  (9)   psychiatric consultations to patients who were
       (10)        A The answer is yes.                          (10)   either on the medical or on the surgical
       (11)        Q You have to pay for your academic           (11)   service.
       (12)   appointment?                                       (12)         Q Okay. It says you were the
       (13)        A Well, you pay to help support the           (13)   director of the psychiatric service.
       (14)   department activities.                             (14)         A It was a title.
       (15)        Q Okay. And you are actually                  (15)         Q So was this during your residency?
       (16)   considering visiting faculty; is that correct?     (16)         A No. This was I guess this was
       (17)        A I guess -- I think they call it             (17)   around the time I was at the VA. So it was
       (18)   part-time, but maybe visiting would be             (18)   probably in the '70's.
       (19)   appropriate, too.                                  (19)         Q Okay.
       (20)        Q Okay. And the sum total of your             (20)         A In the mid-'70's.
       (21)   academic endeavors is that over the academic       (21)         Q All right.
       (22)   year you might give a lecture or two or three      (22)         A For about six or seven years, say
       (23)   for a total of six to eight hours over the whole   (23)   '70 to '76, something like that.
       (24)   year?                                              (24)         Q All right. And what would you do
       (25)        A Correct.                                    (25)   in that role?


                                                                                        EXHIBIT
                                                                                 14 (Pages       B
                                                                                           50 to 53)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 15 of 109 PageID #:
                                     916

                                                  Page 54                                                    Page 56
       (1)                 Goldstein, M.D.                        (1)               Goldstein, M.D.
       (2)         A I would provide consultations on             (2)   family physician, no. Family medicine
       (3)    the medical and surgical service and in the         (3)   physician.
       (4)    emergency room for psychiatric issues that would    (4)        Q How long have you been on that
       (5)    come up with the patient.                           (5)   panel?
       (6)              The hospital had no psychiatric,          (6)        A I can't say. I haven't been
       (7)    you know, ward or psychiatric full-time members     (7)   called on a case for maybe six or seven years.
       (8)    of the staff. And I was the director of a staff     (8)        Q Okay. Psychiatric Expert Witness
       (9)    of maybe three or four psychiatrists who would      (9)   Panel for Indigent Defendants. What's that?
       (10)   share the responsibility with me of being          (10)        A Yes. In New York it's called the
       (11)   available to be called in for issues that came     (11)   18B program. So there's a panel where you would
       (12)   up on the medical and surgical services.           (12)   be called to render psychiatric services to a
       (13)        Q Okay. So kind of a shared on-call           (13)   defendant before the court on some criminal
       (14)   duty for that hospital?                            (14)   charges possibly to assist in the defense or
       (15)        A Yes, basically that was it.                 (15)   possibly to get involved in a fitness for trial
       (16)        Q All right. Consultant to New York           (16)   evaluation.
       (17)   City Police Department Psychological Services      (17)        Q Okay. So the court has a list of
       (18)   Unit. When was that?                               (18)   psychiatrists they can call for indigent
       (19)        A That was I would say for about six          (19)   defendants who need evaluations for court
       (20)   or seven years prior to my coming on to the VA.    (20)   purposes?
       (21)        Q Okay. And what did that entail?             (21)        A Yes.
       (22)        A I was involved in evaluating                (22)        Q Okay.
       (23)   candidates to join the Police Department or        (23)        A Criminal matters.
       (24)   members of the Police Department who had some      (24)        Q Criminal matters. Psychiatric
       (25)   sort of psychiatric issues basically that          (25)   consultant to Columbia Law School Fair Housing


                                                  Page 55                                                    Page 57
       (1)                 Goldstein, M.D.                        (1)               Goldstein, M.D.
       (2)    involved their fitness for duty.                    (2)   Clinic. Tell me about that.
       (3)          Q Okay. So this was actually people           (3)        A Yes. That's something that goes
       (4)    who wanted to be police officers?                   (4)   back to the period immediately following my
       (5)          A Well, both. Candidates in terms             (5)   graduation from law school. So that was many
       (6)    of assessing their psychiatric status and people    (6)   years ago. That was in the late '80's. I
       (7)    who were police officers who were having            (7)   haven't been involved in that since then.
       (8)    psychological problems.                             (8)        Q All right. Let's talk about your
       (9)          Q Got it. Okay. And this was, you             (9)   current practice, Doctor. We've talked a little
       (10)   were just performing evaluations. You weren't      (10)   bit about that your office, you have an office
       (11)   providing treatment?                               (11)   in your apartment and that's here in Manhattan;
       (12)         A Just evaluations.                          (12)   correct?
       (13)         Q Okay. Expert in medical conduct            (13)        A Yes.
       (14)   cases. When was that?                              (14)        Q Okay. And if you could break down
       (15)         A Yes, I'm still on that panel. The          (15)   your professional time for me in terms of how
       (16)   Office of Professional Medical Conduct has a       (16)   much is spent with your private practice versus
       (17)   panel and they would call in experts in various    (17)   expert forensic work versus time with research
       (18)   fields to serve in the adjudication of cases       (18)   and writing and your work at Columbia.
       (19)   against in my specialty, psychiatry,               (19)        A I would say my so-called forensic
       (20)   psychiatrists who had been accused of committing   (20)   work or consulting on litigation matters in the
       (21)   various professional misconduct.                   (21)   forensic area would probably be no more than ten
       (22)         Q Okay. Have they ever called you            (22)   percent of my total overall professional
       (23)   in a case where a family medicine doctor had       (23)   activities.
       (24)   been accused of professional misconduct?           (24)            Maybe ten or 15 percent of my
       (25)         A I don't think he was -- no, not a          (25)   professional activities are involved in


                                                                                        EXHIBIT
                                                                                 15 (Pages       B
                                                                                           54 to 57)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 16 of 109 PageID #:
                                     917

                                                  Page 58                                                     Page 60
       (1)                 Goldstein, M.D.                        (1)                Goldstein, M.D.
       (2)    research, writing, teaching and other academic      (2)        A Contrary to the popular belief.
       (3)    commitments. For example, my work with the          (3)        Q Do patients sometimes discontinue
       (4)    tristate AAPL chapter, of the American Academy      (4)   treatment on their own?
       (5)    of Psychiatry and Law and the rest is all           (5)        A Well, ideally it's a joint
       (6)    treatment and evaluation of patients in my          (6)   decision. Sometimes patients discontinue on
       (7)    private practice.                                   (7)   their own for various reasons. They relocate or
       (8)          Q All right. What do you do at the            (8)   they feel they have derived maximum benefit from
       (9)    tristate AAPL chapter?                              (9)   treatment.
       (10)         A There are meetings to plan and             (10)        Q Okay. So you have kept a patient
       (11)   implement academic teaching conferences and        (11)   load of 30, sometimes up to 40 for what, you
       (12)   there are all kinds of bureaucratic matters        (12)   think about 20 years, maybe even longer?
       (13)   involving the chapter of which I'm the treasurer   (13)        A Yes. Something like that.
       (14)   for a number of years.                             (14)        Q Okay. In terms of I guess
       (15)             So there are all kinds of                (15)   diagnosis of your patients, do you have a
       (16)   activities involving disseminating information     (16)   particular specialty or area of interest or are
       (17)   about the finances of the chapter, filing          (17)   a particular type of patient more drawn to you.
       (18)   certain tax documents, et cetera.                  (18)   I know you have some specialty with the VA.
       (19)         Q Okay. That takes up, that with             (19)        A At times my practice has been
       (20)   your other writing takes up ten to 15 percent of   (20)   composed of a large percentage of adolescent
       (21)   your professional time?                            (21)   patients because I have a long-standing interest
       (22)         A Approximately.                             (22)   in treating adolescents and that varies.
       (23)         Q Okay. Which leaves, not all that           (23)   Sometimes more than half of my practice are
       (24)   great at math, but it leaves about 75 percent of   (24)   adolescents. That's not true presently, but it
       (25)   your time for your clinical practice?              (25)   varies.


                                                  Page 59                                                     Page 61
        (1)               Goldstein, M.D.                         (1)                 Goldstein, M.D.
        (2)        A I can't pin it down exactly.                 (2)          Q How do you define adolescents?
        (3)        Q Okay.                                        (3)          A Anyone that's younger, that's 19
        (4)        A Seventy-five to 80 percent is                (4)    or younger.
        (5)   devoted to the private practice.                    (5)          Q Nineteen or younger.
        (6)        Q All right. What's your patient               (6)             And I know we talked about that
        (7)   census these days?                                  (7)    all of your patients currently are self-pay; is
        (8)        A In terms of diagnosis?                       (8)    that correct?
        (9)        Q No. How many patients do you                 (9)          A Yes.
       (10)   have?                                              (10)          Q And how much do you charge per
       (11)        A Roughly I'd say 30 to 40 patients.          (11)    session?
       (12)        Q Okay. And about how long has that           (12)          A The going rate in Manhattan is
       (13)   been the case that you've had about that many      (13)    roughly approximately $500 a session.
       (14)   patients?                                          (14)          Q Okay.
       (15)        A For a number of years. I mean it            (15)          A However, I have a kind of sliding
       (16)   varies. Roughly it's in that ballpark area, 30,    (16)    scale. So some patients pay much less than
       (17)   sometimes 40, thereabouts.                         (17)    that.
       (18)        Q Okay. I take it sometimes your              (18)          Q All right. Your general charge is
       (19)   patients no longer need your service and you can   (19)    $500 per hour or per session?
       (20)   discharge them from treatment and then sometimes   (20)          A Theoretically.
       (21)   you get new referrals?                             (21)          Q How long do your sessions last?
       (22)        A Patients are benefited from                 (22)          A Forty-five minutes.
       (23)   treatment and often are discharged from            (23)          Q Forty-five minutes. Okay. When
       (24)   treatment, yes.                                    (24)    you say the going rate in Manhattan, that is for
       (25)        Q Okay.                                       (25)    private self-pay psychiatrists; right?

                                                                                         EXHIBIT
                                                                                  16 (Pages       B
                                                                                            58 to 61)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 17 of 109 PageID #:
                                     918

                                                  Page 62                                                   Page 64
        (1)                Goldstein, M.D.                        (1)                Goldstein, M.D.
        (2)          A Of a certain -- psychiatrists of a         (2)   psychiatric, you know, issues.
        (3)    certain level of experience and reputation,        (3)        Q Okay. Have any of them attempted
        (4)    credentials, whatever.                             (4)   suicide in the past?
        (5)         Q Okay. There are other                       (5)        A No.
        (6)    psychiatrists in Manhattan that, for instance,     (6)        Q Do you have any current patients
        (7)    take insurance?                                    (7)   who have attempted suicide in the past?
        (8)          A Yes.                                       (8)        A I don't think currently I have any
        (9)         Q That don't charge $500 an hour;             (9)   patients who made suicide attempts. I have
       (10)    right?                                            (10)   patients who have suffered from depression and
       (11)          A Yes. Or some that charge more.            (11)   had suicidal ideation in the past, but there are
       (12)         Q Right. I take it the adolescents           (12)   no patients I have now who actually made
       (13)    that you are seeing is likely going to be their   (13)   attempts.
       (14)    parent or guardian that is paying the $500 an     (14)        Q Okay. When was the last time that
       (15)    hour for you to see them?                         (15)   you had a patient who had a history of a suicide
       (16)          A Usually, yes.                             (16)   attempt?
       (17)         Q I don't think there are a lot of           (17)        A A few years back.
       (18)    17 and 18 year olds out there that can --         (18)        Q Have you ever had a patient
       (19)          A I had someone who had a trust             (19)   attempt suicide while under your care?
       (20)    fund.                                             (20)        A Yes.
       (21)         Q Okay. Only in Manhattan?                   (21)        Q Okay. Were they successful?
       (22)          A They are usually not paying out of        (22)        A Yes.
       (23)    their own pocket.                                 (23)        Q Have you had more than one?
       (24)         Q Right.                                     (24)        A Just one.
       (25)          A Out of their allowance, right.            (25)        Q Let's talk about that patient for


                                                  Page 63                                                   Page 65
       (1)                 Goldstein, M.D.                        (1)                Goldstein, M.D.
       (2)         Q How many of your current patients            (2)   a minute. Did that patient have a diagnosable
       (3)    are college students?                               (3)   mental illness?
       (4)         A A handful.                                   (4)         A Oh, yes.
       (5)         Q A handful meaning less than five?            (5)         Q What was their diagnosis?
       (6)         A I just really don't remember --              (6)         A That patient's diagnosis, that was
       (7)         Q Do you have any?                             (7)   towards the very beginning of my private
       (8)         A -- the exact number. Yes. I said             (8)   practice activities, that patient was suffering
       (9)    a handful, maybe two or three.                      (9)   from a psychotic depression.
      (10)         Q And college students are able to            (10)         Q Okay. Were you treating that
      (11)    pay your $500 per session fee?                     (11)   patient with or what treatment were you
      (12)         A No. Generally their families are            (12)   providing to that patient?
      (13)    paying for their treatment.                        (13)         A I was providing psychotherapy and
      (14)         Q Okay. And what are the typical              (14)   medication management.
      (15)    issues that you are seeing with the college        (15)         Q What type of medication?
      (16)    students that are your patients?                   (16)         A This was over 30 years ago, but in
      (17)         A Difficulties in making decisions            (17)   general I would say an antidepressant and an
      (18)    about their future, about what they want to do     (18)   antipsychotic medication. I don't remember
      (19)    with their lives, career choices, personal         (19)   exactly the exact medication.
      (20)    choices in terms of their living arrangements.     (20)         Q Okay. And were you monitoring
      (21)    Things of that nature.                             (21)   that patient closely?
      (22)         Q Okay. Do they have diagnosed                (22)         A Yes.
      (23)    psychiatric illnesses or are they more seeking     (23)         Q Had the patient had a history of
      (24)    counseling?                                        (24)   suicide attempt?
      (25)         A Some of them have some                      (25)         A History of what, I'm sorry?

                                                                                        EXHIBIT
                                                                                 17 (Pages       B
                                                                                           62 to 65)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 18 of 109 PageID #:
                                     919

                                                  Page 66                                                    Page 68
       (1)                 Goldstein, M.D.                       (1)                Goldstein, M.D.
       (2)          Q Suicide attempt.                           (2)    any other patients who have attempted suicide
       (3)          A No.                                        (3)    while under your care?
       (4)          Q Did the patient have a history of          (4)          A I may have had one or two along
       (5)    suicidal ideation?                                 (5)    the way who either had suicidal ideation or who
       (6)          A I think at times, yes. She was             (6)    were preoccupied with suicidal ideation, but
       (7)    going through a divorce, a very stressful          (7)    without a specific intent or plan. I don't
       (8)    circumstance.                                      (8)    recall an actual attempt. It's possible. I
       (9)          Q Did you provide care to her within         (9)    just don't recall right now.
       (10)   the standard of care?                              (10)         Q Okay.
       (11)         A Yes.                                       (11)         A Certainly not in recent years.
       (12)         Q And nonetheless she committed              (12)         Q Sure. What I hear you saying, Dr.
       (13)   suicide?                                           (13)   Goldstein, is that in the, I don't know, in the
       (14)         A I'm sorry?                                 (14)   30 years of your private practice you have only
       (15)         Q And nonetheless she committed              (15)   had a handful of patients who have had even
       (16)   suicide?                                           (16)   suicidal ideations in your private practice; is
       (17)         A Yes.                                       (17)   that fair?
       (18)         Q Was her suicide preventable?               (18)         A I wouldn't say a handful. I have
       (19)         A Was it preventable, she very sick          (19)   had a number of patients with suicidal ideation.
       (20)   and she was being given very intensive treatment   (20)   I haven't had patients who acted it out.
       (21)   as an out-patient and she committed suicide        (21)         Q Okay.
       (22)   nonetheless.                                       (22)         A Except for that case of actual
       (23)         Q Was her suicide preventable?               (23)   suicide.
       (24)         A Obviously not.                             (24)         Q How many patients do you think you
       (25)         Q Okay. What was the cause of her            (25)   have had with suicidal ideations?


                                                  Page 67                                                    Page 69
       (1)               Goldstein, M.D.                         (1)                 Goldstein, M.D.
       (2)    suicide?                                           (2)         A It's not unusual.
       (3)         A As I said, she was psychotic. So            (3)         Q Okay. Suicidal ideation is a
       (4)    she had in addition to the depression there were   (4)    pretty common thing in people with mental health
       (5)    certain symptoms that increased the risk.          (5)    diagnosis; right?
       (6)             While in-patient treatment was a          (6)         A Exactly.
       (7)    consideration at the time there was a lot of       (7)         Q What's less common is patients
       (8)    resistance to that and so she was maintained as    (8)    with suicidal ideations with intent or plan?
       (9)    an out-patient.                                    (9)         A Correct.
       (10)            It was kind of a borderline issue         (10)        Q How many patients do you think you
       (11)   and she wasn't imminently suicidal so she          (11)   have had who have had suicidal ideations with
       (12)   couldn't be committed. Certain stressors came      (12)   intent or plan?
       (13)   up that were not, what's the word.                 (13)        A I can't give you a number. It
       (14)        Q Anticipated?                                (14)   comes up. It's just a matter of the degree of
       (15)        A Expected. I said she was going              (15)   intent and the degree of a plan that, you know,
       (16)   through a divorce so I don't remember clearly.     (16)   makes it a critical issue.
       (17)   Actually her husband was a matrimonial lawyer.     (17)        Q Sure. It's very infrequent in
       (18)   So there were a lot of issues that she was         (18)   your practice?
       (19)   having trouble dealing with.                       (19)        A I'm sorry?
       (20)        Q Okay. And those were issues that            (20)        Q It's very infrequent in your
       (21)   you were working with her on through               (21)   practice?
       (22)   psychotherapy?                                     (22)        A That it's reached that point?
       (23)        A And medication, yes.                        (23)        Q Yes.
       (24)        Q And medication.                             (24)        A Of acting it out?
       (25)            Other than that lady have you had         (25)        Q Of having suicidal ideations with

                                                                                        EXHIBIT
                                                                                 18 (Pages       B
                                                                                           66 to 69)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 19 of 109 PageID #:
                                     920

                                                  Page 70                                                   Page 72
       (1)                 Goldstein, M.D.                       (1)                 Goldstein, M.D.
       (2)    an intent or a plan.                               (2)          Q Okay. Do you have any patients
       (3)         A It's come up. I can't give you a            (3)    where you provide only their medication
       (4)    rate of frequency for all those years.             (4)    management and they get psychotherapy from
       (5)         Q Okay. When was the last time it             (5)    someone else?
       (6)    came up?                                           (6)          A I have done that very frequently
       (7)         A I would say more than half a dozen          (7)    in the past, but not in recent years. I
       (8)    years ago.                                         (8)    don't -- I prefer not to do that.
       (9)         Q Okay.                                       (9)          Q I take it if somebody is paying
      (10)         A More than eight years ago.                  (10)   $500 an hour to come to you they are probably
      (11)         Q More than eight years ago.                  (11)   going to want to get as much benefit from that
      (12)             All right. Do you have any                (12)   as they can and go ahead and get the
      (13)    current patients that have suicidal ideation?      (13)   psychotherapy while they are there?
      (14)         A Yes, I have had a few that have             (14)         A It's not a matter of that. I just
      (15)    had suicidal ideation from time to time.           (15)   think these kind of split treatment arrangements
      (16)         Q Okay. Just fleeting suicidal                (16)   have a lot of problems that -- I prefer to treat
      (17)    ideation?                                          (17)   the patient myself, provide all the necessary
      (18)         A Recurrent, but not that worrisome.          (18)   treatment myself. I think it's more effective.
      (19)         Q Okay. So suicidal ideation can be           (19)   At least that has been my experience.
      (20)    recurrent, but so long as they have no intent to   (20)         Q Okay. You understand, though,
      (21)    act out on it it's not necessarily worrisome to    (21)   that out in the community and in a lot of health
      (22)    you?                                               (22)   centers and places that psychiatrist generally
      (23)         A Well, that's one issue that, you            (23)   do medication management, whereas psychotherapy
      (24)    know, has to be evaluated. A complete suicide      (24)   is done by licensed clinical social workers or
      (25)    risk assessment is, you know, indicated in any     (25)   psychologists; correct?


                                                  Page 71                                                   Page 73
       (1)                  Goldstein, M.D.                       (1)                Goldstein, M.D.
       (2)    of those cases.                                     (2)                 MR. ELLIS: Objection.
       (3)           Q Okay. We'll get to that in a               (3)         A Yes. I have had extensive
       (4)    little bit. Let's see. Do you have patients         (4)   experience doing that and I would prefer not to.
       (5)    currently in your practice who also have a          (5)         Q But you understand that that's
       (6)    primary care physician?                             (6)   done?
       (7)           A I think most patients do these             (7)         A Yes. That's a very frequent model
       (8)    days.                                               (8)   that's used.
       (9)           Q Okay. Do you communicate with              (9)         Q Okay. That's not against the
       (10)   your patients' primary care physicians?            (10)   standard of care to use that model?
       (11)          A Only if there's some, you know, a         (11)         A I'm sorry?
       (12)   need to.                                           (12)         Q It's not against the standard of
       (13)          Q Okay. How do you know if there's          (13)   care to use that model?
       (14)   a need to?                                         (14)         A No. It's only my preference over
       (15)          A Well, for example, sometimes if a         (15)   the years and I have done it extensively over
       (16)   patient is suffering from some chronic medical     (16)   the years, but I have reached the point where I
       (17)   illness or is concerned about, worried about       (17)   can maintain a practice without having to do
       (18)   some potential emergent medical problem or         (18)   that.
       (19)   hypochondriacal about something, that may be an    (19)         Q Okay. Do you employ anyone else?
       (20)   issue.                                             (20)         A No.
       (21)          Q Okay. I take it that the patients         (21)         Q It's just you, one man show?
       (22)   that you have you provide both medication          (22)         A In terms of the practice?
       (23)   management and psychotherapy to them; is that      (23)         Q Yes.
       (24)   correct?                                           (24)         A Yes.
       (25)          A Depending on the need, yes.               (25)         Q You don't have a secretary?


                                                                                        EXHIBIT
                                                                                 19 (Pages       B
                                                                                           70 to 73)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 20 of 109 PageID #:
                                     921

                                                  Page 74                                                   Page 76
       (1)                 Goldstein, M.D.                       (1)                 Goldstein, M.D.
       (2)         A I have an assistant who does some           (2)    interpersonal psychodynamic psychotherapy or
       (3)    clerical type work.                                (3)    supportive psychotherapy.
       (4)         Q Okay. Do you keep your own                  (4)         Q Okay. Do you do cognitive
       (5)    records?                                           (5)    behavioral therapy?
       (6)         A Yes.                                        (6)         A I don't do cognitive behavioral
       (7)         Q Do you use an electronic medical            (7)    therapy.
       (8)    record system or --                                (8)         Q If a patient needs cognitive
       (9)         A No.                                         (9)    behavioral therapy do you send them to somebody
      (10)         Q Do you hand write your notes?               (10)   else or do you use one of your methods?
      (11)         A Yes.                                        (11)        A I haven't seen patients that I
      (12)         Q Okay. So if one of your patients            (12)   think cannot benefit from the kind of therapy I
      (13)    went to their family medicine doctor and that      (13)   do.
      (14)    doctor wanted to access your records they would    (14)        Q All right. How many patients do
      (15)    need to obtain an authorization and send it to     (15)   you see per week?
      (16)    you and you would what, then fax them your         (16)        A Well, my total patient caseload as
      (17)    records?                                           (17)   I said is 30 to 40 patients and some of them I
      (18)         A If that were the case, yes.                 (18)   don't see every week and some of them I see
      (19)         Q Okay. Do you ever refer your                (19)   twice a week, so it varies.
      (20)    patients to any other type of counselor or any     (20)        Q All right. Do you have some kind
      (21)    other type of provider for a method or type of     (21)   of set office schedule, I see patients on
      (22)    counseling that you don't provide?                 (22)   Tuesdays, Wednesdays, and Thursdays. I see
      (23)         A I've referred patients to other             (23)   patients on, you know, what's your office
      (24)    providers at times, yes.                           (24)   schedule like?
      (25)         Q Okay. What type of providers?               (25)        A Generally I see patients every


                                                  Page 75                                                   Page 77
        (1)               Goldstein, M.D.                        (1)                Goldstein, M.D.
        (2)        A Sometimes I have referred them to           (2)    day. Five days a week. Sometimes five and a
        (3)   psychopharmacologists who are more experienced     (3)    half days.
        (4)   in handling complex cases.                         (4)         Q Okay. Do you have an average
        (5)        Q Okay. Anybody else?                         (5)    number of appointments per week?
        (6)        A I can't think of anything                   (6)         A It varies substantially because
        (7)   recently, no. Sometimes to a social worker for     (7)    some patients have a set time because they are
        (8)   finding some resource.                             (8)    working or they need that kind of certain time.
        (9)        Q What would be a complex case you            (9)    Other patients can be scheduled with some
       (10)   would refer to a psychopharmacologist for?         (10)   variation.
       (11)        A I think psychopharmacologists are           (11)        Q Okay. About how many patients do
       (12)   more experienced and have the full range of        (12)   you see in a day?
       (13)   expertise to treat certain kind of cases that      (13)        A Sometimes eight, sometimes six.
       (14)   involve psychotic, paranoid, schizophrenic         (14)        Q Okay. Is it ever less than six?
       (15)   patients that I prefer not to deal with.           (15)        A Is it ever less than six, yes,
       (16)        Q So you think that's outside the             (16)   sometimes.
       (17)   realm of a general psychiatrist?                   (17)        Q Today it will probably be less
       (18)        A It's not outside the realm of a             (18)   than six?
       (19)   general psychiatrist, but I think, you know, the   (19)        A Today it's zero.
       (20)   best possible care for those kind of conditions    (20)        Q How many do you have scheduled for
       (21)   can be provided by someone that specializes in     (21)   tomorrow?
       (22)   treating those kind of conditions.                 (22)        A I can't say offhand. What's
       (23)        Q Okay. What types of psychotherapy           (23)   tomorrow?
       (24)   do you provide to your patients?                   (24)        Q Tuesday.
       (25)        A Basically it's either                       (25)        A Tuesday, I'm not sure.

                                                                                        EXHIBIT
                                                                                 20 (Pages       B
                                                                                           74 to 77)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 21 of 109 PageID #:
                                     922

                                                  Page 78                                                   Page 80
        (1)               Goldstein, M.D.                        (1)                 Goldstein, M.D.
        (2)         Q How do your patients get referred          (2)    maintained their own private practice?
        (3)   to you generally?                                  (3)          A Yes. It was a private
        (4)         A Generally through colleagues,              (4)    practitioner. We were both in our own private
        (5)   sometimes by attorneys. Mostly through             (5)    practice at the time.
        (6)   colleagues.                                        (6)          Q Okay. So your patients would come
        (7)         Q You say colleagues. You mean               (7)    to you for your medication management and go to
        (8)   other psychiatrists?                               (8)    that social worker for psychotherapy?
        (9)         A Other psychiatrists or social              (9)          A Correct.
      (10)    workers.                                           (10)         Q And how would you all share
      (11)          Q All right.                                 (11)   information about patients?
      (12)          A Or psychologists sometimes.                (12)         A Either by telephone or by, I guess
      (13)          Q Do you ever refer patients back to         (13)   it was either maybe faxes or e-mails.
      (14)    their primary care physician for medication        (14)         Q Okay. So you might fax each other
      (15)    management?                                        (15)   the records from your visit or e-mail the
      (16)          A You mean psychotropic medication           (16)   records?
      (17)    management?                                        (17)         A Not the records, but information,
      (18)          Q Yes, antidepressants.                      (18)   relevant information.
      (19)          A I don't think I have done that.            (19)         Q Okay. And was it just one social
      (20)          Q Okay. If a patient is let's say            (20)   worker?
      (21)    on Zoloft and they have been on it for six         (21)         A At that time, yes.
      (22)    months and they are stable and they are doing      (22)         Q Have you ever taught licensed
      (23)    well you continue to see them rather than          (23)   clinical social workers?
      (24)    sending them to their family medicine doctor to    (24)         A Well, when I was at the VA we had
      (25)    manage that medication?                            (25)   frequent clinical conferences with


                                                  Page 79                                                   Page 81
        (1)                Goldstein, M.D.                       (1)                 Goldstein, M.D.
        (2)        A Correct.                                    (2)    multi-disciplinary attendees or social workers.
        (3)        Q Okay. Have you ever employed a              (3)    Teaching conferences, clinical conferences with
        (4)   licensed clinical social worker?                   (4)    social workers, psychiatrists, psychologists.
        (5)        A As part of my practice?                     (5)          Q Those were clinical conferences
        (6)        Q Yes.                                        (6)    when you would all get together and discuss
        (7)        A I have never employed. I have               (7)    patients who were on the unit or patients you
        (8)   worked with social workers and shared, split       (8)    were caring for; correct?
        (9)   treatment arrangements, but they have never been   (9)          A Correct, or discuss general
       (10)   an employee of mine.                               (10)   clinical issues that we were dealing with.
       (11)        Q Okay. When was the last time you            (11)         Q Okay. But you have never taught
       (12)   had a split treatment arrangement with one?        (12)   courses for licensed clinical social workers?
       (13)        A Oh, probably more than five years           (13)         A In that setting, but not outside
       (14)   ago.                                               (14)   that setting.
       (15)        Q And what was that split treatment           (15)         Q Okay. And you have not directly
       (16)   arrangement?                                       (16)   overseen any licensed or supervised any licensed
       (17)        A I was providing medication                  (17)   clinical social workers since you were at the VA
       (18)   management. The social worker was providing        (18)   in '81?
       (19)   psychotherapy.                                     (19)         A I might have when I was in Long
       (20)        Q Okay. And who was that social               (20)   Island College Hospital on some occasions.
       (21)   worker?                                            (21)         Q Did you?
       (22)        A You mean the name?                          (22)         A I said I might have. I think I
       (23)        Q Yes.                                        (23)   did.
       (24)        A I don't recall who it was.                  (24)         Q Okay. But you're not sure?
       (25)        Q Okay. So that social workers                (25)         A More likely than not I did.

                                                                                        EXHIBIT
                                                                                 21 (Pages       B
                                                                                           78 to 81)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 22 of 109 PageID #:
                                     923

                                                  Page 82                                                   Page 84
       (1)                  Goldstein, M.D.                       (1)                 Goldstein, M.D.
       (2)          Q So that would have been up to '91           (2)   medical negligence case and I want to ask you if
       (3)    or '92?                                             (3)   these were on behalf of the plaintiff or on
       (4)          A Correct.                                    (4)   behalf of the defendant.
       (5)          Q But you have not since then?                (5)             In the Movits versus Sostowski
       (6)          A In a formal setting, no.                    (6)   case?
       (7)          Q Have you supervised them or                 (7)         A I can simplify it that apparently
       (8)    overseen them in an informal setting?               (8)   all of those were testimony on behalf of the
       (9)          A Well, in those split treatment              (9)   plaintiffs.
      (10)    situations I think I have -- I guess I have        (10)         Q On behalf of the plaintiffs?
      (11)    given them guidance or suggestions.                (11)         A All of the ones in the last four
      (12)                   MS. WATTS: All right.               (12)   years.
      (13)             Let's take a quick break.                 (13)         Q Both deposition and trial?
      (14)                   (A short recess was taken at        (14)         A Correct.
      (15)             this time.)                               (15)         Q So in the last four years you have
      (16)                   (The deposition resumed with        (16)   not testified on behalf of a defendant physician
      (17)             all parties present.)                     (17)   in a medical malpractice action?
      (18)    R O B E R T L. G O L D S T E I N, M.D.,            (18)         A Correct.
      (19)         resumed, and testified further as             (19)         Q Do you know when the last time you
      (20)         follows:                                      (20)   testified on behalf of a defendant physician in
      (21)    BY MS. WATTS:                                      (21)   a medical malpractice action was?
      (22)          Q All right. Dr. Goldstein, while            (22)         A I can't say. It was probably more
      (23)    we were taking a break -- well, I want to shift    (23)   than eight years ago.
      (24)    gears and start talking about what you're here     (24)         Q Okay.
      (25)    doing today and that's testifying as an expert     (25)         A I would have to go back and see if


                                                  Page 83                                                   Page 85
        (1)              Goldstein, M.D.                          (1)                 Goldstein, M.D.
        (2)   witness.                                            (2)   I could retrieve some of those old lists. I
        (3)             So while we took a break I gave           (3)   don't think in the last -- definitely not in the
        (4)   you the testimonial lists that you had provided     (4)   last four years. I don't think in the last four
        (5)   to us for your deposition testimony and trial       (5)   years before that.
        (6)   testimony for the past four years and I asked       (6)         Q In medical malpractice actions --
        (7)   you to mark on those lists which of these cases     (7)   well, let's start with this. When did you start
        (8)   were medical negligence cases and you have done     (8)   providing expert testimony in medical
        (9)   so; correct?                                        (9)   malpractice actions?
       (10)         A Yes.                                       (10)         A When did I start?
       (11)         Q To the best of your ability?               (11)         Q Yes.
       (12)         A Yes.                                       (12)         A I guess in the '80's.
       (13)         Q It's true that the majority of the         (13)         Q Okay.
       (14)   cases that you have testified in for the last      (14)         A Maybe like '85.
       (15)   four years have involved employment matters,       (15)         Q About the time you got out of law
       (16)   harassment, discrimination, those types of         (16)   school, shortly after?
       (17)   claims; correct?                                   (17)         A That's the last case I remember.
       (18)         A Correct.                                   (18)   There may be some before that.
       (19)         Q Okay. And off the record you               (19)         Q Okay.
       (20)   referred to it as somewhat of a cottage industry   (20)         A The last one I remember in terms
       (21)   these days for psychiatric witness testimony?      (21)   of the --
       (22)         A It seems to be, yes.                       (22)         Q Earliest ones?
       (23)         Q On the deposition testimony list           (23)         A -- earliest ones was in '85, yes.
       (24)   you've marked five cases in the last four years    (24)         Q And approximately how many medical
       (25)   in which you have given a deposition in a          (25)   malpractice actions do you think you provided

                                                                                        EXHIBIT
                                                                                 22 (Pages       B
                                                                                           82 to 85)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 23 of 109 PageID #:
                                     924

                                                   Page 86                                                 Page 88
        (1)                 Goldstein, M.D.                       (1)                Goldstein, M.D.
        (2)    expert testimony in?                               (2)         A Not that I recall.
        (3)          A I can't say. I can't even                  (3)         Q Have you ever testified on behalf
        (4)    estimate.                                          (4)   of a licensed clinical social worker?
        (5)         Q Of the medical malpractice actions          (5)         A I don't believe so, no.
        (6)    that you have provided testimony in, is it fair    (6)         Q Has your testimony ever been
        (7)    to say that you have testified on behalf of the    (7)   stricken by a court?
        (8)    plaintiff more than on behalf of the defendant?    (8)         A No.
        (9)          A In those particular kinds of               (9)         Q Have you reviewed any cases
       (10)    matters, yes.                                     (10)   previously for Mr. Ellis?
       (11)         Q Okay. Do you have a percentage             (11)         A No.
       (12)    breakdown for medical malpractice actions?        (12)         Q Do you know how Mr. Ellis came to
       (13)          A I'm afraid not, no.                       (13)   be in contact with you?
       (14)         Q Okay. What percentage of your              (14)         A I may have known when we first
       (15)    income is derived from expert work?               (15)   talked, but I don't recall.
       (16)          A I would say less than ten percent         (16)         Q Okay. Have you reviewed any cases
       (17)    overall.                                          (17)   for his co-counsel, Will Nefzger or their law
       (18)         Q And how much do you charge per             (18)   firm Bahe Cook Cantley & Nefzger previously?
       (19)    hour to review cases?                             (19)         A No.
       (20)          A Presently?                                (20)         Q Have you reviewed any cases or
       (21)         Q Yes.                                       (21)   testified in Kentucky before?
       (22)          A $600 an hour.                             (22)         A No.
       (23)         Q Do you know how much you have              (23)         Q Do you advertise your services as
       (24)    charged to date in this case. Is that in the      (24)   an expert witness?
       (25)    blue folder that she took to have copied?         (25)         A No, I never have.


                                                   Page 87                                                 Page 89
        (1)                Goldstein, M.D.                        (1)               Goldstein, M.D.
        (2)         A Yes. I think it's roughly about,            (2)         Q All right. What medical
        (3)   do you want a rough estimate.                       (3)   publications do you subscribe to?
        (4)         Q Sure.                                       (4)         A The American Journal of
        (5)         A Or I can give you an exact number.          (5)   Psychiatry, the Journal of Clinical Psychiatry,
        (6)         Q Give me a rough estimate now. We            (6)   Psychiatric Annals. I forget, I think they
        (7)   will get the exact number later.                    (7)   changed the title, but I think it's called --
        (8)         A $9,000.                                     (8)   I'll get back to that one.
        (9)         Q Okay. As far as your forensic               (9)         Q Okay.
       (10)   work overall, I understand from reading other      (10)         A The Journal of American Academy of
       (11)   testimony of yours it started out being more       (11)   Psychiatry and Law. And there is one other
       (12)   criminal in nature and has shifted into this       (12)   journal. I think it was called Archives of
       (13)   civil field.                                       (13)   General Psychiatry, but I think now they have
       (14)         A Yes. I was working at the court            (14)   changed the name. But I forget what the new
       (15)   clinic as I said and I began to be referred        (15)   title is.
       (16)   cases of a criminal nature that formed the bulk    (16)         Q Okay. Do you regularly review all
       (17)   of my forensic work for a number of years.         (17)   of those publications?
       (18)         Q Okay. Have you ever testified              (18)         A Well, I go through them and read
       (19)   against a family medicine physician before?        (19)   articles that are pertinent to my practice.
       (20)         A Not that I recall, no.                     (20)         Q Okay. Do you routinely review any
       (21)         Q Okay. Have you ever testified on           (21)   family medicine journals?
       (22)   behalf of a family medicine physician before?      (22)         A No, not regularly.
       (23)         A No.                                        (23)         Q Did you ever review any family
       (24)         Q Have you ever testified against a          (24)   medicine journal?
       (25)   licensed clinical social worker before?            (25)         A Well, I have in this matter.

                                                                                        EXHIBIT
                                                                                 23 (Pages       B
                                                                                           86 to 89)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 24 of 109 PageID #:
                                     925

                                                  Page 90                                                   Page 92
       (1)                 Goldstein, M.D.                        (1)                Goldstein, M.D.
       (2)          Q Okay. In your practice do you               (2)   confidentiality and informed consent issues in
       (3)    review family medicine journals?                    (3)   the treatment of adolescent substance abuse?
       (4)          A No.                                         (4)         A I would have to look at that, but
       (5)          Q In your practice do you review              (5)   you're probably correct.
       (6)    psychology journals?                                (6)         Q All right. And it's fair to say
       (7)          A No.                                         (7)   that you haven't published anything about the
       (8)          Q All right. Most of your                     (8)   clinical practice of psychiatry since 2000 when
       (9)    publications have something to do with law and      (9)   you published on serial stalkers?
      (10)    psychiatry; is that fair?                          (10)         A I published a number of things
      (11)          A Yes.                                       (11)   about paranoids, stalkers, various paranoid
      (12)          Q Okay. You're an editor of the              (12)   conditions like erotomania.
      (13)    Principles and Practice of Forensic Psychiatry     (13)         Q Right. Back in 2000; right?
      (14)    textbook, Part 10, Basic Issues in the Law?        (14)         A Was that in 2000?
      (15)          A Yes.                                       (15)         Q Let's see. Erotomania in Claims
      (16)          Q Okay. And within that part of              (16)   of Psychiatry Malpractice. That was 2002?
      (17)    that textbook you authored several chapters        (17)         A 2002, yes, that was malpractice.
      (18)    including Philosophy in Law, Foundations of        (18)   That was a malpractice case I forgot. Did I
      (19)    American Law, Judicial Review of the               (19)   mention that or did you ask me about that?
      (20)    Constitution, Introduction of Civil Procedure,     (20)         Q Have you ever been sued for
      (21)    Significant Issues in Criminal Procedure and       (21)   malpractice?
      (22)    Theories of Legal Punishment; correct?             (22)         A Not me.
      (23)          A In the most recent edition, yes.           (23)         Q Not you?
      (24)          Q And all of those chapters are              (24)         A But that was a malpractice case in
      (25)    essentially legal chapters?                        (25)   Federal Court in 2002.


                                                  Page 91                                                   Page 93
       (1)                 Goldstein, M.D.                        (1)                Goldstein, M.D.
       (2)          A Yes. Basically they are an                  (2)         Q Okay.
       (3)    introduction to legal issues for forensic           (3)         A Or just a year or two before 2002.
       (4)    psychiatrists.                                      (4)         Q All right. That's one where you
       (5)          Q Right. I read them. They read               (5)   testified on behalf of the physician?
       (6)    like a law textbook; right?                         (6)         A I testified on behalf of the
       (7)          A Well --                                     (7)   defendant physician, yes.
       (8)          Q They are dummied down law                   (8)         Q Okay. The article that you wrote
       (9)    textbooks?                                          (9)   about erotomania, was that about the clinical
       (10)         A What's that thing called, Law for          (10)   practice of psychiatry or was that about that
       (11)   Dummies. Law for forensic psychiatrists watered    (11)   malpractice case?
       (12)   down.                                              (12)         A I have written, you know, about
       (13)         Q All right. There is one chapter            (13)   six or eight articles about erotomania and other
       (14)   on that part of textbook on tort law and the       (14)   paranoid related conditions, but that particular
       (15)   psychiatrist which deals with medical negligence   (15)   one was about the clinical issues that came up
       (16)   relating to psychiatry and that chapter was        (16)   in that lawsuit.
       (17)   authored by someone else?                          (17)         Q Okay.
       (18)         A Yes. I found an expert in that             (18)         A In which I was an expert.
       (19)   field, a real expert in that field.                (19)         Q All right. And feel free to look
       (20)         Q Right. A real expert in tort law           (20)   at your CV, but am I correct that it's fair to
       (21)   in psychiatry?                                     (21)   say the last time you published anything about
       (22)         A Yes.                                       (22)   clinical practice of psychiatry would be in 2000
       (23)         Q Apart from those textbook chapters         (23)   when you published on serial stalkers, recent
       (24)   about law you have not published any writings      (24)   clinical findings?
       (25)   since 2013 when you published an article about     (25)         A Did you say 2002?

                                                                                        EXHIBIT
                                                                                 24 (Pages       B
                                                                                           90 to 93)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 25 of 109 PageID #:
                                     926

                                                  Page 94                                                   Page 96
       (1)                  Goldstein, M.D.                     (1)                 Goldstein, M.D.
       (2)           Q 2000.                                    (2)          Q All right. I'll save us time. I
       (3)           A 2000.                                    (3)    won't go through those in detail.
       (4)           Q No. 73 on your publications list.        (4)              All right. Let's talk about this
       (5)    That is the last time you published anything      (5)    case. When were you first contacted in this
       (6)    about the clinical practice of psychology?        (6)    case. I guess we may need to wait until we get
       (7)           A Well, in 2006 I wrote an article         (7)    your --
       (8)    with a co-author about clinical psychiatry in     (8)          A No. I was contacted in
       (9)    terms of civil commitment practices in a          (9)    mid-February.
      (10)    psychotic condition called delusional disorder.   (10)         Q Mid-February of this year?
      (11)           Q Okay. So that had to do with the         (11)         A Of 2019, yes.
      (12)    clinical practice?                                (12)         Q Okay. And what were you asked to
      (13)           A Yes.                                     (13)   do?
      (14)           Q Okay.                                    (14)         A I was asked to review records,
      (15)           A When certain patients were               (15)   clinical records and other materials to render
      (16)    committable.                                      (16)   an opinion about whether the standards of care
      (17)           Q All right. So one article in 2006        (17)   was met in the treatment of Ms. Borum in terms
      (18)    and then the previous one would be in 2000?       (18)   of her clinical condition and in terms of the
      (19)           A Correct.                                 (19)   management of her clinical condition by a family
      (20)           Q Okay. You have also written quite        (20)   practice physician and a social worker.
      (21)    a bit on how to be a good expert witness at       (21)         Q Okay. And in your report, you
      (22)    trial; correct?                                   (22)   generated a report of your opinions?
      (23)           A I wouldn't put it that way.              (23)         A Correct.
      (24)           Q How would you put it?                    (24)         Q And that's dated March 8th of
      (25)           A Which article are you referring          (25)   2019?


                                                  Page 95                                                   Page 97
        (1)             Goldstein, M.D.                          (1)                Goldstein, M.D.
        (2)   to?                                                (2)        A Correct.
        (3)        Q There's a Hot Seat article and a            (3)        Q And that's your final report in
        (4)   High Noon in the Courtroom article.                (4)   this matter?
        (5)        A Okay. The psychiatrist in the Hot           (5)        A That was my only and my final
        (6)   Seat article.                                      (6)   report, yes.
        (7)        Q Yes.                                        (7)        Q Okay. And Appendix A of that
        (8)        A I wouldn't say it was about how to          (8)   report lists what you reviewed in coming up with
        (9)   be an expert witness. It's an introduction to      (9)   your opinions; is that correct?
       (10)   forensic psychiatrists about issues that may      (10)        A Correct.
       (11)   come up in the courtroom when they are called     (11)        Q And is that the sum total of what
       (12)   upon to testify that they may not be familiar     (12)   you reviewed prior to coming up with your
       (13)   with.                                             (13)   opinions?
       (14)            So to familiarize them with the          (14)        A Correct.
       (15)   issue of impeachment basically is what that is    (15)        Q Okay. Did you review the entire
       (16)   about. That's what the article is about. It's     (16)   deposition transcript of Dr. Smith?
       (17)   not a how to article.                             (17)        A Yes.
       (18)        Q Okay.                                      (18)        Q Okay. Did you review the entire
       (19)        A It's more about the nature of              (19)   deposition transcript of Dr. White?
       (20)   impeachment and how that plays out in the         (20)        A Yes.
       (21)   courtroom.                                        (21)        Q And the entire deposition
       (22)        Q It tells them how to maintain an           (22)   transcript of Ms. Powell?
       (23)   appearance of strict impartiality?                (23)        A Correct.
       (24)        A Well, the importance of                    (24)        Q All right. What are documents re:
       (25)   appropriate courtroom behavior.                   (25)   Nicole's suicide?

                                                                                       EXHIBIT
                                                                                25 (Pages       B
                                                                                          94 to 97)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 26 of 109 PageID #:
                                     927

                                                  Page 98                                                  Page 100
       (1)                 Goldstein, M.D.                        (1)                Goldstein, M.D.
       (2)          A I would have to go through the              (2)   testified yet. I didn't know whether the
       (3)    folder, but as I recollect those included her, I    (3)   deposition had been available or not.
       (4)    mean her suicide note, some photographs of          (4)         Q Okay. And you didn't ask whether
       (5)    bottles of medication that I believe her mother     (5)   it was available?
       (6)    took the photographs, maybe a receipt for the       (6)         A No.
       (7)    purchase of her gun. I didn't know if that was      (7)         Q At the time you formulated your
       (8)    including the mother's calendar of events.          (8)   opinions you had not reviewed the depositions of
       (9)          Q You have that on there, Nicole's            (9)   Nicole's friends or ex-fiance?
      (10)    summer activities calendar.                        (10)         A No.
      (11)          A Okay. I don't recall what other            (11)         Q Have you since reviewed those?
      (12)    items may have been included in that.              (12)         A Yes.
      (13)          Q Okay. And from these materials             (13)         Q Okay. When did you review those?
      (14)    you were able to come up with your full and        (14)         A Just in the last couple days.
      (15)    final opinions; is that correct?                   (15)         Q In the last couple of days?
      (16)          A With all the materials you've              (16)                 MR. ELLIS: Just so the
      (17)    mentioned.                                         (17)           record is clear some of those
      (18)          Q Yes, on your list of Exhibit A.            (18)           depositions didn't occur until after
      (19)          A Yes.                                       (19)           the date of that report.
      (20)          Q Okay. Had you seen the coroner's           (20)                 MS. WATTS: Just so the
      (21)    report prior to formulating your opinions?         (21)           record is clear, they occurred
      (22)          A Yes, I believe that's listed.              (22)           before the disclosure date.
      (23)          Q Is that part of documents re:              (23)         Q Prior to rendering your opinions
      (24)    Nicole's suicide?                                  (24)   did you review the forensic analysis of Nicole's
      (25)          A It's not listed separately?                (25)   cell phone prior to her death?


                                                  Page 99                                                  Page 101
       (1)                 Goldstein, M.D.                        (1)               Goldstein, M.D.
       (2)          Q It's not.                                   (2)        A You mean the text messages?
       (3)                 MS. WATTS: Tony, do you                (3)        Q Yes.
       (4)            have his report?                            (4)        A No.
       (5)                 MR. ELLIS: No. It's in the             (5)        Q Have you since reviewed them?
       (6)            folder.                                     (6)        A Yes.
       (7)                 (Discussion off the record.)           (7)        Q Okay. When did you review those?
       (8)    BY MS. WATTS:                                       (8)        A Again within the last couple of
       (9)          Q Prior to forming your opinions in           (9)   days.
      (10)    this case you had not reviewed Cynthia Borum's     (10)        Q Okay. Have you reviewed or prior
      (11)    deposition?                                        (11)   to formulating your report did you review any of
      (12)          A Correct.                                   (12)   Nicole's educational or employment records?
      (13)          Q Have you since reviewed it?                (13)        A No.
      (14)          A Yes.                                       (14)        Q Have you since reviewed those?
      (15)          Q When did you review it?                    (15)        A No.
      (16)          A I would say a month or two ago.            (16)        Q Okay. Prior to formulating your
      (17)          Q Okay. Is there a reason you                (17)   opinions did you review the deposition of Dr.
      (18)    didn't review it prior to forming your opinions?   (18)   Mark Boling?
      (19)          A I don't believe I had it.                  (19)        A No.
      (20)          Q Okay. Did you ask for it?                  (20)        Q Have you since reviewed that?
      (21)          A I didn't know it existed. I mean           (21)        A No.
      (22)    --                                                 (22)        Q Same question as to the corporate
      (23)          Q You didn't know that the Plaintiff         (23)   representatives of Deaconess.
      (24)    had testified?                                     (24)            Have you reviewed any of their
      (25)          A I didn't know that she had                 (25)   depositions?


                                                                               26 (PagesEXHIBIT B
                                                                                         98 to 101)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 27 of 109 PageID #:
                                     928

                                                 Page 102                                                  Page 104
        (1)                Goldstein, M.D.                       (1)                  Goldstein, M.D.
        (2)         A No.                                        (2)    about formal suicidal risk assessments. About
        (3)         Q Okay. Did you ask Plaintiff's              (3)    proper management of antidepression therapy in
        (4)   counsel for any additional materials than those    (4)    the suicidal patient. Things of that nature.
        (5)   which were originally provided to you that are     (5)          Q Okay. And you said these are from
        (6)   listed in Appendix A?                              (6)    the psychiatric literature?
        (7)         A I'm sorry?                                 (7)          A I guess, yes, all of them are from
        (8)         Q Did you request any additional             (8)    the psychiatric literature. Some of them may
        (9)   materials for review than those which were         (9)    actually be from a more general practitioner
       (10)   provided to you that are listed in Appendix A?     (10)   literature.
       (11)         A No.                                        (11)         Q All right. You attached certain
       (12)         Q And you felt that what was                 (12)   tables to your report and then you cited to at
       (13)   provided to you in Appendix A was complete and     (13)   least one article in your report. Are those
       (14)   sufficient for you to formulate your opinions?     (14)   references to the materials that you pulled?
       (15)         A Absolutely, yes.                           (15)         A Yes.
       (16)         Q Did you learn any information in           (16)         Q Okay. Have you done any medical
       (17)   your recent review of additional materials that    (17)   literature research since then?
       (18)   has changed or altered your opinions in any way?   (18)         A Think I retrieved some articles
       (19)         A No. Everything was consistent              (19)   from the general, you know, the family practice
       (20)   with my opinions.                                  (20)   or general practitioner literature on related
       (21)         Q Okay. Are there any other                  (21)   subjects to this case.
       (22)   materials that you have reviewed after authoring   (22)         Q Okay. And why did you do that?
       (23)   your report that we haven't discussed?             (23)         A To enhance my understanding of the
       (24)         A No.                                        (24)   guidelines or standard of care or evidence based
       (25)         Q Have you seen the expert reports           (25)   practice relating to these particular issues.


                                                 Page 103                                                  Page 105
        (1)                Goldstein, M.D.                        (1)               Goldstein, M.D.
        (2)   of the Defendant?                                   (2)         Q Okay. Is that because you don't
        (3)         A Yes, I should have mentioned that.          (3)   have training in family medicine?
        (4)   I have seen the expert reports of the Defendant     (4)         A That's because I wanted to see
        (5)   experts.                                            (5)   what family medicine practitioners, what was
        (6)         Q Okay. Do you know Dr. David Marx?           (6)   expected of them or what guidelines they were
        (7)         A I don't know any of them.                   (7)   supposed to be following.
        (8)         Q You don't know any of them. I               (8)         Q Prior to looking those things up
        (9)   take it you disagree with at least portions of      (9)   you did not have knowledge of what guidelines
       (10)   their reports?                                     (10)   they were supposed to be following?
       (11)         A I would say so, yes.                       (11)         A In general my knowledge was that
       (12)         Q Okay. Did you do any medical               (12)   if they chose to hold themselves out as treating
       (13)   literature research in formulating your opinions   (13)   a psychiatric condition or to manage medication
       (14)   prior to authoring your report?                    (14)   treatment of a psychiatric patient that their
       (15)         A Well, I had reprints and a file of         (15)   standard of care was more or less identical to
       (16)   articles or chapters or other material that I      (16)   what it would be for a psychiatrist.
       (17)   was familiar with in general. Not specifically,    (17)         Q Okay. Then what was your purpose
       (18)   you know, that I relied on or retrieved for this   (18)   in looking up the family medicine guidelines?
       (19)   case.                                              (19)         A To confirm or corroborate or
       (20)         Q Okay. And what were those?                 (20)   discorroborate those assumptions.
       (21)         A Reprints from the psychiatric              (21)         Q Okay. And did you confirm them,
       (22)   literature basically.                              (22)   corroborate them or discorroborate them?
       (23)         Q About what?                                (23)         A In general I guess I confirmed
       (24)         A About issues like proper treatment         (24)   them.
       (25)   of depression, about suicidal risk factors,        (25)         Q What did you look up in order to


                                                                             27 (Pages EXHIBIT B
                                                                                       102 to 105)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 28 of 109 PageID #:
                                     929

                                                 Page 106                                                  Page 108
       (1)                Goldstein, M.D.                         (1)                 Goldstein, M.D.
       (2)    confirm that the standard of care requires that     (2)   provided by family medicine doctors is there any
       (3)    family medicine doctor who is prescribing           (3)   of that that's not treating psychiatric
       (4)    antidepressants to a patient is held to the same    (4)   conditions with psychiatric modalities. Isn't
       (5)    standard of care as a psychiatrist?                 (5)   that what providing mental health care is.
       (6)          A Basically that was the sum and              (6)   That's the definition of it; right?
       (7)    substance of the articles that I reviewed.          (7)        A They are acting as psychiatrists
       (8)          Q And what articles are those?                (8)   when they do it.
       (9)          A I don't have them with me.                  (9)        Q Okay. So you're telling me that
      (10)          Q Are they in your folder?                   (10)   family medicine doctors who provide 75 percent
      (11)          A You mean the folder --                     (11)   of the mental health care in the United States
      (12)          Q Right.                                     (12)   are being held in your opinion to the standard
      (13)          A Maybe one or two of them is.               (13)   of care of a psychiatrist who has had a
      (14)          Q All right. So it's your opinion            (14)   psychiatry residency when they provide mental
      (15)    that Dr. Smith in practicing family medicine and   (15)   health care to patients. That's your opinion?
      (16)    treating Nicole Borum is held to the same          (16)        A If they choose to operate in that
      (17)    standard of care as a psychiatrist?                (17)   realm, yes.
      (18)          A If she chose to render psychiatric         (18)        Q Dr. Goldstein, do they have a
      (19)    care to a patient with Ms. Borum's condition,      (19)   choice?
      (20)    yes.                                               (20)        A Do they have a choice?
      (21)          Q Okay. What if she chose to render          (21)        Q Yes.
      (22)    family medicine care to Ms. Borum?                 (22)        A Of course.
      (23)          A Well, she was rendering                    (23)        Q Are there enough psychiatrists in
      (24)    psychiatric care.                                  (24)   the United States to handle the 75 percent of
      (25)          Q According to who?                          (25)   mental health care that family medicine care


                                                 Page 107                                                  Page 109
       (1)                 Goldstein, M.D.                        (1)                Goldstein, M.D.
       (2)         A According to the records.                    (2)   providers are providing. Are there enough
       (3)         Q Okay. Do you agree that family               (3)   psychiatrists in the United States to take on
       (4)    medicine or that primary care physicians            (4)   that 75 percent that family medicine doctors are
       (5)    diagnose and treat 80 to 90 percent of the          (5)   providing?
       (6)    mental health care in the United States?            (6)         A I don't think that is an issue
       (7)         A I don't know if it's that high. I            (7)   here. An individual practitioner always has a
       (8)    have read articles that it's 75 percent, but        (8)   choice whether they feel competent to operate in
       (9)    maybe you read articles that say somewhat           (9)   treating a psychiatric patient with the
      (10)    higher. They rendering a majority of care to       (10)   appropriate standard of care. They can always
      (11)    mental health patients.                            (11)   refuse to.
      (12)         Q Okay. So in practicing family               (12)         Q Now, my question. Are there
      (13)    medicine, family medicine doctors render mental    (13)   enough psychiatrists in the United States that
      (14)    health care to patients?                           (14)   the burden of treating mental health patients
      (15)         A Yes.                                        (15)   can be taken from primary care physicians?
      (16)         Q Okay. And it's your position that           (16)         A There are probably not enough
      (17)    in practicing family medicine and rendering        (17)   psychiatrists to undertake the care of all the
      (18)    mental health care they then take on the role of   (18)   psychiatric patients that the family
      (19)    a psychiatrist and are held to the standard of     (19)   practitioner has or the general practitioner has
      (20)    care of a psychiatrist?                            (20)   to undertake, but in cases where these
      (21)         A If they chose to treat patients             (21)   practitioners feel it's beyond the scope of
      (22)    with psychiatric conditions with psychiatric       (22)   their expertise or that they don't feel
      (23)    modalities of treatment, yes.                      (23)   competent to manage those cases and that's not
      (24)         Q Okay. And in that 75 percent of             (24)   the entire population, but in those selected
      (25)    the mental care in the U.S. that is being          (25)   cases they would be prudent to not treat and to


                                                                             28 (Pages EXHIBIT B
                                                                                       106 to 109)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 29 of 109 PageID #:
                                     930

                                                      Page 110                                             Page 112
       (1)                 Goldstein, M.D.                        (1)                Goldstein, M.D.
       (2)    refer those patients to a specialist.               (2)   conditions that they should treat versus
       (3)          Q Sure. So because 75 percent of              (3)   conditions that they should refer to
       (4)    the mental health care in the United States is      (4)   psychiatrists?
       (5)    performed by family practice doctors do you know    (5)         A I don't know specifically, no.
       (6)    how much training family practice doctors get on    (6)         Q All right. Do you know how family
       (7)    mental health care on their residency?              (7)   medicine residents are trained to triage mental
       (8)          A Probably not sufficient.                    (8)   health illnesses and provide first line
       (9)          Q Do you know?                                (9)   treatments to see if they can assist in treating
       (10)         A It's probably not. From what I             (10)   modifiable risk factors in patients?
       (11)   have read the family practice programs feel they   (11)         A In terms of their training and
       (12)   are not, they can't provide the adequate amount    (12)   their programs?
       (13)   of expertise or training.                          (13)         Q Right.
       (14)         Q Dr. Goldstein, we'll sit here all          (14)         A I have no idea.
       (15)   day until you answer my question.                  (15)         Q Okay. You don't know how family
       (16)             Do you know how much mental health       (16)   medicine practitioners are trained; do you?
       (17)   care training family medicine doctors get during   (17)         A Specifically, no.
       (18)   their residency?                                   (18)                 (Discussion off the record.)
       (19)                MR. ELLIS: Objection.                 (19)                 (A short recess was taken at
       (20)         A When you say how much, you mean            (20)           this time.)
       (21)   how many months?                                   (21)                 (The deposition resumed with
       (22)         Q Anyway you want to qualify it.             (22)           all parties present.)
       (23)         A I think that the professional              (23)   R O B E R T L. G O L D S T E I N, M.D.,
       (24)   literature indicates that they don't get           (24)        resumed, and testified further as
       (25)   sufficient training.                               (25)        follows:


                                                      Page 111                                             Page 113
        (1)                Goldstein, M.D.                        (1)                Goldstein, M.D.
        (2)           Q   What professional literature is         (2)   BY MS. WATTS:
        (3)   that?                                               (3)         Q In your opinion the standard of
        (4)         A What I have read that family                (4)   care in psychiatry varies between community to
        (5)   practice programs feel that they are not able to    (5)   community; correct?
        (6)   give adequate training in psychiatry to their       (6)         A I think there's a national
        (7)   trainees or residents.                              (7)   standard of care.
        (8)         Q Can you give me a single piece of           (8)         Q Okay. Have you testified before
        (9)   literature that says that?                          (9)   that there's no uniform standard of care
       (10)         A I can. I don't have it with me,            (10)   throughout the United States with respect to
       (11)   but I can.                                         (11)   psychiatric care or treatment?
       (12)         Q Okay. Then I would ask you to              (12)         A Not that I recall.
       (13)   supplement the record with literature that says    (13)         Q All right. Well, let's look at
       (14)   that.                                              (14)   that then. Back to the Mr. Legg case we talked
       (15)         A Sure.                                      (15)   about earlier. You were asked: "How about in
       (16)         Q Do you know what percentage of             (16)   the field of psychiatry would that likewise be
       (17)   family practice residency is required to contain   (17)   true, the standards of psychiatric care would
       (18)   mental health care?                                (18)   vary between community and community?
       (19)         A No.                                        (19)             "Answer: Definitely, yes.
       (20)         Q Do you know how family medicine            (20)             "Question: So, in other words,
       (21)   physicians are trained to conduct mental health    (21)   there is no, let's say, uniform standard of care
       (22)   assessments?                                       (22)   throughout the United States with respect to
       (23)         A Specifically, no.                          (23)   psychiatric care or treatment; is that correct,
       (24)         Q All right. Do you know how family          (24)   sir?
       (25)   medicine doctors are trained to recognize          (25)             "Answer: Correct."


                                                                             29 (Pages EXHIBIT B
                                                                                       110 to 113)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 30 of 109 PageID #:
                                     931

                                                 Page 114                                                  Page 116
       (1)                 Goldstein, M.D.                        (1)                Goldstein, M.D.
       (2)              Do you agree with your prior              (2)         Q Yes, sir. And I'm asking you did
       (3)    testimony, sir?                                     (3)   the standard of care require her to refer Nicole
       (4)           A No. I may have misunderstood. I            (4)   or did the standard of care allow for her to
       (5)    don't recall saying that, but I may have            (5)   treat Nicole?
       (6)    misunderstood the context of the question.          (6)                 MR. ELLIS: Objection.
       (7)           Q Okay. So when you said the                 (7)                 You can answer again.
       (8)    standard of care definitely varies between          (8)         A She was legally able to treat
       (9)    community to community, you now say it doesn't,     (9)   Nicole. That has nothing to do whether she was
       (10)   it's standard throughout the United States?        (10)   able to or familiar with the standard of care.
       (11)          A Yes. That was a VA case. I don't          (11)         Q All right. In your opinion she
       (12)   know the exact context of that, but I disagree     (12)   was not required to refer Nicole to a
       (13)   with that statement.                               (13)   psychiatrist?
       (14)          Q Okay. What did you do to                  (14)         A No.
       (15)   familiarize yourself with psychiatric practice     (15)         Q I'm correct?
       (16)   in Henderson, Kentucky or Evansville, Indiana?     (16)         A She was not required by law or
       (17)          A I didn't feel that was necessary.         (17)   statute.
       (18)          Q All right. Is it your opinion in          (18)         Q Or by the standard of care to
       (19)   this case that Dr. Smith should have referred      (19)   refer Nicole?
       (20)   Nicole Borum to a psychiatrist?                    (20)         A Well, I don't understand your
       (21)          A Dr. Smith has an obligation to            (21)   question. They are two separate issues. I mean
       (22)   treat a psychiatric patient as she did like Ms.    (22)   the standard of care of proper management of a
       (23)   Borum by meeting the standard of psychiatric       (23)   psychiatric patient is one thing and whether
       (24)   care for that patient and if she felt that she     (24)   someone chooses to treat the patient even if
       (25)   couldn't or she was unable to meet that standard   (25)   they don't have a clue about how to treat a


                                                 Page 115                                                  Page 117
       (1)                 Goldstein, M.D.                       (1)                 Goldstein, M.D.
       (2)    of care as my opinion was that she obviously was   (2)    psychiatric patient is something else.
       (3)    unable to, then she should have referred the       (3)          Q Okay. Did the proper management
       (4)    patient to a specialist.                           (4)    of Nicole require a referral to a psychiatrist?
       (5)         Q All right. I'm going to go back             (5)          A In this case in my opinion, yes.
       (6)    and ask my question again.                         (6)          Q Okay. Do you know how long it
       (7)             Is it your opinion that the               (7)    would take in Henderson, Kentucky or Evansville,
       (8)    standard of care required Dr. Smith to refer       (8)    Indiana to get an out-patient psychiatry
       (9)    Nicole Borum to a psychiatrist?                    (9)    appointment?
       (10)                 MR. ELLIS: Objection.                (10)         A I believe that if a psychiatric
       (11)                 He answered the question,            (11)   consultation was made somewhere in the vicinity,
       (12)           but you can answer again.                  (12)   it didn't have to be in the Deaconess system,
       (13)        A Not if she felt if she was                  (13)   that a psychiatrist could have been found to
       (14)   equipped and cognizant of what the standard of     (14)   treat a case like Ms. Borum's case under the
       (15)   care was.                                          (15)   circumstances.
       (16)        Q Okay. So if Dr. Smith felt that             (16)         Q How long?
       (17)   this was within her field of practice the          (17)         A I don't know, but I think it could
       (18)   standard of care did not require her to refer      (18)   have been done expeditiously.
       (19)   Nicole to a psychiatrist. That's your opinion?     (19)         Q All right. There has been
       (20)        A The standard of care is not                 (20)   testimony given in this case that it would take
       (21)   dependent on Dr. Smith's subjective estimate of    (21)   three to four months to get an out-patient
       (22)   what it should be. It's an objective standard      (22)   psychiatric appointment in that area even
       (23)   and whether or not she felt she could meet it is   (23)   outside of the Deaconess system.
       (24)   not the issue. The issue is was she able to        (24)                 MR. ELLIS: Objection.
       (25)   meet it.                                           (25)           Misstates the record.


                                                                             30 (Pages EXHIBIT B
                                                                                       114 to 117)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 31 of 109 PageID #:
                                     932

                                                 Page 118                                                 Page 120
       (1)                 Goldstein, M.D.                        (1)                 Goldstein, M.D.
       (2)                 THE WITNESS: I'm sorry,                (2)   a myriad of things, but if they decide to treat
       (3)            what did you say?                           (3)   psychiatric patients they have to familiarize
       (4)                 MR. ELLIS: I said it                   (4)   themselves with the relevant clinical
       (5)            misstates the record.                       (5)   information and the treatment and the assessment
       (6)         Q Have you seen any evidence in that           (6)   that is appropriate.
       (7)    area a psychiatric appointment could be obtained    (7)         Q What's your source for that
       (8)    outside of in-patient hospitalization sooner        (8)   statement?
       (9)    than three to four months?                          (9)         A Anyone that provides patient care
      (10)         A I haven't seen any direct                   (10)   regardless of whether they are a psychiatrist, a
      (11)    information, no.                                   (11)   nurse practitioner, a family medicine physician
      (12)         Q All right. Let's talk about                 (12)   or a social worker, anyone that undertakes the
      (13)    psychotherapists.                                  (13)   care of psychiatric patients has an obligation
      (14)             Licensed clinical social workers          (14)   to be familiar with the standard of care of
      (15)    are not physicians; correct?                       (15)   assessing and treating the patients that they
      (16)         A Correct.                                    (16)   undertake to treat.
      (17)         Q And they are not expected to                (17)         Q All right. So if within their
      (18)    review psychiatric publications?                   (18)   training program licensed clinical social
      (19)         A They are expected to familiarize            (19)   workers are trained on how to assess and treat
      (20)    themselves with any condition of a psychiatric     (20)   those patients, then by the time they complete
      (21)    nature that they are treating. That may be         (21)   their training program they would be so trained;
      (22)    available in a social work publication, not        (22)   correct?
      (23)    necessarily a psychiatric journal.                 (23)         A Possibly.
      (24)         Q Right. They are not expected to             (24)         Q Okay. And you don't know what
      (25)    review the American Psychiatric Association's      (25)   their training is?


                                                 Page 119                                                 Page 121
        (1)                Goldstein, M.D.                        (1)                Goldstein, M.D.
        (2)   publications?                                       (2)         A Well, it doesn't matter what it
        (3)          A No.                                        (3)   is. Even if it's inadequate or deficient they
        (4)          Q Okay. Do you know what their               (4)   have an obligation to acquaint themselves with
        (5)   training program entails?                           (5)   the standard of care that's applicable.
        (6)          A Not specifically, no.                      (6)         Q Yes. And the standard of care
        (7)          Q Okay. Do you know how licensed             (7)   that's applicable is the standard of care that
        (8)   clinical social workers are trained to assess       (8)   is applicable to licensed clinical social
        (9)   patients?                                           (9)   workers; correct?
       (10)          A Well, their training, I don't know        (10)         A It shouldn't differ from the
       (11)   if it's necessarily within their training, but     (11)   standard of care that applies to any mental
       (12)   at some point in their professional career if      (12)   health clinician.
       (13)   they are treating psychiatric patients they have   (13)         Q So you think that a licensed
       (14)   to familiarize themselves with the wherewithal     (14)   clinical social worker should be held to the
       (15)   or the expertise to conduct a clinical             (15)   same standard of care as a psychiatrist
       (16)   examination and familiarize themselves with the    (16)   physician?
       (17)   clinical conditions that they purport to treat     (17)         A In treating a specific type of
       (18)   and with the treatment that's appropriate.         (18)   psychiatrist condition, yes.
       (19)          Q And do you know how they are              (19)         Q So a licensed clinical social
       (20)   trained to do that within their education and      (20)   worker who is providing psychotherapy to a
       (21)   training?                                          (21)   patient is held to the same standard of care as
       (22)          A I don't know how it's done in             (22)   an M.D. psychiatrist, that's your opinion?
       (23)   their education or training program, but, you      (23)         A The standard of care for treating
       (24)   know, it's only a two-year program.                (24)   and assessing the psychiatric patient with a
       (25)             So once they graduate they can do        (25)   particular condition should be the same as any


                                                                             31 (Pages EXHIBIT B
                                                                                       118 to 121)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 32 of 109 PageID #:
                                     933

                                                Page 122                                                   Page 124
       (1)                 Goldstein, M.D.                        (1)                Goldstein, M.D.
       (2)    mental health practitioner, social worker,          (2)         A Using checklists or guidelines or
       (3)    psychologist, psychiatrist, nurse practitioner,     (3)   psychometric tools is an issue of perhaps what
       (4)    family physician.                                   (4)   the ideal would be, but it's not the basic
       (5)          Q Then why don't they get the paid            (5)   standard of care.
       (6)    the same as you. If they are taking on the same     (6)         Q Okay. And you don't know what
       (7)    amount of risk why don't they get paid the same?    (7)   psychotherapists routinely use or do not use in
       (8)                  MR. ELLIS: Objection.                 (8)   their practices?
       (9)          A It's not a financial issue. It's            (9)         A It varies significantly between
      (10)    an issue of safeguarding patient welfare and       (10)   different therapists.
      (11)    providing treatment that's in the best interest    (11)         Q Okay.
      (12)    of patient.                                        (12)         A It's not required by the standard
      (13)          Q So when a patient goes to a                (13)   of care.
      (14)    licensed clinical social worker the licensed       (14)         Q All right. Is it required by the
      (15)    clinical social worker is acting as an M.D.        (15)   standard of care for family medicine doctors to
      (16)    psychiatrist?                                      (16)   use specific tools in their practice?
      (17)          A No. They are acting as a licensed          (17)         A Psychometric tools?
      (18)    clinical social worker that's meeting the          (18)         Q Yes.
      (19)    appropriate standard of care.                      (19)         A No.
      (20)          Q That's providing the same standard         (20)         Q Okay.
      (21)    of that as an M.D. psychiatrist?                   (21)         A It may be ideal or better
      (22)          A Meeting the same standard of care.         (22)   practice, but I wouldn't say it's required by
      (23)          Q Okay. Did you do any research to           (23)   the standard of care.
      (24)    educate yourself on the standard practice of       (24)         Q All right. Would you agree that
      (25)    licensed clinical social workers before            (25)   primary care physicians are qualified to treat


                                                Page 123                                                   Page 125
        (1)                Goldstein, M.D.                        (1)               Goldstein, M.D.
        (2)    rendering your opinions in this case?              (2)   and manage general mental health illnesses such
        (3)                 MR. ELLIS: Objection.                 (3)   as depression, anxiety, and adjustment disorder?
        (4)                 You can answer.                       (4)         A Excuse me. When you say qualified
        (5)          A No.                                        (5)   you mean legally?
        (6)          Q Okay. And have you testified in            (6)         Q I'll rephrase.
        (7)    the past that you cannot speak to what             (7)            Would you agree that primary care
        (8)    instruments psychotherapists in out-patient        (8)   physicians are trained to treat and manage
        (9)    settings routinely use with their patients?        (9)   general mental health illnesses such as
       (10)          A I'm sorry, could you repeat that?         (10)   depression, anxiety, and adjustment disorder?
       (11)          Q Sure. Have you testified in the           (11)         A Well, I think that would depend on
       (12)    past that you cannot speak to what instruments    (12)   whether they have acquired the requisite
       (13)    psychotherapists in out-patient settings          (13)   knowledge and skill to do so.
       (14)    routinely use with their patients?                (14)         Q Okay. If family medicine
       (15)          A When you say instruments I'm not          (15)   physicians have completed a family medicine
       (16)    sure what you mean.                               (16)   residency and are Board-certified have they
       (17)          Q Sure. Guidelines, checklists,             (17)   obtained the requisite knowledge and skill to
       (18)    instruments, PHQ9's.                              (18)   treat and manage general mental health
       (19)          A I don't think that's part of the          (19)   illnesses?
       (20)    standard of care.                                 (20)         A Not necessarily.
       (21)          Q Okay. So psychotherapists can             (21)         Q Okay. Are family medicine
       (22)    choose what instruments or what tools or what     (22)   physicians expected to be familiar with
       (23)    checklists they use in their assessment of        (23)   psychiatric publications and literature?
       (24)    patients and that's not a standard of care        (24)         A Well, I mean like a particular
       (25)    issue?                                            (25)   journal?


                                                                            32 (Pages EXHIBIT B
                                                                                      122 to 125)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 33 of 109 PageID #:
                                     934

                                                 Page 126                                                 Page 128
       (1)                 Goldstein, M.D.                        (1)                Goldstein, M.D.
       (2)          Q Like I mean the psychiatric                 (2)   experienced that increased her suicide risk?
       (3)    publications in the literature that you             (3)         A When a SSRI like Lexapro is
       (4)    subscribe to, sir, as a psychiatrist.               (4)   prescribed, in the initial period of the
       (5)          A They are not required to be                 (5)   initiation of treatment with that medication or
       (6)    familiar with specific, you know, literature.       (6)   when the dose is either increased or decreased
       (7)    Only to the extent that whether it's in the         (7)   of that medication, the suicide risk is
       (8)    psychiatric literature or the family physician      (8)   elevated.
       (9)    literature, they are expected to be familiar        (9)         Q Actually what the literature
      (10)    with the conditions that they are treating, the    (10)   reports is that there can be an increase in
      (11)    modalities of treatment that they are              (11)   suicidal ideation; is that correct?
      (12)    implementing and the standard of care.             (12)         A Well, I think it says specifically
      (13)          Q Right. You wouldn't expect a               (13)   suicidal behavior or behavioral changes or
      (14)    family medicine physician to be routinely          (14)   worsening of the clinical condition of the
      (15)    reading and reviewing the American Psychiatric     (15)   patient are all possible or likely risk factors
      (16)    Association's literature?                          (16)   that are enhanced at those times.
      (17)          A Not necessarily.                           (17)         Q Okay. If Dr. Smith had not
      (18)          Q Okay. Are family medicine                  (18)   prescribed Lexapro to Nicole would Nicole still
      (19)    physicians expected to have the same depth of      (19)   be alive?
      (20)    knowledge of psychiatric illnesses as              (20)         A I think the issue is that if Dr.
      (21)    psychiatrists?                                     (21)   Smith had closely monitored Nicole after
      (22)          A Only to the extent that they have          (22)   prescribing Lexapro it's more likely than not
      (23)    to be familiar with what the appropriate           (23)   she would still be alive.
      (24)    standard of care is for the conditions that they   (24)         Q All right. And now I want an
      (25)    are treating.                                      (25)   answer to my question. If Dr. Smith had not


                                                 Page 127                                                 Page 129
        (1)                Goldstein, M.D.                        (1)                Goldstein, M.D.
        (2)        Q All right. Let's talk about                  (2)   prescribed Lexapro to Nicole would Nicole still
        (3)   SSRI's. Are you familiar with SSRI's?               (3)   be alive?
        (4)        A Yes.                                         (4)         A I can't answer that.
        (5)        Q Is it your opinion that Nicole               (5)         Q Do you agree with me that Nicole
        (6)   Borum's suicide was caused by a side effect of      (6)   reported no side effects at the initiation of
        (7)   Lexapro?                                            (7)   Lexapro?
        (8)        A I can only say that the                      (8)         A That she reported no side effects?
        (9)   possibility exists or the probability exists        (9)         Q Right.
       (10)   more likely than not that a side effect of         (10)         A That's correct. She reported no
       (11)   Lexapro served to contribute to an increase in     (11)   side effects to Dr. Smith.
       (12)   the suicide risk. There were many causes of her    (12)         Q You are not aware of any evidence
       (13)   suicide. I think that contributed to the           (13)   that she suffered any side effects during the
       (14)   enhanced suicide risk.                             (14)   initiation of Lexapro from your review of the
       (15)        Q Okay. So it's your opinion that a           (15)   materials in this case?
       (16)   side effect of Lexapro was a cause of Nicole's     (16)         A The only side effect I can opine
       (17)   suicide?                                           (17)   that she experienced and had no way of knowing
       (18)        A I didn't say that. I said that it           (18)   what to report is that there was an increased
       (19)   enhanced the suicide risk.                         (19)   risk of suicidal behavior merely by the
       (20)        Q All right. It's your opinion that           (20)   initiation of treatment with Lexapro and
       (21)   she did experience that side effect?               (21)   certainly by increasing the dose.
       (22)        A I think it's more likely than not           (22)         Q No, sir. Follow me. Dr. Smith
       (23)   that she had experienced a side effect that        (23)   prescribed Lexapro to Nicole on July 10th of
       (24)   increased her suicide risk.                        (24)   2015.
       (25)        Q What side effect was it that she            (25)         A Correct.


                                                                             33 (Pages EXHIBIT B
                                                                                       126 to 129)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 34 of 109 PageID #:
                                     935

                                                 Page 130                                                  Page 132
        (1)                Goldstein, M.D.                       (1)                 Goldstein, M.D.
        (2)        Q And until she saw Dr. Smith on              (2)    physicians?
        (3)   August 17th of 2015 when Nicole reported that      (3)         A Correct.
        (4)   the medication was working great and she didn't    (4)         Q There's a startup time for SSRI's
        (5)   have any side effects.                             (5)    to become therapeutic of at least 20, 21 days?
        (6)                MR. ELLIS: Objection.                 (6)         A It's highly variable. It can take
        (7)        Q There's no evidence in any of the           (7)    up to five or six weeks.
        (8)   records that you saw that Nicole actually did      (8)         Q Okay. But it at least takes a few
        (9)   suffer side effects during that five-week          (9)    weeks, up to six weeks?
       (10)   period?                                            (10)        A Usually.
       (11)                MR. ELLIS: Objection.                 (11)        Q And side effects if they are going
       (12)        A None that she recorded, correct.            (12)   to occur usually take place in the first week or
       (13)        Q And I'm asking you, you read her            (13)   two of the medication?
       (14)   mom's deposition, her friends' deposition, and     (14)        A Tangible side effects, yes.
       (15)   I'm asking you have you seen any evidence that     (15)        Q The overall risk of suicide is
       (16)   she actually did suffer some kind of side effect   (16)   reduced when depression is treated with SSRI's;
       (17)   from the initiation of Lexapro?                    (17)   correct?
       (18)        A Nothing that she was aware of.              (18)        A The overall, I would say, yes,
       (19)        Q Okay. Did her mom or her friends            (19)   that's correct.
       (20)   report any type of behavioral changes in her?      (20)        Q Right. You're treating the
       (21)        A One of her friends, I forget, her           (21)   depression which reduces the overall risk of
       (22)   friend Shelby reported that at some point after    (22)   suicide; right?
       (23)   the dose of Lexapro had been increased on          (23)        A Well, it's kind of a balance.
       (24)   August 17th, so sometime in the latter part of     (24)   There's a subset of patients that have an
       (25)   August that Nicole said to her, I'm just           (25)   enhanced suicide risk when they are prescribed,


                                                 Page 131                                                  Page 133
       (1)                 Goldstein, M.D.                       (1)                 Goldstein, M.D.
       (2)    paraphrasing, that she thought the medication      (2)    initially when they are prescribed an SSRI.
       (3)    was making her feel weird or crazy or something    (3)          Q That's a very, very small subset
       (4)    like that.                                         (4)    of patients; correct?
       (5)          Q Well, I'm talking about during the         (5)          A Well, it's very important.
       (6)    initiation before the dose was increased.          (6)          Q Sure. But the majority of
       (7)          A I saw no indication that she --            (7)    patients have an overall reduction of suicide
       (8)          Q Had any side effects?                      (8)    risk when treated with an SSRI?
       (9)          A Communicated that to anybody, no.          (9)          A Statistically, but if you're not
       (10)         Q Okay. And in August, on                    (10)   one of them then it's a hundred percent for you.
       (11)   August 17th Nicole reported to Dr. Smith the       (11)         Q All right. Lexapro is a commonly
       (12)   medication was working well and she hadn't had     (12)   prescribed SSRI; correct?
       (13)   any side effects?                                  (13)         A Yes.
       (14)         A Yes.                                       (14)         Q The risk of increased suicidal
       (15)         Q All right. SSRI's are the first            (15)   ideation for Lexapro is no different than any
       (16)   line treatment for many mental health diagnosis    (16)   other SSRI?
       (17)   including depression?                              (17)         A Well, there's some controversy.
       (18)         A Correct.                                   (18)   Some SSRI's are -- it depends on the study.
       (19)         Q Okay.                                      (19)   Some say there are others that have a higher
       (20)         A One of the first line treatment.           (20)   risk.
       (21)         Q They are also used to treat                (21)         Q Right.
       (22)   anxiety?                                           (22)         A But I think the general consensus
       (23)         A They can be, yes.                          (23)   is that they are all carrying some elevated
       (24)         Q All right. The vast majority of            (24)   risk.
       (25)   SSRI's are prescribed by primary care              (25)         Q Well, let's put it this way.


                                                                             34 (Pages EXHIBIT B
                                                                                       130 to 133)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 35 of 109 PageID #:
                                     936

                                                 Page 134                                                 Page 136
       (1)                 Goldstein, M.D.                        (1)                Goldstein, M.D.
       (2)    Lexapro doesn't have the highest risk?              (2)   the place, meanwhile the black box warning has
       (3)          A Probably not.                               (3)   been maintained.
       (4)          Q Okay. Lexapro carries a black box           (4)         Q Okay. Even in the meta-analysis
       (5)    warning from the FDA; is that correct?              (5)   done by the FDA that demonstrated as you say the
       (6)          A Yes.                                        (6)   modest, but statistically significant increase,
       (7)          Q Related to an increased risk of             (7)   there were no completed suicides in that study;
       (8)    suicide ideation in individuals younger than 24;    (8)   is that correct?
       (9)    correct?                                            (9)         A There were no completed suicides
      (10)          A I don't think it just says                 (10)   in that study, but common sense, you know,
      (11)    ideation. It says suicidality.                     (11)   common sense tells you that if the suicide
      (12)          Q Suicidality?                               (12)   non-fatal behavior has increased that at some
      (13)          A In patients younger than 24, yes.          (13)   point, I'm not saying this is the first case,
      (14)          Q How do you define suicidality?             (14)   but at some point someone is going to succeed in
      (15)          A I think it's defined as a serious          (15)   killing themselves particularly if they use a
      (16)    preoccupation with suicidal behavior or intent     (16)   method that leaves no margin for error.
      (17)    or actually intent or actually an attempt at       (17)         Q All right. So the answer to my
      (18)    suicide, but not a completed suicide.              (18)   question is yes in the study that underlies the
      (19)          Q Okay. And have you looked into             (19)   FDA warning there were no completed suicides?
      (20)    the study that underlies that black box warning?   (20)         A At that point, no.
      (21)          A I think there are number of                (21)         Q All right. Even the authors of
      (22)    studies that have been used to justify that.       (22)   the FDA meta-analysis stated that they cannot
      (23)          Q The FDA did a meta-analysis of             (23)   conclude that antidepressant increase the risk
      (24)    studies; correct?                                  (24)   of completed suicide; is that correct?
      (25)          A Well, originally it was some               (25)         A I'm not sure of that.


                                                 Page 135                                                 Page 137
       (1)                  Goldstein, M.D.                      (1)                  Goldstein, M.D.
       (2)    English commission or official body that did the   (2)          Q Here's a quote from them. This
       (3)    first meta-analysis and then I think the FDA did   (3)    study can also do little to resolve whether
       (4)    their own meta-analysis and that's how the black   (4)    antidepressants increase the risk of suicide.
       (5)    box warning was born.                              (5)    Even in the population of tens of thousands
       (6)          Q All right. And the meta-analysis           (6)    there was only a handful of cases?
       (7)    done by the FDA showed that the increased rate     (7)          A In that study I guess that's their
       (8)    of suicidality in children and young adults aged   (8)    conclusion, yes.
       (9)    24 and under who were treated with                 (9)          Q Okay. Let's see. Prominent
       (10)   antidepressants compared to placebo was actually   (10)   psychiatrists have since advocated that the
       (11)   not statistically significant; correct?            (11)   black box warning should be removed because the
       (12)         A I believe it would be more                 (12)   risk is so small that it's prohibiting some
       (13)   accurate to say that it was modest, but it was     (13)   psychiatrists from prescribing the medications
       (14)   statistically significant.                         (14)   that have an overall protective effect against
       (15)         Q So you believe it was                      (15)   suicide; is that correct?
       (16)   statistically significant?                         (16)         A That is one man's opinion, yes.
       (17)         A Yes, ultimately.                           (17)         Q Okay. Let's talk about the, I
       (18)         Q Al right. In 2007 did the FDA              (18)   guess the pathophysiology behind the thought of
       (19)   soften its warning?                                (19)   this increase in suicidality.
       (20)         A I believe they did, yes.                   (20)             Have you heard of activation
       (21)         Q All right. Do you believe other            (21)   syndrome?
       (22)   studies and meta-analysis have not detected an     (22)         A Yes.
       (23)   increased risk of suicidality with                 (23)         Q What is activation syndrome?
       (24)   antidepressant use since the FDA's warning?        (24)         A I think basically it refers to a
       (25)         A There have been studies all over           (25)   mechanism where there is some kind of increased


                                                                             35 (Pages EXHIBIT B
                                                                                       134 to 137)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 36 of 109 PageID #:
                                     937

                                                 Page 138                                                  Page 140
       (1)                 Goldstein, M.D.                       (1)                 Goldstein, M.D.
       (2)    something like akathisia, abnormal movements.      (2)    literature that supports it, any studies, any
       (3)    The patient is physically agitated to some         (3)    medical studies.
       (4)    extent and restless and activated to the point     (4)          A I'm not aware of specifically
       (5)    where they are inclined to take self-destructive   (5)    that, but the FDA made that decision that at
       (6)    action.                                            (6)    times of dose change up or down that's a period
       (7)          Q Okay. And that happens with the            (7)    of increased risk.
       (8)    initiation of an SSRI or can happen with the       (8)          Q Yes, sir. Now I'm asking you as a
       (9)    initiation of an SSRI?                             (9)    scientist. Are you aware of any medical studies
       (10)         A That's one theory of causation,            (10)   that have been done that have shown that that
       (11)   yes.                                               (11)   actually has a statistical significant risk.
       (12)         Q Okay. There is no evidence that            (12)             We have talked about studies where
       (13)   that occurred with Nicole Borum, that she had      (13)   you said there was a modest, the FDA
       (14)   this restlessness, akathisia?                      (14)   meta-analysis that shows a modest risk at
       (15)         A There's no indication that there           (15)   initiation. Are you aware of any medical
       (16)   was any, you know, observable by others activity   (16)   literature or studies that show any kind of
       (17)   like that.                                         (17)   increased risk at dose change?
       (18)         Q Okay. Another theory of this is            (18)         A I am not aware of what the FDA
       (19)   that when patients start feeling better from       (19)   based it on.
       (20)   their depression they now have motivation and      (20)         Q All right. Are you aware of any
       (21)   energy that allows them to follow through on       (21)   literature that supports an increased risk of
       (22)   their suicidal ideations. Have you heard that      (22)   suicidality at dose change without the patient
       (23)   theory?                                            (23)   having experienced that side effect at the
       (24)         A Yes.                                       (24)   initiation of the medication?
       (25)         Q All right. Ms. Borum didn't                (25)         A I'm not aware of that, no.


                                                 Page 139                                                  Page 141
       (1)                 Goldstein, M.D.                       (1)                 Goldstein, M.D.
       (2)    evidence those types of feelings when she was      (2)          Q Okay. Do you agree with me that
       (3)    started on Lexapro; did she?                       (3)    it's highly unlikely for a patient to experience
       (4)          A I don't know. I didn't evaluate            (4)    that type of side effect at dose change if they
       (5)    her and neither did Dr. Smith, so we don't know.   (5)    don't experience it at initiation of the
       (6)          Q Okay. Did she demonstrate                  (6)    medication?
       (7)    deficits in energy and motivation at the time      (7)          A I have seen a study I believe that
       (8)    she first came to Dr. Smith?                       (8)    reached the conclusion that increasing the dose
       (9)          A I don't remember that she did, no.         (9)    of an SSRI increases the risk of suicidal
       (10)         Q Right. She was getting ready to            (10)   behavior in younger patients. I have actually
       (11)   start an internship?                               (11)   seen that study.
       (12)         A Correct.                                   (12)         Q Well, I'd like to see it.
       (13)         Q She was able to successfully               (13)         A Okay.
       (14)   complete that?                                     (14)         Q If you could provide that to me I
       (15)         A Correct.                                   (15)   would like that.
       (16)         Q That wouldn't show any lack of             (16)         A Okay. Be happy to.
       (17)   energy or motivation; would it?                    (17)         Q Thank you. And now back to the
       (18)         A Presumably not.                            (18)   question I asked before that.
       (19)         Q Okay. Are you aware of any                 (19)             Are you aware of any literature
       (20)   literature that supports an increase in            (20)   that supports or, I'm sorry, isn't it highly
       (21)   suicidality after dose change?                     (21)   unlikely that a patient would experience the
       (22)         A I think that that's part of the            (22)   serious side effect of increased suicidality
       (23)   black box warning.                                 (23)   after a dose change without having experienced
       (24)         Q It is part of the black box                (24)   that side effect at initiation of the
       (25)   warning. I'm asking you if there is any            (25)   medication?


                                                                             36 (Pages EXHIBIT B
                                                                                       138 to 141)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 37 of 109 PageID #:
                                     938

                                                 Page 142                                                  Page 144
        (1)                Goldstein, M.D.                       (1)                Goldstein, M.D.
        (2)         A That's what the FDA believes.              (2)    disorder.
        (3)         Q Well, no. You're not listening to          (3)             A history of past depressive
        (4)   my question. The FDA doesn't say anything about    (4)    behavior before the hospitalization or suicide
        (5)   that.                                              (5)    attempt. As family history of depression.
        (6)             Isn't it highly unlikely that a          (6)    Belonging to a certain age group, namely, that's
        (7)   patient would experience that side effect at       (7)    relevant to this case patients who are young
        (8)   dose change if they never experienced it at        (8)    adults up to age 24, 25.
        (9)   initiation?                                        (9)             A history of a recent
       (10)         A I don't think it's highly                  (10)   psychological trauma or loss such as in this
       (11)   unlikely. I just told you that there is an         (11)   case the breakup and rejection of a long-term
       (12)   article that I am familiar with and I can          (12)   committed relationship.
       (13)   produce it that says increasing the dose           (13)            I may be leaving out one or two.
       (14)   increases the suicide risk in younger patients.    (14)   Those are important significant risk factors and
       (15)         Q Okay. When did Nicole start                (15)   of course the presence or the absence of active
       (16)   taking the increased dose of Lexapro?              (16)   suicidal ideation, plan or intent.
       (17)         A Her dose was doubled at her last           (17)            Those are all suicide risk factors
       (18)   meeting with Dr. Smith.                            (18)   that should be inquired about at every session
       (19)         Q When did she start taking the              (19)   with a patient in Nicole Borum's category.
       (20)   increased dose of Lexapro?                         (20)        Q Okay. Some of those things aren't
       (21)         A I think her mother picked it up            (21)   going to change?
       (22)   for her shortly thereafter.                        (22)        A Some of those things are not going
       (23)         Q When did her mother deliver it to          (23)   to change because they are demographical like
       (24)   her?                                               (24)   her age group.
       (25)         A I'm not sure exactly. Shortly              (25)        Q Well, that or a family history of


                                                 Page 143                                                  Page 145
        (1)              Goldstein, M.D.                         (1)                 Goldstein, M.D.
        (2)   thereafter.                                        (2)    depression. Once you know them you know them.
        (3)         Q All right. We'll get to the                (3)    Don't have to keep inquiring about them; right?
        (4)   timeline later. I'm getting ahead of myself.       (4)          A Exactly.
        (5)             Let's talk about suicide risk            (5)          Q Okay. So the primary one that
        (6)   assessments. All right. What is a suicide risk     (6)    sounds like is going to change may be presence
        (7)   assessment?                                        (7)    of active suicidal ideation, intent and
        (8)         A The suicide risk assessment is a           (8)    planning?
        (9)   standard evaluation of a number of factors that    (9)          A That is something that should be
       (10)   clinicians should obtain. Most of the              (10)   assessed, yes.
       (11)   recommendations are at every meeting with a        (11)         Q All right. Now, what you just
       (12)   patient who has recently made a suicide attempt    (12)   talked about is a suicide risk assessment,
       (13)   or been discharged from in-patient psychiatric     (13)   that's the sum and substance of it?
       (14)   care with or without a suicide attempt.            (14)         A That's not a complete list, no.
       (15)         Q Okay. And what's included in this          (15)         Q Okay. I'm asking you to tell me
       (16)   standard evaluation?                               (16)   what a suicide risk assessment is.
       (17)         A Information about a number of              (17)         A If you just give me a minute. I
       (18)   items that are regarded as suicide, enhanced       (18)   left out one which is a history of deliberate
       (19)   suicide risk factors such as, as I said earlier,   (19)   self-harm which is also very significant.
       (20)   a recent suicide attempt, discharge from, recent   (20)             So in terms of ones that are not
       (21)   discharge from an in-patient psychiatric           (21)   fixed and not, you know, that are modifiable or
       (22)   facility, a diagnosis in the area of some          (22)   that are not demographic in nature, yes, we can
       (23)   depressive disorder, often major depressive        (23)   talk about the presence of suicidal ideation.
       (24)   disorder, but others are known to have an          (24)   We can talk about feelings of hopelessness. We
       (25)   enhanced suicide risk. Even adjustment             (25)   can talk about the patient's worsening or


                                                                             37 (Pages EXHIBIT B
                                                                                       142 to 145)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 38 of 109 PageID #:
                                     939

                                                   Page 146                                               Page 148
        (1)                Goldstein, M.D.                       (1)                  Goldstein, M.D.
        (2)   changing symptoms such as involving sleep or       (2)          A Well, we know that they are
        (3)   energy or ruminations about loss, things of that   (3)    already at high risk and what we are trying to
        (4)   nature.                                            (4)    do is monitor them closely to see if the
        (5)         Q Okay. So in order to conduct a             (5)    suicidal behavior is more likely to be a
        (6)   suicide risk assessment those are the things you   (6)    problem.
        (7)   need to ask about?                                 (7)          Q Right. I'm not talking about any
        (8)         A Yes, to assess the patient's               (8)    specific person right now.
        (9)   current mental status.                             (9)          A Right, in general.
       (10)         Q All right. Do you have to then             (10)         Q Let's start with a low risk person
       (11)   reach a conclusion of the patient's suicide risk   (11)   then. What would we do with a person that is at
       (12)   and stratify it.                                   (12)   low risk of suicide. We would try to treat
       (13)         A And, I'm sorry, stratify it?               (13)   their modifiable risk factors; right?
       (14)         Q Stratify it, low, moderate, high?          (14)         A Right.
       (15)         A Well, you want to, you know,               (15)         Q And the way we treat modifiable
       (16)   quantify it from the very beginning and then see   (16)   risk factors of suicide are generally with
       (17)   if there is any change based on patient's mental   (17)   medication and therapy?
       (18)   status.                                            (18)         A Medication and/or therapy and in
       (19)         Q Okay.                                      (19)   some cases where it is indicated combined.
       (20)         A And their level of functioning.            (20)   Medication and therapy as an ongoing treatment
       (21)         Q How would the treatment and                (21)   approach.
       (22)   management of a patient differ for each            (22)         Q Okay. Somebody who is at moderate
       (23)   stratification.                                    (23)   risk, is that the same type of, we're still
       (24)             I know that an actively suicidal         (24)   trying to treat modifiable risk factors?
       (25)   patient would be admitted in-patient; correct?     (25)         A Yes.


                                                   Page 147                                               Page 149
        (1)                Goldstein, M.D.                        (1)                   Goldstein, M.D.
        (2)          A   If they are imminently suicidal,         (2)         Q That's still with medication
        (3)   yes.                                                (3)    and/or therapy or combined therapy?
        (4)         Q All right. So we'll put that at             (4)          A Correct.
        (5)   the top of the list of worst off. Let's go just     (5)         Q Somebody who is high risk, same
        (6)   south of that. Somebody who expresses -- what       (6)    thing, still treating modifiable risk factors
        (7)   would be just sort of that. Somebody who has        (7)    with medication and therapy.
        (8)   some risk factors and expresses suicidal            (8)          A Correct.
        (9)   ideation with feelings of hopelessness.             (9)         Q And/or combination therapy?
       (10)         A Yes. Well, we're looking for               (10)          A Correct.
       (11)   fluctuations in the patient's mental status and    (11)         Q And that's basically all we do
       (12)   that's why close monitoring and follow-up is       (12)    short of in-patient hospitalization?
       (13)   critical in these patients.                        (13)          A In-patient hospitalization is the
       (14)             So we're looking for things like,        (14)    last resort.
       (15)   you know, sleep problems that are emerging or      (15)         Q Right.
       (16)   getting worse, anxiety, sadness, feelings of       (16)          A So what we're trying to do is
       (17)   hopelessness, ruminating about the traumatic       (17)    control symptoms.
       (18)   loss that may have triggered the situation.        (18)         Q All right. We try to modify what
       (19)   Being placed in situations that are reminders of   (19)    we can modify?
       (20)   the, you know, original traumatic situation that   (20)          A Exactly.
       (21)   precipitated the whole depressive suicidal         (21)         Q All right. And in your disclosure
       (22)   episode. Things of that nature.                    (22)    you quote from the Psychiatric Times
       (23)         Q All right. So just below                   (23)    publication. The purpose of suicide risk
       (24)   imminently suicidal would that be someone who is   (24)    assessment is to identify treatable and
       (25)   at risk in the form of hierarchy?                  (25)    modifiable risks and protective factors that


                                                                             38 (Pages EXHIBIT B
                                                                                       146 to 149)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 39 of 109 PageID #:
                                     940

                                                 Page 150                                                  Page 152
        (1)                Goldstein, M.D.                       (1)                  Goldstein, M.D.
        (2)   inform the patient's treatment and safety          (2)          Q Right.
        (3)   management requirements. The quintessential        (3)          A I think documentation, accurate
        (4)   diagnostic instrument available to psychiatrists   (4)    documentation of significant incidents or
        (5)   is systematic suicide risk assessment informed     (5)    interventions is part of every standard of care.
        (6)   by evidence based psychiatry. The documentation    (6)          Q Actually you think that
        (7)   of suicide risk assessment should be separately    (7)    documentation is not a standard of care issue,
        (8)   labeled in the psychiatric evaluation and in the   (8)    it's more of a credibility issue; right?
        (9)   progress notes because of its singular             (9)          A No. I think it's a standard of
       (10)   importance.                                        (10)   care because that information should be in the
       (11)            You agree with that statement I           (11)   record to be transmitted to other providers, to
       (12)   take it?                                           (12)   people that treat the patient subsequently.
       (13)         A Yes.                                       (13)             It's not just credibility of the
       (14)         Q Psychiatric Times, that's a                (14)   practitioner. It's part of good medical
       (15)   psychiatry publication?                            (15)   practice.
       (16)         A Yes. I'm not sure, if you say so.          (16)         Q All right. Back to the Legg case.
       (17)   I know that's by Dr. Robert Simon who is the       (17)   You testified, "Question: Now, when doctor I
       (18)   expert on this issue. I mean he has written        (18)   think it's Duque, D-U-Q-U-E, met with Mr. Legg
       (19)   many articles on the subject. That one may be a    (19)   she performed a suicide assessment; is that
       (20)   direct quote from Psychiatric Times.               (20)   correct?
       (21)         Q Psychiatric Times, that's not a            (21)             "Answer: Well, that's not
       (22)   publication you would expect a family medicine     (22)   documented anywhere in the chart.
       (23)   practitioner to read?                              (23)             "Question: But she testified
       (24)         A No, but it's the standard of care.         (24)   under oath during her deposition that she did;
       (25)         Q All right. Let's see. You also             (25)   is that correct?


                                                 Page 151                                                  Page 153
        (1)                Goldstein, M.D.                       (1)                  Goldstein, M.D.
        (2)   repeatedly state that your opinion is if it's      (2)               "Answer: Yes, but that's not
        (3)   not documented then it wasn't done.                (3)    dispositive of the requirement.
        (4)            Do you hold that opinion?                 (4)               "Question: Is it your testimony
        (5)         A I concur with that generally               (5)    that the standards of care require that every
        (6)   accepted opinion, yes.                             (6)    time a suicide assessment is performed that it
        (7)         Q Okay. And you call it a well               (7)    be documented in the chart?
        (8)   established axiom?                                 (8)               "Answer: I mean I don't know if
        (9)         A I believe that's true.                     (9)    it's a standard of care issue. It's just a
       (10)         Q Where is that established in               (10)   matter of, you know, the general, what's the
       (11)   medical literature?                                (11)   word, the general perspective on that is that
       (12)         A It's ubiquitous.                           (12)   things that are not documented in the chart
       (13)         Q Where?                                     (13)   didn't happen. So if someone claims three years
       (14)         A I can give you 20 articles that            (14)   later that they did X, Y or Z and it's nowhere
       (15)   set forth that conclusion in medical literature,   (15)   in the chart it raises problems, credibility
       (16)   psychiatric literature, literature about           (16)   problems.
       (17)   documentation of medical records.                  (17)              "Question: But do you have any
       (18)            If it's not documented the                (18)   reason to doubt her testimony under oath that
       (19)   assumption is that it didn't take place even       (19)   she performed a suicide assessment on Mr. Legg?
       (20)   though someone five years later may suddenly       (20)              "Answer: Again, I think there is
       (21)   remember that they did it.                         (21)   a credibility issue."
       (22)         Q The standard of care does not              (22)              So do you take back your testimony
       (23)   require medical providers to document everything   (23)   that failure to document something is not a
       (24)   that occurs during a visit; correct?               (24)   standard of care issue, it's a credibility
       (25)         A The standard of care?                      (25)   issue?


                                                                             39 (Pages EXHIBIT B
                                                                                       150 to 153)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 40 of 109 PageID #:
                                     941

                                                 Page 154                                                  Page 156
        (1)                 Goldstein, M.D.                       (1)                Goldstein, M.D.
        (2)          A It's a credibility issue and as I          (2)   they say suicide intent was disclosed by
        (3)   think about it I believe, you know, it's also a     (3)   22.4 percent and 24.5 percent of persons without
        (4)   standard of care issue in the sense that            (4)   and with known mental health conditions
        (5)   adequate good medical treatment requires it for     (5)   respectively.
        (6)   the reasons I just stated before.                   (6)            Do you agree with that, that
        (7)          Q Okay. Well, good. Then let's               (7)   suicide intent was disclosed in only about 25
        (8)   talk about who did and not record those things.     (8)   percent of persons who commit suicide?
        (9)              Actually, before we get there            (9)         A I don't know. I haven't heard
       (10)   let's talk about suicide just briefly. Suicide     (10)   that before.
       (11)   rates in the United States are increasing;         (11)         Q Two-thirds of suicide decedents
       (12)   correct?                                           (12)   with mental health conditions had a history of
       (13)          A In certain populations,                   (13)   treatment for mental health or substance use
       (14)   definitely.                                        (14)   disorders with approximately half in treatment
       (15)          Q Are they decreasing in any                (15)   when they died.
       (16)   population?                                        (16)            Do you agree with that?
       (17)          A I know they are increasing in, you        (17)         A If that's what they say.
       (18)   know, younger patients definitely. I'm not sure    (18)         Q That half of those who committed
       (19)   about other patients.                              (19)   suicide that had mental health conditions were
       (20)          Q All right. I have from the CDC            (20)   in treatment for those conditions at the time
       (21)   vital signs, trends and state suicide rights in    (21)   they died?
       (22)   the United States from 1999 to 2016. During        (22)         A Okay.
       (23)   1999 to 2016 suicide rates increased               (23)         Q You don't have any reason to
       (24)   significantly in 44 states with 25 states          (24)   dispute that?
       (25)   experiencing increases of greater than             (25)         A I'm sorry.


                                                 Page 155                                                  Page 157
       (1)               Goldstein, M.D.                         (1)                   Goldstein, M.D.
       (2)    30 percent.                                        (2)          Q You don't have any reason to
       (3)             Do you have any reason to dispute         (3)    dispute that?
       (4)    that?                                              (4)          A That they were in treatment?
       (5)          A No.                                        (5)          Q For their mental health conditions
       (6)          Q Does that comport with your                (6)    at the time they suicided.
       (7)    experience?                                        (7)          A They were in treatment. It
       (8)          A That comports with what I                  (8)    doesn't say they were receiving standard of care
       (9)    ascertained from the literature in general, yes.   (9)    adequate treatment.
      (10)          Q Okay. In 2016 nearly 45,000                (10)         Q Okay.
      (11)    suicides occurred in the United States among       (11)         A But they were in treatment.
      (12)    persons aged greater than ten years old.           (12)         Q Do you think all of them were
      (13)             Do you agree with that?                   (13)   receiving treatment below the standard of care?
      (14)          A Okay.                                      (14)         A I couldn't say.
      (15)          Q From 1999 to 2015 suicide rates            (15)         Q I think we talked earlier that
      (16)    increased among both sexes, all racial ethnic      (16)   suicide is not always preventable; correct?
      (17)    groups and all urbanization levels.                (17)         A It's not always preventable,
      (18)             Do you agree with that?                   (18)   that's true.
      (19)          A Is that from the same source?              (19)         Q It's not always predictable
      (20)          Q It is.                                     (20)   either; is it?
      (21)          A Yes, I agree with it.                      (21)         A When you say predictable what do
      (22)          Q You're welcome to look at this if          (22)   you mean, it is not always foreseeable.
      (23)    you want.                                          (23)         Q Yes.
      (24)          A No, I agree.                               (24)         A It's not always foreseeable, true.
      (25)          Q Okay. Also from the same source            (25)         Q Do you agree that normally


                                                                             40 (Pages EXHIBIT B
                                                                                       154 to 157)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 41 of 109 PageID #:
                                     942

                                                Page 158                                                   Page 160
       (1)                 Goldstein, M.D.                       (1)                 Goldstein, M.D.
       (2)    regardless of anyone else's careless behavior      (2)    acute warning signs for suicides?
       (3)    the suicide victim's own acts ultimately cause     (3)          A Some people believe that, yes.
       (4)    the harm?                                          (4)          Q Okay. Are those things that you
       (5)          A Can you repeat that, I'm sorry.            (5)    are looking for when you do your mental status
       (6)          Q Normally regardless of anyone              (6)    exam, your suicide risk assessment?
       (7)    else's careless behavior the suicide victim's      (7)          A Those are things that, you know,
       (8)    own acts ultimately cause the harm.                (8)    monitoring a patient would be looking for, sure.
       (9)          A In general, yes. I guess that's            (9)          Q Yes. Those would tip you off that
      (10)    true.                                              (10)   somebody might be acutely suicidal?
      (11)          Q Do you agree that it's easier to           (11)         A Well, that would be something that
      (12)    anticipate and manage suicidal patients in the     (12)   you would want to, you know, evaluate, have an
      (13)    controlled setting of a hospital than in the       (13)   opportunity to evaluate the patient for because
      (14)    out-patient setting?                               (14)   that would be a period of heightened risk, yes.
      (15)          A Certainly one would think that if          (15)         Q All right. There is no objective
      (16)    a patient is in the supposedly safe and secure     (16)   test for suicidality. You can't just test
      (17)    environment of a hospital that they would be       (17)   somebody to see if they are suicidal; correct?
      (18)    under greater control and in general I guess       (18)         A There is no such test, right.
      (19)    that would be true.                                (19)         Q All right. And the U.S.
      (20)          Q Okay. We talked a little bit               (20)   Preventative Services Task Force has concluded
      (21)    about how some risk factors for suicide are        (21)   that evidence on screening for suicide risk in
      (22)    stagnate or chronic while others are modifiable.   (22)   primary care is insufficient and the balance of
      (23)              Do you recognize the term warning        (23)   benefits and harms can't be determined.
      (24)    signs of suicide versus risk factors?              (24)             Do you agree with that?
      (25)          A Yes.                                       (25)         A I think ascertaining the suicide


                                                Page 159                                                   Page 161
       (1)                  Goldstein, M.D.                      (1)                 Goldstein, M.D.
       (2)          Q And those are things that are more         (2)    risks and balancing them against the protective
       (3)    acute and that come on in the hours, days or       (3)    factors is a very important source of
       (4)    weeks leading up to someone's suicide; correct?    (4)    information in assessing the potential for
       (5)          A That's the theory, yes.                    (5)    suicide and taking the right intervention.
       (6)          Q Okay. A suicide warning sign is            (6)         Q I'm sorry, my question is a little
       (7)    the earliest detectable sign that indicates        (7)    different. The U.S. Preventative Services Task
       (8)    heightened risk for suicide in the near term       (8)    Force has concluded that screening primary care
       (9)    within minutes, hours or days and refers to some   (9)    patients for suicide risk, so screening all
      (10)    feature of the developing outcome of interest      (10)   primary care patients for suicide risk is not
      (11)    rather than to a distinct construct or risk        (11)   beneficial.
      (12)    factor that predicts or may be causally related    (12)        A I'm not familiar with that.
      (13)    to suicide. That's the theory?                     (13)        Q You're not aware of that, okay.
      (14)          A That is the theory.                        (14)   All right. Depression, depression is the most
      (15)          Q And some of those warning signs            (15)   common mental health illness in the U.S.;
      (16)    for suicide are somebody looking for ways to       (16)   correct?
      (17)    kill themselves such as seeking access to lethal   (17)        A That's what the statistics have
      (18)    means, acting recklessly or engaging in risky      (18)   concluded, yes.
      (19)    activities, increasing alcohol and drug use,       (19)        Q Probably closely rivelled by
      (20)    feeling trapped, rage, anger, withdrawing from     (20)   anxiety?
      (21)    friends and families and society, dramatic         (21)        A It's close.
      (22)    changes in mood and those types of thing; is       (22)        Q It's generally treated with
      (23)    that correct?                                      (23)   medication, psychotherapy or combination
      (24)          A Yes.                                       (24)   treatment?
      (25)          Q Okay. Do you agree that those are          (25)        A Correct.


                                                                             41 (Pages EXHIBIT B
                                                                                       158 to 161)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 42 of 109 PageID #:
                                     943

                                                 Page 162                                                  Page 164
        (1)                 Goldstein, M.D.                      (1)                 Goldstein, M.D.
        (2)         Q And depression is fairly treatment         (2)    patients they don't respond to treatment at all;
        (3)   resistant?                                         (3)    right?
        (4)         A I wouldn't say that. I think it's          (4)         A I guess in general you could say
        (5)   one of the most treatable conditions.              (5)    that, yes.
        (6)         Q Okay. Have you testified before            (6)         Q All right.
        (7)   that a fairly large percentage of patients with    (7)         A In the sense that as you said they
        (8)   major depression will not have a significant       (8)    don't get better, they don't get worse.
        (9)   improvement even with treatment, be it             (9)         Q All right. Depressive disorders,
       (10)   psychotherapy or medication or some combination?   (10)   there is a spectrum of depressive disorders;
       (11)         A Well, a significant did you say?           (11)   correct?
       (12)         Q Yes. And I'll finish the rest of           (12)        A I wouldn't say there is a
       (13)   your answer.                                       (13)   spectrum. I would say there are a number of
       (14)             It won't get worse, it won't need        (14)   discrete conditions.
       (15)   hospitalization, but it won't improve.             (15)        Q Okay. Adjustment disorder would
       (16)         A I'm not sure about that. I'm not           (16)   be a milder depressive disorder?
       (17)   sure of the context or the particular case         (17)        A In some aspects it would be,
       (18)   involved there. I think it's true that the best    (18)   although adjustment disorders have a significant
       (19)   improvement rates are only around 50 or 60         (19)   risk of suicide attempts and suicide
       (20)   percent.                                           (20)   completions.
       (21)         Q Sure. About half of the patients           (21)        Q All right. Then there's major
       (22)   don't even respond to treatment; right?            (22)   depressive disorder?
       (23)         A About half of the patients will            (23)        A That's generally viewed as the
       (24)   not respond to treatment in terms of improving     (24)   most serious depressive disorder.
       (25)   their symptoms by more than 50 percent.            (25)        Q Okay. You can have that with or


                                                 Page 163                                                  Page 165
        (1)                 Goldstein, M.D.                       (1)               Goldstein, M.D.
        (2)         Q All right. Here was the question.           (2)   without psychotic features?
        (3)   Is that consistent with everything else you have    (3)        A Correct.
        (4)   seen about Ms. Dates?                               (4)        Q What are the other depressive
        (5)         A Bates?                                      (5)   disorders?
        (6)         Q Dates.                                      (6)        A Well, there are depressive
        (7)         A Dates?                                      (7)   disorders that are associated with various
        (8)         Q Icha Dates. About Ms. Dates.                (8)   medical conditions. Depressive disorders that
        (9)   Even though she is undergoing this treatment her    (9)   are caused by or associated with substance
       (10)   condition has not improved any.                    (10)   abuse.
       (11)             Answer: The main issue there             (11)            There is a category unspecified
       (12)   would be the nature of her condition. A fairly     (12)   depressive disorders where there is definitely a
       (13)   large percentage of patients with major            (13)   depressive, a significant depressive component,
       (14)   depression will not have a significant             (14)   but it doesn't fit neatly into any of the other
       (15)   improvement even with treatment be it              (15)   diagnostic categories.
       (16)   psychotherapy or medication or some combinations   (16)        Q In Appendix C of your report you
       (17)   that a fairly significant number will not          (17)   provided us with a list of factors associated
       (18)   improve. It won't get worse. It won't need         (18)   with an increased risk of suicide and factors
       (19)   hospitalization. Depression is treatment           (19)   associated with protective effects for suicide.
       (20)   resistant to some extent.                          (20)            Where did those tables come from?
       (21)             Do you agree with that answer?           (21)        A I think those tables come from the
       (22)         A Yes, in the sense that in 50               (22)   2003, 2004 APA guidelines on suicide.
       (23)   percent of the patients improvement will not,      (23)        Q Okay. And do you consider those
       (24)   you know, be that significant.                     (24)   to be authoritative?
       (25)         Q And in 30 to 40 percent of the             (25)        A Not really authoritative. They're


                                                                             42 (Pages EXHIBIT B
                                                                                       162 to 165)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 43 of 109 PageID #:
                                     944

                                                 Page 166                                                  Page 168
        (1)                 Goldstein, M.D.                       (1)                Goldstein, M.D.
        (2)    guidelines.                                        (2)   delivered a box of her effects to her
        (3)          Q All right. Do you consider this            (3)   ex-fiance's house, then called 911 and committed
        (4)    to be a complete list?                             (4)   suicide; correct?
        (5)          A No. Things are left out.                   (5)        A And also stopped to write a
        (6)          Q All right. Is there a reason you           (6)   suicide note.
        (7)    chose this list as opposed to a different list?    (7)        Q Correct.
        (8)          A I think that's probably one of the         (8)            All right. Whose fault was
        (9)    most comprehensive lists.                          (9)   Nicole's initial suicide attempt?
       (10)          Q All right. Let's talk about               (10)        A Whose fault was it?
       (11)    Nicole Borum. Let's talk about Nicole broadly     (11)        Q Yes.
       (12)    first. Nicole first attempted suicide on          (12)        A You mean in a moral sense?
       (13)    June 11, 2015; correct?                           (13)        Q Yes. What was the cause of it?
       (14)          A Yes.                                      (14)        A I mean I don't know if it was
       (15)          Q Okay. Then she came under the             (15)   anyone's fault, but it was triggered by the
       (16)    primary care of Dr. Smith from June 19th to       (16)   breakup of her long standing committed
       (17)    August 17th of 2015 and was seen three times      (17)   relationship and her feelings of shock and
       (18)    during that period.                               (18)   rejection and feeling overwhelmed.
       (19)          A Yes.                                      (19)        Q Okay. Was it Nicole's choice to
       (20)          Q All right. During that course of          (20)   attempt suicide?
       (21)    time Nicole's mental health improved; correct?    (21)        A Was it her choice?
       (22)          A Well, her symptoms improved.              (22)        Q Yes.
       (23)          Q Okay. By all accounts. By her             (23)        A I think it was a symptom of her
       (24)    own, by Dr. Smith's, by her mother's and by her   (24)   acute depressive reaction at the time.
       (25)    friends?                                          (25)        Q Okay. So it was a symptom of her


                                                 Page 167                                                  Page 169
        (1)                Goldstein, M.D.                       (1)                Goldstein, M.D.
        (2)        A Her symptoms improved.                      (2)    mental illness?
        (3)        Q Then she moved to Bowling Green,            (3)         A Definitely, yes.
        (4)   Kentucky on August 21st; correct?                  (4)         Q Okay. If Nicole had completed
        (5)        A Yes.                                        (5)    suicide on June 11th it would have been a result
        (6)        Q And after that date her symptoms            (6)    of her mental illness?
        (7)   began to deteriorate; correct?                     (7)         A You mean in terms of like a
        (8)        A Well, her symptoms and some of her          (8)    psychiatric autopsy.
        (9)   behaviors, yes.                                    (9)         Q Sure.
       (10)        Q Sure. She did not attend any                (10)        A I think that would have been a
       (11)   classes that semester?                             (11)   reasonable conclusion, yes.
       (12)        A Yes.                                        (12)        Q Okay. During the time that Dr.
       (13)        Q She began heavily using drugs and           (13)   Smith was treating Nicole and her symptoms
       (14)   partying?                                          (14)   improved Dr. Smith didn't do anything to make
       (15)        A I don't know about how heavily,             (15)   Nicole's mental health worse; right?
       (16)   but she did either episodically or modestly, I'm   (16)        A How do you define mental health?
       (17)   not sure, it's not clear, began to abuse some      (17)        Q Her symptoms.
       (18)   drugs, yes.                                        (18)        A She didn't do anything to make her
       (19)        Q Okay. She purchased a gun on                (19)   symptoms that were manifest at the time worse.
       (20)   August 26th; correct?                              (20)        Q Okay.
       (21)        A Did she what?                               (21)        A I would agree with that.
       (22)        Q Purchase a gun on August 26th?              (22)        Q At the time that Nicole moved back
       (23)        A She purchased a gun, yes.                   (23)   to Bowling Green and out of Dr. Smith's care she
       (24)        Q And on the morning of September             (24)   had improved?
       (25)   9th with cocaine and marijuana in her system she   (25)                MR. ELLIS: Objection. Not


                                                                             43 (Pages EXHIBIT B
                                                                                       166 to 169)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 44 of 109 PageID #:
                                     945

                                                 Page 170                                                  Page 172
       (1)                  Goldstein, M.D.                       (1)               Goldstein, M.D.
       (2)             that she was out of her care, but          (2)   to come back and see Dr. Smith if she moved
       (3)             you can answer.                            (3)   almost two hours away; would you?
       (4)          A She had shown improvement of her            (4)        A Why not?
       (5)    symptoms, yes.                                      (5)        Q Why not, because she's a college
       (6)          Q All right. And Dr. Smith had                (6)   student going to class, partying.
       (7)    instituted the treatment that had improved          (7)        A Well, I mean there was no
       (8)    Nicole's symptoms?                                  (8)   absolute, you know, ironclad rule that she had
       (9)          A That seems to be true, yes.                 (9)   to come back to see Dr. Smith.
       (10)         Q Okay. How is it then that Dr.              (10)        Q Right.
       (11)   Smith caused Nicole's suicide?                     (11)        A But under the circumstances Dr.
       (12)         A Because -- well, I mean there are          (12)   Smith had a duty to warn her about the need to
       (13)   a number of issues involved here, but I think      (13)   continue treatment under the circumstances, the
       (14)   the most, you know, meaningful issue is that       (14)   risks of not continuing treatment, to make a
       (15)   considering the fact that Nicole was at a very     (15)   referral or recommendations, to insure that the
       (16)   high risk for suicide in terms of all of her       (16)   referral were followed up on. None of that was
       (17)   risk factors, in view of the fact that this was    (17)   done.
       (18)   added to her compounded by the institution of      (18)            So as an alternative to Dr. Smith
       (19)   SRRI treatment with Lexapro, then the doubling     (19)   continuing with her treatment it was important
       (20)   of the dose of Lexapro which was an additive       (20)   to make arrangements for the, you know, transfer
       (21)   risk factor in addition to all the other risk      (21)   of care that assured that there would be
       (22)   factors we've discussed, that discharging Nicole   (22)   continuity of care without a gap in the
       (23)   from treatment without closely monitoring her      (23)   treatment.
       (24)   and making serial evaluations of her progress      (24)        Q Does Nicole have the right to
       (25)   during that time of potential instability          (25)   select her own physicians?


                                                 Page 171                                                  Page 173
        (1)               Goldstein, M.D.                         (1)                Goldstein, M.D.
        (2)   depriving Dr. Smith of the opportunity to note      (2)         A Sure.
        (3)   changes in her condition, behavioral changes        (3)         Q Okay. So when she is moving down
        (4)   that were significant, environmental stresses       (4)   to Bowling Green she has the right to select her
        (5)   that were important, that Nicole was able to        (5)   own physician in Bowling Green?
        (6)   progress to a state where she became suicidal       (6)         A And Dr. Smith has a duty to
        (7)   without the opportunity to have a preventive        (7)   impress on her the imperative need to do so, to
        (8)   intervention by Dr. Smith.                          (8)   provide her with referral recommendations and to
        (9)            So in that sense the failure to            (9)   make sure that that's implemented without a gap
       (10)   monitor a high risk, a known high risk patient,    (10)   in treatment.
       (11)   the failure to meet the standard of care in        (11)         Q Okay.
       (12)   monitoring her closely led to her eventual         (12)         A Sure, Nicole has the ultimate
       (13)   suicide.                                           (13)   choice.
       (14)        Q How far away is Bowling Green from          (14)         Q All right. We're getting ahead of
       (15)   Henderson, Kentucky?                               (15)   ourselves a little bit.
       (16)        A I think it's just a short drive.            (16)             I know your axiom is that if it's
       (17)        Q What do you consider a short                (17)   not written down it didn't happen.
       (18)   drive?                                             (18)         A It's not mine. It's the general
       (19)        A I don't know. Less than a half              (19)   consensus of the community, the medical
       (20)   hour.                                              (20)   community.
       (21)        Q All right. If it's an hour and 45           (21)         Q All right. There are some experts
       (22)   minutes would you consider that relocating to a    (22)   that are going to disagree with your general
       (23)   new area?                                          (23)   consensus, but did you see Dr. Smith's testimony
       (24)        A I'm not sure. I don't know.                 (24)   that she discussed with Nicole that she needed
       (25)        Q Okay. You wouldn't expect Nicole            (25)   to establish primary care in her new community?


                                                                             44 (Pages EXHIBIT B
                                                                                       170 to 173)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 45 of 109 PageID #:
                                     946

                                                 Page 174                                                  Page 176
       (1)                 Goldstein, M.D.                        (1)                Goldstein, M.D.
       (2)          A Dr. Smith did testify to that at            (2)           150 miles away.
       (3)    her deposition when was it -- well, whenever it     (3)        Q A hundred miles away.
       (4)    was. Yes, she did testify to that although          (4)        A In a legal ethical sense, yes.
       (5)    there is no documentation in the record that        (5)        Q Okay. Have you ever had patients
       (6)    would corroborate that.                             (6)   move out of the area?
       (7)          Q Okay. And if Dr. Smith did have             (7)        A Sure.
       (8)    that conversation with Nicole that she needed to    (8)        Q And did you know they were going
       (9)    follow up and establish primary care with a new     (9)   to move?
       (10)   physician in her community to discuss this         (10)        A Usually. Yes, I always did.
       (11)   medication and follow-up on this medication,       (11)        Q You always did?
       (12)   would that comport with the standard of care?      (12)        A Unless I had an unpaid bill. Yes,
       (13)         A No, because the standard of care           (13)   I was always, it was always a joint decision.
       (14)   would include Dr. Smith's duty to document that    (14)        Q Have you ever had a patient move
       (15)   in the record, to send a letter to Nicole to       (15)   out of the area that you didn't know was going
       (16)   that effect and to, you know, take whatever        (16)   to move?
       (17)   steps were necessary to implement the referral     (17)        A No.
       (18)   without a gap in the treatment and none of that    (18)        Q All right. Have you ever had a
       (19)   was done.                                          (19)   patient -- every time you have a patient move
       (20)         Q All right. So the standard of              (20)   out of the area are you telling me you find them
       (21)   care required Dr. Smith first to document it.      (21)   a doctor where they are moving?
       (22)   So the standard of care required the               (22)        A No. Every patient didn't need --
       (23)   documentation now. It's not just a credibility     (23)   every patient that moved away didn't require,
       (24)   issue, it required documentation?                  (24)   you know, ongoing treatment.
       (25)         A In cases of so called abandonment          (25)             Patients move. They were


                                                 Page 175                                                  Page 177
        (1)                Goldstein, M.D.                        (1)               Goldstein, M.D.
        (2)   of a patient, I mean that specifically the          (2)   stabilized. They were not in any danger. There
        (3)   standard of care requires documentation in the      (3)   was no need for any ongoing treatment. It was
        (4)   record, sending a letter to the patient.            (4)   totally a decision that they could make
        (5)   Usually there's a format, but it's usually a        (5)   independently.
        (6)   certified letter to the patient in which all of     (6)            So there was no need for that
        (7)   that is set forth.                                  (7)   continuity of care to be established. Yet I did
        (8)            When I say all of that, I mean             (8)   always document in the record that, you know,
        (9)   that you inform the patient of the need for         (9)   that treatment was terminating for reasons X, Y
       (10)   treatment, the risk of not having treatment,       (10)   and Z, that I informed the patient I'm
       (11)   referral to particular providers and even          (11)   available, the door is open if they need me to
       (12)   helping them to find those providers and that      (12)   treat them until they are established in their
       (13)   you're available to continue treating them until   (13)   new location and available to refer them to
       (14)   the continuity of care is established.             (14)   anyone if they decided to continue treatment.
       (15)        Q Doctor, did Dr. Smith say she               (15)   But there wasn't a need or a risk of them
       (16)   wasn't going to treat Nicole anymore. Did she      (16)   discontinuing treatment.
       (17)   abandon Nicole or did Nicole move?                 (17)        Q The last time that Dr. Smith saw
       (18)        A She abandoned Nicole.                       (18)   Nicole was she stable?
       (19)        Q How did she abandon Nicole?                 (19)        A No, definitely not.
       (20)        A Because she didn't do all of the            (20)        Q You're right. She was improving?
       (21)   things I just said.                                (21)        A She had in a very short period of
       (22)        Q Okay. So Nicole moves 150 miles             (22)   time manifested improvement, but there was a
       (23)   away and it's Dr. Smith that abandoned her?        (23)   high risk that necessitated her continuing need
       (24)                 MR. ELLIS: Objection.                (24)   to be monitored.
       (25)           Misstates the evidence. It's not           (25)        Q So let's talk about Nicole and


                                                                             45 (Pages EXHIBIT B
                                                                                       174 to 177)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 46 of 109 PageID #:
                                     947

                                                 Page 178                                                  Page 180
        (1)                 Goldstein, M.D.                       (1)                Goldstein, M.D.
        (2)    we're skipping way ahead, but let's talk about     (2)   well?
        (3)    Nicole the last time Dr. Smith saw her on          (3)        A Yes.
        (4)    August 17th.                                       (4)        Q Well enough that she just had
        (5)          A Okay.                                      (5)   completed an internship?
        (6)          Q She just completed a five-week             (6)        A Yes.
        (7)    initiation of Lexapro; correct?                    (7)        Q Was outside doing things with
        (8)          A Correct.                                   (8)   friends, socializing?
        (9)          Q She reported that she liked the            (9)        A Okay.
       (10)    medication and it was working well?               (10)        Q All right. Let's go back to the
       (11)          A Correct.                                  (11)   beginning now so I don't get lost.
       (12)          Q She reported that she still had           (12)             All right. Her initial suicide
       (13)    some anxiety at times?                            (13)   attempt. Nicole was hospitalized at Medical
       (14)          A Yes.                                      (14)   Center at Bowling Green following ingestion of
       (15)          Q She had just been on vacation with        (15)   an overdose of Tylenol P.M.; correct?
       (16)    a friend?                                         (16)        A Yes.
       (17)          A Yes.                                      (17)        Q All right. She reported that her
       (18)          Q She had just completed an                 (18)   suicide attempt had been triggered by the sudden
       (19)    eight-week financial planning internship?         (19)   breakage of her engagement by her fiance and end
       (20)          A Okay.                                     (20)   of their relationship in finding him at another
       (21)          Q Correct?                                  (21)   woman's house; correct?
       (22)          A As far as I know, yes.                    (22)        A Yes.
       (23)          Q That takes some wherewithal;              (23)        Q All right. Did you see in Oscar
       (24)    doesn't it?                                       (24)   Travino's deposition that he was actually
       (25)          A I suppose.                                (25)   standing outside of her bathroom when she took


                                                 Page 179                                                  Page 181
        (1)                 Goldstein, M.D.                      (1)                 Goldstein, M.D.
        (2)         Q Okay. She was about to return to           (2)    the Tylenol?
        (3)   complete her last semester of college; correct?    (3)          A I know he was in the vicinity.
        (4)         A Yes.                                       (4)          Q Okay. Have you ever heard of high
        (5)         Q She was looking forward to her job         (5)    risk, high rescue attempts?
        (6)   prospects in the future?                           (6)          A High what?
        (7)         A Yes.                                       (7)          Q High risk, high rescue attempts?
        (8)         Q All right. She was looking                 (8)          A If what you're referring to is
        (9)   forward to finishing college and getting out of    (9)    that some patients make a suicide attempt in the
       (10)   Bowling Green and never looking back?              (10)   situation where they may expect to be found and
       (11)         A I don't know about that.                   (11)   rescued in time. If that's what you mean, yes,
       (12)         Q All right. That's what her mom             (12)   I have heard of that.
       (13)   testified to?                                      (13)         Q Would this be such a high risk,
       (14)         A She was looking towards the future         (14)   high rescue attempt if he was standing outside
       (15)   at that point.                                     (15)   the door and heard her take the pills?
       (16)         Q Okay. That doesn't sound like a            (16)         A It may have been, although a lot
       (17)   stable patient?                                    (17)   of high -- a lot of patients in that situation
       (18)         A No. That sounds like a patient             (18)   miscalculate and take steps that make any
       (19)   that's doing well, but not enough time has gone    (19)   rescue, you know, problematic.
       (20)   by to say the patient is stabilized.               (20)         Q Okay.
       (21)         Q All right. I'll use your words.            (21)         A If you take 100 Tylenol you might
       (22)         A Treatment doesn't end the day the          (22)   well die just from taking a hundred Tylenol.
       (23)   patient says I feel better today.                  (23)         Q Is a hundred Tylenol lethal?
       (24)         Q I'll use your words. At the time           (24)         A Yes. 100 Tylenol PM, much less
       (25)   Dr. Smith last saw Nicole she said she was doing   (25)   than that is lethal. I think 20, 30, maybe 40


                                                                             46 (Pages EXHIBIT B
                                                                                       178 to 181)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 47 of 109 PageID #:
                                     948

                                                 Page 182                                                  Page 184
        (1)                 Goldstein, M.D.                       (1)                Goldstein, M.D.
        (2)    pills is potentially lethal and she took 100.      (2)           Could you shorten your outline.
        (3)    So it was not a mere gesture.                      (3)           We're going to have to pick it up a
        (4)          Q All right. So her breakup with             (4)           bit to get out of here because we'll
        (5)    her fiance was a stressor with a well known        (5)           stop at the seven-hour mark on the
        (6)    potential to create a suicide crisis?              (6)           button.
        (7)          A Yes. It's a classic kind of                (7)         Q Okay. A grandmother with
        (8)    trigger.                                           (8)   depression and anxiety is pretty remote; isn't
        (9)          Q All right. Prior to this suicide           (9)   it?
       (10)    attempt did Nicole have any known risk factors    (10)         A No. It's considered a first
       (11)    for suicide?                                      (11)   degree family.
       (12)          A Yes.                                      (12)         Q Okay. And you disagree with me
       (13)          Q She had known risk factors for            (13)   that the majority of the people in the U.S.
       (14)    suicide?                                          (14)   would have that degree of family history?
       (15)          A Did she, yes, she did.                    (15)         A Not necessarily. I mean it
       (16)          Q What were her known risk factors          (16)   depends how many offspring.
       (17)    for suicide?                                      (17)         Q Okay.
       (18)          A A family history of depression, a         (18)         A People with depression may have
       (19)    history of deliberate self-harm by cutting        (19)   large families or small families and the people
       (20)    herself. Those are the main ones.                 (20)   without depression may have large families so
       (21)          Q All right. Her family history of          (21)   there are people that are not related. I don't
       (22)    depression, that was her grandmother had          (22)   know.
       (23)    suffered from depression and anxiety; correct?    (23)         Q Okay. Prior to her initial
       (24)          A Yes.                                      (24)   suicide attempt would Nicole have been
       (25)          Q All right. You don't have any             (25)   considered a low risk of suicide?


                                                 Page 183                                                  Page 185
        (1)                Goldstein, M.D.                        (1)               Goldstein, M.D.
        (2)   other information on how severe that was or if      (2)        A Prior to that?
        (3)   her grandmother had had any kind of suicidal        (3)        Q Yes.
        (4)   ideation or suicide attempts or anything like       (4)        A Yes, I guess. I mean the only
        (5)   that?                                               (5)   factors were the family history and the
        (6)         A No. I have no information about             (6)   self-harm and maybe the fact that she was in
        (7)   that.                                               (7)   that age group. Yes, I think it wouldn't be
        (8)         Q Okay. At some point in their                (8)   considered more than low at that point.
        (9)   lives the majority of the U.S. population has       (9)        Q Okay. Did you see in Oscar's
       (10)   depression or anxiety?                             (10)   testimony that on the way to the hospital Nicole
       (11)         A It's pretty high.                          (11)   told him that when she finally did kill herself
       (12)         Q So pretty much everybody walking           (12)   it would always be his fault?
       (13)   around has a family history of depression and      (13)        A I don't remember that. No, I
       (14)   anxiety; correct?                                  (14)   missed that. I'm sorry.
       (15)         A I don't know about that.                   (15)        Q What would that indicate to you?
       (16)         Q Well, if the majority of the               (16)        A What would that indicate to me?
       (17)   people in the U.S. have a major depressive         (17)        Q Yes, as a psychiatrist.
       (18)   episode at some point in their life then you are   (18)        A Well, it seems to indicate that
       (19)   bound to be related to somebody who has had one;   (19)   she may have had some desire to make him feel
       (20)   correct?                                           (20)   guilty.
       (21)         A Maybe.                                     (21)        Q Do you know if Oscar ever alerted
       (22)         Q Okay. Well, the majority of                (22)   anybody to Nicole's statement?
       (23)   people would be related to one?                    (23)        A I don't know.
       (24)                MR. ELLIS: Objection.                 (24)        Q Would that have been important
       (25)           Asked and answered. Seriously.             (25)   information, would that have been useful


                                                                             47 (Pages EXHIBIT B
                                                                                       182 to 185)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 48 of 109 PageID #:
                                     949

                                                 Page 186                                                  Page 188
       (1)                 Goldstein, M.D.                        (1)                Goldstein, M.D.
       (2)    clinical information to know?                       (2)   this case breached the standard of care. That
       (3)          A That she blamed him for cheating            (3)   wasn't relevant?
       (4)    on her.                                             (4)         A Well, overall they gave her
       (5)          Q No. That when she said when she             (5)   excellent care and excellent follow-up referral.
       (6)    finally does kill herself it will always be his     (6)         Q Yes, sir. It's not relevant that
       (7)    fault.                                              (7)   another medical provider who is not a defendant
       (8)          A I don't know what to make of that.          (8)   breached the standard of care?
       (9)          Q Okay. It certainly was prescient;           (9)         A It had no consequences.
      (10)    wasn't it?                                         (10)         Q Okay. And let's see, what else.
      (11)          A Self-fulfilling prophecy, yeah,            (11)            Dr. Mullick did not describe her
      (12)    maybe.                                             (12)   suicidal ideation beyond stating its presence;
      (13)          Q All right. So Nicole went to the           (13)   correct?
      (14)    Medical Center of Bowling Green.                   (14)         A Did not describe?
      (15)              Do you have any criticisms of the        (15)         Q Did not describe her suicidal
      (16)    care that she received at the Medical Center at    (16)   ideation beyond stating that it was there?
      (17)    Bowling Green?                                     (17)         A Correct.
      (18)          A No. I think they gave her                  (18)         Q Okay. Does that meet the standard
      (19)    excellent care.                                    (19)   of care in your opinion?
      (20)          Q Excellent care.                            (20)         A I'm not sure what you mean.
      (21)              Okay. While she was there she was        (21)         Q Sure.
      (22)    consulted on by the psychiatric service, is that   (22)         A How should he have described it.
      (23)    correct?                                           (23)         Q I thought in your report I saw
      (24)          A She was seen by the psychiatrist,          (24)   that you said you can't just say a patient has
      (25)    Dr. Mullick.                                       (25)   suicidal ideation. You have to probe further


                                                 Page 187                                                  Page 189
        (1)                 Goldstein, M.D.                      (1)                 Goldstein, M.D.
        (2)          Q They were not the admitting               (2)    and ask more questions about what they are
        (3)    service; correct?                                 (3)    thinking, whether they have intent and plan and,
        (4)          A I think she was managed on a              (4)    you know, what their ideation is.
        (5)    medicine floor.                                   (5)         A Well, he wasn't -- I think he said
        (6)          Q A medical/surgical floor.                 (6)    she has some suicidal ideation and he left it at
        (7)          A But she received in-patient               (7)    that. He didn't specify. He could have said
        (8)    psychiatric care.                                 (8)    without intent or plan at this time, but he
        (9)          Q Okay. And Dr. Mullick do a                (9)    didn't.
       (10)    suicide risk assessment?                          (10)        Q Right. Since he wrote it down he
       (11)          A Dr. Mullick did not do a formal           (11)   didn't ask her, right. Since he didn't write it
       (12)    suicide risk assessment.                          (12)   down he didn't ask her?
       (13)          Q All right. And according to you           (13)        A Based on the consultation he
       (14)    that's below the standard of care; correct?       (14)   wasn't treating her. He may have only put down
       (15)          A Technically, yes. He should have          (15)   pertinent positive findings. That's not
       (16)    done that.                                        (16)   unusual.
       (17)          Q All right. So while they gave her         (17)        Q Right. And you say if it's not
       (18)    excellent care at the Medical Center at Bowling   (18)   documented it wasn't done. So if he didn't
       (19)    Green they were below the standard of care?       (19)   write down no intent or plan then he probably
       (20)          A In that regard, yes.                      (20)   didn't ask about that; right?
       (21)          Q Okay. You didn't note that in             (21)        A It's possible he didn't.
       (22)    your report; correct?                             (22)        Q And that would have been a breach
       (23)          A No. It wasn't relevant.                   (23)   in the standard of care in your opinion?
       (24)          Q It wasn't relevant that another           (24)        A Technically, yes.
       (25)    medical provider that was not a defendant in      (25)        Q Okay. Dr. Mullick discussed


                                                                             48 (Pages EXHIBIT B
                                                                                       186 to 189)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 49 of 109 PageID #:
                                     950

                                                Page 190                                                       Page 192
       (1)                 Goldstein, M.D.                        (1)                 Goldstein, M.D.
       (2)    antidepressant therapy with Nicole; correct?        (2)         Q Have you seen any records in the
       (3)          A I believe he alluded to it, yes.            (3)    hospital that they provided psychotherapy to
       (4)          Q Did you say he wasn't treating              (4)    her?
       (5)    her. He was only consulting?                        (5)         A Well, it's kind of a broad
       (6)          A He was a consult, yes. He wasn't            (6)    supportive. It was more like a milieu therapy.
       (7)    a treating doctor.                                  (7)    She saw the nurses. She was in a protective
       (8)          Q But he has an assessment and plan           (8)    environment. She had a sitter I think for
       (9)    to treat her?                                       (9)    suicidal ideation. So she was in a protective,
      (10)          A While she was in the hospital. He          (10)    supportive protective environment.
      (11)    put down a plan, but he wasn't going to be         (11)         Q Is that psychotherapy?
      (12)    implementing it. I don't think he ever saw her     (12)         A Not really.
      (13)    again.                                             (13)         Q No. Have you seen any indication
      (14)          Q Okay. His plan was that he would           (14)    in the medical records that they provided
      (15)    follow the patient in the current setting and      (15)    psychotherapy to her that Dr. Mullick stated in
      (16)    admit her to the psychiatric floor when            (16)    his consultation that he was going to provide?
      (17)    medically stable. Do you know if she ever got      (17)         A I didn't see anything that
      (18)    admitted to the psychiatric floor?                 (18)    specified anything I recognized as
      (19)          A I don't believe so.                        (19)    psychotherapy.
      (20)          Q Okay. He discussed various                 (20)         Q Right. It's your opinion that
      (21)    treatment options with her including               (21)    psychotherapy was of critical importance to
      (22)    psychotropic medications. That's                   (22)    Nicole's treatment; correct?
      (23)    antidepressants; correct?                          (23)         A Not at that point.
      (24)          A Yes.                                       (24)         Q Why not at that point. She just
      (25)          Q Okay. Did he discuss with her the          (25)    attempted suicide. You don't think she needed


                                                Page 191                                                       Page 193
       (1)                  Goldstein, M.D.                      (1)                Goldstein, M.D.
       (2)    potential side effects of increased suicidal       (2)    psychotherapy?
       (3)    thoughts in young adults on antidepressants?       (3)         A Yes, I think she did as an ongoing
       (4)         A No.                                         (4)    treatment modality when she was discharged.
       (5)         Q Okay. Would he be required to do            (5)         Q You don't think she needed
       (6)    so?                                                (6)    somebody to talk to right then about the suicide
       (7)         A He wasn't prescribing it.                   (7)    attempt she just made?
       (8)         Q All right. And he states,                   (8)         A I think she just talked to the
       (9)    psychotherapeutic interventions, we will provide   (9)    nurses and they gave her supportive reassurance,
      (10)    supportive individual psychotherapy to the         (10)   but she didn't really have any psychotherapy at
      (11)    patient. Did he discuss the critical importance    (11)   that point.
      (12)    of psychotherapy in her treatment with her?        (12)        Q Right. And the question is not
      (13)         A He was just consulting, you know,           (13)   whether she got it. The question is whether she
      (14)    based on her stay in the hospital. He wasn't       (14)   needed it. Dr. Mullick thought she needed it.
      (15)    going to be part of any ongoing treatment.         (15)   The question now is whether Dr. Goldstein
      (16)         Q Well, he's prescribing                      (16)   thought she needed it.
      (17)    psychotherapy for her. Did he discuss with her     (17)        A It wouldn't have hurt, but it
      (18)    the critical importance of psychotherapy to her    (18)   wasn't part of any ongoing treatment plan. The
      (19)    treatment?                                         (19)   psychotherapy began when she was referred to Ms.
      (20)         A No, because she was just being              (20)   Powell.
      (21)    maintained in the hospital.                        (21)        Q Yes, sir. It was part of Dr.
      (22)         Q And they were going to provide              (22)   Mullick's treatment plan; was it not?
      (23)    supportive individual psychotherapy?               (23)        A Technically, yes.
      (24)         A As an internum measure in the               (24)        Q Right. And she didn't get it;
      (25)    hospital.                                          (25)   right?


                                                                              49 (Pages EXHIBIT B
                                                                                        190 to 193)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 50 of 109 PageID #:
                                     951

                                                 Page 194                                                  Page 196
        (1)               Goldstein, M.D.                         (1)               Goldstein, M.D.
        (2)        A She didn't get it.                           (2)         Q All right. And the note states
        (3)        Q Is that a breach of the standard             (3)   she feels bad about her overdose. She wants to
        (4)   of care?                                            (4)   live. No signs of symptoms of depression before
        (5)        A Possibly.                                    (5)   the overdose. Mother and patient feels it was
        (6)        Q Is that part of the excellent care           (6)   impulsive. No suicidal ideation, intent or
        (7)   she received at Medical Center at Bowling Green?    (7)   plan. Wants to go home with mom to follow up
        (8)        A It was not something to brag                 (8)   with out-patient therapist; correct?
        (9)   about, but I don't think it was significant.        (9)         A Yes.
       (10)        Q Not so excellent?                           (10)         Q Okay. Is there anywhere in the
       (11)        A It wasn't that significant.                 (11)   Bowling Green records where they obtained a
       (12)        Q All right. Then she is seen the             (12)   history of her past deliberate self harm?
       (13)   next day. Psychiatry follow-up. Was a suicide      (13)         A No.
       (14)   assessment performed then on June 13th?            (14)         Q Okay. At the time of her
       (15)        A Okay.                                       (15)   discharge did she have any warning signs of
       (16)        Q Was a suicide assessment performed          (16)   suicide or active acute signs of suicidal
       (17)   on June 13th?                                      (17)   ideation?
       (18)        A By Dr. Mullick?                             (18)         A No.
       (19)        Q By the psychiatrist who followed            (19)         Q And the psychiatrist who
       (20)   up on her while she is in-patient --               (20)   discharged her from the Medical Center at
       (21)        A While she is still in the                   (21)   Bowling Green discharged her to follow up with
       (22)   hospital, no.                                      (22)   an out-patient therapist; correct?
       (23)        Q Okay. Is that a breach in the               (23)         A Yes.
       (24)   standard of care?                                  (24)         Q They did not feel that she needed
       (25)        A Yes.                                        (25)   to see a psychiatrist; correct?


                                                 Page 195                                                  Page 197
        (1)                 Goldstein, M.D.                       (1)                Goldstein, M.D.
        (2)         Q All right. She is seen on June              (2)        A I believe an appointment was also
        (3)   14th. Was a suicide assessment performed on her     (3)   made with Dr. Smith at that point.
        (4)   that day?                                           (4)        Q Okay.
        (5)         A No.                                         (5)        A She was referred to both a
        (6)         Q All right. Is that a breach of              (6)   therapist and a medical doctor.
        (7)   the standard of care?                               (7)        Q Right. Now, back to my question.
        (8)         A Technically, yes.                           (8)   They did not feel she needed an appointment with
        (9)         Q She is seen on June 15th.                   (9)   a psychiatrist; correct?
       (10)             Is a suicide assessment performed        (10)        A They didn't specify that, no.
       (11)   on that day?                                       (11)        Q They said -- actually the
       (12)         A No.                                        (12)   psychiatrist said she is instructed to follow up
       (13)         Q Is that a breach of the standard           (13)   with her primary care physicians for
       (14)   of care?                                           (14)   reevaluation of her liver function studies;
       (15)         A Technically, yes.                          (15)   correct?
       (16)         Q She is discharged from Medical             (16)        A Yes.
       (17)   Center of Bowling Green on June 15th of 2015.      (17)        Q All right. And to follow up with
       (18)             Is a suicide assessment performed        (18)   out-patient therapist?
       (19)   of her prior to discharge?                         (19)        A Yes.
       (20)         A No.                                        (20)        Q And follow up with out-patient
       (21)         Q All right. Is that a breach of             (21)   therapy; correct?
       (22)   the standard of care to discharge a patient who    (22)        A Correct.
       (23)   has just attempted suicide from the hospital       (23)        Q No mention of seeing a
       (24)   without doing a suicide assessment?                (24)   psychiatrist?
       (25)         A Yes.                                       (25)        A No.


                                                                             50 (Pages EXHIBIT B
                                                                                       194 to 197)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 51 of 109 PageID #:
                                     952

                                                 Page 198                                                  Page 200
        (1)                Goldstein, M.D.                        (1)                 Goldstein, M.D.
        (2)         Q If they thought that she needed to          (2)            taken.)
        (3)   follow up with a psychiatrist they would have       (3)                  (The deposition resumed with
        (4)   put that in there and made an appointment for       (4)            all parties present.)
        (5)   her; correct?                                       (5)    R O B E R T G O L D S T E I N, M.D.,
        (6)         A One would think, yes.                       (6)         resumed and testified further as follows:
        (7)         Q Okay. Do you disagree with their            (7)                  MS. WATTS: All right.
        (8)   discharge instructions for her?                     (8)            Exhibit 3 is the table of contents.
        (9)         A I think the important thing they            (9)                  (Table of contents was
      (10)    did was to, you know, within a day or so,          (10)            marked as Deposition Exhibit No. 3
      (11)    actually one day to hook her up with a             (11)            for identification, as of this
      (12)    therapist.                                         (12)            date.)
      (13)          Q Okay.                                      (13)    BY MS. WATTS:
      (14)          A And to see what developed after            (14)          Q All right, Doctor, in Footnote 1
      (15)    that, but that was the appropriate medically       (15)    of your report, Page 3 of it states research
      (16)    sound approach that they undertook.                (16)    studies have established that the risk for
      (17)          Q Okay. Did they stress to her how           (17)    suicide is strikingly elevated during the first
      (18)    important out-patient therapy would be?            (18)    90 days following discharge from in-patient
      (19)          A I don't see anything in the record         (19)    psychiatric care even for patients not suicidal
      (20)    that stresses that.                                (20)    at hospital admission.
      (21)          Q Okay. You're critical of Syrus             (21)              Do you know what research studies
      (22)    Powell for failing to inform Nicole of the         (22)    those are?
      (23)    critical importance of continuing therapy.         (23)          A Yes.
      (24)              Are you critical of the providers        (24)          Q Okay. What are they?
      (25)    at the Medical Center of Bowling Green for         (25)          A I have -- I actually have that

                                                 Page 199                                                  Page 201
        (1)                Goldstein, M.D.                       (1)                 Goldstein, M.D.
        (2)   failing to inform Nicole of the critical           (2)    paper, but not with me.
        (3)   importance of continuing therapy?                  (3)          Q Okay. Can you provide it to --
        (4)         A I think they fulfilled their               (4)          A Sure. You'll keep a list. I have
        (5)   purpose. They kept her in a protective             (5)    that study.
        (6)   environment and when they thought she was stable   (6)          Q I'll send a letter to Tony.
        (7)   enough to be discharged they put her in            (7)          A Not just for this case, but I have
        (8)   immediate contact with a therapist for ongoing     (8)    it somewhere in my file.
        (9)   treatment.                                         (9)          Q Okay. Recent in-patient
       (10)         Q Okay. At Medical Center of                 (10)   hospitalization is not on your list of risk
       (11)   Bowling Green they did not use any assessment      (11)   factors in Appendix C; correct?
       (12)   tools or checklists in their evaluation of         (12)         A I think it is. Appendix C?
       (13)   Nicole?                                            (13)         Q Yes.
       (14)                 MR. ELLIS: Objection.                (14)         A By God, it's not. This list was
       (15)           Misstates the record.                      (15)   made up in 2003. So those research findings may
       (16)                 MS. WATTS: He can answer             (16)   have been documented or discovered ten years
       (17)           it.                                        (17)   after that.
       (18)                 MR. ELLIS: Sure. You can             (18)         Q All right. Let's talk about your
       (19)           answer?                                    (19)   criticism of Syrus Powell.
       (20)         A You mean like a psychometric?              (20)             Ms. Borum presented for an initial
       (21)         Q Like PHQ-9, anything like that?            (21)   therapy counseling session with Syrus Powell on
       (22)         A I don't think they did.                    (22)   June 17, 2015 and that was the day after her
       (23)                 MS. WATTS: All right. We             (23)   discharge from Bowling Green; correct?
       (24)           can take a break now.                      (24)         A Yes.
       (25)                 (Whereupon, a recess was             (25)         Q Ms. Borum didn't bring any medical


                                                                             51 (Pages EXHIBIT B
                                                                                       198 to 201)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 52 of 109 PageID #:
                                     953

                                                 Page 202                                                  Page 204
        (1)                Goldstein, M.D.                        (1)                 Goldstein, M.D.
        (2)   records with her from Bowling Green to give to      (2)   care would necessitate that she review past
        (3)   Ms. Powell; correct?                                (3)   records. There's ways to get them. I mean it's
        (4)        A Ms. Powell didn't review any.                (4)   not impossible to get them.
        (5)        Q Well, in order to have them Ms.              (5)         Q Right. One of the ways when
        (6)   Borum would have had to bring them to her;          (6)   Ms. Borum comes in for her first visit you have
        (7)   right?                                              (7)   her fill out an authorization to release the
        (8)        A I don't know. The hospital may               (8)   records and you send the authorization to the
        (9)   have had other ways of transmitting them.           (9)   hospital and the hospital sends you the records;
       (10)        Q Here's my first question.                   (10)   right?
       (11)   Ms. Borum didn't bring any to Ms. Powell; right?   (11)         A It's possible.
       (12)        A Yes.                                        (12)         Q Okay. And if that is the way that
       (13)        Q Okay. So in order to review any             (13)   they obtain the records, Ms. Borum never came
       (14)   records Ms. Powell would have needed to have       (14)   back for a second session; correct?
       (15)   Ms. Borum complete an authorization for the        (15)         A Correct.
       (16)   release of records to obtain them?                 (16)         Q Okay. You're critical of
       (17)        A I'm not sure. If a hospital is              (17)   Ms. Powell's limited experience or specialized
       (18)   referring a patient to another provider I think    (18)   training in the assessment and treatment of
       (19)   they have -- I think HIPAA allows them to send     (19)   suicidal patients and her unfamiliarity with the
       (20)   with their referral whatever information is        (20)   use of assessment tools, check lists or clinical
       (21)   relevant.                                          (21)   guidelines on the subject?
       (22)        Q Okay. Did Bowling Green send any            (22)         A It's not -- I'm sorry.
       (23)   records?                                           (23)         Q What assessment tools, tools,
       (24)        A I don't know. They had some kind            (24)   check lists and clinical guidelines on the
       (25)   of system, the Epic system.                        (25)   subject did the standard of care require Ms.


                                                 Page 203                                                  Page 205
       (1)                  Goldstein, M.D.                       (1)               Goldstein, M.D.
       (2)          Q Were those two hospitals on the             (2)   Powell to use during her treatment of Nicole?
       (3)    same system?                                        (3)         A I never said the standard of care
       (4)          A I don't know how they would have            (4)   required them. I was just pointing out that
       (5)    transmitted it.                                     (5)   that was one of her limitations.
       (6)          Q Well, here's my question. You are           (6)         Q Okay. So the standard of care
       (7)    critical for Ms. Powell for not reviewing the       (7)   didn't require her to use any particular
       (8)    Bowling Green records; right?                       (8)   assessment tools?
       (9)          A Right.                                      (9)         A No.
       (10)         Q Do you know if she had them to             (10)         Q All right. Every practitioner at
       (11)   review?                                            (11)   the beginning of their career has limited
       (12)         A I don't know if she had them or            (12)   experience in their field; correct?
       (13)   whether she had the option to request them since   (13)         A Yes. By definition, yes.
       (14)   the appointment was set up in advance.             (14)         Q Right. And Ms. Powell testified
       (15)         Q It was set up a day in advance;            (15)   at the beginning of her career she frequently
       (16)   right?                                             (16)   discussed her patients with her supervisor to
       (17)         A Yes.                                       (17)   make sure she was on the right track, right, did
       (18)         Q All right. So you don't know if            (18)   you see that in her deposition?
       (19)   she had the records; right?                        (19)         A That's a good practice, right.
       (20)         A I don't know if she had them at            (20)         Q That's a good practice to have;
       (21)   that moment in time.                               (21)   right?
       (22)         Q And you don't know if she even had         (22)         A Right.
       (23)   the ability to get the records in advance;         (23)         Q She even said she discussed
       (24)   right?                                             (24)   Ms. Borum with her supervisor; correct?
       (25)         A No. All I know is the standard of          (25)         A Yes, she did say that.


                                                                             52 (Pages EXHIBIT B
                                                                                       202 to 205)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 53 of 109 PageID #:
                                     954

                                                 Page 206                                                  Page 208
       (1)                 Goldstein, M.D.                       (1)                 Goldstein, M.D.
       (2)          Q That would be a good practice for          (2)    education courses on those topics?
       (3)    somebody with limited experience to do?            (3)         A Definitely.
       (4)          A Yes.                                       (4)         Q Okay. You're critical of Ms.
       (5)          Q All right. That would offset the           (5)    Powell for an inadequate clinical history and
       (6)    limited experience of somebody who is new in       (6)    incomplete mental status examination.
       (7)    their practice?                                    (7)             Is it your opinion that Ms. Powell
       (8)          A To some extent, yes.                       (8)    should have conducted the same clinical history
       (9)          Q All right. You say it's unclear            (9)    and mental status examination that a
      (10)    whether she had training and experience to treat   (10)   psychiatrist would have?
      (11)    patients with cognitive behavioral therapy.        (11)        A She should have performed, I guess
      (12)              Did Nicole necessarily need              (12)   it would be called a clinical examination rather
      (13)    cognitive behavioral therapy?                      (13)   than a psychiatric examination. Do the same
      (14)          A I think Ms. Powell indicated that          (14)   thing. She should have been able to perform an
      (15)    was the indicated treatment.                       (15)   adequate for the purpose needed in this matter,
      (16)          Q All right. Do you agree with her           (16)   an adequate clinical evaluation and she didn't.
      (17)    that that was the indicated treatment?             (17)            In other words, she failed to
      (18)          A That is touted as the evidence             (18)   do -- as a result of that she failed to do a
      (19)    based most effective treatment.                    (19)   careful, thorough and competent examination.
      (20)          Q Okay. Do you agree with that.              (20)   She didn't have the old records. She didn't do
      (21)    I'm guessing no since you don't do it.             (21)   an adequate, even a barely adequate clinical
      (22)          A I think it's -- there's a lot of           (22)   examination. So in that sense she failed to do
      (23)    research that shows that it's not that much        (23)   an adequate examination.
      (24)    better than interpersonal psychotherapy.           (24)        Q But was Ms. Powell's purpose to do
      (25)          Q All right.                                 (25)   an examination of the patient or to provide


                                                 Page 207                                                  Page 209
        (1)                Goldstein, M.D.                       (1)                  Goldstein, M.D.
        (2)        A But it is an effective treatment.           (2)    psychotherapy to the patient?
        (3)        Q Okay. Do you have an opinion as             (3)          A Well, you have to do an
        (4)   to whether Ms. Powell had training and             (4)    examination of the patient to decide what the
        (5)   experience, had the training and experience        (5)    patient, you know, what their condition is, what
        (6)   required to provide psychotherapy to Nicole that   (6)    their diagnosis is, what the important aspects
        (7)   would treat her condition whether it cognitive,    (7)    of their condition are so that you can decide
        (8)   behavioral therapy or any other type of therapy?   (8)    what treatment is most likely to benefit them.
        (9)        A I have no reason to question that           (9)          Q All right. So you said she should
       (10)   she did. She was treating patients at the          (10)   have performed a clinical examination and then
       (11)   clinic.                                            (11)   you said not a psychiatric examination, but they
       (12)        Q Okay.                                       (12)   are the same thing. So in your opinion she
       (13)        A So if she knew how to do some               (13)   should have performed the same mental status
       (14)   standard form of psychotherapy that probably       (14)   examination that a psychiatrist would have
       (15)   would have been adequate.                          (15)   performed?
       (16)        Q Okay. Ms. Powell testified that             (16)         A Definitely.
       (17)   it was part of her training in her Master's        (17)         Q Okay.
       (18)   program and that she had also continued            (18)         A Definitely. I mean it's not that
       (19)   continuing education courses on suicide risk       (19)   esoteric. Every mental health professional
       (20)   assessment. Did you see that?                      (20)   whether a psychiatrist, a psychologist, social
       (21)        A Yes.                                        (21)   worker, nurse practitioner or family physician
       (22)        Q Okay. That would be a good idea             (22)   should know how to do a basic psychiatric let's
       (23)   for somebody who is seeing patients like Nicole    (23)   call it a clinical examination and mental status
       (24)   Borum to not only be trained within your           (24)   examination.
       (25)   Master's program, but to also seek continuing      (25)         Q All right. And I know it's your


                                                                             53 (Pages EXHIBIT B
                                                                                       206 to 209)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 54 of 109 PageID #:
                                     955

                                                 Page 210                                                 Page 212
        (1)                Goldstein, M.D.                        (1)               Goldstein, M.D.
        (2)   opinion that Nicole was a moderately high           (2)         Q All right. Did you see in Dr.
        (3)   suicide risk. If Syrus Powell had determined        (3)   Smith's records where Nicole told Dr. Smith that
        (4)   Nicole to be a moderately high suicide risk what    (4)   she discussed medication with the counselor?
        (5)   would have changed about her treatment of           (5)         A I don't remember that.
        (6)   Nicole?                                             (6)         Q On June 19th. You can look at
        (7)        A Well, her treatment plan as she              (7)   your notes.
        (8)   outlined it would have been roughly the same.       (8)         A Yes.
        (9)        Q Okay.                                        (9)         Q Discussed medication with the
       (10)        A But where she fell down was that            (10)   counselor, but deferred because of liver enzyme
       (11)   she had no basis to understand that this was a     (11)   function.
       (12)   moderately high risk patient, moderately high      (12)         A That's Dr. Smith's note.
       (13)   risk suicidal patient for which ongoing therapy    (13)         Q Right. And it reflects that
       (14)   was critically important and that the patient      (14)   Nicole spoke with the counselor about
       (15)   should have been so informed and warned            (15)   medication; correct?
       (16)   particularly if the patient didn't come back.      (16)         A I don't recall saying she spoke to
       (17)        Q Hang on. Stay with my question.             (17)   the counselor about medication.
       (18)   If she had concluded that Nicole was moderately    (18)         Q All right. We can pull up the
       (19)   high suicide risk the treatment would have been    (19)   records.
       (20)   the same; correct?                                 (20)         A If it's in the record.
       (21)        A With the exception that as a                (21)         Q I don't need you to take my word
       (22)   social worker who was going to treat the patient   (22)   for it. We can pull up the records. She spoke
       (23)   with psychotherapy that she should have known      (23)   to her counselor, but currently medication --
       (24)   that combined treatment with medication was        (24)         A You may be right. It's a little
       (25)   indicated for such a patient and should have       (25)   ambiguous. It doesn't say she spoke to her


                                                 Page 211                                                 Page 213
        (1)                Goldstein, M.D.                        (1)                Goldstein, M.D.
        (2)   made the proper connection with someone that        (2)   counselor about medication. She spoke to her
        (3)   could prescribe and manage medication.              (3)   counsel and currently medication is not
        (4)        Q All right. Well, let's talk about            (4)   indicated because of her impaired liver
        (5)   that. Ms. Powell knew that Nicole had an            (5)   function.
        (6)   appointment with her family medicine doctor two     (6)            I don't recall Nicole telling Ms.
        (7)   days later; correct?                                (7)   Powell that her liver function was impaired.
        (8)        A I'm not sure.                                (8)        Q Okay.
        (9)        Q Okay. Did you read in her                    (9)        A I interpreted this to mean she saw
       (10)   deposition that Nicole informed her she had an     (10)   her counselor, spoke to her counselor and
       (11)   appointment with her primary care doctor in two    (11)   medication is not recommended. I don't know if
       (12)   days?                                              (12)   Ms. Powell knew anything about her liver
       (13)        A I may have read that. I don't               (13)   function.
       (14)   recall it.                                         (14)        Q Okay.
       (15)        Q Okay. If that's true then Ms.               (15)        A It's possible.
       (16)   Powell knew that she was about to see a doctor     (16)        Q If Ms. Powell testified that
       (17)   who could prescribe her medication; correct?       (17)   Nicole informed her that she had an appointment
       (18)        A Well, the issue of medication               (18)   with her primary care physician in two days to
       (19)   never came up.                                     (19)   discuss medication, then Ms. Powell would have
       (20)        Q Okay.                                       (20)   no reason to refer Nicole to a doctor for
       (21)        A I mean she said I'm going to see            (21)   medication; is that fair?
       (22)   my primary care doctor. She could have been        (22)        A If she specifically told her I'm
       (23)   seeing it because she had a sore throat. The       (23)   going to see this doctor for medication then
       (24)   issue of medication was never raised by Ms.        (24)   that's fair.
       (25)   Powell.                                            (25)        Q Okay.


                                                                             54 (Pages EXHIBIT B
                                                                                       210 to 213)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 55 of 109 PageID #:
                                     956

                                                 Page 214                                                  Page 216
       (1)                 Goldstein, M.D.                        (1)                 Goldstein, M.D.
       (2)         A Are you basing that on that note?            (2)   history, she didn't get any information about
       (3)         Q No, it's a hypothetical.                     (3)   any past psychiatric history, past history of
       (4)         A Okay.                                        (4)   depression, family history of depression,
       (5)         Q Okay. Then, in fact, Dr. Smith               (5)   self-injurious behavior. She didn't learn
       (6)    does start Nicole on medication therapy. We         (6)   anything about that.
       (7)    know that; right?                                   (7)             In terms of her mental status, she
       (8)         A Not on that occasion, but a week             (8)   didn't obtain any information about whether
       (9)    later.                                              (9)   there were psychotic symptoms, manic symptoms,
      (10)         Q When her liver function is better;          (10)   sleep disturbance, appetite disturbance, energy
      (11)    right?                                             (11)   disturbance. Those were indications that she
      (12)         A Correct.                                    (12)   didn't do a complete, careful, and thorough
      (13)         Q So, therefore, even if Ms. Powell           (13)   examination.
      (14)    failed to refer Nicole, Nicole does get started    (14)         Q Okay. Were there psychotic or
      (15)    on medication therapy; correct?                    (15)   manic symptoms?
      (16)         A Yes.                                        (16)         A Apparently, I don't know, but it
      (17)         Q So there is no causal link there,           (17)   was not expressed there.
      (18)    correct. You know what causation is; right?        (18)         Q Okay. Has there been any evidence
      (19)                  MR. ELLIS: Objection.                (19)   in this case that Nicole ever had psychotic or
      (20)                  You can answer.                      (20)   manic symptoms?
      (21)         A Well, the way I interpreted it was          (21)         A Not by other examiners, no.
      (22)    that Ms. Powell did not get involved in being      (22)         Q Not by her family or friends or
      (23)    part of the obtaining of combined therapy or       (23)   anybody?
      (24)    even knowing that that was indicated.              (24)         A Well, her family is not qualified
      (25)         Q Right. Nicole got on medication?            (25)   to. I'm talking here about what Powell failed


                                                 Page 215                                                  Page 217
        (1)               Goldstein, M.D.                         (1)                Goldstein, M.D.
        (2)        A Nicole did get on medication, yes.           (2)   to do in her examination.
        (3)        Q So whether Ms. Powell sent her to            (3)        Q And I'm talking about whether it
        (4)   somebody to get on medication or not is             (4)   matters.
        (5)   immaterial?                                         (5)        A It only matters in the sense that
        (6)        A We're just talking about                     (6)   she didn't do a careful and competent
        (7)   Ms. Powell.                                         (7)   examination.
        (8)        Q Now I'm talking about causation.             (8)        Q Okay. Now my question. Was there
        (9)   Whether Ms. Powell sent her to get on medication    (9)   any evidence that Nicole ever had any psychotic
       (10)   or not is immaterial; right?                       (10)   or manic symptoms?
       (11)        A Well, it's not immaterial in terms          (11)        A Based on other examiners'
       (12)   of Ms. Powell's standard of care.                  (12)   findings, no.
       (13)        Q It's immaterial in terms of                 (13)        Q Is there any evidence that Nicole
       (14)   negligence, right. It's immaterial in terms of     (14)   ever had disturbance of sleep, appetite or
       (15)   causation of the cause of Nicole's death; right?   (15)   energy level?
       (16)        A It's a departure or deviation on            (16)        A I think her mother indicated that
       (17)   Ms. Powell's part, but it was kind of corrected    (17)   she was having sleep problem at a later time.
       (18)   in the sense by Dr. Smith putting her on           (18)        Q Later. Not at this time though?
       (19)   medication without any input from Ms. Powell.      (19)        A Not at this time.
       (20)        Q It didn't cause Nicole's death?             (20)        Q Okay. You said past psychiatric
       (21)        A No.                                         (21)   history. She had never been seen by a
       (22)        Q All right. What information was             (22)   psychiatrist; correct?
       (23)   not obtained by Syrus Powell on this visit that    (23)        A She had no formal psychiatric
       (24)   you believe should have been obtained by her?      (24)   history or diagnosis, but she did report to the,
       (25)        A Well, in terms of the clinical              (25)   I forget his name, the psychiatric at Bowling


                                                                             55 (Pages EXHIBIT B
                                                                                       214 to 217)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 56 of 109 PageID #:
                                     957

                                                 Page 218                                                 Page 220
       (1)                   Goldstein, M.D.                      (1)                Goldstein, M.D.
       (2)    Green that she had bouts of dysphoria in the        (2)   Nicole to go to the ER or call the office if she
       (3)    past after her father died and related to past      (3)   felt suicidal or impulsive, right?
       (4)    breakups.                                           (4)         A Yes.
       (5)          Q Okay.                                       (5)         Q And that was a good thing?
       (6)          A So that's equivalent to past                (6)         A That was appropriate, yes.
       (7)    symptoms that were not officially documented by     (7)         Q She also instructed Nicole to use
       (8)    any mental health professional.                     (8)   social supports and learn coping skills to
       (9)          Q Okay. And in this information you           (9)   manage her depression?
       (10)   just listed, if Ms. Powell had obtained this       (10)         A Yes.
       (11)   information it would not have changed Nicole's     (11)         Q And she instructed Nicole to
       (12)   treatment plan in any way?                         (12)   follow-up as scheduled; correct?
       (13)         A It wouldn't have changed her               (13)         A Yes.
       (14)   treatment plan, no.                                (14)         Q And Nicole made an appointment
       (15)         Q Okay. And if Ms. Powell had                (15)   that day for a month away; correct?
       (16)   obtained this information it would not have        (16)         A Yes.
       (17)   prevented Nicole's suicide?                        (17)         Q Okay. You're critical of Ms.
       (18)         A It would not have, no.                     (18)   Powell for never informing Nicole that ongoing
       (19)         Q Okay. Do you agree with me that            (19)   care was critically importance in view of her
       (20)   the relationship between a patient and a           (20)   recent suicide attempt and psychiatric
       (21)   psychotherapist takes time to develop?             (21)   hospitalization.
       (22)         A Yes, I would definitely agree with         (22)             You agree with me that the
       (23)   that.                                              (23)   decision of a patient to engage in psychotherapy
       (24)         Q Okay. A psychotherapist isn't              (24)   is always voluntary unless it's court mandated?
       (25)   going to obtain all information about a patient    (25)         A Yes, it's voluntary. That doesn't


                                                 Page 219                                                 Page 221
        (1)                Goldstein, M.D.                        (1)               Goldstein, M.D.
        (2)   on the first visit?                                 (2)   mean the patient should not be informed about
        (3)         A Well, when you say all, definitely          (3)   the risk, the importance of continuing treatment
        (4)   not all. But when you are doing an intake, this     (4)   and the risk of not continuing treatment.
        (5)   is kind of an intake evaluation. It's grossly       (5)        Q Okay. And you saw in Ms. Powell's
        (6)   incomplete.                                         (6)   deposition that she told Nicole that she needed
        (7)         Q Okay. Ms. Powell did gather                 (7)   to be in counseling whether it was with her or
        (8)   information about risk factors of her recent        (8)   with somebody else?
        (9)   suicide attempt, her recent breakup and what had    (9)        A I don't remember seeing anything
       (10)   precipitated that suicide attempt; correct?        (10)   to the effect that whether it's with me or
       (11)         A Yes.                                       (11)   somebody else business.
       (12)         Q Okay. And they talked through              (12)        Q Okay. You just looked over that
       (13)   that extensively; correct?                         (13)   part?
       (14)         A I don't know how extensively, but          (14)        A I'm sorry?
       (15)   she did --                                         (15)        Q If she told Nicole that would that
       (16)         Q It looks like for 45 minutes they          (16)   be appropriate?
       (17)   talked about it?                                   (17)        A I don't recall any statement in
       (18)         A She did obtain that information.           (18)   the record, documentation that it was critically
       (19)         Q Okay. And she obtained                     (19)   important for her to be in therapy and that
       (20)   information from Nicole about protective factors   (20)   there was a serious risk to her well-being if
       (21)   like positive coping skills, positive social       (21)   she were not in therapy.
       (22)   support and sense of responsibility with her       (22)        Q Yes, sir. Which is more
       (23)   internship and finishing school?                   (23)   important, for Ms. Powell to write that in the
       (24)         A Yes.                                       (24)   record or for her to talk to Nicole about it?
       (25)         Q All right. Ms. Powell instructed           (25)        A Both.


                                                                             56 (Pages EXHIBIT B
                                                                                       218 to 221)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 57 of 109 PageID #:
                                     958

                                                Page 222                                                   Page 224
       (1)                  Goldstein, M.D.                       (1)              Goldstein, M.D.
       (2)          Q No. Which is more important, for            (2)         any records to be clear of any kind
       (3)    her to write it in the record or talk to Nicole     (3)         that there's any form of
       (4)    about it?                                           (4)         cancellation of any kind in writing
       (5)          A Well, it's certainly important for          (5)         from a Televex or Televox?
       (6)    her to communicate it to Nicole.                    (6)               MS. WATTS: Yeah, you have.
       (7)          Q Okay. So if as Ms. Powell                   (7)               MR. ELLIS: You're saying
       (8)    testified she told Nicole she needed to be in       (8)         you produced the Televox response
       (9)    counseling whether it was with her or somebody      (9)         record?
      (10)    else that's a good thing, right. That's            (10)               MS. WATTS: We'll deal with
      (11)    hypothetical question because I understand you     (11)         this off the record.
      (12)    don't remember that from her testimony.            (12)               MR. ELLIS: No, on the
      (13)              But hypothetically if she told           (13)         record. You're saying that we
      (14)    Nicole you need to be in counseling whether it     (14)         received --
      (15)    is with me or somebody else that's a good thing?   (15)               MS. WATTS: Those are with
      (16)          A Well, if she told her you need to          (16)         our initial disclosures.
      (17)    be in counseling and the risk X, Y and Z if you    (17)               MR. ELLIS: There's a
      (18)    are not that would be meeting the standard of      (18)         Televox communication from Televox?
      (19)    care on that issue.                                (19)               MS. WATTS: No. It's a
      (20)          Q What would the risks that she              (20)         Deaconess record.
      (21)    would need to tell her. What would be the risks    (21)   BY MS. WATTS:
      (22)    she would need to tell her to meet your standard   (22)       Q All right.
      (23)    of care?                                           (23)       A I want to make sure I understand
      (24)          A That you're a high risk patient            (24)   your question. She cancelled the next
      (25)    and it's imperative for you to be in treatment     (25)   appointment or she said I'm cancelling therapy


                                                Page 223                                                   Page 225
        (1)                Goldstein, M.D.                       (1)                  Goldstein, M.D.
        (2)   to prevent any recurrence of a suicidal nature.    (2)    and she said I'm never coming back to therapy.
        (3)        Q Was Nicole a high risk patient?             (3)          Q She cancelled the next appointment
        (4)        A There's no doubt about that. Ms.            (4)    and never made another one.
        (5)   Powell didn't think so.                            (5)          A Okay.
        (6)        Q So we have gone from moderately             (6)          Q That's a voluntary decision by
        (7)   high risk to high risk now?                        (7)    her; correct. Well, I'll ask it in a
        (8)        A Okay. I said at least moderately            (8)    hypothetical.
        (9)   high risk.                                         (9)          A Okay.
       (10)        Q Nicole made a voluntary decision            (10)         Q If Nicole responded to a text
       (11)   to cancel her second psychotherapy appointment     (11)   message reminder to cancel an appointment and
       (12)   with Ms. Powell; correct?                          (12)   never made another appointment that's a
       (13)                 MR. ELLIS: Objection.                (13)   voluntary decision by Nicole?
       (14)        A I don't know. We don't know. She            (14)         A Well, it's kind of -- it's not an
       (15)   just didn't make the second appointment.           (15)   affirmative statement saying I'm terminating my
       (16)        Q No. She responded cancelled to a            (16)   treatment. It's kind of ambiguous. I'm missing
       (17)   text message reminder about the appointment?       (17)   the section. I assume I'm going to be having
       (18)                 MR. ELLIS: Objection.                (18)   another session.
       (19)        A Right. But we don't know if she             (19)             It's not clear. But even assuming
       (20)   decided to discontinue therapy.                    (20)   if she said I'm definitely terminating my
       (21)        Q I'm sorry, you haven't see those            (21)   treatment I'll assume for the sake of your
       (22)   depositions. Nicole got a text message to          (22)   hypothetical that's the case.
       (23)   confirm her appointment and she responded no and   (23)         Q My question wasn't voluntary
       (24)   cancelled it.                                      (24)   decision to terminate treatment. I said if she
       (25)                 MR. ELLIS: I have not seen           (25)   make a voluntary decision to cancel her second


                                                                             57 (Pages EXHIBIT B
                                                                                       222 to 225)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 58 of 109 PageID #:
                                     959

                                                 Page 226                                                  Page 228
       (1)                 Goldstein, M.D.                       (1)                 Goldstein, M.D.
       (2)    appointment.                                       (2)    avoid the abandonment of a patient under those
       (3)          A Yes.                                       (3)    circumstances, that the social worker, therapist
       (4)          Q Okay. And she made a voluntary             (4)    contact the patient and inform the patient that,
       (5)    decision not to schedule another one or not to     (5)    you know, you don't have to return to treatment
       (6)    call to schedule another one?                      (6)    with me. It's your voluntary decision, but I
       (7)          A I don't know. It's ambiguous what          (7)    want to warn you that treatment is imperative
       (8)    happened.                                          (8)    because of your condition and the risk of not
       (9)          Q Okay. In your opinion does Ms.             (9)    continuing treatments, to outline that for the
      (10)    Borum bear any responsibility for her own          (10)   patient. To document it in the record and send
      (11)    failure to follow-up with psychotherapy?           (11)   the patient a letter to that effect.
      (12)          A She definitely abandoned the               (12)             That failure to do that and also
      (13)    patient.                                           (13)   to indicate that I'm available to, you know,
      (14)          Q No. Does Ms. Borum --                      (14)   continue treatment if you wish until you find a
      (15)          A Oh, Borum.                                 (15)   new therapist if you wish to do so. And to
      (16)          Q -- bear any responsibility for her         (16)   document that in the record. Failure to do that
      (17)    own failure to follow-up with psychotherapy        (17)   is simple abandonment.
      (18)    despite it being discussed with her in Bowling     (18)         Q The length of time between
      (19)    Green and Ms. Powell?                              (19)   counseling sessions is determined by the
      (20)          A Besides what being discussed with          (20)   clinical judgement of the provider; correct?
      (21)    her?                                               (21)         A If that clinical judgment is based
      (22)          Q Psychotherapy. Dr. Mullick                 (22)   on careful and competent evaluation --
      (23)    discussed it with her and Ms. Powell discussed     (23)   examination.
      (24)    it with her.                                       (24)         Q Okay. Is there any evidence that
      (25)          A Yes. She went to for                       (25)   Ms. Borum would have attended counseling


                                                 Page 227                                                  Page 229
       (1)                 Goldstein, M.D.                        (1)                Goldstein, M.D.
       (2)    psychotherapy and she cancelled an appointment      (2)   sessions if they had been scheduled closer in
       (3)    and I don't know if she was waiting to be           (3)   time?
       (4)    contacted for a new appointment or whether she      (4)        A We'll never know.
       (5)    decided I've had it, I'm not going back.            (5)        Q Okay. If her second counseling
       (6)              She never made an affirmative             (6)   session had been scheduled two weeks out instead
       (7)    statement I have decided not to continue            (7)   of a month we don't know if she would have
       (8)    treatment. I'm terminating treatment.               (8)   cancelled that one or not; right?
       (9)          Q What would she need to do to make           (9)        A We don't know. It would have been
       (10)   such a statement?                                  (10)   meeting the standard of care, but we'll never
       (11)         A If she sent communication that I           (11)   know if she would have.
       (12)   decided I'm not continuing psychotherapy.          (12)        Q All right. Moving on to Dr.
       (13)         Q How about just not go anymore. Is          (13)   Smith's treatment.
       (14)   that an affirmative statement?                     (14)            Nicole went to see Dr. Smith two
       (15)         A I don't know. I don't know what            (15)   days later on June 19th of 2015?
       (16)   was in her mind. Maybe she was waiting to be       (16)        A Yes.
       (17)   contacted. I don't know. It's not clear.           (17)        Q And Nicole brought with her
       (18)         Q For two months. Come on, Doc.              (18)   records from Bowling Green, correct. Are you
       (19)         A I don't know.                              (19)   aware of that?
       (20)                 MR. ELLIS: Objection.                (20)        A I don't know. Do you mean
       (21)         Q Okay. How many times did the               (21)   physically brought the records with her?
       (22)   standard of care require Ms. Powell to reach out   (22)        Q Physically.
       (23)   to Nicole to encourage and persuade her to         (23)        A I don't know if she brought them
       (24)   return to treatment?                               (24)   with her, but Dr. Smith did say he reviewed the
       (25)         A The standard of care requires to           (25)   records and Powell's counseling records in


                                                                             58 (Pages EXHIBIT B
                                                                                       226 to 229)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 59 of 109 PageID #:
                                     960

                                                 Page 230                                                  Page 232
       (1)                  Goldstein, M.D.                       (1)               Goldstein, M.D.
       (2)    advance so I assume he got them some other way.     (2)   over a printout of lab results and procedures
       (3)           Q Dr. Smith is a she.                        (3)   that had been done.
       (4)           A Pardon?                                    (4)         A Is that a question?
       (5)           Q Dr. Smith is a she.                        (5)         Q Were you aware of that?
       (6)           A She, sorry.                                (6)         A No.
       (7)           Q Are you aware that Dr. Smith's             (7)         Q Okay. Would knowledge of a family
       (8)    office had requested that Nicole sign a release     (8)   history of depression of the grandmother and
       (9)    of information before she left the hospital, but    (9)   past bouts of sadness when Nicole's father died,
       (10)   the nurse at the hospital tole them that they      (10)   would knowledge of that history have changed
       (11)   tell the patient to bring the records to their     (11)   Nicole's treatment plan in any way?
       (12)   primary care physician for follow-up?              (12)         A Well, there would have been two
       (13)          A Then how could she have reviewed          (13)   additional risk factors to add to the others.
       (14)   the records in advance?                            (14)         Q Sure. Would that have changed the
       (15)          Q Exactly. All right.                       (15)   treatment plan away from combination therapy?
       (16)          A That's what she testified at              (16)         A No.
       (17)   deposition.                                        (17)         Q All right. So let's talk about
       (18)          Q All right. Do you know what the           (18)   Dr. Smith's examination on June 19th.
       (19)   records that Nicole brought from Bowling Green     (19)            Dr. Smith inquired into Nicole's
       (20)   contained?                                         (20)   recent suicide attempt?
       (21)          A No.                                       (21)         A Yes.
       (22)          Q You're critical of Dr. Smith for          (22)         Q She asked her about her
       (23)   failing to note important clinical information     (23)   hospitalization?
       (24)   from review of the Bowling Green in-patient        (24)         A Yes.
       (25)   records. What information is that?                 (25)         Q She asked her about her feelings


                                                 Page 231                                                  Page 233
        (1)                Goldstein, M.D.                        (1)               Goldstein, M.D.
        (2)        A She didn't appear to ascertain               (2)   towards the suicide attempt?
        (3)   from records she claimed she reviewed               (3)         A Yes.
        (4)   information about the family history of             (4)         Q She asked her about how she was
        (5)   depression or prior bouts of depression after       (5)   currently feeling?
        (6)   breakup, after her breakups and after her           (6)         A Yes.
        (7)   father's death.                                     (7)         Q She asked her about her counseling
        (8)        Q Do you know if the records from              (8)   visit?
        (9)   the Medical Center of Bowling Green provided to     (9)         A I don't recall that. She may have
       (10)   Dr. Smith contained that information?              (10)   indicated that she saw a counselor.
       (11)        A It was in the psychiatric consult.          (11)         Q I just showed you the record a
       (12)        Q Right. Do you know if they                  (12)   minute ago. Do you remember that?
       (13)   provided the psychiatric consult to Dr. Smith?     (13)         A Right.
       (14)        A I don't know.                               (14)         Q All right. She asked her about
       (15)        Q Okay. If they didn't provide that           (15)   her previous medical history?
       (16)   information to Dr. Smith then are you critical     (16)         A Yes.
       (17)   of her for failing to take note of it?             (17)         Q And Nicole didn't report any prior
       (18)        A If they did not provide it.                 (18)   depression?
       (19)        Q Yes.                                        (19)         A Nicole did not report prior
       (20)        A I guess she couldn't take note if           (20)   depression, right.
       (21)   they didn't provide it.                            (21)         Q She asked her about her previous
       (22)        Q Right.                                      (22)   psychiatric history?
       (23)        A You're saying she didn't get the            (23)         A Yes.
       (24)   complete record?                                   (24)         Q Nicole did not report any prior
       (25)        Q Correct. They essentially sent              (25)   depression?


                                                                            59 (Pages EXHIBIT B
                                                                                      230 to 233)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 60 of 109 PageID #:
                                     961

                                                 Page 234                                                 Page 236
        (1)                 Goldstein, M.D.                       (1)                Goldstein, M.D.
        (2)         A Right.                                      (2)         Q Okay.
        (3)         Q Okay. She asked Nicole about her            (3)         A The only thing that's documented
        (4)    upcoming internship?                               (4)   in the record that could vaguely be called
        (5)         A Yes.                                        (5)   mental status is not depressed, but a little
        (6)         Q About her plans for the future              (6)   anxious.
        (7)    with job opportunities and vacation?               (7)             This's the whole mental status
        (8)         A Correct.                                    (8)   evaluation. I mean it's astonishing that
        (9)         Q She asked about her major and her           (9)   there's no questions documented about a patient
       (10)    job plans?                                        (10)   with her history, is not asked about suicidal
       (11)         A Yes.                                       (11)   ideation.
       (12)         Q Okay. You state that she didn't            (12)         Q All right. Is there any evidence
       (13)    obtain information about her childhood history    (13)   that Nicole was suffering from any of those
       (14)    or family psychiatric history which would have    (14)   symptoms that you listed from any other source,
       (15)    revealed a number of factors associated with an   (15)   from her mother who she was living with at the
       (16)    increased risk of suicide.                        (16)   time, the friends that saw her during that
       (17)              She did ask about her childhood         (17)   period, anybody else?
       (18)    history, right. She asked about psychiatric       (18)         A Yes. She had just seen Ms. Powell
       (19)    history, medical history, and Nicole denied any   (19)   two days earlier and said she still had suicidal
       (20)    history?                                          (20)   ideation.
       (21)         A Yes.                                       (21)         Q Okay.
       (22)         Q Okay. Is that Dr. Smith's fault            (22)         A And when she was in the hospital
       (23)    for Nicole denying that history?                  (23)   she still had suicidal ideation.
       (24)         A Is there any what, fault?                  (24)         Q She denied suicidal ideation at
       (25)         Q Is that Dr. Smith's fault for              (25)   the time she was discharged?


                                                 Page 235                                                 Page 237
       (1)                 Goldstein, M.D.                        (1)               Goldstein, M.D.
       (2)    Nicole denying that history?                        (2)        A When she was discharged, right.
       (3)          A No.                                         (3)        Q All right. What about feelings of
       (4)          Q Okay. And you said she doesn't              (4)   hopeless, disturbances of sleep, appetite or
       (5)    ask about family history. Are you talking about     (5)   energy?
       (6)    specific family psychiatric history?                (6)        A We'll never know. Dr. Smith
       (7)          A Definitely.                                 (7)   didn't document it. Apparently didn't inquire
       (8)          Q Okay. She does ask about family             (8)   or didn't document it.
       (9)    history and Nicole provides a history of            (9)        Q Is there any evidence from any
      (10)    diabetes and heart failure of her father;          (10)   other source that Nicole was suffering from
      (11)    correct?                                           (11)   those symptoms?
      (12)          A Yes.                                       (12)        A Like what. From whom?
      (13)          Q Okay. You state she did not                (13)        Q From her mom, from her friends.
      (14)    inquire about or document findings with regard     (14)        A Her mom and her friends are not
      (15)    to current suicidal ideation, intent or plan,      (15)   trained mental health clinicians that would be
      (16)    feelings of hopelessness, disturbances of sleep,   (16)   able to, you know, reliably elicit such
      (17)    appetite or energy, psychotic symptoms or manic    (17)   information.
      (18)    symptoms.                                          (18)        Q They don't know if she is having
      (19)              Did you read in Dr. Smith's              (19)   trouble sleeping or with her energy?
      (20)    deposition where she testified that she inquired   (20)        A I don't think her mother is
      (21)    about suicide ideation at each visit with Nicole   (21)   qualified to, unless Nicole is pacing around all
      (22)    and talked with her about that?                    (22)   night, to say whether she is sleeping well or
      (23)          A Yes. Three years later she                 (23)   not.
      (24)    remembered that she asked her about those          (24)        Q Dr. Smith noted that Nicole's
      (25)    things, but it's not documented in the record.     (25)   depression was improved with continuous


                                                                             60 (Pages EXHIBIT B
                                                                                       234 to 237)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 61 of 109 PageID #:
                                     962

                                                Page 238                                                  Page 240
        (1)               Goldstein, M.D.                       (1)                  Goldstein, M.D.
        (2)   counseling?                                       (2)          Q Maybe Nicole told her.
        (3)        A Yes. There's another glaring               (3)          A Well, maybe, anything is possible
        (4)   error in her examination.                         (4)    if we're going to be in maybe land.
        (5)        Q Well, maybe or maybe Nicole                (5)          Q Well, you're saying maybe she's
        (6)   received counseling in the hospital and we just   (6)    wrong so I'm throwing out other possibilities.
        (7)   don't have a record of it. Dr. Mullick said he    (7)          A Yes, it's possible.
        (8)   was going to provide her counseling.              (8)          Q Okay. How would a different risk
        (9)        A No. You're talking about Dr.               (9)    stratification have changed Nicole's treatment
       (10)   Smith's note that she is in continuous            (10)   plan or would a different risk stratification
       (11)   counseling.                                       (11)   have changed Nicole's treatment plan?
       (12)        Q Right. She had just been to the            (12)         A Well, any reasonable examiner who
       (13)   counselor two days earlier?                       (13)   had done a formal systematic risk assessment
       (14)        A Yes.                                       (14)   unless they were totally, you know, incompetent
       (15)        Q So she had been in continuous              (15)   would not have been able to conclude that her
       (16)   counseling?                                       (16)   suicide risk was low.
       (17)        A So there's no indication that that         (17)         Q Right.
       (18)   information was correct.                          (18)         A Based on the fact that she was
       (19)        Q How is it incorrect?                       (19)   looking forward to her new job.
       (20)        A Dr. Smith didn't discuss with              (20)         Q The word you use whether it's low,
       (21)   Nicole, I understand you saw a counselor. Tell    (21)   moderate or high, that's a subjective
       (22)   me about it. How did it go. What are your         (22)   assessment; right?
       (23)   plans for the next appointment.                   (23)         A No, it's not subjective.
       (24)            There was nothing beyond the bare        (24)         Q How many risk factors do you have
       (25)   statement that she is in continuous counseling.   (25)   to be to fall into one or more of the


                                                Page 239                                                  Page 241
       (1)                 Goldstein, M.D.                      (1)                 Goldstein, M.D.
       (2)          Q Oh, boy. So you take from this            (2)    stratifications?
       (3)    that she didn't have discussions with Nicole      (3)          A Well, the APA standard say that
       (4)    beyond what's written in her record.              (4)    it's additive. In other words, the more risk
       (5)             Does she have to write down              (5)    factor you have the higher the severity or
       (6)    everything she talks to Nicole about?             (6)    higher risk that the patient is at and that
       (7)          A No, but we know Nicole never was          (7)    certain risk factors even if they're standing by
       (8)    in continuous session.                            (8)    themselves and in and of themselves should be
       (9)          Q Dr. Goldstein, her one counseling         (9)    given more weight and those are the recent
      (10)    session was two days before this visit?           (10)   suicide attempt and hospitalization for such an
      (11)                 MR. ELLIS: Objection.                (11)   attempt.
      (12)            That's not the record.                    (12)         Q Okay. Well, the APA doesn't say
      (13)          Q It is the record? She went to             (13)   anything about recent hospitalization. We
      (14)    counseling two days before this visit. She was    (14)   already talked about that.
      (15)    in continuous counseling.                         (15)         A You're right, the APA one doesn't.
      (16)          A She went for counseling on the            (16)   It's in many other places as a very robust risk
      (17)    17th.                                             (17)   factor for high suicidal risk.
      (18)          Q Right. So tell me how this is an          (18)             So had she done a formal risk
      (19)    incorrect statement.                              (19)   assessment she would have learned that saying
      (20)          A Well, I question term continuous          (20)   her risk was low was preposterous to reach that
      (21)    counseling since she had one session.             (21)   conclusion.
      (22)          Q Okay. And she may have had it in          (22)         Q Okay. And back to my question.
      (23)    the hospital?                                     (23)   How would the treatment plan have changed or
      (24)          A How would Dr. Smith know that.            (24)   would it have. Would the treatment still be
      (25)    You said she only got a record of lab results.    (25)   combined therapy?


                                                                            61 (Pages EXHIBIT B
                                                                                      238 to 241)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 62 of 109 PageID #:
                                     963

                                                Page 242                                                  Page 244
       (1)                  Goldstein, M.D.                      (1)                 Goldstein, M.D.
       (2)          A The treatment would be combined            (2)   under the circumstances?
       (3)    therapy and the frequency of follow-up would       (3)         A I would say they are roughly
       (4)    have been more frequent.                           (4)   equivalent. The treatment would be roughly
       (5)          Q Okay.                                      (5)   equivalent.
       (6)          A Had the standard of care been              (6)         Q Okay. You state that you're
       (7)    followed.                                          (7)   critical of Dr. Smith for not using a depression
       (8)          Q Okay. And what would the                   (8)   screening tool, but you told me earlier that
       (9)    frequency of follow-up be. What should in your     (9)   it's not standard of care to use depression
      (10)    opinion the frequency of follow-up be?            (10)   screening tools; correct?
      (11)          A I'm going to be conservative and          (11)         A I'm not critical. I'm just
      (12)    say one to two weeks. Some people in the          (12)   pointing out --
      (13)    literature have said every week for four weeks    (13)         Q You're just pointing it out.
      (14)    and every other week for six more weeks.          (14)         A I don't know if she chose not to.
      (15)          Q Okay.                                     (15)   I don't know if she knew how to, but she chose
      (16)          A So I'm just saying every week or          (16)   not to do it.
      (17)    two would have been sufficient.                   (17)         Q All right. So Dr. Smith at the
      (18)          Q That's for medication management          (18)   first visit instructed Nicole to utilize hobbies
      (19)    or is that for psychotherapy?                     (19)   to distract herself and relax, exercise to
      (20)          A For both.                                 (20)   improve her mood and then they talked about
      (21)          Q Okay. So Nicole should have had           (21)   medication, but because of her liver function
      (22)    an appointment with both Dr. Smith and Ms.        (22)   they couldn't start her on anything so she told
      (23)    Powell once a week or once every two weeks?       (23)   her to return in two weeks; is that correct?
      (24)          A Based on her condition and if an          (24)         A Yes.
      (25)    accurate assessment had been done, yes.           (25)         Q Okay.


                                                Page 243                                                  Page 245
        (1)               Goldstein, M.D.                       (1)                 Goldstein, M.D.
        (2)        Q All right. And it's your opinion           (2)         A There's one other thing -- well,
        (3)   that Dr. Smith's diagnosis of major depressive    (3)    she put in there continued counseling, but
        (4)   disorder was inaccurate; is that correct?         (4)    there's no indication that she discussed
        (5)        A We'll never know.                          (5)    counseling with Nicole about, you know, what the
        (6)        Q Why do you say that?                       (6)    plan was, what the scheduling was, whether
        (7)        A Because she didn't ask the right           (7)    Nicole was going to continue or not which
        (8)   questions. She pulled her diagnosis out of a      (8)    apparently didn't happen. But she does mention
        (9)   hat. I don't know where she got this diagnosis.   (9)    continuing counseling.
       (10)        Q What do you believe Nicole's               (10)        Q Right. She does talk to her that
       (11)   diagnosis was?                                    (11)   continuing counseling is part of the plan.
       (12)        A I have no way of knowing. I mean           (12)   That's part of the treatment plan?
       (13)   based on what we do know based on the record      (13)        A I don't know.
       (14)   which doesn't contain, you know, the essential    (14)        Q Is to continue counseling?
       (15)   points, I would have to say unspecified           (15)        A I don't know if she talked to her
       (16)   depression because we don't know the details.     (16)   about it. She wrote down that that was the
       (17)        Q All right. So she may have had a           (17)   treatment plan.
       (18)   major depressive disorder?                        (18)        Q Okay. So the flip side if it's
       (19)        A It's possible.                             (19)   not documented it's not done is if it's
       (20)        Q All right. Is the treatment for            (20)   documented it was done, right. So if she wrote
       (21)   unspecified depression and major depressive       (21)   it down she talked to her about it?
       (22)   disorder different?                               (22)        A I don't know. It doesn't say she
       (23)        A Probably not that different under          (23)   talked about it.
       (24)   the circumstances.                                (24)        Q Okay.
       (25)        Q Probably not different at all              (25)        A She said the treatment plan she


                                                                            62 (Pages EXHIBIT B
                                                                                      242 to 245)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 63 of 109 PageID #:
                                     964

                                                 Page 246                                                  Page 248
       (1)                 Goldstein, M.D.                        (1)                Goldstein, M.D.
       (2)    did document is continued counseling and            (2)   reason was.
       (3)    withhold medication until the liver function        (3)         Q All right. Nicole comes back on
       (4)    tests improve and return to the clinic in two       (4)   July 10th of 2015 and Dr. Smith notes that her
       (5)    weeks. It doesn't say she discussed continue        (5)   liver function is back to near normal and that
       (6)    counseling.                                         (6)   Nicole still felt sad at times, but she
       (7)          Q You think she put down her                  (7)   specifically denied suicidal ideation; correct?
       (8)    treatment plan was to continue counseling, but      (8)         A Yes.
       (9)    she didn't tell Nicole that?                        (9)         Q Okay. Nicole told Dr. Smith that
      (10)          A It's ambiguous.                            (10)   she was seeing a counselor; is that correct?
      (11)          Q Do you think that's fair?                  (11)                 MR. ELLIS: Objection.
      (12)          A Fair?                                      (12)         A I don't recall seeing that in the
      (13)          Q A fair conclusion?                         (13)   record.
      (14)          A Yes.                                       (14)         Q It's in the plan.
      (15)          Q Okay. Good. You state that Dr.             (15)         A It's in the plan.
      (16)    Smith gave the patient no specific instructions    (16)         Q Seeing counselor.
      (17)    to go to the ER or call her or the clinic if she   (17)         A It doesn't say, she doesn't say it
      (18)    felt suicidal or impulsive.                        (18)   was discussed with Nicole or Nicole said I'm
      (19)              Did you read in Dr. Smith's              (19)   seeing a counselor. In fact, Nicole never went
      (20)    deposition that she always tells depression        (20)   back to see the counselor.
      (21)    patients the same thing about going to the ER or   (21)         Q Right. She had cancelled her
      (22)    calling Cross Point if they feel like they can't   (22)   appointment the day before?
      (23)    control themselves or they are having impulses?    (23)         A I'm sorry?
      (24)          A Yes. She said that in her                  (24)         Q Her appointment had been the day
      (25)    deposition, right.                                 (25)   before that she had cancelled?


                                                 Page 247                                                  Page 249
       (1)                 Goldstein, M.D.                        (1)                Goldstein, M.D.
       (2)         Q Right. And she said she tells all            (2)         A Right. So Dr. Smith sees her and
       (3)    patients the same thing; right?                     (3)   doesn't say -- well, by that time she should
       (4)         A She did say that, yes.                       (4)   have definitely contacted the counselor, but it
       (5)         Q And if she did say that that would           (5)   doesn't say what's happening with your counselor
       (6)    comport with the standard of care; correct?         (6)   and Nicole doesn't have the opportunity to say I
       (7)         A On that issue, yes.                          (7)   missed a session. I hope they'll reschedule it
       (8)         Q And Nicole had just been told that           (8)   for me or I missed a session, I'm never going
       (9)    same thing by Syrus Powell two days earlier;        (9)   back. That information was never obtained by
      (10)    right?                                             (10)   Dr. Smith who just blithely assumed counseling
      (11)         A Yes.                                        (11)   is going on.
      (12)         Q And Dr. Smith instructs Nicole to           (12)        Q What it says is seeing counselor;
      (13)    return in two weeks; right?                        (13)   right?
      (14)         A Yes.                                        (14)         A Yes, it says seeing counselor.
      (15)         Q And that comports with the                  (15)   Where did she get that from?
      (16)    follow-up that you think is appropriate; right?    (16)        Q Well, she testified she got it
      (17)         A Yes.                                        (17)   from Nicole who told her she was still seeing a
      (18)         Q All right. Now, Nicole didn't               (18)   counselor.
      (19)    come back for three weeks?                         (19)         A Okay. I don't know if she said
      (20)         A Correct.                                    (20)   anywhere that she got it from Nicole. If you
      (21)         Q That was Nicole's choice?                   (21)   read the record fairly she just assumes that
      (22)         A I don't know why she didn't come            (22)   that's happening.
      (23)    back.                                              (23)        Q All right. So Dr. Smith places
      (24)         Q Okay.                                       (24)   her on a trial of Lexapro ten milligrams for
      (25)         A Dr. Smith never indicated what the          (25)   depression. You're not critical of that


                                                                             63 (Pages EXHIBIT B
                                                                                       246 to 249)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 64 of 109 PageID #:
                                     965

                                                Page 250                                                  Page 252
       (1)                 Goldstein, M.D.                      (1)                Goldstein, M.D.
       (2)    prescription?                                     (2)    remembered that she asked Nicole are you still
       (3)          A No.                                       (3)    seeing the counselor. It doesn't say that in
       (4)          Q Okay. Ten milligrams is a starter         (4)    her deposition.
       (5)    dose of Lexapro; correct?                         (5)             By that time it would have been
       (6)          A It's a -- yes. Well, it could be.         (6)    meeting the standard of care for there to be
       (7)    Some people start at five milligrams, but         (7)    communication between Dr. Smith and Ms. Powell.
       (8)    ten milligrams is usually the dose that is most   (8)             So I believe there was some system
       (9)    frequently prescribed for patients, adult         (9)    in place where she could have pushed a button
      (10)    patients.                                         (10)   and found out about whether Nicole was seeing
      (11)          Q But 20 milligrams is the most             (11)   the counselor and didn't.
      (12)    often prescribed dose; correct?                   (12)        Q The standard of care required
      (13)          A I don't think so.                         (13)   communication between Dr. Smith and Ms. Powell?
      (14)          Q The FDA or the package insert             (14)        A If they are doing combined
      (15)    states that the two approved doses of Lexapro     (15)   treatment, yes.
      (16)    are ten milligrams and 20 milligrams; correct?    (16)        Q What would they be communicating
      (17)          A Yes. But it also says that                (17)   about?
      (18)    there's no demonstration that 20 is more          (18)        A Instead of one hand not knowing
      (19)    effective than ten.                               (19)   what the other was doing they could communicate
      (20)          Q The package insert states that?           (20)   clinical information. The counselor filled
      (21)          A I think so.                               (21)   since she would obviously be spending mor time
      (22)          Q Then why do they make it in 20?           (22)   with the patient in therapy than the ten or 15
      (23)          A Ask the drug company.                     (23)   minutes Dr. Smith was spending, you know, what
      (24)          Q Do you prescribe Lexapro in               (24)   was coming up in the therapy and whether she
      (25)    20 milligrams?                                    (25)   thought the medication was helping or adequate


                                                Page 251                                                  Page 253
       (1)                Goldstein, M.D.                        (1)                Goldstein, M.D.
       (2)         A I never have.                               (2)   or whatever. You know, communications would
       (3)         Q Never ever?                                 (3)   have assisted them to coordinate their treatment
       (4)         A No.                                         (4)   of her.
       (5)         Q Okay. Dr. Smith instructed her to           (5)         Q All right. Dr. Smith instructed
       (6)    continue seeing the counselor; is that correct?    (6)   Nicole to call if the medication was not working
       (7)         A I don't read it that way.                   (7)   or if she had any side effects?
       (8)         Q All right. How do you read it?              (8)         A Yes.
       (9)         A That Dr. Smith mistakenly assumed           (9)         Q That's appropriate; correct?
      (10)    she was still seeing the counselor and wrote --   (10)         A Yes.
      (11)         Q I'm sorry, go ahead.                       (11)         Q All right. Dr. Smith instructed
      (12)         A Continue seeing counselor. That's          (12)   Nicole to return in a one month to check on the
      (13)    part of her treatment plan.                       (13)   meds.
      (14)         Q Did you read Dr. Smith's                   (14)             One month is a typical follow-up
      (15)    deposition?                                       (15)   length to check on the startup of a depression
      (16)         A Yes.                                       (16)   medication; correct?
      (17)         Q Did Dr. Smith testify that she,            (17)         A For a routine patient, but not for
      (18)    that Nicole said she was still seeing a           (18)   someone like Nicole. She should have been asked
      (19)    counselor and that Dr. Smith told her to          (19)   to return within one to two weeks at the
      (20)    continue seeing the counselor?                    (20)   minimum, at the most conservative.
      (21)         A But that was obviously erroneous.          (21)         Q That's due to your stratification
      (22)    She wasn't seeing the counselor.                  (22)   of her suicide risk, not because she had been
      (23)         Q Right. Did Dr. Smith have any              (23)   started on the depression medication?
      (24)    reason to disbelieve Nicole at that point?        (24)         A Well, it's due to the suicide risk
      (25)         A Two or three years later she               (25)   profile and also to the fact that starting the


                                                                            64 (Pages EXHIBIT B
                                                                                      250 to 253)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 65 of 109 PageID #:
                                     966

                                                Page 254                                                 Page 256
       (1)                   Goldstein, M.D.                     (1)               Goldstein, M.D.
       (2)    medication makes it even, augments the high        (2)   you be surprised to learn that it's not?
       (3)    risk, the already high risk profile.               (3)         A No. It may not have been known
       (4)           Q All right. Then Nicole's last             (4)   back in 2013.
       (5)    visit with Dr. Smith was actually five weeks       (5)         Q Okay. Self-harm in teenage girls
       (6)    later on August 17th and Nicole reported that      (6)   is pretty common; isn't it?
       (7)    the medication works, but it can be better. She    (7)         A I don't know if it's that common,
       (8)    still feels a little anxious at times, but the     (8)   but repeated self-harm in young girls is a risk
       (9)    medication works great; correct?                   (9)   factor, a high risk factor for eventual suicide.
      (10)           A Yes.                                     (10)         Q The percentage of girls who
      (11)           Q And she did not report any side          (11)   suicide after self-harm is very low; correct?
      (12)    effects of the medication?                        (12)         A Well, suicide in general is a very
      (13)           A Correct.                                 (13)   low occurrence.
      (14)           Q She would be graduating in               (14)         Q Right. And Nicole's history of
      (15)    December and had just finished an internship;     (15)   self-harm was a remote static risk factor;
      (16)    correct?                                          (16)   correct?
      (17)           A Yes.                                     (17)         A When you say -- yes, it occurred
      (18)           Q Had just been to the beach and got       (18)   in the past, yes.
      (19)    bit by a jellyfish?                               (19)         Q Okay. So at the time that Dr.
      (20)           A Yes.                                     (20)   Smith last saw Nicole on August 17, 2015 did
      (21)           Q All right. And it's at this visit        (21)   Nicole have any risk factors that were not
      (22)    that Dr. Smith learns that Nicole has a history   (22)   chronic static risk factors for suicide?
      (23)    of cutting in high school?                        (23)         A When you say chronic you mean from
      (24)           A Yes.                                     (24)   the past?
      (25)           Q Old healed cut marks and this is a       (25)         Q Yes.


                                                Page 255                                                 Page 257
        (1)                Goldstein, M.D.                      (1)                 Goldstein, M.D.
        (2)   remote history, correct, it's at least five       (2)          A That were not changing?
        (3)   years prior?                                      (3)          Q Right, not acute.
        (4)        A Correct.                                   (4)          A The only one that she has now was
        (5)        Q All right. So as of the last time          (5)    the initiation of treatment with Lexapro and
        (6)   that Dr. Smith saw Nicole what risk factors for   (6)    then the doubling of the dose of Lexapro which
        (7)   suicide did Nicole have?                          (7)    were additional enhancements of the already high
        (8)        A Well, all the ones that Dr. Smith          (8)    risk factor suicide risk profile.
        (9)   should have known about before plus now we're     (9)          Q Okay. So as of her last visit the
       (10)   adding the self-harm history.                     (10)   only acute risk factor or non-chronic risk
       (11)        Q Okay.                                      (11)   factor for suicide that Nicole had was the
       (12)        A We're adding that the self-harm            (12)   dosage change of the Lexapro; correct?
       (13)   repeatedly was done in response to feeling        (13)         A Yes.
       (14)   depressed.                                        (14)         Q Okay. Otherwise, her depression
       (15)            So now Dr. Smith knows what was in       (15)   had improved, her anxiety was improving and she
       (16)   the Bowling Green record, that there were prior   (16)   had no other modifiable risk factors?
       (17)   bouts of depression.                              (17)                 MR. ELLIS: Objection.
       (18)            By the way, Dr. Smith in her             (18)         Q Correct?
       (19)   deposition was unaware that repeated self-harm    (19)         A Correct.
       (20)   was a risk factor for suicide, but it was. So     (20)         Q All right. Discontinuation of
       (21)   that was an additional risk factor.               (21)   some medications can have ill effects; correct?
       (22)        Q Is self-harm, repeated self-harm           (22)         A Generally with psychotropic
       (23)   on your Exhibit 3 list?                           (23)   medication, yes.
       (24)        A I'm not sure.                              (24)         Q All right. Lexapro falls into
       (25)        Q I can tell you it's not. Would             (25)   that category?


                                                                            65 (Pages EXHIBIT B
                                                                                      254 to 257)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 66 of 109 PageID #:
                                     967

                                                 Page 258                                                  Page 260
       (1)                  Goldstein, M.D.                      (1)                   Goldstein, M.D.
       (2)          A Definitely, yes.                           (2)    independent. Lived independently and was fully
       (3)          Q So it was appropriate for Dr.              (3)    capable of finding herself a new primary care
       (4)    Smith to instruct Nicole not to abruptly stop      (4)    physician; correct?
       (5)    her Lexapro and how to wean off the medication     (5)          A Theoretically.
       (6)    if she was going to stop it?                       (6)          Q Okay. You state that it was
       (7)          A Was it appropriate?                        (7)    grossly negligent to give Nicole six months of
       (8)          Q Yes.                                       (8)    Lexapro when she had recently overdosed.
       (9)          A It was appropriate for her to tell         (9)              Dr. Smith didn't hand Nicole six
       (10)   her not to abruptly stop it. It wasn't             (10)   months' worth of pills in a pill bottle;
       (11)   appropriate to tell her to wean herself or give    (11)   correct?
       (12)   her a guideline to wean herself off it.            (12)         A I'm not sure how that worked.
       (13)         Q Okay. If you had a patient who             (13)         Q She gave her a prescription with
       (14)   you foresaw in the future may eventually stop      (14)   refills on it; right?
       (15)   their medication you would rather they know how    (15)         A I'm not sure.
       (16)   to wean off it rather than abruptly stop it;       (16)         Q Okay. If she give her a
       (17)   right?                                             (17)   prescription with refills on it that would not
       (18)         A No. I tell them that if there              (18)   be grossly negligent?
       (19)   comes a time when they're going to be coming off   (19)         A It would be grossly negligent to
       (20)   it that it's very dangerous to do it without       (20)   give a patient prescriptions for six months'
       (21)   medical supervision. And when that time comes      (21)   worth of medications even if it's staggered
       (22)   it should not be done without close medical        (22)   without any supervision or without any ongoing
       (23)   monitoring and supervision.                        (23)   monitoring of the patient who is already at a
       (24)         Q Okay. And barring that you would           (24)   high risk and is not, you know, being in any way
       (25)   rather them wean than stop abruptly?               (25)   in a treatment situation.


                                                 Page 259                                                  Page 261
       (1)                 Goldstein, M.D.                       (1)                  Goldstein, M.D.
       (2)          A I would never tell a patient to            (2)          Q And you say that that's because of
       (3)    wean themselves off an antidepressant.             (3)    a risk of overdose, meaning she has too many
       (4)          Q Okay. Dr. Smith testified that             (4)    pills in her hand. And what I'm trying to say
       (5)    she had a discussion with Nicole with their last   (5)    is she doesn't have any more than 30 pills in
       (6)    visit about Nicole leaving the area so she         (6)    her hand at any time; right?
       (7)    covered several alternatives with Nicole.          (7)          A The risk of overdose is just part
       (8)              She told her she needed to               (8)    of the whole problem. If she saved medications
       (9)    establish new care where she was moving. She       (9)    for two months or three months she would have a
      (10)    also told her she would give her some refills so   (10)   possible fatal dose by that time.
      (11)    she wouldn't be caught empty handed and she        (11)         Q She would have abruptly
      (12)    instructed her to never abruptly stop the          (12)   discontinued her medication at that point;
      (13)    medication, but how to wean off of it.             (13)   right?
      (14)              I want you to assume                     (14)         A She might have taken an overdose.
      (15)    hypothetically because I know you don't believe    (15)   It might have taken three months at one shot.
      (16)    this, but assume that conversation occurred it     (16)   It's gross negligence to give when you're
      (17)    was appropriate for her to instruct Nicole to      (17)   terminating with a patient, to give them that
      (18)    establish primary care in her new area for         (18)   much worth of medication.
      (19)    follow-up; right?                                  (19)         Q If she had saved her medication
      (20)          A It was appropriate, but                    (20)   for two months she would have discontinued her
      (21)    insufficient.                                      (21)   Lexapro on her own; right.
      (22)          Q Okay. Nicole had just                      (22)         A Yes. It was a no win situation
      (23)    successfully completed a financial planning        (23)   either way.
      (24)    internship and was about to start her last         (24)         Q Right. Nicole didn't overdose on
      (25)    semester in college. She was financially           (25)   Lexapro; right?


                                                                             66 (Pages EXHIBIT B
                                                                                       258 to 261)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 67 of 109 PageID #:
                                     968

                                                 Page 262                                                  Page 264
        (1)               Goldstein, M.D.                        (1)                Goldstein, M.D.
        (2)        A No.                                         (2)    plain view.
        (3)        Q All right. So that didn't cause             (3)         Q Okay. When Nicole's mom came down
        (4)   Nicole any harm; right?                            (4)    on August 28th she brought Nicole's prescription
        (5)        A No. It's just another indication            (5)    of 20 milligram Lexapro; is that correct?
        (6)   of a very negligent practice that didn't meet      (6)         A Yes.
        (7)   the standard of care.                              (7)         Q All right. Do you have any
        (8)        Q Yes, sir. Now my question and I             (8)    evidence that Nicole began taking 20 milligrams
        (9)   promise we are getting close to being done, but    (9)    of Lexapro prior to August 28th?
       (10)   I have to get answers.                             (10)        A It doesn't appear so because she
       (11)            Dr. Smith's prescription of six           (11)   didn't have it.
       (12)   months of Lexapro did not cause Nicole any harm;   (12)        Q Okay. So before she even
       (13)   correct?                                           (13)   increased her dose of Lexapro she had already
       (14)        A It did not cause Nicole any harm.           (14)   stopped attending classes and purchased a gun;
       (15)        Q Thank you.                                  (15)   right?
       (16)            All right. We started to go               (16)        A Yes.
       (17)   through a timeline of when Nicole returned to      (17)        Q All right. Does that indicate
       (18)   Bowling Green earlier. Do you have the calendar    (18)   that Nicole was suicidal prior to even
       (19)   maybe in here.                                     (19)   increasing her dose of Lexapro?
       (20)            All right, Dr. Goldstein. Nicole          (20)        A We don't for sure that she was
       (21)   returned to Bowling Green on August 21st,          (21)   suicidal, but her condition was definitely
       (22)   correct. We're going to August.                    (22)   worsening.
       (23)        A I'm sorry, August 21st?                     (23)        Q Okay. Would that call into
       (24)        Q Yes.                                        (24)   question whether Nicole was experiencing a side
       (25)        A Yes.                                        (25)   effect of Lexapro?


                                                 Page 263                                                  Page 265
        (1)                 Goldstein, M.D.                      (1)                  Goldstein, M.D.
        (2)         Q And classes started on                     (2)          A It could have been just from the
        (3)   August 24th?                                       (3)    initial initiation of prescribing Lexapro which
        (4)         A Okay.                                      (4)    can be immediate, almost immediate or it can
        (5)         Q And we know now that she never             (5)    take a number of weeks.
        (6)   went to any of her classes; right?                 (6)          Q Have you seen any medical
        (7)         A Yes.                                       (7)    literature that says that initiation side effect
        (8)         Q She purchased the gun on                   (8)    lasts up to six weeks and is not in the
        (9)   August 26th according to the receipt?              (9)    immediate one to two-week initiation period?
       (10)         A Yes.                                       (10)         A There's a risk -- there's an
       (11)         Q And Nicole visited a friend in             (11)   increased risk in the immediate aftermath of
       (12)   Lexington on the weekend of August 28th through    (12)   initiating treatment. Most commonly it occurs
       (13)   the 30th; right?                                   (13)   within a week or so.
       (14)         A Yes.                                       (14)         Q Right. Have you seen any medical
       (15)         Q And her mom came and stayed at her         (15)   literature that it occurs six weeks after
       (16)   house and cleaned her house for her she            (16)   initiation?
       (17)   testified; is that correct?                        (17)         A I think it most commonly occurs
       (18)         A Yes.                                       (18)   earlier, but can occur anywhere within the first
       (19)         Q And her mom cleaned her house and          (19)   several weeks.
       (20)   never saw a gun there. Do you remember that        (20)         Q My question again, have you seen
       (21)   testimony?                                         (21)   any medical literature that it occurs six weeks
       (22)         A Correct.                                   (22)   after initiation?
       (23)         Q So Nicole was hiding it likely?            (23)         A I believe I have. I don't recall
       (24)                  MR. ELLIS: Objection?               (24)   exactly the citation, but I believe I have.
       (25)         A We don't know. It just wasn't in           (25)         Q All right. Nicole started


                                                                             67 (Pages EXHIBIT B
                                                                                       262 to 265)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 68 of 109 PageID #:
                                     969

                                                 Page 266                                                 Page 268
       (1)                 Goldstein, M.D.                       (1)                 Goldstein, M.D.
       (2)    training for a new job the first week of           (2)          A I would call it that under certain
       (3)    September; correct?                                (3)    circumstances cocaine and any kind of substance
       (4)          A Yes.                                       (4)    abuse could be linked to suicide along with
       (5)          Q Still never went to class and text         (5)    other mental health problems.
       (6)    messages show her attending parties and as you     (6)          Q All right. Are you aware of a
       (7)    said modestly using drugs; correct?                (7)    study of suicides in New York that indicated
       (8)          A Apparently, yes.                           (8)    that in one of every five suicides the person
       (9)          Q She went out to the lake on Labor          (9)    who completed suicide had used cocaine within
      (10)    Day, September 7th with new friend; correct?       (10)   days of his or her death in contrast to cocaine
      (11)          A Yes.                                       (11)   being used in only three to five percent of the
      (12)          Q She had dinner with her mom on the         (12)   general population?
      (13)    evening of September 8th?                          (13)         A I know that there's association
      (14)          A Correct.                                   (14)   between cocaine use. I'm not sure about the
      (15)          Q Her mom didn't notice anything             (15)   correlation with certain kinds of mental
      (16)    wrong with her; is that correct?                   (16)   illness, but cocaine use and suicide have some
      (17)          A Correct.                                   (17)   kind of correlation.
      (18)          Q She exchanged text messages with           (18)         Q Okay. How about alcohol?
      (19)    various people throughout the night of             (19)         A Associated. Not necessarily
      (20)    September 8th and to the morning of September      (20)   causative, associated and alcohol as well.
      (21)    9th about needing to drop her classes, trying to   (21)         Q Alcohol as well.
      (22)    get drugs and trying to meet up with guys;         (22)             What about marijuana?
      (23)    correct?                                           (23)         A I don't think marijuana has been
      (24)          A Yes.                                       (24)   causally linked to suicide.
      (25)          Q And on the morning of September            (25)         Q Okay. Are you aware of any


                                                 Page 267                                                 Page 269
        (1)                Goldstein, M.D.                        (1)                Goldstein, M.D.
        (2)   9th she took a box of memories to her               (2)   effects that cocaine, marijuana or alcohol use
        (3)   ex-fiance's house?                                  (3)   have on Lexapro?
        (4)        A Yes.                                         (4)        A I don't think the combination is
        (5)        Q What does that tell you about the            (5)   beneficial in any way. I'm not sure about the
        (6)   impetus of her suicide?                             (6)   exact effect in an individual patient.
        (7)        A About the what?                              (7)        Q Okay. Cocaine can make an
        (8)        Q Impetus of her suicide.                      (8)   individual impulsive; is that true?
        (9)        A Emphasis?                                    (9)        A Any substance abuse can lead to
       (10)        Q Impetus.                                    (10)   impulsivity, yes.
       (11)        A She was on a downward spiral. Her           (11)        Q All right. Coming down from a
       (12)   condition was worsening.                           (12)   cocaine high is a depressive event; is that
       (13)        Q Okay. Did you review the                    (13)   true?
       (14)   toxicology screen that was done after Nicole's     (14)        A There could be so-called crashing,
       (15)   death?                                             (15)   yes.
       (16)        A Yes.                                        (16)        Q All right. Do you attribute
       (17)        Q And what did it show?                       (17)   any -- do you believe that Ms. Borum bears any
       (18)        A It showed that there was                    (18)   responsibility for her suicide?
       (19)   indication that marijuana, cannabis and cocaine    (19)        A I'm not sure what you mean bears
       (20)   and cocaine metabolites were in her urine.         (20)   responsibility. She committed suicide.
       (21)        Q Okay. Are you aware of a strong             (21)        Q Yes, sir.
       (22)   connection between cocaine use and suicide?        (22)        A She wasn't coerced to commit
       (23)        A I wouldn't call it a strong                 (23)   suicide. She committed suicide because she was
       (24)   connection.                                        (24)   suicidally depressed.
       (25)        Q Okay. What would you call it?               (25)        Q Yes, sir. You're here testifying


                                                                             68 (Pages EXHIBIT B
                                                                                       266 to 269)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 69 of 109 PageID #:
                                     970

                                                 Page 270                                                              Page 272
       (1)                 Goldstein, M.D.                        (1)
       (2)    that my client's actions were the cause of          (2)     but it might have reached the point where
       (3)    Ms. Borum's suicide. I'm asking you if              (3)     in-patient hospitalization might have been
       (4)    Ms. Borum's actions were also the cause of her      (4)     indicated, but we'll never know.
       (5)    suicide.                                            (5)           Q During the time that Dr. Smith was
       (6)          A When you say the cause, she                 (6)     treating Nicole the proper treatment plan at all
       (7)    obviously proceeded to kill herself because her     (7)     three of those visits or the proper treatment
       (8)    suicidal depression had worsened over a period      (8)     plan for Nicole was combination therapy and
       (9)    of time that when she should have been under        (9)     medication and psychotherapy?
       (10)   observation and monitoring so an intervention or   (10)           A That was the most promising, the
       (11)   interventions could have prevented things          (11)     most effective treatment plan and should have
       (12)   reaching that point.                               (12)     been implemented.
       (13)         Q Okay. Did she tell anybody in her          (13)                   MS. WATTS: All right.
       (14)   life, her mom, her friends, anybody that she was   (14)             That's all the questions I have.
       (15)   suicidal or was having any suicidal ideation?      (15)                   MR. ELLIS: We will reserve
       (16)         A No.                                        (16)             our questions for trial.
       (17)         Q Is there any indication that she           (17)                   We're going to read and
       (18)   would have told Dr. Smith or Ms. Powell or any     (18)             sign.
       (19)   medical provider this if she wasn't even           (19)                   (Whereupon, at 4:20 o'clock
       (20)   forthright with her family and friends?            (20)             p.m., the deposition was concluded.)
       (21)         A I think that a trained mental              (21)
       (22)   health clinician would be in a better position     (22)
       (23)   to assess her overall suicide risk whether or      (23)
       (24)   not she articulated a specific intent than her     (24)
       (25)   family or friends would have.                      (25)



                                                 Page 271                                                              Page 273
        (1)                                                      (1)
                           Goldstein, M.D.
        (2)         Q Patients are very capable of               (2)                CAPTION
        (3)   hiding those things from their medical             (3)

        (4)   providers; correct?                                (4)    The Deposition of ROBERT L. GOLDSTEIN, M.D., taken in
        (5)         A Well, if they are not being                (5)    the matter, on the date, and at the time and place set
        (6)   evaluated then the issue is moot. If possible      (6)    out on the title page hereof.
        (7)   they could hide it, yes.                           (7)

        (8)         Q All right. Let me look through my          (8)

        (9)   notes. I may be done.                              (9)    It was requested that the deposition be taken by
       (10)             Just very briefly. Nicole did not        (10)   the reporter and that same be reduced to
       (11)   need in-patient hospitalization in any of her      (11)   typewritten form.
       (12)   visits with Dr. Smith and Ms. Powell?              (12)
       (13)         A That's true.                               (13)
       (14)         Q Okay. And based upon the evidence          (14)   The Deponent will read and sign the transcript
       (15)   that we have, even with the follow up that you     (15)   of said deposition.
       (16)   propose should have occurred Nicole didn't         (16)
       (17)   express at any time any acute suicide risk         (17)
       (18)   factors that would have prompted in-patient        (18)
       (19)   hospitalization?                                   (19)
       (20)         A Well, we'll never know because had         (20)
       (21)   she been monitored and evaluated. At the very      (21)
       (22)   last session Dr. Smith learned a lot of new        (22)
       (23)   things about her that hadn't come out before.      (23)
       (24)             Had she continued to monitor and         (24)
       (25)   evaluate her other things might have come up,      (25)




                                                                                 69 (Pages EXHIBIT B
                                                                                           270 to 273)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 70 of 109 PageID #:
                                     971

                                                                Page 274                                        Page 276
       (1)                                                                  (1)
       (2)             CERTIFICATE                                          (2)             INDEX
       (3)                                                                  (3)
       (4)    STATE OF________________________________:                     (4)   WITNESS: Robert Lloyd Goldstein, M.D.
       (5)    COUNTY/CITY OF_______________________________:                (5)   Examination by:                Page
       (6)                                                                  (6)   Ms. Watts                    3
       (7)    Before me, this day, personally appeared                      (7)
       (8)                                                                  (8)
              ROBERT L. GOLDSTEIN, M.D., who, being duly sworn,
       (9)                                                                  (9)            EXHIBITS
              states that the foregoing transcript of his/her
      (10)
                                                                           (10)
              Deposition, taken in the matter, on the date, and
      (11)
                                                                           (11)   Defendant's      Description      Page
              at the time and place set out on the title page
                                                                           (12)   For Id
      (12)    hereof, constitutes a true and accurate transcript
                                                                           (13)   1 A folder containing various materials 8
      (13)    of said deposition.
                                                                           (14)   2 Markups of records and deposition 10
      (14)
      (15)
                                                                                       transcripts
                            _________________________
                                                                           (15)
      (16)                  ROBERT M. GOLDSTEIN, M.D.
      (17)
                                                                                  3   Table of contents           200
                                                                           (16)
      (18)
                                                                           (17)
              SUBSCRIBED and SWORN to before me this___________            (18)
      (19)
                                                                           (19)
      (20)    day of _____________, 2019, in the                           (20)
      (21)    jurisdiction aforesaid.                                      (21)
      (22)                                                                 (22)
      (23)    _______________________           _____________________      (23)
      (24)    My Commission Expires              Notary Public             (24)
      (25)                                                                 (25)


                                                                Page 275                                        Page 277
       (1)                                                                  (1)
       (2)       DEPOSITION ERRATA SHEET
             RE:                                                            (2)              CERTIFICATE
       (3)   FILE NO.
       (4)   CASE CAPTION: CYNTHIA GAY BORUM vs. JUNG WOOK
                                                                            (3)   STATE OF NEW YORK )
       (5)   KANG SMITH, M.D., et al.                                       (4)             ) ss.
       (6)   DEPONENT: ROBERT L. GOLDSTEIN, M.D.
             DEPOSITION DATE: JULY 8, 2019                                  (5)   COUNTY OF NEW YORK )
       (7)
             To the Reporter:                                               (6)              I, TINA DeROSA, a Shorthand
       (8)   I have read the entire transcript of my Deposition             (7)        (Stenotype) Reporter and Notary
             taken in the captioned matter or the same has been
       (9)   read to me. I request for the following changes                (8)        Public of the State of New York, do
             be entered upon the record for the reasons
      (10)   indicated.                                                     (9)        hereby certify that the foregoing
             I have signed my name to the Errata Sheet and the
      (11)   appropriate Certificate and authorize you to
                                                                           (10)        Deposition, of the witness, ROBERT
             attach both to the original transcript.                       (11)        L. GOLDSTEIN, M.D., taken at the
      (12)   __________________________________________________
             __________________________________________________            (12)        time and place aforesaid, is a true
      (13)   __________________________________________________
             __________________________________________________            (13)        and correct transcription of my
      (14)   __________________________________________________            (14)        shorthand notes.
             __________________________________________________
      (15)   __________________________________________________            (15)              I further certify that I am
             __________________________________________________
      (16)   __________________________________________________            (16)        neither counsel for nor related to
             __________________________________________________            (17)
      (17)   __________________________________________________                        any party to said action, nor in any
             __________________________________________________            (18)        wise interested in the result or
      (18)   __________________________________________________
             __________________________________________________            (19)        outcome thereof.
      (19)   __________________________________________________
             __________________________________________________            (20)              IN WITNESS WHEREOF, I have
      (20)   __________________________________________________            (21)        hereunto set my hand this 15th day
             __________________________________________________
      (21)   __________________________________________________            (22)        of July, 2019.
             __________________________________________________
      (22)   __________________________________________________            (23)              _____________________________
             __________________________________________________            (24)
      (23)   SIGNATURE:_______________________ DATE:___________                                   TINA DeROSA
      (24)          ROBERT L. GOLDSTEIN, M.D.                              (25)
      (25)




                                                                                      70 (Pages EXHIBIT B
                                                                                                274 to 277)
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 71 of 109 PageID #:
                                     972
                                                                                           Page 1

              A            159:17             34:7 232:13         61:2 62:12         156:16 157:25
      a.m 1:20           accounts 166:23     added 47:4         adult 18:23 19:2     158:11 159:25
      AAPL 58:4,9        accurate 25:17       170:18              19:23,25 20:2      160:24 163:21
      abandon 175:17       135:13 152:3      adding 255:10        22:3 250:9         169:21 206:16
        175:19             242:25 274:12      255:12            adults 20:9,15       206:20 218:19
      abandoned          accused 55:20       addition 32:5        20:16,22 21:10     218:22 220:22
        175:18,23          55:24              38:15 39:20         135:8 144:8      ahead 72:12
        226:12           acquaint 121:4       67:4 170:21         191:3              143:4 173:14
      abandonment        acquired 125:12     additional 13:21   advance 16:16        178:2 251:11
        174:25 228:2     act 70:21            14:7 34:18          40:7 203:14,15   aid 27:24
        228:17           acted 68:20          102:4,8,17          203:23 230:2     aides 30:8
      ability 16:16      acting 34:11         232:13 255:21       230:14           akathisia 138:2
        83:11 203:23       69:24 108:7        257:7             advertise 88:23      138:14
      able 32:10,12        122:15,17         additive 170:20    advocated          al 135:18 275:5
        36:12 63:10        159:18             241:4               137:10           alcohol 159:19
        98:14 111:5      action 84:17,21     adequate 110:12    affiliated 27:17     268:18,20,21
        115:24 116:8       138:6 277:17       111:6 154:5       affirmative          269:2
        116:10 139:13    actions 16:24,25     157:9 207:15        225:15 227:6     alerted 185:21
        171:5 208:14       17:14 26:9         208:15,16,21        227:14           alive 128:19,23
        237:16 240:15      85:6,9,25 86:5     208:21,23         aforesaid 274:21     129:3
      abnormal 138:2       86:12 270:2,4      252:25              277:12           allow 116:4
      abruptly 258:4     activated 138:4     adjective 32:6     afraid 86:13       allowance 62:25
        258:10,16,25     activation          adjudication       aftermath          allows 138:21
        259:12 261:11      137:20,23          55:18               265:11             202:19
      absence 144:15     active 18:18        adjustment         afternoons         alluded 190:3
      absolute 172:8       46:19 144:15       125:3,10            37:11            altered 102:18
      Absolutely           145:7 196:16       143:25 164:15     age 19:24 20:6     alternative
        102:15           actively 146:24      164:18              144:6,8,24         172:18
      abuse 92:3         activities 21:22    administrative       185:7            alternatives
        165:10 167:17      28:2 30:10,10      30:4,12,18,23     aged 135:8           259:7
        268:4 269:9        30:12 33:22,23     31:3 34:3           155:12           Alyce 1:7
      academic 16:11       39:9 49:18        Administratrix     agitated 138:3     ambiguous
        28:2 29:12         51:14 57:23,25     1:7               ago 36:6 37:18       212:25 225:16
        30:12 32:14        58:16 65:8        admission            43:9,14 49:4,5     226:7 246:10
        33:22 40:8         98:10 159:19       200:20              49:14,16 50:8    America 18:7
        42:9 43:24       activity 22:25      admit 49:7           50:18,22,22      American 23:3,6
        50:24 51:3,7       33:15 138:16       190:16              52:22 57:6         23:10 58:4
        51:11,21,21      acts 158:3,8        admitted 49:13       65:16 70:8,10      89:4,10 90:19
        58:2,11          actual 68:8,22       146:25 190:18       70:11 79:14        118:25 126:15
      academically       acute 159:3         admitting 48:22      84:23 99:16      amount 110:12
        16:16 45:22        160:2 168:24       49:2,3 187:2        233:12             122:7
      Academy 23:6         196:16 257:3      adolescent 14:4    agree 107:3        analysis 100:24
        23:10 58:4         257:10 271:17      20:6 31:16          114:2 124:24     and/or 148:18
        89:10            acutely 50:10,13     60:20 92:3          125:7 129:5        149:3,9
      accepted 37:19       50:16,20          adolescents          141:2 150:11     anger 159:20
        151:6              160:10             20:10,16,20         155:13,18,21     Annals 89:6
      access 74:14       add 4:22 8:18        21:11 60:22,24      155:24 156:6     answer 17:10
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 72 of 109 PageID #:
                                     973
                                                                                           Page 2

       21:8 51:8,10      APA 165:22            77:5               270:24           assessments
       110:15 113:19      241:3,12,15        approach           arts 11:6            104:2 111:22
       113:25 115:12     Apart 91:23           148:21 198:16    ascertain 231:2      143:6
       116:7 123:4       apartment           appropriate        ascertained        assist 56:14
       128:25 129:4       35:22,24 57:11       51:19 95:25        155:9              112:9
       136:17 152:21     apparently 84:7       109:10 119:18    ascertaining       assistant 31:9,23
       153:2,8,20         216:16 237:7         120:6 122:19       160:25             40:10 74:2
       162:13 163:11      245:8 266:8          126:23 198:15    asked 18:2,13      assistants 30:9
       163:21 170:3      appear 231:2          220:6 221:16       48:17 51:6       assisted 39:8
       199:16,19          264:10               247:16 253:9       83:6 96:12,14      253:3
       214:20            appearance            258:3,7,9,11       113:15 141:18    assisting 30:11
      answered 18:15      95:23                259:17,20          183:25 232:22    associated 165:7
       115:11 183:25     appeared 274:7        275:11             232:25 233:4,7     165:9,17,19
      answers 262:10     appearing 27:22     approved             233:14,21          234:15 268:19
      ANTHONY 2:6        Appendix 97:7         250:15             234:3,9,18         268:20
      anticipate          102:6,10,13        approximately        235:24 236:10    association 23:3
       158:12             165:16 201:11        38:20 40:6         252:2 253:18       23:3 268:13
      Anticipated         201:12               58:22 61:13      asking 116:2       Association's
       67:14             appetite 216:10       85:24 156:14       130:13,15          118:25 126:16
      antidepressant      217:14 235:17      Archives 89:12       139:25 140:8     assume 5:19
       65:17 135:24       237:4              area 21:23 22:5      145:15 270:3       225:17,21
       136:23 190:2      Applebaum             43:25 57:21      asks 48:9,12         230:2 259:14
       259:3              43:18,19             59:16 60:16      aspects 164:17       259:16
      antidepressants    applicable 121:5      117:22 118:7       209:6            assumed 249:10
       78:18 106:4        121:7,8              143:22 171:23    assess 119:8         251:9
       135:10 137:4      application           176:6,15,20        120:19 146:8     assumes 249:21
       190:23 191:3       24:21                259:6,18           270:23           assuming
      antidepression     applied 24:2,12     arm 29:12          assessed 145:10      225:19
       104:3              24:22              ARNETT 2:8         assessing 55:6     assumption
      antipsychotic      applies 121:11      arrangement          120:15 121:24      151:19
       65:18             apply 24:9,15         79:12,16           161:4            assumptions
      anxiety 125:3,10    25:4,7,15          arrangements       assessment           105:20
       131:22 147:16     appointment           63:20 72:15        70:25 120:5      assurance 38:18
       161:20 178:13      31:18,21,22          79:9 172:20        123:23 143:7,8     39:6
       182:23 183:10      32:15 51:3,12      article 91:25        145:12,16        assure 48:7
       183:14 184:8       117:9,22 118:7       93:8 94:7,17       146:6 149:24     assured 172:21
       257:15             197:2,8 198:4        94:25 95:3,4,6     150:5,7 152:19   astonishing
      anxious 236:6       203:14 211:6         95:16,17           153:6,19 160:6     236:8
       254:8              211:11 213:17        104:13 142:12      187:10,12        attach 8:4
      anybody 75:5        220:14 223:11      articles 6:12        190:8 194:14       275:11
       131:9 185:22       223:15,17,23         7:23 9:6 16:13     194:16 195:3     attached 104:11
       216:23 236:17      224:25 225:3         22:6 89:19         195:10,18,24     attempt 52:15
       270:13,14          225:11,12            93:13 103:16       199:11 204:18      64:16,19 65:24
      anymore 43:7        226:2 227:2,4        104:18 106:7,8     204:20,23          66:2 68:8
       175:16 227:13      238:23 242:22        107:8,9 150:19     205:8 207:20       134:17 143:12
      anyone's 168:15     248:22,24            151:14             240:13,22          143:14,20
      Anyway 110:22      appointments        articulated          241:19 242:25      144:5 168:9,20
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 73 of 109 PageID #:
                                     974
                                                                                           Page 3

        180:13,18        authorize        46:12                  65:7 146:16       benefits 160:23
        181:9,14           275:11        bad 196:3               180:11 205:11     best 75:20 83:11
        182:10 184:24    authors 136:21  bag 9:4,20              205:15              122:11 162:18
        193:7 219:9,10   autopsy 169:8   Bahe 88:18             behalf 3:19 84:3   better 124:21
        220:20 232:20    available 54:11 balance 132:23          84:4,8,10,16        138:19 164:8
        233:2 241:10       100:3,5 118:22 160:22                 84:20 86:7,8        179:23 206:24
        241:11             150:4 175:13  balancing 161:2         87:22 88:3          214:10 254:7
      attempted 64:3       177:11,13     ballpark 59:16          93:5,6              270:22
        64:7 68:2          228:13        Bar 18:20              behavior 95:25     beyond 109:21
        166:12 192:25    Avenue 2:4      bare 238:24             128:13 129:19       188:12,16
        195:23           average 77:4    barely 208:21           134:16 136:12       238:24 239:4
      attempts 64:9,13   avoid 228:2     barring 258:24          141:10 144:4      bias 24:25 25:2
        164:19 181:5,7   aware 47:17     based 15:5              148:5 158:2,7       25:4,12,12
        183:4              129:12 130:18  25:15 37:19            216:5             bill 176:12
      attend 34:22         139:19 140:4,9 104:24 140:19         behavioral 15:8    binder 5:11 6:8
        167:10             140:15,18,20   146:17 150:6           76:5,6,9            6:9,10,15,20
      attended 16:6        140:25 141:19  189:13 191:14          128:13 130:20       6:23 8:24
        228:25             161:13 229:19  206:19 217:11          171:3 206:11      biochemical
      attendees 81:2       230:7 232:5    228:21 240:18          206:13 207:8        11:19
      attending            267:21 268:6   242:24 243:13         behaviors 167:9    bit 4:2,22 7:5
        264:14 266:6       268:25         243:13 271:14         belabor 3:24         12:21 21:13
      attorney 17:17     axiom 151:8     basic 90:14            belief 60:2          26:16 57:10
        18:15              173:16         124:4 209:22          believe 88:5         71:4 94:21
      attorneys 2:4,9                    basically 21:5          98:5,22 99:19       158:20 173:15
        78:5                    B         28:22 29:3             117:10 135:12       184:4 254:19
      attribute 269:16   B 3:2 82:18      54:15,25 75:25         135:15,20,21      black 134:4,20
      augments 254:2      112:23 200:5    91:2 95:15             141:7 151:9         135:4 136:2
      August 34:25        276:9           103:22 106:6           154:3 160:3         137:11 139:23
        130:3,24,25      BA 11:10         137:24 149:11          190:3,19 197:2      139:24
        131:10,11        back 10:8 26:17 basing 214:2            215:24 243:10     blamed 186:3
        166:17 167:4      29:10 35:15    basis 17:8,15           252:8 259:15      blanks 4:24
        167:20,22         36:19 57:4      41:10 210:11           265:23,24         blithely 249:10
        178:4 254:6       64:17 78:13    Bates 163:5             269:17            blue 8:5,21
        256:20 262:21     84:25 89:8     bathroom               believes 142:2       86:25
        262:22,23         92:13 113:14    180:25                Bellevue 13:18     Board 19:19
        263:3,9,12        115:5 141:17   beach 254:18            13:19 14:3,9        20:5 22:9,21
        264:4,9           152:16 153:22 bear 226:10,16           29:11,16,21         24:2
      authored 90:17      169:22 172:2,9 bears 269:17,19         32:19 33:3        Board-certified
        91:17             179:10 180:10 beat 53:2                35:17 36:10,22      18:22,23 19:2
      authoring 6:16      197:7 204:14   Beekman 13:3            49:4                19:11,14,16,20
        6:21 102:22       210:16 225:2    53:3,6                Belonging 144:6      19:23 22:10
        103:14            227:5 241:22   began 31:18            beneficial           125:16
      authoritative       247:19,23       87:15 167:7,13         161:11 269:5      Boards 19:4
        165:24,25         248:3,5,20      167:17 193:19         benefit 60:8         24:7
      authorization       249:9 256:4     264:8                  72:11 76:12       body 135:2
        74:15 202:15     background 4:9 begged 47:6              209:8             Boling 101:18
        204:7,8           40:19 41:12    beginning 33:6         benefited 59:22    borderline
                         backwards
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 74 of 109 PageID #:
                                     975
                                                                                           Page 4

       67:10             brag 194:8            56:18 151:7        106:2,5,17,19      215:12 220:19
      born 135:5         breach 189:22         209:23 220:2       106:22,24          222:19,23
      Borum 1:6,7         194:3,23 195:6       226:6 246:17       107:4,6,10,14      227:22,25
       7:17 9:15          195:13,21            253:6 264:23       107:18,20,25       229:10 230:12
       96:17 106:16      breached 188:2        267:23,25          108:5,11,13,15     242:6 244:9
       106:22 114:20      188:8                268:2              108:25,25          247:6 252:6,12
       114:23 115:9      break 8:2 57:14     called 3:3 13:5      109:10,15,17       259:9,18 260:3
       138:13,25          82:13,23 83:3        27:7,9 48:17       110:4,7,17         262:7
       166:11 201:20      199:24               54:11 55:22        111:18 113:4,7   career 16:11
       201:25 202:6      breakage 180:19       56:7,10,12         113:9,11,17,21     40:8 44:12
       202:11,15         breakdown             89:7,12 91:10      113:23 114:8       63:19 119:12
       204:6,13           86:12                94:10 95:11        114:24 115:2,8     205:11,15
       205:24 207:24     breakdowns            168:3 174:25       115:15,18,20     careers 41:4
       226:10,14,15       19:24                208:12 236:4       116:3,4,10,18    careful 208:19
       228:25 269:17     breakup 144:11      calling 246:22       116:22 120:9       216:12 217:6
       275:4              168:16 182:4       calls 48:9,12        120:13,14          228:22
      Borum's 3:17        219:9 231:6        cancel 223:11        121:5,6,7,11     careless 158:2,7
       99:10 106:19      breakups 218:4        225:11,25          121:15,21,23     caring 81:8
       117:14 127:6       231:6              cancellation         122:19,22        Carney 1:17
       144:19 270:3,4    briefly 154:10        224:4              123:20,24        carries 134:4
      bottle 260:10       271:10             cancelled 223:16     124:5,13,15,23   carrying 133:23
      bottles 98:5       bring 4:25            223:24 224:24      124:25 125:7     case 3:15 7:22
      bound 183:19        201:25 202:6         225:3 227:2        126:12,24          18:7 25:13,19
      bouts 218:2         202:11 230:11        229:8 248:21       131:25 143:14      25:21,22 26:8
       231:5 232:9       broad 192:5           248:25             150:24 151:22      26:10 36:3
       255:17            broadly 166:11      cancelling           151:25 152:5,7     44:10 55:23
      Bowling 9:12       Brooklyn 13:14        224:25             152:10 153:5,9     56:7 59:13
       167:3 169:23      brought 229:17      candidates           153:24 154:4       68:22 74:18
       171:14 173:4,5     229:21,23            54:23 55:5         157:8,13           75:9 84:2,6
       179:10 180:14      230:19 264:4       cannabis 267:19      160:22 161:8       85:17 86:24
       186:14,17         building 39:16      Cantley 88:18        161:10 166:16      92:18,24 93:11
       187:18 194:7      bulk 87:16          capable 260:3        169:23 170:2       96:5,6 99:10
       195:17 196:11     bunch 9:6             271:2              171:11 172:21      103:19 104:21
       196:21 198:25     burden 109:14       CAPTION              172:22 173:25      113:14 114:11
       199:11 201:23     bureaucratic          275:4              174:9,12,13,21     114:19 117:5
       202:2,22 203:8     58:12              captioned 275:8      174:22 175:3       117:14,14,20
       217:25 226:18     business 221:11     care 26:6,7,14       175:14 177:7       123:2 129:15
       229:18 230:19     button 184:6          28:4,9 30:14       186:16,19,20       136:13 144:7
       230:24 231:9       252:9                30:18 33:21        187:8,14,18,19     144:11 152:16
       255:16 262:18                           34:2 39:3,12       188:2,5,8,19       162:17 188:2
       262:21                    C             41:2,13 50:3,6     189:23 194:4,6     201:7 216:19
      box 134:4,20       C 2:2 165:16          50:16 64:19        194:24 195:7       225:22 275:4
       135:5 136:2         201:11,12           66:9,10 68:3       195:14,22        caseload 76:16
       137:11 139:23       273:2 274:2,2       71:6,10 73:10      197:13 200:19    cases 21:6 22:17
       139:24 168:2        277:2,2             73:13 75:20        204:2,25 205:3     24:11 25:23,24
       267:2             calendar 98:8         78:14 96:16        205:6 211:11       44:6 47:10,12
      boy 239:2            98:10 262:18        104:24 105:15      211:22 213:18      47:14 55:14,18
                         call 51:17 55:17
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 75 of 109 PageID #:
                                     976
                                                                                            Page 5

        71:2 75:4,13       129:21 158:15     Chicago 12:12       classroom 31:25       270:22
        83:7,8,14,24       186:9 222:5         12:15               32:4              clinicians
        86:19 87:16      Certificate         child 14:3 20:5     cleaned 263:16        143:10 237:15
        88:9,16,20         275:11              31:15               263:19            close 147:12
        109:20,23,25     certification       childhood           clear 26:5            161:21 258:22
        137:6 148:19       19:19 24:2          234:13,17           100:17,21           262:9
        174:25           certified 175:6     children 20:9,15      167:17 224:2      closely 65:21
      categories 21:4    certify 277:9,15      20:20 21:11         225:19 227:17       128:21 148:4
        165:15           cetera 58:18          135:8             clearly 67:16         161:19 170:23
      category 144:19    change 139:21       choice 108:19,20    clerical 74:3         171:12
        165:11 257:25      140:6,17,22         109:8 168:19      client's 270:2      closer 229:2
      caught 259:11        141:4,23 142:8      168:21 173:13     clinic 1:11 21:23   clue 116:25
      causal 214:17        144:21,23           247:21              27:3,4,14,17      co-author 94:8
      causally 159:12      145:6 146:17      choices 63:19,20      27:20 29:12       co-counsel 88:17
        268:24             257:12            choose 108:16         32:24 33:12,16    cocaine 167:25
      causation          changed 89:7,14       123:22              57:2 87:15          267:19,20,22
        138:10 214:18      102:18 210:5      chooses 116:24        207:11 246:4        268:3,9,10,14
        215:8,15           218:11,13         chose 105:12          246:17              268:16 269:2,7
      causative 268:20     232:10,14           106:18,21         clinic's 27:16        269:12
      cause 66:25          240:9,11            107:21 166:7      clinical 7:12       coerced 269:22
        127:16 158:3,8     241:23              244:14,15           24:15 28:19       cognitive 15:7
        168:13 215:15    changes 128:13      chronic 71:16         30:23 31:9,23       76:4,6,8
        215:20 262:3       130:20 159:22       158:22 256:22       31:24 32:2,6        206:11,13
        262:12,14          171:3,3 275:9       256:23              40:10,10 44:3       207:7
        270:2,4,6        changing 146:2      circled 9:23          44:6 48:8         cognizant
      caused 127:6         257:2             circumstance          58:25 72:24         115:14
        165:9 170:11     chapter 23:20         66:8                79:4 80:23,25     cold 4:2
      causes 127:12        58:4,9,13,17      circumstances         81:3,5,10,12      collaborated
      CDC 154:20           91:13,16            117:15 172:11       81:17 87:25         44:14,25
      cell 100:25        chapters 46:24        172:13 228:3        88:4 89:5 92:8    collateral 25:23
      census 59:7          90:17,24,25         243:24 244:2        93:9,15,22,24     colleagues 36:21
      center 27:18         91:23 103:16        268:3               94:6,8,12           78:4,6,7
        32:13,25 42:9    charge 61:10,18     citation 265:24       96:15,18,19       college 5:7,8
        180:14 186:14      62:9,11 86:18     cited 104:12          118:14 119:8        11:4,5 12:2
        186:16 187:18    charged 86:24       City 54:17            119:15,17           38:18 63:3,10
        194:7 195:17     charges 56:14       civil 87:13 90:20     120:4,18 121:8      63:15 81:20
        196:20 198:25    chart 152:22          94:9                121:14,19           172:5 179:3,9
        199:10 231:9       153:7,12,15       claimed 231:3         122:14,15,18        259:25
      centers 72:22      cheating 186:3      claims 83:17          122:25 128:14     Columbia 11:20
      certain 24:10,24   check 48:6            92:15 153:13        186:2 204:20        13:4 34:22
        26:14 58:18        204:20,24         class 41:23           204:24 208:5,8      35:5 39:25,25
        62:2,3 67:5,12     253:12,15           42:15 172:6         208:12,16,21        40:6,9 41:23
        75:13 77:8       checklists            266:5               209:10,23           42:7 44:16
        94:15 104:11       123:17,23         classes 42:16,17      215:25 228:20       45:5,6 46:9
        144:6 154:13       124:2 199:12        167:11 263:2,6      228:21 230:23       56:25 57:18
        241:7 268:2,15   chemistry 11:11       264:14 266:21       252:20            Columbia's
      certainly 68:11      11:12             classic 182:7       clinician 121:12      47:18
                                                                                     EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 76 of 109 PageID #:
                                     977
                                                                                           Page 6

      combination          55:20               125:15 134:18      118:20 121:18      242:11 253:20
        149:9 161:23     common 69:4,7         136:7,9,19,24      121:25 128:14    consider 22:3
        162:10 232:15      136:10,11           169:4 178:6,18     163:10,12          23:23 28:21
        269:4 272:8        161:15 256:6,7      180:5 259:23       171:3 207:7        165:23 166:3
      combinations       commonly              268:9              209:5,7 228:8      171:17,22
        163:16             133:11 265:12     completely           242:24 264:21    consideration
      combined 45:2        265:17              24:23 45:16        267:12             67:7
        148:19 149:3     communicate         completing         conditions 33:14   considered
        210:24 214:23      71:9 222:6          12:23 39:21        75:20,22 92:12     184:10,25
        241:25 242:2       252:19            completions          93:14 107:22       185:8
        252:14           Communicated          164:20             108:4 112:2,3    considering
      come 29:10 54:5      131:9             complex 75:4,9       119:17 126:10      51:16 170:15
        70:3 72:10       communicating       complicated          126:24 156:4     consistent
        80:6 95:11         252:16              13:24              156:12,19,20       102:19 163:3
        98:14 159:3      communication       component            157:5 162:5      consisting 33:16
        165:20,21          224:18 227:11       165:13             164:14 165:8     constitutes
        172:2,9 210:16     252:7,13          comport 155:6      conduct 25:21        274:12
        227:18 247:19    communicatio...       174:12 247:6       55:13,16         Constitution
        247:22 271:23      253:2             comports 155:8       111:21 119:15      90:20
        271:25           community             247:15             146:5            construct
      comes 24:17          72:21 113:4,5     composed 60:20     conducted 27:25      159:11
        69:14 204:6        113:18,18         compounded           208:8            consult 190:6
        248:3 258:19       114:9,9 173:19      170:18           conferences          231:11,13
        258:21             173:20,25         comprehensive        39:6 42:20       consultant 21:25
      coming 54:20         174:10              166:9              44:6 46:4          54:16 56:25
        97:8,12 225:2    company 250:23      comprising           58:11 80:25      consultation
        252:24 258:19    compared              27:14              81:3,3,5           53:7 117:11
        269:11             135:10            computer 41:20     confidentiality      189:13 192:16
      commencing         compensation        concerned 71:17      40:22 92:2       consultations
        1:20               34:19             conclude 136:23    confirm 105:19       53:9 54:2
      commission         competency            240:15             105:21 106:2     consulted
        135:2 274:24       27:21             concluded            223:23             186:22
      commit 156:8       competent 27:23       160:20 161:8     confirmed          consulting 22:5
        269:22             109:8,23            161:18 210:18      105:23             57:20 190:5
      commitment           208:19 217:6        272:20           conformation         191:13
        94:9               228:22            conclusion           24:25 25:12      contact 88:13
      commitments        complete 9:11         25:18 137:8      connection           199:8 228:4
        58:3               14:12 70:24         141:8 146:11       211:2 267:22     contacted 96:5,8
      committable          102:13 120:20       151:15 169:11      267:24             227:4,17 249:4
        94:16              139:14 145:14       241:21 246:13    consensus          contain 111:17
      committed            166:4 179:3       concur 151:5         133:22 173:19      243:14
        66:12,15,21        202:15 216:12     concurrently         173:23           contained 6:8
        67:12 144:12       231:24              26:23 38:23      consent 40:22        8:5 230:20
        156:18 168:3     completed 12:14     condense 37:8        92:2               231:10
        168:16 269:20      12:24 13:18       condition 15:15    consequences       containing 8:8
        269:23             15:21,24 26:19      94:10 96:18,19     188:9              276:13
      committing           38:3 39:21          105:13 106:19    conservative       contemporane...
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 77 of 109 PageID #:
                                     978
                                                                                           Page 7

        14:3             coping 219:21        154:12 157:16       271:4 277:13       108:22 144:15
      contents 200:8,9     220:8              159:4,23          corrected            166:20
        276:15           copy 4:25 5:11       160:17 161:16       215:17           courses 11:19
      context 24:18,23     7:11,12 8:14       161:25 164:11     correctional         81:12 207:19
        114:6,12           10:10              165:3 166:13        21:24 29:25        208:2
        162:17           Cornell 42:8         166:21 167:4,7    correlation        court 1:2 21:23
      continue 78:23     coroner's 9:13       167:20 168:4,7      268:15,17          27:3,4,5,6,8,9
        172:13 175:13      98:20              178:7,8,11,21     corroborate          27:9,22,25
        177:14 227:7     corporate            179:3 180:15        105:19,22          28:6,12 29:8
        228:14 245:7       101:22             180:21 182:23       174:6              31:13 56:13,17
        245:14 246:5,8   correct 3:20,21      183:14,20         cottage 83:20        56:19 87:14
        251:6,12,20        6:13,22 12:13      186:23 187:3      coughing 4:2         88:7 92:25
      continued            13:20 15:18,23     187:14,22         counsel 102:4        220:24
        207:18 245:3       16:2 17:11         188:13,17           213:3 277:16     courtroom 95:4
        246:2 271:24       19:21 22:12        190:2,23          counseling           95:11,21,25
      continuing 28:4      23:24 28:8,14      192:22 196:8        63:24 74:22      coverage 37:20
        172:14,19          30:24 32:3,19      196:22,25           201:21 221:7     covered 39:4
        177:23 198:23      35:23 44:19        197:9,15,21,22      222:9,14,17        259:7
        199:3 207:19       45:10 46:10,15     198:5 201:11        228:19,25        crashing 269:14
        207:25 221:3,4     48:23,24 50:24     201:23 202:3        229:5,25 233:7   crazy 131:3
        227:12 228:9       51:16,25 52:11     204:14,15           238:2,6,8,11     create 182:6
        245:9,11           57:12 61:8         205:12,24           238:16,25        credentials
      continuity           69:9 71:24         210:20 211:7        239:9,14,15,16     49:24 62:4
        172:22 175:14      72:25 79:2         211:17 212:15       239:21 245:3,5   credibility 152:8
        177:7              80:9 81:8,9        214:12,15,18        245:9,11,14        152:13 153:15
      continuous           82:4 83:9,17       217:22 219:10       246:2,6,8          153:21,24
        237:25 238:10      83:18 84:14,18     219:13 220:12       249:10             154:2 174:23
        238:15,25          90:22 92:5         220:15 223:12     counselor 74:20    criminal 29:23
        239:8,15,20        93:20 94:19,22     225:7 228:20        212:4,10,14,17     56:13,23,24
      Contrary 60:2        96:23 97:2,9       229:18 231:25       212:23 213:2       87:12,16 90:21
      contrast 268:10      97:10,14,23        234:8 235:11        213:10,10        crisis 182:6
      contribute           98:15 99:12        238:18 243:4        233:10 238:13    critical 69:16
        127:11             113:5,23,25        244:10,23           238:21 248:10      147:13 191:11
      contributed          116:15 118:15      247:6,20 248:7      248:16,19,20       191:18 192:21
        127:13             118:16 120:22      248:10 250:5        249:4,5,12,14      198:21,23,24
      control 149:17       121:9 128:11       250:12,16           249:18 251:6       199:2 203:7
        158:18 246:23      129:10,25          251:6 253:9,16      251:10,12,19       204:16 208:4
      controlled           130:12 131:18      254:9,13,16         251:20,22          220:17 230:22
        158:13             132:3,17,19        255:2,4 256:11      252:3,11,20        231:16 244:7
      controversy          133:4,12 134:5     256:16 257:12     counted 14:5         244:11 249:25
        133:17             134:9,24           257:18,19,21      COUNTY 277:5       critically 210:14
      conversation         135:11 136:8       260:4,11          COUNTY/CI...         220:19 221:18
        174:8 259:16       136:24 137:15      262:13,22           274:5            criticism 201:19
      Cook 88:18           139:12,15          263:17,22         couple 34:10       criticisms
      coordinate           146:25 149:4,8     264:5 266:3,7       47:3 100:14,15     186:15
        40:16 253:3        149:10 151:24      266:10,14,16        101:8            croaky 4:4
      copied 86:25         152:20,25          266:17,23         course 8:7         Cross 246:22
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 78 of 109 PageID #:
                                     979
                                                                                           Page 8

        57:9 63:2 64:6    198:11 201:22      decisions 20:21    delivered 168:2     221:6 230:17
        70:13 146:9       203:15 220:15       20:23 21:2,5      delivering 39:3     235:20 246:20
        190:15 235:15     248:22,24           63:17             delusional 94:10    246:25 251:15
      currently 35:22     266:10 274:7       decreased 128:6    demographic         252:4 255:19
        48:21 51:2        274:20 277:21      decreasing          145:22             272:20 273:4,9
        52:9 61:7 64:8   days 59:7 71:8       154:15            demographical       273:15 274:10
        71:5 212:23       77:2,3 83:21       defendant 56:13     144:23             274:13 275:2,6
        213:3 233:5       100:14,15           84:4,16,20        demonstrate         275:8 276:14
      curriculum          101:9 132:5         86:8 93:7          139:6              277:10
        42:12 45:2        159:3,9 200:18      103:2,4 187:25    demonstrated       depositions 3:23
      cut 254:25          211:7,12            188:7              136:5              3:24 6:11 9:14
      cutting 182:19      213:18 229:15      defendant's        demonstration       100:8,18
        254:23            236:19 238:13       25:21 276:11       250:18             101:25 223:22
      CV 4:14,15,19       239:10,14          defendants 1:13    denied 234:19      depressed 236:5
        4:25 5:23 6:4     247:9 268:10        1:17 2:9 3:15      236:24 248:7       255:14 269:24
        6:10 10:8        Deaconess 1:11       26:8,12 29:22     denying 234:23     depression
        26:17 45:8,14     1:12,12 3:16        56:9,19            235:2              64:10 65:9
        46:2,7,18         101:23 117:12      defense 56:14      department          67:4 103:25
        52:25 93:20       117:23 224:20      deferred 212:10     31:8 39:24         125:3,10
      Cynthia 1:6        dead 53:2           deficient 121:3     47:19 51:7,14      131:17 132:16
        7:17 9:15        deal 47:14 49:9     deficits 139:7      54:17,23,24        132:21 138:20
        99:10 275:4       75:15 224:10       define 50:19       departure           144:5 145:2
                         dealing 67:19        61:2 134:14        215:16             161:14,14
              D           81:10               169:16            depend 125:11       162:2,8 163:14
      D 3:2 82:18        deals 91:15         defined 19:25      dependent 21:6      163:19 182:18
       112:23 200:5      death 100:25         20:2 134:15        115:21             182:22,23
       276:2              215:15,20          definitely 32:17   Depending           183:10,13
      D-U-Q-U-E           231:7 267:15        85:3 113:19        71:25              184:8,18,20
       152:18             268:10              114:8 154:14      depends 24:13       196:4 216:4,4
      danger 177:2       decades 19:10        154:18 165:12      25:22 26:2,10      220:9 231:5,5
      dangerous          decedents            169:3 177:19       133:18 184:16      232:8 233:18
       258:20             156:11              208:3 209:16      Deponent            233:20,25
      date 4:16 8:11     December 32:20       209:18 218:22      273:14 275:6       237:25 243:16
       10:24 45:16        33:7 254:15         219:3 225:20      deposition 1:16     243:21 244:7,9
       46:8,18 86:24     decide 120:2         226:12 235:7       6:25 7:8,16,19     246:20 249:25
       100:19,22          209:4,7             249:4 258:2        7:20 8:9,14        253:15,23
       167:6 200:12      decided 177:14       264:21             9:18 10:19,22      255:17 257:14
       273:5 274:10       223:20 227:5,7     definition 108:6    10:23 82:16        270:8
       275:6,23           227:12              205:13             83:5,23,25        depressive
      dated 96:24        decision 60:6       degree 11:9,10      84:13 97:16,19     143:23,23
      Dates 163:4,6,7     140:5 176:13        12:14,20 16:15     97:21 99:11        144:3 147:21
       163:8,8            177:4 220:23        24:5 69:14,15      100:3 101:17       164:9,10,16,22
      dating 35:15        223:10 225:6        184:11,14          112:21 130:14      164:24 165:4,6
      David 103:6         225:13,24,25       deliberate          130:14 152:24      165:8,12,13,13
      day 77:2,12         226:5 228:6         145:18 182:19      174:3 180:24       168:24 183:17
       110:15 179:22     decision-maki...     196:12             200:3,10           243:3,18,21
       194:13 195:4       21:10              deliver 142:23      205:18 211:10      269:12
       195:11 198:10
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 79 of 109 PageID #:
                                     980
                                                                                           Page 9

      depriving 171:2    diagnostic 150:4      199:7 236:25     disorders          documentation
      depth 126:19         165:15              237:2              156:14 164:9      150:6 151:17
      deputy 29:12,17    die 181:22          discharging          164:10,18         152:3,4,7
      derived 60:8       died 156:15,21        170:22             165:5,7,8,12      174:5,23,24
        86:15              218:3 232:9       disclosed 156:2    dispositive         175:3 221:18
      DeRosa 1:21 3:4    differ 121:10         156:7              153:3            documented
        277:6,24           146:22            disclosure 5:20    dispute 155:3       151:3,18
      describe 188:11    difference 21:10      100:22 149:21      156:24 157:3      152:22 153:7
        188:14,15          24:20             disclosures        disseminating       153:12 189:18
      described          different 24:11       224:16             58:16             201:16 218:7
        188:22             42:21 124:10      Discontinuation    distinct 159:11     235:25 236:3,9
      Description          133:15 161:7        257:20           distinction         245:19,20
        276:11             166:7 240:8,10    discontinue 60:3     20:17            documents
      descriptive 32:6     243:22,23,25        60:6 223:20      distract 244:19     58:18 97:24
      desire 185:19      differentiated      discontinued       distributed         98:23
      despite 226:18       20:15               261:12,20          45:23            doing 21:15 28:5
      detail 96:3        differently 20:9    discontinuing      DISTRICT 1:2        34:14 36:9
      details 243:16     differs 15:7          177:16             1:2               73:4 78:22
      detectable 159:7   difficulties 37:9   discorroborate     disturbance         82:25 179:19
      detected 135:22      40:25 41:3          105:20,22          216:10,10,11      179:25 180:7
      deteriorate          63:17             discovered           217:14            195:24 219:4
        167:7            dinner 266:12         201:16           disturbances        252:14,19
      determined         direct 30:13,17     discrete 164:14      235:16 237:4     dollars 47:24
        160:23 210:3       33:20,25          discrimination     divorce 66:7       door 177:11
        228:19             118:10 150:20       83:16              67:16             181:15
      develop 218:21     directly 12:23      discuss 81:6,9     doable 37:10       dosage 257:12
      developed            14:20 81:15         174:10 190:25    Doc 42:14          dose 128:6
        198:14           director 27:2,2       191:11,17          227:18            129:21 130:23
      developing           27:13 29:13,17      213:19 238:20    doctor 6:3 9:4      131:6 139:21
        159:10             30:11 32:24       discussed 44:7       55:23 57:9        140:6,17,22
      deviation 215:16     33:11 34:8,11       102:23 170:22      74:13,14 78:24    141:4,8,23
      devote 42:2          34:12 38:16         173:24 189:25      106:3 152:17      142:8,13,16,17
      devoted 30:17        53:3,13 54:8        190:20 205:16      175:15 176:21     142:20 170:20
        46:24 47:6       disagree 103:9        205:23 212:4,9     190:7 197:6       250:5,8,12
        59:5               114:12 173:22       226:18,20,23       200:14 211:6      257:6 261:10
      diabetes 235:10      184:12 198:7        226:23 245:4       211:11,16,22      264:13,19
      diagnosable        disbelieve            246:5 248:18       213:20,23        doses 250:15
        65:2               251:24            discussion 99:7    doctors 107:13     doubled 142:17
      diagnose 107:5     discharge 59:20       112:18 259:5       108:2,10 109:4   doubling 170:19
      diagnosed 63:22      143:20,21         discussions          110:5,6,17        257:6
      diagnosis 15:13      195:19,22           239:3              111:25 124:15    doubt 153:18
        15:16 59:8         196:15 198:8      disorder 94:10     document            223:4
        60:15 65:5,6       200:18 201:23       125:3,10           151:23 153:23    Downstate 39:8
        69:5 131:16      discharged            143:23,24          174:14,21        Downtown 13:3
        143:22 209:6       59:23 143:13        144:2 164:15       177:8 228:10      53:3,6
        217:24 243:3,8     193:4 195:16        164:16,22,24       228:16 235:14    downward
        243:9,11           196:20,21           243:4,18,22        237:7,8 246:2     267:11
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 80 of 109 PageID #:
                                     981
                                                                                          Page 10

      dozen 53:8 70:7     249:10,23        easier 158:11        elicit 237:16        139:7,17 146:3
      Dr 3:10,15 4:9      251:5,9,14,17    edition 90:23        eliminate 24:25      216:10 217:15
       7:21 9:12,14       251:19,23        editor 90:12           25:3               235:17 237:5
       9:16 43:18,19      252:7,13,23      educate 122:24       eliminating          237:19
       48:19,20 68:12     253:5,11 254:5   education 4:9          25:11            engage 220:23
       82:22 97:16,19     254:22 255:6,8     5:6 12:22          Ellis 2:3,6 5:10   engagement
       101:17 103:6       255:15,18          38:17 39:6           5:14,17,21 6:7     180:19
       106:15 108:18      256:19 258:3       119:20,23            6:24 9:2,8,25    engaging 159:18
       110:14 114:19      259:4 260:9        207:19 208:2         10:7,12,17       English 11:12
       114:21 115:8       262:11,20        educational            22:23 43:8         135:2
       115:16,21          270:18 271:12      40:16 101:12         46:3 52:8 73:2   enhance 16:10
       128:17,20,25       271:22 272:5     effect 127:6,10        88:10,12 99:5      16:15 104:23
       129:11,22         dramatic 159:21     127:16,21,23         100:16 110:19    enhanced
       130:2 131:11      drawn 60:17         127:25 129:16        115:10 116:6       127:14,19
       139:5,8 142:18    drive 171:16,18     130:16 137:14        117:24 118:4       128:16 132:25
       150:17 166:16     drop 266:21         140:23 141:4         122:8 123:3        143:18,25
       166:24 169:12     drug 159:19         141:22,24            130:6,11         enhancements
       169:14,23          250:23             142:7 174:16         169:25 175:24      257:7
       170:6,10 171:2    drugs 167:13,18     221:10 228:11        183:24 199:14    entail 54:21
       171:8 172:2,9      266:7,22           264:25 265:7         199:18 214:19    entails 119:5
       172:11,18         due 253:21,24       269:6                223:13,18,25     entered 275:9
       173:6,23 174:2    duly 3:4 274:8    effective 72:18        224:7,12,17      entertaining
       174:7,14,21       dummied 91:8        206:19 207:2         227:20 239:11      11:18
       175:15,23         Dummies 91:11       250:19 272:11        248:11 257:17    entire 97:15,18
       177:17 178:3      Duque 152:18      effects 129:6,8        263:24 272:15      97:21 109:24
       179:25 186:25     duty 54:14 55:2     129:11,13          else's 158:2,7       275:8
       187:9,11           172:12 173:6       130:5,9 131:8      emancipated        entities 3:16
       188:11 189:25      174:14             131:13 132:11        21:3             environment
       192:15 193:14     dysphoria 218:2     132:14 165:19      emergency 39:4       158:17 192:8
       193:15,21                             168:2 191:2          39:4 41:11         192:10 199:6
       194:18 197:3              E           253:7 254:12         44:9 49:20       environmental
       212:2,3,12        E 2:2,2 3:2,2       257:21 269:2         54:4               171:4
       214:5 215:18        82:18,18        eight 17:3 38:13     emergent 71:18     enzyme 212:10
       226:22 229:12       112:23,23         50:21 51:23        emerging           Epic 202:25
       229:14,24           200:5,5 274:2     70:10,11 77:13       147:15           episode 147:22
       230:3,5,7,22        274:2 276:2,9     84:23 93:13        Emphasis 267:9       183:18
       231:10,13,16        277:2,2         eight-week           employ 73:19       episodically
       232:18,19         e-mail 10:13        178:19             employed 26:24       167:16
       234:22,25           80:15           Einstein 42:8          79:3,7           equipped
       235:19 237:6      e-mails 80:13     either 53:10         employee 79:10       115:14
       237:24 238:7,9    earlier 113:15      68:5 75:25         employment         equivalent 218:6
       238:20 239:9        143:19 157:15     80:12,13 128:6       83:15 101:12       244:4,5
       239:24 242:22       236:19 238:13     157:20 167:16      empty 259:11       ER 220:2 246:17
       243:3 244:7,17      244:8 247:9       261:23             encourage            246:21
       246:15,19           262:18 265:18 electronic 74:7          227:23           erotomania
       247:12,25         earliest 85:22,23 elevated 128:8       endeavors 51:21      92:12,15 93:9
       248:4,9 249:2       159:7             133:23 200:17      energy 138:21        93:13
                         early 35:15
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 81 of 109 PageID #:
                                     982
                                                                                          Page 11

      Errata 275:2,10     events 98:8          217:11             154:25 264:24    147:8 148:13
      erroneous           eventual 171:12    example 58:3       expert 3:19 22:2   148:16,24
        251:21              256:9              71:15              55:13 56:8       149:6,25
      error 136:16        eventually         excellent 186:19     57:17 82:25      158:21,24
        238:4               258:14             186:20 187:18      85:8 86:2,15     161:3 165:17
      esoteric 209:19     everybody 26:9       188:5,5 194:6      88:24 91:18,19   165:18 170:17
      Esq 2:6,11            183:12             194:10             91:20 93:18      170:22 182:10
      essential 243:14    evidence 25:15     exception            94:21 95:9       182:13,16
      essentially 28:10     104:24 118:6       210:21             102:25 103:4     185:5 201:11
        90:25 231:25        129:12 130:7     exceptions 21:3      150:18           219:8,20
      establish 173:25      130:15 138:12      21:12            expertise 24:16    232:13 234:15
        174:9 259:9,18      139:2 150:6      exchanged            24:22 75:13      240:24 241:7
      established           160:21 175:25      266:18             109:22 110:13    255:6 256:21
        151:8,10            206:18 216:18    Excuse 125:4         119:15           256:22 257:16
        175:14 177:7        217:9,13         exercise 244:19    experts 55:17      271:18
        177:12 200:16       228:24 236:12    Exhibit 8:4,10       103:5 173:21   faculty 27:18
      Estate 1:7 3:17       237:9 264:8        8:19,22 10:17    Expires 274:24     31:14 32:7,10
        18:10               271:14             10:20,23 98:18   Explain 21:19      39:23,25 40:5
      estimate 34:4       ex-fiance 100:9      200:8,10         express 271:17     47:19,25 48:7
        86:4 87:3,6       ex-fiance's          255:23           expressed          49:25 51:4,5
        115:21              168:3 267:3      existed 99:21        216:17           51:16
      et 58:18 275:5      exact 18:5 63:8    exists 127:9,9     expresses 147:6  failed 208:17,18
      ethical 176:4         65:19 87:5,7     expect 126:13        147:8            208:22 214:14
      ethnic 155:16         114:12 269:6       150:22 171:25    extensive 73:3     216:25
      evaluate 25:14      exactly 19:3         181:10           extensively      failing 198:22
        25:20 139:4         40:14 45:4       expected 67:15       73:15 219:13     199:2 230:23
        160:12,13           59:2 65:19         105:6 118:17       219:14           231:17
        271:25              69:6 142:25        118:19,24        extent 126:7,22  failure 153:23
      evaluated 70:24       145:4 149:20       125:22 126:9       138:4 163:20     171:9,11
        271:6,21            230:15 265:24      126:19             206:8            226:11,17
      evaluating 54:22    exam 19:19         expedite 7:9                          228:12,16
      evaluation 28:12      160:6            expeditiously               F         235:10
        30:3 33:13,21     examination 3:8      117:18           F 274:2 277:2    fair 8:25 28:7
        56:16 58:6          119:16 208:6,9   experience         facility 143:22    47:15 56:25
        143:9,16 150:8      208:12,13,19       52:25 62:3       fact 51:2 170:15   68:17 86:6
        199:12 208:16       208:22,23,25       72:19 73:4         170:17 185:6     90:10 92:6
        219:5 228:22        209:4,10,11,14     127:21 141:3,5     214:5 240:18     93:20 213:21
        236:8               209:23,24          141:21 142:7       248:19 253:25    213:24 246:11
      evaluations           216:13 217:2,7     155:7 204:17     factor 159:12      246:12,13
        27:21,24 28:6       228:23 232:18      205:12 206:3,6     170:21 241:5   fairly 162:2,7
        55:10,12 56:19      238:4 276:5        206:10 207:5,5     241:17 255:20    163:12,17
        170:24            examined 3:6       experienced          255:21 256:9,9   249:21
      Evansville          examiner             43:24 75:3,12      256:15 257:8   fall 240:25
        114:16 117:7        240:12             127:23 128:2       257:10,11      falls 257:24
      evening 266:13      examiners            129:17 140:23    factors 103:25   familiar 23:4
      evenings 37:11        216:21             141:23 142:8       112:10 128:15    95:12 103:17
      event 269:12        examiners'         experiencing         143:9,19         116:10 120:14
                                                                  144:14,17
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 82 of 109 PageID #:
                                     983
                                                                                           Page 12

        125:22 126:6,9     232:9 235:10         114:24 115:13       14:4 19:19         220:12 226:11
        126:23 127:3     father's 231:7         115:16,23           26:21,24 88:14     226:17 230:12
        142:12 161:12    fault 168:8,10         220:3 246:18        96:5 112:8         242:3,9,10
      familiarize          168:15 185:12        248:6               131:15,20          247:16 253:14
        95:14 114:15       186:7 234:22      fiance 180:19          132:12 135:3       259:19
        118:19 119:14      234:24,25            182:5               136:13 139:8     followed 172:16
        119:16 120:3     fax 74:16 80:14     field 16:16 26:22      166:12,12          194:19 242:7
      familiarizing      faxes 80:13            87:13 91:19,19      174:21 184:10    following 57:4
        40:21            FDA 134:5,23           113:16 115:17       200:17 202:10      105:7,10
      families 63:12       135:3,7,18           205:12              204:6 219:2        180:14 200:18
        159:21 184:19      136:5,19,22       fields 55:18           244:18 265:18      275:9
        184:19,20          140:5,13,18       file 103:15 201:8      266:2            follows 3:7
      family 15:18,20      142:2,4 250:14       275:3            fit 165:14            82:20 112:25
        55:23 56:2,2     FDA's 135:24        filed 16:23 17:13   fitness 55:2          200:6
        74:13 78:24      feature 159:10      filing 58:17           56:15            Footnote 200:14
        87:19,22 89:21   features 165:2      fill 4:24 37:24     five 19:13 46:14    foray 16:9
        89:23 90:3       Federal 92:25          204:7               51:6 63:5 77:2   Force 160:20
        96:19 104:19     fee 51:6 63:11      filled 252:20          77:2 79:13         161:8
        105:3,5,18       feel 60:8 93:19     final 97:3,5           83:24 132:7      foregoing 274:9
        106:3,15,22        109:8,21,22          98:15               151:20 250:7       277:9
        107:3,12,13,17     110:11 111:5      finally 41:25          254:5 255:2      forensic 16:12
        108:2,10,25        114:17 131:3         185:11 186:6        268:8,11           16:14 21:14,15
        109:4,18 110:5     179:23 185:19     finances 58:17      five-week 130:9       21:17,20,22
        110:6,11,17        196:24 197:8      financial 122:9        178:6              22:5,6,7,8,9,11
        111:4,17,20,24     246:22               178:19 259:23    fixed 145:21          22:14,16,19,19
        112:6,15         feeling 138:19      financially         fleeting 70:16        22:22 23:2,4
        120:11 122:4       159:20 168:18        259:25           flip 245:18           23:15,23 24:2
        124:15 125:14      233:5 255:13      find 7:9 34:12      floor 1:19 187:5      24:7,8,9,11,14
        125:15,21        feelings 139:2         175:12 176:20       187:6 190:16       27:3 28:5 29:6
        126:8,14,18        145:24 147:9         228:14              190:18             29:13,16,21
        144:5,25           147:16 168:17     finding 75:8        fluctuations          42:4,10 43:24
        150:22 182:18      232:25 235:16        180:20 260:3        147:11             44:13,17,21
        182:21 183:13      237:3             findings 93:24      focus 26:15           45:9,13 46:9
        184:11,14        feels 196:3,5          189:15 201:15    folder 8:6,8,20       46:25 47:11
        185:5 209:21       254:8                217:12 235:14       8:21 86:25         57:17,19,21
        211:6 216:4,22   fell 210:10         fine 10:5              98:3 99:6          87:9,17 90:13
        216:24 231:4     fellow 31:15        fingertips 7:10        106:10,11          91:3,11 95:10
        232:7 234:14     fellows 32:2        finish 162:12          276:13             100:24
        235:5,6,8          42:10,13 45:3     finished 254:15     follow 129:22       foresaw 258:14
        270:20,25        fellowship 13:22    finishing 17:4         138:21 174:9     foreseeable
      fantasy 17:16,19     14:4,5,7,12,21       179:9 219:23        190:15 196:7       157:22,24
        17:23 18:5,14      26:20,24 29:5     Fink 1:17              196:21 197:12    forget 18:5 89:6
        18:16,17           42:4,10,11        firm 16:22 17:3        197:17,20          89:14 130:21
      far 22:20 87:9       44:17 45:6,10        17:9,12 38:10       198:3 271:15       217:25
        171:14 178:22    fellowships            88:18            follow-up           forgot 92:18
      fatal 261:10         44:21             first 3:3 4:14         147:12 174:11    form 6:21 15:4
      father 218:3       felt 102:12            5:20 13:15          188:5 194:13       147:25 207:14
                                                                                     EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 83 of 109 PageID #:
                                     984
                                                                                          Page 13

        224:3 273:11       130:19,21        109:19 125:2,9        180:10 196:7       46:1 47:1 48:1
      formal 45:19,22      159:21 166:25    125:18 133:22         220:2 227:13       48:3,5 49:1
        46:5,6 82:6        180:8 216:22     148:9 153:10          238:22 246:17      50:1 51:1 52:1
        104:2 187:11       236:16 237:13    153:11 155:9          251:11 262:16      53:1 54:1 55:1
        217:23 240:13      237:14 270:14    158:9,18 164:4      God 201:14           56:1 57:1 58:1
        241:18             270:20,25        173:18,22           goes 20:6 57:3       59:1 60:1 61:1
      formally 46:23     friends' 130:14    256:12 268:12         122:13             62:1 63:1 64:1
      format 175:5       front 6:5 7:5 8:6generally 20:22       going 4:19,22        65:1 66:1 67:1
      formed 87:16       fulfilled 199:4    20:24 63:12           5:18 6:7 7:16      68:1,13 69:1
      forming 99:9,18    full 75:12 98:14   72:22 76:25           7:17 11:18         70:1 71:1 72:1
      formulate          full-time 28:19    78:3,4 148:16         36:25 44:12        73:1 74:1 75:1
        102:14             28:22 32:7,9     151:5 161:22          46:12 61:12,24     76:1 77:1 78:1
      formulated           35:4,5,8,9       164:23 257:22         62:13 66:7         79:1 80:1 81:1
        100:7              36:16 54:7     generated 96:22         67:15 72:11        82:1,22 83:1
      formulating        fully 260:2      gesture 182:3           115:5 132:11       84:1 85:1 86:1
        98:21 101:11     function 197:14  get-togethers           136:14 144:21      87:1 88:1 89:1
        101:16 103:13      212:11 213:5,7   46:5                  144:22 145:6       90:1 91:1 92:1
      forth 45:23          213:13 214:10  getting 139:10          172:6 173:22       93:1 94:1 95:1
        151:15 175:7       244:21 246:3     143:4 147:16          175:16 176:8       96:1 97:1 98:1
      forthright           248:5            173:14 179:9          176:15 184:3       99:1 100:1
        270:20           functioning        262:9                 190:11 191:15      101:1 102:1
      Forty-five 61:22     146:20         girls 256:5,8,10        191:22 192:16      103:1 104:1
        61:23            fund 51:7 62:20  give 25:17 40:19        210:22 211:21      105:1 106:1
      forward 179:5,9    further 82:19      41:11 45:12           213:23 218:25      107:1 108:1,18
        240:19             112:24 188:25    47:2,5,24             225:17 227:5       109:1 110:1,14
      found 41:25          200:6 277:15     51:22 69:13           238:8 240:4        111:1 112:1
        91:18 117:13     future 41:3        70:3 87:5,6           242:11 245:7       113:1 114:1
        181:10 252:10      63:18 179:6,14   111:6,8 145:17        246:21 249:8       115:1 116:1
      Foundations          234:6 258:14     151:14 202:2          249:11 258:6       117:1 118:1
        90:18                               258:11 259:10         258:19 262:22      119:1 120:1
      four 46:19 51:5            G          260:7,16,20           272:17             121:1 122:1
        54:9 83:6,15     G 3:2 48:5 82:18   261:16,17           Goldstein 1:16       123:1 124:1
        83:24 84:11,15     112:23 200:5   given 3:23 66:20        3:1,10,12 4:1      125:1 126:1
        85:4,4 117:21    gap 46:22          82:11 83:25           4:10 5:1 6:1       127:1 128:1
        118:9 242:13       172:22 173:9     117:20 241:9          7:1 8:1 9:1        129:1 130:1
      free 93:19           174:18         giving 46:20            10:1 11:1 12:1     131:1 132:1
      frequency 70:4     gather 219:7     glaring 238:3           13:1 14:1 15:1     133:1 134:1
        242:3,9,10       Gay 1:6 7:17     go 5:24 6:4 10:2        16:1 17:1 18:1     135:1 136:1
      frequent 73:7        9:15 275:4       11:16 14:21           19:1 20:1 21:1     137:1 138:1
        80:25 242:4      geared 15:12       16:4 22:20            22:1 23:1 24:1     139:1 140:1
      frequently 72:6    gears 82:24        25:11,13 26:17        25:1 26:1 27:1     141:1 142:1
        205:15 250:9     general 22:3       31:12 32:22           28:1 29:1 30:1     143:1 144:1
      Freudian 15:6        24:12,14 29:25   35:3 49:19            31:1 32:1 33:1     145:1 146:1
      friend 130:22        61:18 65:17      72:12 80:7            34:1 35:1 36:1     147:1 148:1
        178:16 263:11      75:17,19 81:9    84:25 89:18           37:1 38:1 39:1     149:1 150:1
        266:10             89:13 103:17     96:3 98:2             40:1 41:1 42:1     151:1 152:1
      friends 100:9        104:9,19,20      115:5 147:5           43:1 44:1 45:1     153:1 154:1
                           105:11,23
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 84 of 109 PageID #:
                                     985
                                                                                          Page 14

        155:1 156:1        249:1 250:1         199:11 201:23    half 13:21 14:7      131:16 156:4
        157:1 158:1        251:1 252:1         202:2,22 203:8    14:10 39:13         156:12,13,19
        159:1 160:1        253:1 254:1         218:2 226:19      53:8 60:23          157:5 161:15
        161:1 162:1        255:1 256:1         229:18 230:19     70:7 77:3           166:21 169:15
        163:1 164:1        257:1 258:1         230:24 231:9      156:14,18           169:16 209:19
        165:1 166:1        259:1 260:1         255:16 262:18     162:21,23           218:8 237:15
        167:1 168:1        261:1 262:1,20      262:21            171:19              268:5 270:22
        169:1 170:1        263:1 264:1       gross 261:16       half-time 35:10    hear 4:4 68:12
        171:1 172:1        265:1 266:1       grossly 219:5      hand 4:14 74:10    heard 137:20
        173:1 174:1        267:1 268:1         260:7,18,19       252:18 260:9        138:22 156:9
        175:1 176:1        269:1 270:1       group 2:3 144:6     261:4,6 277:21      181:4,12,15
        177:1 178:1        271:1 273:4         144:24 185:7     handed 259:11      heart 235:10
        179:1 180:1        274:8,16 275:6    groups 42:21       handful 63:4,5,9   heavily 167:13
        181:1 182:1        275:24 276:4        45:3 155:17       68:15,18 137:6      167:15
        183:1 184:1        277:11            guardian 21:7      handle 108:24      heightened
        185:1 186:1      good 3:10,11          62:14            handling 75:4        159:8 160:14
        187:1 188:1        18:16,20 94:21    guardians 20:25    handwritten 7:7    held 31:21,22
        189:1 190:1        152:14 154:5,7    guess 14:14 15:5    7:15                48:25 50:23
        191:1 192:1        205:19,20           19:4 20:2,7      Hang 42:14           106:4,16
        193:1,15 194:1     206:2 207:22        24:4 27:7 42:5    210:17              107:19 108:12
        195:1 196:1        220:5 222:10        47:5 51:5,17     happen 138:8         121:14,21
        197:1 198:1        222:15 246:15       53:16 60:14       153:13 173:17     help 5:18 40:24
        199:1 200:1      graduate 11:13        80:12 82:10       245:8               51:7,13
        201:1 202:1        119:25              85:12 96:6       happened 226:8     helpful 25:24
        203:1 204:1      graduated 5:7         104:7 105:23     happening          helping 175:12
        205:1 206:1        11:25 12:9          137:7,18 158:9    249:5,22            252:25
        207:1 208:1        16:7                158:18 164:4     happens 138:7      Henderson
        209:1 210:1      graduating            185:4 208:11     happy 4:6,24         114:16 117:7
        211:1 212:1        254:14              231:20            37:24 141:16        171:15
        213:1 214:1      graduation 57:5     guessing 206:21    harassment         hereof 273:6
        215:1 216:1      grandfathered       guidance 82:11      47:14 83:16         274:12
        217:1 218:1        19:8,16           guideline 258:12   harm 158:4,8       hereunto 277:21
        219:1 220:1      grandmother         guidelines          196:12 262:4      hide 271:7
        221:1 222:1        182:22 183:3        104:24 105:6,9    262:12,14         hiding 263:23
        223:1 224:1        184:7 232:8         105:18 123:17    harms 160:23         271:3
        225:1 226:1      great 58:24           124:2 165:22     hat 243:9          hierarchy
        227:1 228:1        130:4 254:9         166:2 204:21     head 4:2 34:16       147:25
        229:1 230:1      greater 154:25        204:24           healed 254:25      high 95:4 107:7
        231:1 232:1        155:12 158:18     guilty 185:20      health 1:12 69:4     146:14 148:3
        233:1 234:1      Green 9:13          gun 98:7 167:19     72:21 107:6,11      149:5 170:16
        235:1 236:1        167:3 169:23        167:22,23         107:14,18           171:10,10
        237:1 238:1        171:14 173:4,5      263:8,20          108:5,11,15,25      177:23 181:4,5
        239:1,9 240:1      179:10 180:14       264:14            109:14 110:4,7      181:6,7,7,13
        241:1 242:1        186:14,17         guru 34:16          110:16 111:18       181:14,17
        243:1 244:1        187:19 194:7      guys 266:22         111:21 112:8        183:11 210:2,4
        245:1 246:1        195:17 196:11                         121:12 122:2        210:12,12,19
        247:1 248:1        196:21 198:25            H            125:2,9,18          222:24 223:3,7
                                             H 276:9
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 85 of 109 PageID #:
                                     986
                                                                                          Page 15

        223:7,9 240:21   hopelessness        Housing 56:25        161:15 169:2,6   impossible
        241:17 254:2,3    145:24 147:9       hundred 133:10       268:16             204:4
        254:23 256:9      147:17 235:16       176:3 181:22     illnesses 63:23     impress 173:7
        257:7 260:24     horse 53:2           181:23              112:8 125:2,9    improve 162:15
        269:12           hospital 1:12       hurt 193:17          125:19 126:20      163:18 244:20
      higher 107:10       13:3,6 29:11       husband 67:17     immaterial            246:4
        133:19 241:5,6    29:16 38:18        hypochondria...      215:5,10,11,13   improved
      highest 134:2       41:11 49:2,10       71:19               215:14             163:10 166:21
      highly 132:6        49:13 50:11        hypothetical      immediate             166:22 167:2
        141:3,20 142:6    53:3,6 54:6,14      214:3 222:11        199:8 265:4,4      169:14,24
        142:10            81:20 158:13        225:8,22            265:9,11           170:7 237:25
      Hillside 14:23      158:17 185:10      hypothetically    immediately           257:15
        29:5              190:10 191:14       222:13 259:15       11:16 57:4       improvement
      hindsight 25:2      191:21,25                            imminently            162:9,19
        25:12             192:3 194:22                I           67:11 147:2,24     163:15,23
      HIPAA 202:19        195:23 200:20      Icha 163:8        impaired 213:4        170:4 177:22
      his/her 274:9       202:8,17 204:9     Id 276:12            213:7            improving
      history 26:18       204:9 230:9,10     idea 112:14       impartiality          162:24 177:20
        52:14 64:15       236:22 238:6          207:22            95:23              257:15
        65:23,25 66:4     239:23             ideal 124:4,21    impeachment         impulses 246:23
        144:3,5,9,25     hospitalists 49:9   ideally 60:5         95:15,20         impulsive 196:6
        145:18 156:12    hospitalization     ideation 52:14    imperative            220:3 246:18
        182:18,19,21      41:7,8 118:8          64:11 66:5        173:7 222:25       269:8
        183:13 184:14     144:4 149:12          68:5,6,19 69:3    228:7            impulsivity
        185:5 196:12      149:13 162:15         70:13,15,17,19 impetus 267:6,8       269:10
        208:5,8 216:2     163:19 201:10         128:11 133:15     267:10           in-depth 15:11
        216:3,3,4         220:21 232:23         134:8,11       implement           in-patient 29:21
        217:21,24         241:10,13             144:16 145:7      58:11 174:17       30:2 34:9,11
        231:4 232:8,10    271:11,19             145:23 147:9   implemented           34:14 49:16
        233:15,22         272:3                 183:4 188:12      173:9 272:12       50:6 67:6
        234:13,14,18     hospitalized           188:16,25      implementing          118:8 143:13
        234:19,19,20      180:13                189:4,6 192:9     126:12 190:12      143:21 146:25
        234:23 235:2,5   hospitals 48:22        196:6,17       importance            149:12,13
        235:6,9,9         203:2                 235:15,21         95:24 150:10       187:7 194:20
        236:10 254:22    Hot 95:3,5             236:11,20,23      191:11,18          200:18 201:9
        255:2,10         hour 61:19 62:9        236:24 248:7      192:21 198:23      230:24 271:11
        256:14            62:15 72:10           270:15            199:3 220:19       271:18 272:3
      Hoag 48:19,20       86:19,22           ideations 68:16      221:3            in-patients
      hobbies 244:18      171:20,21             68:25 69:8,11 important 25:23        49:17
      hold 23:17 48:22   hours 17:3             69:25 138:22      40:19 133:5      inaccurate
        105:12 151:4      28:22 29:4         identical 105:15     144:14 161:3       243:4
      home 196:7          38:13 51:23        identification       171:5 172:19     inadequate
      hook 198:11         159:3,9 172:3         8:10 10:24        185:24 198:9       121:3 208:5
      hope 249:7         house 168:3            200:11            198:18 209:6     incapable 20:21
      hopefully 7:9       180:21 263:16      identify 149:24      210:14 221:19    incidents 152:4
        16:20             263:16,19          ill 257:21           221:23 222:2,5   inclined 138:5
      hopeless 237:4      267:3              illness 20:12,13     230:23           include 4:19
                                                65:3 71:17
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 86 of 109 PageID #:
                                     987
                                                                                          Page 16

        44:3 174:14        206:15,17           211:10 213:17       259:12           intervention
      included 46:20       210:25 213:4        221:2             instructions         161:5 171:8
        98:3,12 143:15     214:24 217:16     informing             198:8 246:16       270:10
      including 90:18      233:10 247:25       220:18            instructs 247:12   interventions
        98:8 131:17        268:7 272:4       infrequent          instrument           152:5 191:9
        190:21             275:10              69:17,20            150:4              270:11
      income 86:15       indicates 110:24    ingestion 180:14    instruments        interviews 25:23
      incompetent          159:7             initial 128:4         123:8,12,15,18   introduction
        240:14           indication 131:7      168:9 180:12        123:22             90:20 91:3
      incomplete           138:15 192:13       184:23 201:20     insufficient         95:9
        208:6 219:6        238:17 245:4        224:16 265:3        160:22 259:21    inventory 6:4
      incorrect 238:19     262:5 267:19      initially 44:20     insurance 37:19    invoices 7:22
        239:19             270:17              133:2               37:24 62:7       involuntary
      increase 127:11    indications         initiate 40:15      insure 172:15        41:6,8
        128:10 136:6       216:11            initiating 265:12   intake 219:4,5     involve 75:14
        136:23 137:4     indigent 56:9,18    initiation 128:5    integrated 44:22   involved 25:20
        137:19 139:20    individual 26:2       129:6,14,20       intensive 66:20      26:9 28:9 29:5
      increased 67:5       109:7 191:10        130:17 131:6      intent 68:7 69:8     30:9 37:9 42:6
        127:24 128:2,6     191:23 269:6,8      138:8,9 140:15      69:12,15 70:2      42:7 45:5 50:9
        129:18 130:23    individuals           140:24 141:5        70:20 134:16       50:12,16 54:22
        131:6 133:14       16:23 17:13         141:24 142:9        134:17 144:16      55:2 56:15
        134:7 135:7,23     26:14 27:21         178:7 257:5         145:7 156:2,7      57:7,25 83:15
        136:12 137:25      29:22 134:8         265:3,7,9,16        189:3,8,19         162:18 170:13
        140:7,17,21      industry 83:20        265:22              196:6 235:15       214:22
        141:22 142:16    inform 150:2        inmate 28:11          270:24           involving 47:10
        142:20 154:23      175:9 198:22      input 47:11         interest 60:16       58:13,16 146:2
        155:16 165:18      199:2 228:4         215:19              60:21 122:11     ironclad 172:8
        191:2 234:16     informal 82:8       inquire 235:14        159:10           Island 38:18
        264:13 265:11    information           237:7             interested 39:16     81:20
      increases 141:9      7:10 58:16        inquired 144:18       44:12 277:18     issue 24:17 25:5
        142:14 154:25      80:11,17,18         232:19 235:20     internal 13:8        26:13 67:10
      increasing           102:16 118:11     inquiring 145:3       15:25              69:16 70:23
        129:21 141:8       120:5 143:17      insert 250:14,20    interns 33:18        71:20 95:15
        142:13 154:11      152:10 161:4      insight 15:10       internship 12:25     109:6 115:24
        154:17 159:19      183:2,6 185:25    instability           13:7 14:13         115:24 122:9
        264:19             186:2 202:20        170:25              139:11 178:19      122:10 123:25
      independent          215:22 216:2,8    instance 62:6         180:5 219:23       124:3 128:20
        20:22 260:2        218:9,11,16,25    instituted 170:7      234:4 254:15       150:18 152:7,8
      independently        219:8,18,20       institution 21:24     259:24             153:9,21,24,25
        177:5 260:2        230:9,23,25         170:18            internum             154:2,4 163:11
      Indiana 114:16       231:4,10,16       instruct 258:4        191:24             170:14 174:24
        117:8              234:13 237:17       259:17            interpersonal        211:18,24
      indicate 185:15      238:18 249:9      instructed            15:4 76:2          222:19 247:7
        185:16,18          252:20              197:12 219:25       206:24             271:6
        228:13 264:17    informed 40:21        220:7,11          interpreted        issues 24:13,22
      indicated 70:25      92:2 150:5          244:18 251:5        213:9 214:21       25:15,16 40:2
        148:19 206:14      177:10 210:15       253:5,11          interrupt 5:15       40:13,20,21,24
                                                                                    EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 87 of 109 PageID #:
                                     988
                                                                                          Page 17

        43:3 49:22       jurisdiction         64:2 68:13         219:14 223:14   Labor 266:9
        52:19 54:4,11      274:21             69:15 70:24,25     223:14,19       lack 139:16
        54:25 63:15      justify 134:22       71:11,13 75:19     226:7 227:3,15  lady 67:25
        64:2 67:18,20                         76:23 84:19        227:15,17,19    lake 266:9
        81:10 90:14,21         K              86:23 88:12        228:5,13 229:4  land 240:4
        91:3 92:2      KANG 1:11              93:12 98:7         229:7,9,11,20   large 33:12
        93:15 95:10      275:5                99:21,23,25        229:23 230:18     60:20 162:7
        103:24 104:25  KATHERINE              100:2 103:6,7      231:8,12,14       163:13 184:19
        116:21 170:13    2:11                 103:8,18           237:6,16,18       184:20
      items 98:12      Katie 3:14 5:15        104:19 107:7       239:7,24        lasts 265:8
        143:18           9:25                 110:5,9,16         240:14 243:5,9  late 37:11 57:6
      IX 47:11,11      keep 74:4 145:3        111:16,20,24       243:13,14,16    law 2:3 12:20
                         201:4                112:5,6,15         244:14,15         16:4,4,6,15,21
               J       Kentucky 1:2           114:12 117:6       245:5,13,15,22    16:21 17:6,9
      January 14:18      2:5,10 88:21         117:17 119:4,7     247:22 249:19     17:11,11 18:19
      Jeffrey 18:10,11   114:16 117:7         119:10,19,22       252:23 253:2      23:7,11 24:5
      jellyfish 254:19   167:4 171:15         119:24 120:24      256:7 258:15      34:23 35:3,8
      job 26:21,24     kept 29:24 60:10       124:6 126:6        259:15 260:24     36:25 37:7,8
        28:19 32:23      199:5                136:10 138:16      263:5,25          38:4,5,9,10
        179:5 234:7,10 kill 159:17            139:4,5 145:2      268:13 271:20     39:21 40:7
        240:19 266:2     185:11 186:6         145:2,21           272:4             56:25 57:5
      join 39:25 54:23   270:7                146:15,24         knowing 129:17     58:5 85:15
      joined 31:14     killing 136:15         147:15,20          214:24 243:12     88:17 89:11
      joint 60:5       kind 25:22 37:7        148:2 150:17       252:18            90:9,14,18,19
        176:13           44:22 54:13          153:8,10 154:3    knowledge          91:6,8,10,11
      journal 44:15      61:15 67:10          154:17,18          16:15 24:16,21    91:14,20,24
        89:4,5,10,12     72:15 75:13,20       156:9 160:7,12     25:4 105:9,11     116:16
        89:24 118:23     75:22 76:12,20       163:24 167:15      125:13,17       lawsuit 93:16
        125:25           77:8 130:16          168:14 170:14      126:20 232:7    lawyer 67:17
      journals 89:21     132:23 137:25        171:19,24          232:10          lead 269:9
        90:3,6           140:16 182:7         172:8,20          known 13:3       leading 159:4
      judgement          183:3 192:5          173:16 174:16      88:14 143:24    learn 102:16
        228:20           202:24 215:17        176:8,15,24        156:4 171:10      216:5 220:8
      judgment           219:5 224:2,4        177:8 178:22       182:5,10,13,16    256:2
        228:21           225:14,16            179:11 181:3       210:23 255:9    learned 241:19
      Judicial 90:19     268:3,17             181:19 183:15      256:3             271:22
      July 1:19 14:14 kinds 58:12,15          184:22 185:21     knows 255:15     learns 254:22
        14:19 129:23     86:9 268:15          185:23 186:2,8                     leave 29:7 32:18
        248:4 275:6    Kingsborough           189:4 190:17             L           34:21 39:14
        277:22           13:11                191:13 198:10     L 1:16 3:2,2     leaves 58:23,24
      June 166:13,16 knew 207:13              200:21 202:8        82:18,18         136:16
        169:5 194:14     211:5,16             202:24 203:4        112:23,23      leaving 144:13
        194:17 195:2,9   213:12 244:15        203:10,12,18        200:5 273:4      259:6
        195:17 201:22 know 3:22 9:22          203:20,22,25        274:8 275:6,24 lecture 44:18
        212:6 229:15     19:10 21:25          209:5,22,25         277:11           51:22
        232:18           31:20 37:21          213:11 214:7      L-E-G-G 18:9     lectures 42:20
      JUNG 1:11          45:24 54:7           214:18 216:16     lab 232:2 239:25   44:5 45:2 47:2
        275:4            60:18 61:6                             labeled 150:8
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 88 of 109 PageID #:
                                     989
                                                                                            Page 18

        47:5               levels 155:17       link 214:17           213:12 214:10     148:10,12
      led 171:12           Lexapro 127:7       linked 268:4,24       244:21 246:3      184:25 185:8
      left 32:20 34:20        127:11,16        list 45:14,18,20      248:5             240:16,20
        34:22 39:15           128:3,18,22         46:2 56:17       lives 63:19 183:9   241:20 256:11
        145:18 166:5          129:2,7,14,20       83:23 94:4       living 63:20        256:13
        189:6 230:9           129:23 130:17       98:18 145:14       236:15          lower 13:2,5
      legal 24:17,17          130:23 133:11       147:5 165:17     Lloyd 276:4         27:5
        24:22,23 40:2         133:15 134:2,4      166:4,7,7        load 60:11
        40:13,20 41:7         139:3 142:16        201:4,10,14      located 27:10             M
        43:3 44:4             142:20 170:19       255:23           location 177:13   M  274:16
        49:21 52:19           170:20 178:7     listed 45:8,16,17   long 18:25 28:15 M.D 1:16 3:1,2
        90:22,25 91:3         249:24 250:5        45:21 47:18        31:4,20 38:18     4:1 5:1 6:1 7:1
        176:4                 250:15,24           98:22,25 102:6     56:4 59:12        8:1 9:1 10:1
      legally 116:8           257:5,6,12,24       102:10 218:10      61:21 70:20       11:1 12:1 13:1
        125:5                 258:5 260:8         236:14             81:19 117:6,16    14:1 15:1 16:1
      Legg 18:7,9,10          261:21,25        listening 142:3       168:16            17:1 18:1 19:1
        18:11 113:14          262:12 264:5,9   lists 83:4,7 85:2   long-standing       20:1 21:1 22:1
        152:16,18             264:13,19,25        97:8 166:9         60:21             23:1 24:1 25:1
        153:19                265:3 269:3         204:20,24        long-term           26:1 27:1 28:1
      length 228:18        Lexington           literature 6:13       144:11            29:1 30:1 31:1
        253:15                263:12              9:7 11:12        longer 59:19        32:1 33:1 34:1
      let's 3:22 4:8 5:6   liability 16:24        103:13,22          60:12             35:1 36:1 37:1
        12:21 14:12           17:14               104:6,8,10,17    look 8:2 26:11      38:1 39:1 40:1
        26:17,17 57:8      liaison 53:7           104:20 110:24      45:7 92:4         41:1 42:1 43:1
        64:25 71:4         liberal 11:6           111:2,9,13         93:19 105:25      44:1 45:1 46:1
        78:20 82:13        license 18:19          125:23 126:3,6     113:13 155:22     47:1 48:1 49:1
        85:7 92:15         licensed 72:24         126:8,9,16         212:6 271:8       50:1 51:1 52:1
        96:4 113:13,21        79:4 80:22          128:9 139:20     looked 134:19       53:1 54:1 55:1
        118:12 127:2          81:12,16,16         140:2,16,21        221:12            56:1 57:1 58:1
        133:25 137:9          87:25 88:4          141:19 151:11    looking 26:5,6,8    59:1 60:1 61:1
        137:17 143:5          118:14 119:7        151:15,16,16       105:8,18          62:1 63:1 64:1
        147:5 148:10          120:18 121:8        155:9 242:13       147:10,14         65:1 66:1 67:1
        150:25 154:7          121:13,19           265:7,15,21        159:16 160:5,8    68:1 69:1 70:1
        154:10 166:10         122:14,14,17     litigation 22:2       179:5,8,10,14     71:1 72:1 73:1
        166:11 177:25         122:25              57:20              240:19            74:1 75:1 76:1
        178:2 180:10       life 4:12 12:21     little 4:2,4 7:4    looks 8:15 46:12    77:1 78:1 79:1
        188:10 201:18         183:18 270:14       12:21 13:23        219:16            80:1 81:1 82:1
        209:22 211:4       liked 178:9            21:13 26:16      loss 144:10         82:18 83:1
        232:17             likewise 7:17,20       57:9 71:4          146:3 147:18      84:1 85:1 86:1
      lethal 159:17           113:16              137:3 158:20     lost 180:11         87:1 88:1 89:1
        181:23,25          limit 24:4             161:6 173:15     lot 3:23 62:17      90:1 91:1 92:1
        182:2              limitations            212:24 236:5       67:7,18 72:16     93:1 94:1 95:1
      letter 174:15           205:5               254:8              72:21 181:16      96:1 97:1 98:1
        175:4,6 201:6      limited 204:17      live 196:4            181:17 206:22     99:1 100:1
        228:11                205:11 206:3,6   lived 4:11 260:2      271:22            101:1 102:1
      level 44:23 62:3     line 112:8          liver 197:14        Louisville 2:5,10   103:1 104:1
        146:20 217:15         131:16,20           212:10 213:4,7   low 146:14          105:1 106:1
                                                                                     EXHIBIT B
                                                                                       107:1 108:1

                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 89 of 109 PageID #:
                                     990
                                                                                          Page 19

        109:1 110:1     201:1 202:1           191:21             57:11 61:12,24     58:12 83:15
        111:1 112:1,23  203:1 204:1          maintaining         62:6,21            86:10 217:4,5
        113:1 114:1     205:1 206:1           35:18 38:23       manic 216:9,15     maximum 60:8
        115:1 116:1     207:1 208:1          major 44:15         216:20 217:10     MD 1:11
        117:1 118:1     209:1 210:1           143:23 162:8       235:17            mean 21:18
        119:1 120:1     211:1 212:1           163:13 164:21     manifest 169:19     26:13 41:6,18
        121:1,22 122:1  213:1 214:1           183:17 234:9      manifested          48:14 52:9
        122:15,21       215:1 216:1           243:3,18,21        177:22             53:2 59:15
        123:1 124:1     217:1 218:1          majored 11:11      March 7:12          78:7,16 79:22
        125:1 126:1     219:1 220:1          majority 83:13      96:24              98:4 99:21
        127:1 128:1     221:1 222:1           107:10 131:24     margin 136:16       101:2 106:11
        129:1 130:1     223:1 224:1           133:6 183:9,16    marijuana           110:20 116:21
        131:1 132:1     225:1 226:1           183:22 184:13      167:25 267:19      123:16 125:5
        133:1 134:1     227:1 228:1          majors 11:11        268:22,23          125:24 126:2
        135:1 136:1     229:1 230:1          making 20:21        269:2              150:18 153:8
        137:1 138:1     231:1 232:1           63:17 131:3       mark 83:7           157:22 168:12
        139:1 140:1     233:1 234:1           170:24             101:18 184:5       168:14 169:7
        141:1 142:1     235:1 236:1          malpractice        marked 8:9 10:3     170:12 172:7
        143:1 144:1     237:1 238:1           16:24 17:13        10:5,22 83:24      175:2,8 181:11
        145:1 146:1     239:1 240:1           41:3 84:17,21      200:10             184:15 185:4
        147:1 148:1     241:1 242:1           85:6,9,25 86:5    marks 254:25        188:20 199:20
        149:1 150:1     243:1 244:1           86:12 92:16,17    markups 10:16       204:3 209:18
        151:1 152:1     245:1 246:1           92:18,21,24        10:18,21           211:21 213:9
        153:1 154:1     247:1 248:1           93:11              276:14             221:2 229:20
        155:1 156:1     249:1 250:1          man 73:21          Marx 103:6          236:8 243:12
        157:1 158:1     251:1 252:1          man's 137:16       Master's 207:17     256:23 269:19
        159:1 160:1     253:1 254:1          manage 78:25        207:25            meaning 63:5
        161:1 162:1     255:1 256:1           105:13 109:23     material 103:16     261:3
        163:1 164:1     257:1 258:1           125:2,8,18        materials 6:5,14   meaningful
        165:1 166:1     259:1 260:1           158:12 211:3       6:15 7:5 8:3,9     170:14
        167:1 168:1     261:1 262:1           220:9              41:15 43:7,16     means 31:24
        169:1 170:1     263:1 264:1          managed 187:4       43:21,25 45:23     159:18
        171:1 172:1     265:1 266:1          management          96:15 98:13,16    meant 32:6
        173:1 174:1     267:1 268:1           40:22,23 41:5      102:4,9,17,22     measure 191:24
        175:1 176:1     269:1 270:1           41:9 44:4          104:14 129:15     measures 20:14
        177:1 178:1     271:1 273:4           52:13 65:14        276:13            mechanism
        179:1 180:1     274:8,16 275:5        71:23 72:4,23     math 58:24          137:25
        181:1 182:1     275:6,24 276:4        78:15,17 79:18    matrimonial        medical 9:9,11
        183:1 184:1     277:11                80:7 96:19         67:17              9:19 11:17,20
        185:1 186:1    main 2:9 29:11         104:3 116:22      matter 26:3         11:24 12:8,12
        187:1 188:1     163:11 182:20         117:3 146:22       69:14 72:14        12:14,22,23,24
        189:1 190:1    maintain 18:18         150:3 242:18       89:25 97:4         16:23 26:22
        191:1 192:1     36:25 73:17          mandated            121:2 153:10       27:2,18 32:13
        193:1 194:1     95:22                 220:24             208:15 273:5       32:25 39:7
        195:1 196:1    maintained 35:9       Manhattan           274:10 275:8       53:10 54:3,12
        197:1 198:1     36:8 39:5 67:8        12:25 13:2,6      matters 29:23       55:13,16 71:16
        199:1 200:1,5   80:2 136:3            13:13 27:10        56:23,24 57:20     71:18 74:7
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 90 of 109 PageID #:
                                     991
                                                                                          Page 20

       83:8 84:2,17       242:18 244:21       48:7 49:25         136:16             12:7 114:4,6
       84:21 85:6,8       246:3 252:25       members 47:19      methodologies      modalities
       85:24 86:5,12      253:6,16,23         54:7,24            24:10,25 25:8      107:23 108:4
       89:2 91:15         254:2,7,9,12       memories 267:2      25:11              126:11
       103:12 104:16      257:23 258:5       mental 20:12,13    methodology        modality 15:5
       140:3,9,15         258:15 259:13       65:3 69:4          25:16              193:4
       151:11,15,17       261:12,18,19        107:6,11,13,18    methods 76:10      model 73:7,10
       151:23 152:14      272:9               107:25 108:5      mid-'70's 53:20     73:13
       154:5 165:8       medications          108:11,14,25      mid-February       moderate
       173:19 180:13      137:13 190:22       109:14 110:4,7     96:9,10            146:14 148:22
       186:14,16          257:21 260:21       110:16 111:18     milder 164:16       240:21
       187:18,25          261:8               111:21 112:7      miles 175:22       moderately
       188:7 192:14      medicine 13:8        121:11 122:2       176:2,3            210:2,4,12,12
       194:7 195:16       15:18,20,25         125:2,9,18        milieu 192:6        210:18 223:6,8
       196:20 197:6       31:8 32:15          131:16 146:9      milligram 264:5    modest 135:13
       198:25 199:10      55:23 56:2          146:17 147:11     milligrams          136:6 140:13
       201:25 231:9       74:13 78:24         156:4,12,13,19     249:24 250:4,7     140:14
       233:15 234:19      87:19,22 89:21      157:5 160:5        250:8,11,16,16    modestly 167:16
       258:21,22          89:24 90:3          161:15 166:21      250:25 264:8       266:7
       265:6,14,21        105:3,5,18          169:2,6,15,16     mind 227:16        modifiable
       270:19 271:3       106:3,15,22         208:6,9 209:13    mine 17:19          112:10 145:21
      medical/surgi...    107:4,13,13,17      209:19,23          79:10 173:18       148:13,15,24
       187:6              108:2,10,25         216:7 218:8       minimum             149:6,25
      medically           109:4 110:17        236:5,7 237:15     253:20             158:22 257:16
       190:17 198:15      111:20,25           268:5,15          minors 20:24       modify 149:18
      medication          112:7,16            270:21             21:3,4             149:19
       65:14,15,18,19     120:11 124:15      mention 92:19      minute 47:8        modules 44:24
       67:23,24 71:22     125:14,15,21        197:23 245:8       65:2 145:17       mom 130:19
       72:3,23 78:14      126:14,18          mentioned           233:12             179:12 196:7
       78:16,25 79:17     150:22 187:5        38:11 98:17       minutes 61:22       237:13,14
       80:7 98:5          211:6               103:3              61:23 159:9        263:15,19
       105:13 128:5,7    meds 253:13         mentors 36:21       171:22 219:16      264:3 266:12
       130:4 131:2,12    meet 26:14          mere 182:3          252:23             266:15 270:14
       132:13 140:24      40:18 114:25       merely 129:19      miscalculate       mom's 130:14
       141:6,25           115:23,25          message 223:17      181:18            moment 203:21
       148:17,18,20       171:11 188:18       223:22 225:11     misconduct         Monday 1:19
       149:2,7 161:23     222:22 262:6       messages 101:2      55:21,24          money 37:5
       162:10 163:16      266:22              266:6,18          missed 185:14      monitor 148:4
       174:11,11         meeting 41:2        met 26:6,7 96:17    249:7,8            171:10 271:24
       178:10 210:24      114:23 122:18       152:18            missing 225:16     monitored
       211:3,17,18,24     122:22 142:18      meta-analysis      mission 27:16       128:21 177:24
       212:4,9,15,17      143:11 222:18       134:23 135:3,4    misstates 117:25    271:21
       212:23 213:2,3     229:10 252:6        135:6,22 136:4     118:5 175:25      monitoring
       213:11,19,21      meetings 58:10       136:22 140:14      199:15             65:20 147:12
       213:23 214:6      member 17:9         metabolites        mistakenly          160:8 170:23
       214:15,25          18:20 23:6,11       267:20             251:9              171:12 258:23
       215:2,4,9,19       32:9 47:25         method 74:21       misunderstood       260:23 270:10
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 91 of 109 PageID #:
                                     992
                                                                                          Page 21

      month 99:16        Mullick's            176:22 177:3,6   32:25 54:16     220:11,14,18
       220:15 229:7       193:22              177:11,15,23     56:10 59:21     221:6,15,24
       253:12,14         multi-discipli...    206:12 212:21    89:14 171:23    222:3,6,8,14
      months 78:22        27:14 30:6          222:14,16,21     173:25 174:9    223:3,10,22
       110:21 117:21      33:16 81:2          222:22 227:9     177:13 206:6    225:10,13
       118:9 227:18      multiple 33:22       271:11           227:4 228:15    227:23 229:14
       260:7 261:9,9      44:21              needed 173:24     240:19 259:9    229:17 230:8
       261:15,20         myriad 120:2         174:8 192:25     259:18 260:3    230:19 233:17
       262:12                                 193:5,14,14,16   266:2,10 268:7  233:19,24
      months' 260:10             N            196:24 197:8     271:22 277:3,5  234:3,19,23
       260:20            N 2:2 3:2 82:18      198:2 202:14     277:8           235:2,9,21
      mood 159:22         112:23 200:5        208:15 221:6    Nicole 1:7 3:17  236:13 237:10
       244:20             273:2 276:2         222:8 259:8      106:16 114:20   237:21 238:5
      moot 271:6         name 3:14 79:22     needing 266:21    115:9,19 116:3  238:21 239:3,6
      mor 252:21          89:14 217:25       needs 76:8        116:5,9,12,19   239:7 240:2
      moral 168:12        275:10             Nefzger 88:17     117:4 127:5     242:21 244:18
      morning 3:10,11    Nancy 18:7,8,9       88:18            128:18,18,21    245:5,7 246:9
       167:24 266:20     national 113:6      negligence 83:8   129:2,2,5,23    247:8,12,18
       266:25            native 4:10          84:2 91:15       130:3,8,25      248:3,6,9,18
      mother 98:5        nature 63:21         215:14 261:16    131:11 138:13   248:18,19
       142:21,23          87:12,16 95:19     negligent 260:7   142:15 144:19   249:6,17,20
       196:5 217:16       104:4 118:21        260:18,19        166:11,11,12    251:18,24
       236:15 237:20      145:22 146:4        262:6            169:4,13,22     252:2,10 253:6
      mother's 98:8       147:22 163:12      neither 139:5     170:15,22       253:12,18
       166:24             223:2               277:16           171:5,25        254:6,22 255:6
      motivation         near 159:8          neutral 25:5      172:24 173:12   255:7 256:20
       138:20 139:7       248:5              never 17:18 22:9  173:24 174:8    256:21 257:11
       139:17            nearly 155:10        28:13 50:23      174:15 175:16   258:4 259:5,6
      move 175:17        neatly 165:14        79:7,9 81:11     175:17,17,18    259:7,17,22
       176:6,9,14,16     necessarily          88:25 142:8      175:19,22       260:7,9 261:24
       176:19,25          70:21 118:23        179:10 204:13    177:18,25       262:4,12,14,17
      moved 167:3         119:11 125:20       205:3 211:19     178:3 179:25    262:20 263:11
       169:22 172:2       126:17 184:15       211:24 217:21    180:13 182:10   263:23 264:8
       176:23             206:12 268:19       220:18 225:2,4   184:24 185:10   264:18,24
      movements          necessary 24:6,6     225:12 227:6     186:13 190:2    265:25 271:10
       138:2              72:17 114:17        229:4,10 237:6   198:22 199:2    271:16 272:6,8
      moves 175:22        174:17              239:7 243:5      199:13 205:2   Nicole's 97:25
      moving 173:3       necessitate          247:25 248:19    206:12 207:6    98:9,24 100:9
       176:21 229:12      204:2               249:8,9 251:2    207:23 210:2,4  100:24 101:12
       259:9             necessitated         251:3 259:2,12   210:6,18 211:5  127:16 166:21
      Movits 84:5         177:23              263:5,20 266:5   211:10 212:3    168:9,19
      Mullick 186:25     need 56:19           271:20 272:4     212:14 213:6    169:15 170:8
       187:9,11           59:19 71:12,14     new 1:19,19,22    213:17,20       170:11 185:22
       188:11 189:25      71:25 74:15         3:5 4:10,21      214:6,14,14,25  192:22 215:15
       192:15 193:14      77:8 96:6           11:7 13:5        215:2 216:19    215:20 218:11
       194:18 226:22      146:7 162:14        18:19 27:5,6,8   217:9,13        218:17 232:9
       238:7              163:18 172:12       29:9 31:13       219:20 220:2,7  232:11,19
                          173:7 175:9
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 92 of 109 PageID #:
                                     993
                                                                                          Page 22

        237:24 240:9     nurses 30:8        218:10,16             22:18 23:17,22     96:21 97:7,15
        240:11 243:10     192:7 193:9       219:19 249:9          24:8,19 25:10      97:18 98:11,13
        247:21 254:4     nursing 30:9     obtaining               26:16,25 27:11     98:20 99:17,20
        256:14 264:3,4   NYU 5:8,9 11:4     214:23                28:3,10,15,24      100:4,13 101:7
        267:14            13:18 14:9      obviously 36:17         30:13,16,25        101:10,16
      night 35:6          27:18 29:16       37:15 66:24           31:4,7,17,23       102:3,21 103:6
        237:22 266:19     31:8 32:5,15      115:2 251:21          32:11 33:5,9       103:12,20
      nine 50:22          39:22 40:4        252:21 270:7          33:24 34:6,13      104:5,16,22
      Nineteen 61:5       42:8            occasion 214:8          34:24 35:7,21      105:2,17,21
      non-chronic                         occasions 81:20         36:2,7,15          106:21 107:3
        257:10                   O        occur 100:18            37:13 38:8,19      107:12,16,24
      non-fatal 136:12   O 3:2,2 82:18,18   132:12 265:18         42:23 46:17        108:9 111:12
      Noon 95:4            112:23,23      occurred 100:21         47:17 50:9,12      112:15 113:8
      normal 248:5         200:5,5 273:2    138:13 155:11         50:15,23 51:2      114:7,14
      normally 157:25    o'clock 1:20       256:17 259:16         51:8,15,20         115:16 117:3,6
        158:6              272:19           271:16                52:5,12,24         119:4,7 120:24
      Notary 1:21 3:4    oath 152:24      occurrence              53:12,19 54:13     122:23 123:6
        274:24 277:7       153:18           256:13                54:21 55:3,9       123:21 124:6
      note 98:4 168:6    Objection 22:23 occurs 151:24            55:13,22 56:8      124:11,20
        171:2 187:21       46:3 52:8 73:2   265:12,15,17          56:17,22 57:14     125:14,21
        196:2 212:12       110:19 115:10    265:21                58:19,23 59:3      126:18 127:15
        214:2 230:23       116:6 117:24   offhand 77:22           59:12,18,25        128:17 130:19
        231:17,20          122:8 123:3    office 35:24 36:4       60:10,14 61:14     131:10,19
        238:10             130:6,11         36:6,8 37:3           61:23 62:5,21      132:8 134:4,19
      noted 237:24         169:25 175:24    55:16 57:10,10        63:14,22 64:3      136:4 137:9,17
      notes 7:7,16,17      183:24 199:14    76:21,23 220:2        64:14,21 65:10     138:7,12,18
        7:20 8:16,17       214:19 223:13    230:8                 65:20 66:25        139:6,19 141:2
        9:20,22 74:10      223:18 227:20 officer 23:20            67:20 68:10,21     141:13,16
        150:9 212:7        239:11 248:11 officers 55:4,7          69:3 70:5,9,16     142:15 143:15
        248:4 271:9        257:17 263:24 offices 1:17             70:19 71:3,9       144:20 145:5
        277:14           objective 25:5   official 135:2          71:13,21 72:2      145:15 146:5
      notice 8:13          25:17 115:22   officially 218:7        72:20 73:9,19      146:19 148:22
        266:15             160:15         offset 206:5            74:4,12,19,25      151:7 154:7
      number 6:11        obligation       offspring 184:16        75:5,23 76:4       155:10,14,25
        21:2 42:9          114:21 120:13 Oh 30:20 65:4            77:4,11,14         156:22 157:10
        46:24 58:14        121:4            79:13 226:15          78:20 79:3,11      158:20 159:6
        59:15 63:8       observable         239:2                 79:20,25 80:6      159:25 160:4
        68:19 69:13        138:16         okay 3:22 4:8,13        80:14,19 81:11     161:13 162:6
        77:5 87:5,7,17   observation        4:18 5:16 6:14        81:15,24 83:19     164:15,25
        92:10 134:21       270:10           6:19 7:14,25          84:24 85:13,19     165:23 166:15
        143:9,17         obtain 12:20       8:15 9:8,18           86:11,14 87:9      166:23 167:19
        163:17 164:13      74:15 143:10     11:22 13:7,17         87:18,21 88:16     168:19,25
        170:13 234:15      202:16 204:13    14:8,20 15:12         89:9,16,20         169:4,12,20
        265:5              216:8 218:25     15:20 16:19           90:2,12,16         170:10 171:25
      nurse 120:11         219:18 234:13    18:3,13,17,22         93:2,8,17          173:3,11 174:7
        122:3 209:21     obtained 118:7     19:6,9,18 20:4        94:11,14,20        175:22 176:5
        230:10             125:17 196:11    20:8,19 21:19         95:5,18 96:12      178:5,20 179:2
                           215:23,24
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 93 of 109 PageID #:
                                     994
                                                                                          Page 23

        179:16 180:9       257:14 258:13       226:9 242:10     outlined 210:8    131:2
        181:4,20 183:8     258:24 259:4        243:2            outside 32:13    Pardon 230:4
        183:22 184:7       259:22 260:6      opinions 96:22       75:16,18 81:13 parent 62:14
        184:12,17,23       260:16 263:4        97:9,13 98:15      117:23 118:8   parents 20:25
        185:9 186:9,21     264:3,12,23         98:21 99:9,18      180:7,25        21:7
        187:9,21           267:13,21,25        100:8,23           181:14         PARKER 2:8
        188:10,18          268:18,25           101:17 102:14    overall 57:22    parse 7:3
        189:25 190:14      269:7 270:13        102:18,20          86:17 87:10    part 5:8 11:4,7
        190:20,25          271:14              103:13 123:2       132:15,18,21    13:4 44:25
        191:5 194:15     old 85:2 155:12     opportunities        133:7 137:14    46:2 49:21,21
        194:23 196:10      208:20 254:25       234:7              188:4 270:23    53:4 79:5
        196:14 197:4     olds 62:18          opportunity        overdose 180:15   90:14,16 91:14
        198:7,13,17,21   on-call 54:13         160:13 171:2,7     196:3,5 261:3   98:23 123:19
        199:10 200:24    once 119:25           249:6              261:7,14,24     130:24 139:22
        201:3,9 202:13     145:2 242:23      opposed 166:7      overdosed 260:8   139:24 152:5
        202:22 204:12      242:23            option 203:13      oversaw 33:13     152:14 191:15
        204:16 205:6     one-fifth 30:21     options 190:21       33:15 39:5      193:18,21
        206:20 207:3       30:22             ORBERSON           overseen 81:16    194:6 207:17
        207:12,16,22     one-year 42:10        2:8                82:8            214:23 215:17
        208:4 209:17     ones 45:17,21       order 105:25       overtime 29:2     221:13 245:11
        210:9 211:9,15     46:6 84:11          146:5 202:5,13   overwhelmed       245:12 251:13
        211:20 213:8       85:22,23          organization         168:18          261:7
        213:14,25          145:20 182:20       23:5,12,14,18    OWENSBORO        part-time 17:8
        214:4,5 216:14     255:8               23:21              1:3             17:15 37:14
        216:18 217:8     ongoing 148:20      organizing 42:6                      38:10 51:4,18
        217:20 218:5,9     176:24 177:3      oriented 15:10             P        participated
        218:15,19,24       191:15 193:3      original 147:20    P 2:2,2,6 273:2   33:21
        219:7,12,19        193:18 199:8        275:11           p.m 180:15       particular 24:17
        220:17 221:5       210:13 220:18     originally 102:5     272:20          25:18 26:10
        221:12 222:7       260:22              134:25           pacing 237:21     44:10,14 60:16
        223:8 225:5,9    open 177:11         Ormsby 2:4         package 250:14    60:17 86:9
        226:4,9 227:21   operate 108:16      Oscar 180:23         250:20          93:14 104:25
        228:24 229:5       109:8               185:21           page 18:13        121:25 125:24
        231:15 232:7     opine 129:16        Oscar's 185:9        200:15 273:6    162:17 175:11
        234:3,12,22      opinion 25:18       out-patient          274:11 276:5    205:7
        235:4,8,13         96:16 106:14        32:24 33:16        276:11         particularly
        236:2,21           108:12,15           34:15 41:10      paid 32:9 50:23   136:15 210:16
        239:22 240:8       113:3 114:18        49:11 66:21        122:5,7        parties 82:17
        241:12,22          115:2,7,19          67:9 117:8,21    panel 55:15,17    112:22 200:4
        242:5,8,15,21      116:11 117:5        123:8,13           56:5,9,11       266:6
        244:6,25           121:22 127:5        158:14 196:8     paper 201:2      party 277:17
        245:18,24          127:15,20           196:22 197:18    paperwork        partying 167:14
        246:15 247:24      137:16 151:2,4      197:20 198:18      37:25           172:6
        248:9 249:19       151:6 188:19      outcome 159:10     paralegals 27:16 pass 43:17,22
        250:4 251:5        189:23 192:20       277:19           paranoid 75:14 pathophysiolo...
        255:11 256:5       207:3 208:7       outline 184:2        92:11 93:14     137:18
        256:19 257:9       209:12 210:2        228:9            paranoids 92:11 patient 28:8
                                                                paraphrasing
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 94 of 109 PageID #:
                                     995
                                                                                          Page 24

        30:14,17 33:20  261:17 269:6          205:16 206:11      31:19 34:8          172:25 197:13
        33:25 39:3,11 patient's 65:6          207:10,23          57:4 128:4        pick 184:3
        49:13 50:3,6,7  145:25 146:8          246:21 247:3       130:10 140:6      picked 142:21
        50:17,21 54:5   146:11,17             250:9,10 271:2     160:14 166:18     piece 111:8
        59:6 60:10,17   147:11 150:2         patients' 71:10     177:21 236:17     pile 8:12
        64:15,18,25    patients 28:5         pay 51:3,6,9,11     265:9 270:8       pill 260:10
        65:2,8,11,12    35:22 36:12,19        51:13 61:16       permanent          pills 181:15
        65:21,23 66:4   37:3,10,17,18         63:11              34:12               182:2 260:10
        71:16 72:17     37:19,25 40:23       paying 62:14,22    person 28:11         261:4,5
        76:8,16 78:20   40:24 41:6,10         63:13 72:9         148:8,10,11       pin 59:2
        104:4 105:14    49:7,10 50:10        people 49:9 55:3    268:8             place 132:12
        106:4,19 109:9  50:13 52:13           55:6 69:4         personal 63:19       136:2 151:19
        114:22,24       53:9 58:6 59:9        152:12 160:3      personally 274:7     252:9 273:5
        115:4 116:23    59:11,14,19,22        183:17,23         persons 155:12       274:11 277:12
        116:24 117:2    60:3,6,15,21          184:13,18,19       156:3,8           placebo 135:10
        120:9 121:21    61:7,16 63:2          184:21 242:12     perspective        placed 147:19
        121:24 122:10   63:16 64:6,9          250:7 266:19       153:11            places 72:22
        122:12,13       64:10,12 68:2        percent 30:20      persuade 227:23      241:16 249:23
        128:15 138:3    68:15,19,20,24        34:5 57:22,24     pertinent 89:19    plain 264:2
        140:22 141:3    69:7,10 70:13         58:20,24 59:4      189:15            plaintiff 1:9 2:4
        141:21 142:7    71:4,7,21 72:2        86:16 107:5,8     PHILLIPS 2:8         3:19 84:3 86:8
        143:12 144:19   74:12,20,23           107:24 108:10     Philosophy           99:23
        146:22,25       75:15,24 76:11        108:24 109:4       90:18             plaintiff's 16:22
        152:12 158:16   76:14,17,21,23        110:3 133:10      phone 100:25         17:12,17 18:15
        160:8,13        76:25 77:7,9          155:2 156:3,3     photographs          102:3
        171:10 175:2,4  77:11 78:2,13         156:8 162:20       98:4,6            plaintiffs 84:9
        175:6,9 176:14  80:6,11 81:7,7        162:25 163:23     PHQ-9 199:21         84:10
        176:19,19,22    94:15 107:11          163:25 268:11     PHQ9's 123:18      plan 58:10 68:7
        176:23 177:10   107:14,21            percentage         physically 138:3     69:8,12,15
        179:17,18,20    108:15 109:14         39:11 60:20        229:21,22           70:2 144:16
        179:23 188:24   109:18 110:2          86:11,14          physician 56:2,3     189:3,8,19
        190:15 191:11   112:10 119:9          111:16 162:7       71:6 78:14          190:8,11,14
        195:22 196:5    119:13 120:3          163:13 256:10      84:16,20 87:19      193:18,22
        202:18 208:25   120:13,15,20         perfect 8:21        87:22 93:5,7        196:7 210:7
        209:2,4,5       123:9,14,24          perform 27:20       96:20 120:11        218:12,14
        210:12,13,14    132:24 133:4,7        208:14             121:16 122:4        232:11,15
        210:16,22,25    134:13 138:19        performed           126:8,14 173:5      235:15 240:10
        218:20,25       141:10 142:14         27:23 110:5        174:10 209:21       240:11 241:23
        220:23 221:2    144:7 147:13          152:19 153:6       213:18 230:12       245:6,11,12,17
        222:24 223:3    154:18,19             153:19 194:14      260:4               245:25 246:8
        226:13 228:2,4  158:12 161:9          194:16 195:3      physicians           248:14,15
        228:4,10,11     161:10 162:7          195:10,18          36:22 49:10         251:13 272:6,8
        230:11 236:9    162:21,23             208:11 209:10      71:10 107:4         272:11
        241:6 246:16    163:13,23             209:13,15          109:15 111:21     planning 145:8
        252:22 253:17   164:2 176:5,25       performing          118:15 124:25       178:19 259:23
        258:13 259:2    181:9,17              55:10              125:8,15,22       plans 234:6,10
        260:20,23       200:19 204:19        period 17:8         126:19 132:2        238:23
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 95 of 109 PageID #:
                                     996
                                                                                          Page 25

      plays 95:20          75:20 128:15       38:16,24 39:17     157:19,21          45:8,13,15
      PLC 2:8              189:21 204:11      39:19 40:20,25    predicts 159:12     47:14
      please 4:5           213:15 240:3,7     50:14,21 52:20    prefer 72:8,16     presented 44:6
      PLLC 2:3             243:19 261:10      57:9,16 58:7       73:4 75:15         201:20
      plus 41:24 42:25     271:6              58:25 59:5        preference         presently 60:24
        43:3 255:9        possibly 56:14      60:19,23 65:8      73:14              86:20
      PM 181:24            56:15 120:23       68:14,16 69:18    preoccupation      Presumably
      pocket 62:23         194:5              69:21 71:5         134:16             139:18
      point 16:3 34:8     postgraduate        73:17,22 79:5     preoccupied        pretty 69:4
        39:17,23 42:5      42:11 46:9         80:2,5 89:19       68:6               183:11,12
        45:4 69:22        potential 71:18     90:2,5,13 92:8    preparation         184:8 256:6
        73:16 119:12       161:4 170:25       93:10,22 94:6      6:25              prevailing 19:15
        130:22 136:13      182:6 191:2        94:12 96:20       prepared 7:8       prevent 223:2
        136:14,20         potentially         104:19,25         preparing 7:24     preventable
        138:4 179:15       182:2              110:5,6,11        preposterous        66:18,19,23
        183:8,18 185:8    Powell 7:13,19      111:5,17           241:20             157:16,17
        192:23,24          9:12,15 97:22      114:15 115:17     Presbyterian       Preventative
        193:11 197:3       193:20 198:22      122:24 124:16      13:4,5             160:20 161:7
        246:22 251:24      201:19,21          124:22 152:15     prescient 186:9    prevented
        261:12 270:12      202:3,4,11,14      205:19,20         prescribe 211:3     218:17 270:11
        272:2              203:7 205:2,14     206:2,7 262:6      211:17 250:24     prevention 52:7
      pointing 205:4       206:14 207:4      practiced 16:21    prescribed         preventive
        244:12,13          207:16 208:5,7     17:11              128:4,18 129:2     171:7
      points 243:15        210:3 211:5,16    practices 94:9      129:23 131:25     previous 94:18
      police 54:17,23      211:25 213:7       124:8              132:25 133:2       233:15,21
        54:24 55:4,7       213:12,16,19      practicing          133:12 250:9      previously 88:10
      popular 60:2         214:13,22          106:15 107:12      250:12             88:18
      population           215:3,7,9,19       107:17            prescribing        primarily 16:10
        29:25 109:24       215:23 216:25     practitioner        106:3 128:22       21:25 22:8
        137:5 154:16       218:10,15          80:4 104:9,20      137:13 191:7      primary 22:25
        183:9 268:12       219:7,25           109:7,19,19        191:16 265:3       71:6,10 78:14
      populations          220:18 221:23      120:11 122:2,3    prescription        107:4 109:15
        154:13             222:7 223:5,12     150:23 152:14      250:2 260:13       124:25 125:7
      portions 103:9       226:19,23          205:10 209:21      260:17 262:11      131:25 145:5
      position 29:3,8      227:22 236:18     practitioners       264:4              160:22 161:8
        32:16 48:8         242:23 247:9       105:5 109:21      prescriptions       161:10 166:16
        50:24 107:16       252:7,13           112:16             260:20             173:25 174:9
        270:22             270:18 271:12     pre-medical        presence 144:15     197:13 211:11
      positions 23:17     Powell's 204:17     11:10              145:6,23           211:22 213:18
      positive 189:15      208:24 215:12     pre-sentence        188:12             230:12 259:18
        219:21,21          215:17 221:5       27:24             present 52:12       260:3
      possession 6:20      229:25            precipitated        82:17 112:22      principles 15:6
      possibilities       practice 32:12      16:8 147:21        200:4              90:13
        240:6              35:10,12,13,14     219:10            presentation       printout 232:2
      possibility 127:9    35:18 36:11,13    preconceptions      20:13 44:18       prior 6:16,21
      possible 7:10        36:16 37:2,15      25:14              46:8,13,20         7:4,24 12:19
        28:25 68:8         37:16 38:6,14     predictable        presentations       35:13 46:14,20
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 96 of 109 PageID #:
                                     997
                                                                                          Page 26

       54:20 97:12        232:2               41:5,9,12        30:17 55:11     231:13 233:22
       98:21 99:9,18     proceeded 270:7      103:24 104:3     65:12,13 79:17  234:14,18
       100:23,25         produce 10:3         116:22 117:3     79:18 85:8      235:6
       101:10,16          142:13              211:2 272:6,7    108:5 109:2,5 psychiatrist
       103:14 105:8      produced 224:8      prophecy          121:20 122:11   21:17,21 22:4
       114:2 182:9       products 16:24       186:11           122:20          22:8,11,14,22
       184:23 185:2      professional        propose 271:16 prudent 109:25     23:23 24:9
       195:19 231:5       21:22 22:25        prospects 179:6 psychiatric       72:22 75:17,19
       233:17,19,24       52:25 55:16,21     protective        13:15 14:6      91:15 95:5
       255:3,16 264:9     55:24 57:15,22      137:14 149:25    15:13,15,15     105:16 106:5
       264:18             57:25 58:21         161:2 165:19     24:16,21 25:4   106:17 107:19
      private 35:10,12    110:23 111:2        192:7,9,10       25:15 27:3,4    107:20 108:13
       35:13,14,18        119:12 209:19       199:5 219:20     28:4 29:13,16   114:20 115:9
       36:11,13 37:2      218:8              provide 28:6,12   33:12,14 35:10  115:19 116:13
       37:3,16 38:6      Professor 31:9       30:13 50:2       38:17 39:2,8    117:4,13
       38:14,16,24        31:24 40:10,11      53:8 54:2 66:9   40:3,17 44:15   120:10 121:15
       39:17,19 57:16     48:8                71:22 72:3,17    50:7 53:9,13    121:18,22
       58:7 59:5         profile 253:25       74:22 75:24      54:4,6,7,25     122:3,16,21
       61:25 65:7         254:3 257:8         108:10,14        55:6 56:8,12    126:4 185:17
       68:14,16 80:2     program 13:16        110:12 112:8     56:24 63:23     186:24 194:19
       80:3,4             35:6 40:2,3,11      141:14 173:8     64:2 83:21      196:19,25
      privileges 48:22    40:13,14,15,16      191:9,22         89:6 103:21     197:9,12,24
       49:2               40:19 42:5,6        192:16 201:3     104:6,8 105:13  198:3 208:10
      probability         42:12 45:5,6        207:6 208:25     105:14 106:18   209:14,20
       127:9              45:10,13 46:10      231:15,18,21     106:24 107:22   217:22
      probably 26:4       46:18 48:14         238:8            107:22 108:3,4 psychiatrists
       53:18 57:21        49:21,22 52:20     provided 4:13     109:9,18        23:15 24:9,12
       72:10 77:17        53:7 56:11          4:16 6:24        113:11,17,23    24:15 27:15
       79:13 84:22        119:5,23,24         33:20 50:6       114:15,22,23    30:5 33:17
       92:5 109:16        120:18,21           75:21 83:4       116:23 117:2    54:9 55:20
       110:8,10 134:3     207:18,25           85:25 86:6       117:10,22       56:18 61:25
       161:19 166:8      programs 22:7        102:5,10,13      118:7,18,20,23  62:2,6 78:8,9
       189:19 207:14      51:7 110:11         108:2 165:17     118:25 119:13   81:4 91:4,11
       243:23,25          111:5 112:12        192:3,14 231:9   120:3,13        95:10 108:7,23
      probe 188:25       progress 150:9       231:13           121:24 125:23   109:3,13,17
      problem 71:18       170:24 171:6       provider 74:21    126:2,8,15,20   112:4 126:21
       148:6 217:17      prohibiting          187:25 188:7     143:13,21       137:10,13
       261:8              137:12              202:18 228:20    149:22 150:8    150:4
      problematic        Prominent            270:19           150:14,20,21   psychiatry
       181:19             137:9              providers 74:24   151:16 169:8    13:11 14:4
      problems 55:8      promise 262:9        74:25 109:2      186:22 187:8    16:12,14 18:24
       72:16 147:15      promising            151:23 152:11    190:16,18       19:2,23,24
       153:15,16          272:10              175:11,12        200:19 208:13   20:6,8,19 21:9
       268:5             promoted 40:9        198:24 271:4     209:11,22       21:14,15 22:9
      Procedure 90:20    prompted            provides 120:9    216:3 217:20    22:19,20 23:2
       90:21              271:18              235:9            217:23,25       23:4,7,11 24:3
      procedures         proper 40:23        providing 28:4    220:20 231:11   24:7,15 29:17
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 97 of 109 PageID #:
                                     998
                                                                                          Page 27

       31:9,10,16,24     psychotherapi...     92:9,10 93:21      142:4 152:17      reaching 270:12
       32:24 35:12,15      118:13 123:8       93:23 94:5         152:23 153:4      reaction 168:24
       35:18 36:11         123:13,21         publishes 22:6      153:17 161:6      read 89:18 91:5
       38:6 39:24          124:7             pull 212:18,22      163:2 193:12        91:5 107:8,9
       40:2,13,20        psychotherapy       pulled 104:14       193:13,15           110:11 111:4
       42:4,11 43:4        14:22 15:2,4,5     243:8              197:7 202:10        130:13 150:23
       43:24 44:13,17      15:10,11 26:21    Punishment          203:6 207:9         211:9,13
       44:21 45:9,13       29:6 65:13         90:22              210:17 217:8        235:19 246:19
       46:9,25 47:11       67:22 71:23       purchase 98:7       222:11 224:24       249:21 251:7,8
       47:19 52:20         72:4,13,23         167:22             225:23 232:4        251:14 272:17
       53:4 55:19          75:23 76:2,3      purchased           239:20 241:22       273:14 275:8,9
       58:5 89:5,5,11      79:19 80:8         167:19,23          262:8 264:24      reading 87:10
       89:13 90:10,13      121:20 161:23      263:8 264:14       265:20              126:15
       91:16,21 92:8       162:10 163:16     purport 119:17     questions 4:3,20   ready 139:10
       92:16 93:10,22      191:10,12,17      purpose 27:17       4:23,23 189:2     real 5:12 91:19
       94:8 108:14         191:18,23          105:17 149:23      236:9 243:8         91:20
       111:6 113:4,16      192:3,11,15,19     199:5 208:15       272:14,16         really 36:14
       117:8 150:6,15      192:21 193:2       208:24            quick 5:12 82:13     48:4 63:6
       194:13              193:10,19         purposes 56:20     quintessential       165:25 192:12
      psychoanalytic       206:24 207:6      pursue 44:12        150:3               193:10
       14:21,25 26:20      207:14 209:2      pushed 252:9       quite 4:22 50:18   realm 75:17,18
       29:6                210:23 220:23     put 8:20 29:2       50:19 94:20         108:17
      psychodynamic        223:11 226:11      94:23,24          quote 137:2        rearrange 37:6
       76:2                226:17,22          133:25 147:4       149:22 150:20     reason 23:25
      psychological        227:2,12           189:14 190:11                          99:17 153:18
       54:17 55:8          242:19 272:9       198:4 199:7            R               155:3 156:23
       144:10            psychotic 65:9       245:3 246:7    R 2:2 3:2,2             157:2 166:6
      psychologist         67:3 75:14        putting 44:25     82:18,18              207:9 213:20
       22:16 122:3         94:10 165:2        215:18           112:23,23             248:2 251:24
       209:20              216:9,14,19                         200:5,5 274:2       reasonable
      psychologists        217:9 235:17              Q         277:2                 169:11 240:12
       27:15 30:8        psychotropic        qualified 22:16 racial 155:16         reasons 60:7
       33:17 72:25         78:16 190:22       124:25 125:4   rage 159:20             154:6 177:9
       78:12 81:4          257:22             216:24 237:21 raised 24:14             275:9
      psychology 90:6    Public 1:22 3:5     qualify 22:21     211:24              reassurance
       94:6                274:24 277:8       110:22         raises 19:22            193:9
      psychometric       publication         quality 38:17     153:15              recall 18:6 44:8
       124:3,17            44:15 118:22       39:5           ran 40:11,12            68:8,9 79:24
       199:20              149:23 150:15     quantify 146:16 range 75:12             87:20 88:2,15
      psychopharm...       150:22            question 4:5,15 rate 61:12,24           98:11 113:12
       75:10             publications         17:10 18:2       70:4 135:7            114:5 211:14
      psychopharm...       89:3,17 90:9       19:22 21:8     rates 154:11,23         212:16 213:6
       75:3,11             94:4 118:18        26:4 51:9        155:15 162:19         221:17 233:9
      psychotherap...      119:2 125:23       101:22 109:12 reach 146:11             248:12 265:23
       191:9               126:3              110:15 113:20    227:22 241:20       receipt 98:6
      psychotherapist    published 16:13      114:6 115:6,11 reached 69:22           263:9
       218:21,24           91:24,25 92:7      116:21 128:25    73:16 141:8         received 186:16
                                              136:18 141:18    272:2
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 98 of 109 PageID #:
                                     999
                                                                                          Page 28

        187:7 194:7         80:17 96:14,15     193:19 197:5       45:4 63:6          129:8,10 130:3
        224:14 238:6        101:12 107:2     referring 94:25      65:18 67:16        130:22 131:11
      receiving 157:8       130:8 151:17       181:8 202:18       85:17,20 139:9     178:9,12
        157:13              192:2,14         refers 137:24        151:21 185:13      180:17 254:6
      recertified 19:17     196:11 202:2       159:9              212:5 221:9      reporter 1:21
      recertify 19:6,11     202:14,16,23     refills 259:10       222:12 233:12      273:10 275:7
      recess 82:14          203:8,19,23        260:14,17          263:20             277:7
        112:19 199:25       204:3,8,9,13     reflects 212:13    remembered         Reporting 1:18
      recklessly            208:20 212:3     refuse 109:11        235:24 252:2     reports 102:25
        159:18              212:19,22        regard 21:16       reminder             103:4,10
      recognize 20:19       224:2 229:18       22:7,13,24         223:17 225:11      128:10
        21:9 111:25         229:21,25,25       187:20 235:14    reminders          represent 3:15
        158:23              230:11,14,19     regarded 143:18      147:19           representatives
      recognized            230:25 231:3,8   regardless         remote 184:8         101:23
        192:18              276:14             120:10 158:2,6     255:2 256:15     represented
      recollect 98:3      recruited 29:10    regularly 89:16    removed 137:11       16:23 17:13
      recommendati...       39:22,24 40:8      89:22            render 56:12       reprints 103:15
        143:11 172:15     recurrence         reins 43:17          96:15 106:18       103:21
        173:8               223:2            rejection 144:11     106:21 107:13    reputation 62:3
      recommended         recurrent 70:18      168:18           rendering          request 102:8
        213:11              70:20            relate 52:6          100:23 106:23      203:13 275:9
      record 74:8         reduced 132:16     related 93:14        107:10,17        requested 230:8
        83:19 99:7          273:10             104:20 134:7       123:2              273:9
        100:17,21         reduces 132:21       159:12 183:19    repeat 4:5         require 115:18
        111:13 112:18     reduction 133:7      183:23 184:21      123:10 158:5       116:3 117:4
        117:25 118:5      reevaluation         218:3 277:16     repeated 42:20       151:23 153:5
        152:11 154:8        197:14           relating 91:16       255:19,22          176:23 204:25
        174:5,15 175:4    refer 74:19          104:25             256:8              205:7 227:22
        177:8 198:19        75:10 78:13      relationship       repeatedly         required 111:17
        199:15 212:20       110:2 112:3        144:12 168:17      151:2 255:13       115:8 116:12
        221:18,24           115:8,18 116:3     180:20 218:20    rephrase 4:6         116:16 124:12
        222:3 224:9,11      116:12,19        relax 244:19         125:6              124:14,22
        224:13,20           177:13 213:20    release 202:16     report 6:10,16       126:5 174:21
        228:10,16           214:14             204:7 230:8        6:21 7:4,11,24     174:22,24
        231:24 233:11     references         relevant 80:18       8:14 9:13          191:5 205:4
        235:25 236:4        104:14             120:4 144:7        96:21,22 97:3      207:6 252:12
        238:7 239:4,12    referral 117:4       187:23,24          97:6,8 98:21     requirement
        239:13,25           172:15,16          188:3,6 202:21     99:4 100:19        40:18 153:3
        243:13 248:13       173:8 174:17     reliably 237:16      101:11 102:23    requirements
        249:21 255:16       175:11 188:5     relied 103:18        103:14 104:12      150:3
        275:9               202:20           relocate 60:7        104:13 129:18    requires 106:2
      recorded 130:12     referrals 36:20    relocated 34:9       130:20 165:16      154:5 175:3
      records 7:13 9:9      59:21            relocating           187:22 188:23      227:25
        9:11,19 10:16     referred 74:23       171:22             200:15 217:24    requisite 125:12
        10:19,21 25:24      75:2 78:2        rely 20:25           233:17,19,24       125:17
        25:25 74:5,14       83:20 87:15      remember 19:3        254:11           reschedule
        74:17 80:15,16      114:19 115:3       36:14 44:13      reported 129:6       249:7
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 99 of 109 PageID #:
                                    1000
                                                                                          Page 29

      rescue 181:5,7       30:19            99:13 100:8,11        127:2,20         206:5,9,16,25
        181:14,19        responsibility     101:5,10,14,20        128:24 129:9     209:9,25 211:4
      rescued 181:11       54:10 219:22     101:24 102:22         131:15,24        212:2,13,18,24
      research 11:19       226:10,16        106:7 229:24          132:20,22        214:7,11,18,25
        17:5 20:14         269:18,20        230:13 231:3          133:11,21        215:10,14,15
        27:25 30:10      rest 30:23 58:5  reviewing               135:6,18,21      215:22 219:25
        33:22 38:17        162:12           126:15 203:7          136:17,21        220:3 222:10
        39:9 42:3        restless 138:4   right 3:12 6:23         138:25 139:10    223:19 224:22
        57:17 58:2       restlessness       8:18 9:24 10:8        140:20 143:3,6   229:8,12
        103:13 104:17      138:14           11:8 12:18            145:3,11         230:15,18
        122:23 200:15    result 169:5       14:11,17 15:17        146:10 147:4     231:12,22
        200:21 201:15      208:18 277:18    16:3,8 17:22          147:23 148:7,8   232:17 233:13
        206:23           results 232:2      18:18 22:10           148:9,13,14      233:14,20
      reserve 272:15       239:25           23:10 24:24           149:15,18,21     234:2,18
      residencies        resumed 82:16      29:7,15 31:7          150:25 152:2,8   236:12 237:2,3
        15:21              82:19 112:21     31:20 32:14,18        152:16 154:20    238:12 239:18
      residency 13:11      112:24 200:3,6   32:22 33:2,2,5        160:15,18,19     240:17,22
        13:15,18 14:2    retrieve 85:2      34:20 35:11           161:5,14         241:15 243:2,7
        14:6 15:25       retrieved 103:18   36:9,18,24            162:22 163:2     243:17,20
        40:3,18 53:15      104:18           38:3 39:10            164:3,6,9,21     244:17 245:10
        108:14 110:7     return 38:5        40:12 41:14,22        166:3,6,10,20    245:20 246:25
        110:18 111:17      179:2 227:24     42:14 44:2,16         168:8 169:15     247:2,3,10,13
        125:16             228:5 244:23     45:7 46:16            170:6 171:21     247:16,18
      resident 44:14       246:4 247:13     47:7,13,21            172:10,24        248:3,21 249:2
      residents 32:2       253:12,19        48:21 49:6,23         173:4,14,21      249:13,23
        33:18 39:6       returned 38:9      50:2 53:21,24         174:20 176:18    251:8,23 253:5
        40:17,18 42:16     38:14 262:17     54:16 57:8            177:20 179:8     253:11 254:4
        42:22 44:11        262:21           58:8 59:6             179:12,21        254:21 255:5
        111:7 112:7      revealed 234:15    61:18,25 62:10        180:10,12,17     256:14 257:3
      resistance 67:8    review 24:10       62:12,24,25           180:23 182:4,9   257:20,24
      resistant 162:3      25:8,24 86:19    68:9 69:5             182:21,25        258:17 259:19
        163:20             89:16,20,23      70:12 76:14,20        186:13 187:13    260:14 261:6
      resolve 137:3        90:3,5,19        78:11 82:12,22        187:17 189:10    261:13,21,24
      resort 149:14        96:14 97:15,18   89:2 90:8 91:5        189:11,17,20     261:25 262:3,4
      resource 75:8        99:15,18         91:6,13,20            191:8 192:20     262:16,20
      respect 113:10       100:13,24        92:6,13,13            193:6,12,24,25   263:6,13 264:7
        113:22             101:7,11,17      93:4,19 94:17         194:12 195:2,6   264:15,17
      respectively         102:9,17         96:2,4 97:24          195:21 196:2     265:14,25
        156:5              118:18,25        104:11 106:12         197:7,17         268:6 269:11
      respond 162:22       129:14 202:4     106:14 108:6          199:23 200:7     269:16 271:8
        162:24 164:2       202:13 203:11    111:24 112:6          200:14 201:18    272:13
      responded            204:2 230:24     112:13 113:13         202:7,11 203:8 rights 154:21
        223:16,23          267:13           114:18 115:5          203:9,16,18,19 risk 40:22 44:3
        225:10           reviewed 6:11      116:11 117:19         203:24 204:5     67:5 70:25
      response 18:5        6:16,18 7:24     118:12,24             204:10 205:10    103:25 104:2
        224:8 255:13       88:9,16,20       120:17 124:14         205:14,17,17     112:10 122:7
      responsibilities     97:8,12 99:10    124:24 126:13         205:19,21,22     127:12,14,19
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 100 of 109 PageID #:
                                     1001
                                                                                          Page 30

        127:24 128:2,7     256:22 257:8,8      276:9            school 11:6,17      seeing 37:2
        128:15 129:19      257:10,10,16      sad 248:6            11:20,24 12:8       62:13 63:15
        132:15,21,25       260:24 261:3,7    sadness 147:16       12:12,24 16:4       197:23 207:23
        133:8,14,20,24     265:10,11           232:9              16:5,6,21 17:6      211:23 221:9
        134:2,7 135:23     270:23 271:17     safe 158:16          17:11 31:8          248:10,12,16
        136:23 137:4     risks 149:25        safeguarding         32:15 34:23         248:19 249:12
        137:12 140:7       161:2 172:14        122:10             35:4,8 36:25        249:14,17
        140:11,14,17       222:20,21         safety 150:2         37:7,8 38:4,5,9     251:6,10,12,18
        140:21 141:9     risky 159:18        sake 225:21          39:21 40:7          251:20,22
        142:14 143:5,6   rivelled 161:19     save 96:2            56:25 57:5          252:3,10
        143:8,19,25      Robert 1:16         saved 261:8,19       85:16 219:23      seek 207:25
        144:14,17          48:2,5 150:17     saw 37:10 49:16      254:23            seeking 63:23
        145:12,16          273:4 274:8,16      50:20 130:2,8    scientist 140:9       159:17
        146:6,11 147:8     275:6,24 276:4      131:7 177:17     scope 109:21        seen 37:25 49:17
        147:25 148:3       277:10              178:3 179:25     screen 267:14         76:11 98:20
        148:10,12,13     robust 241:16         188:23 190:12    screening             102:25 103:4
        148:16,23,24     role 27:12 28:3       192:7 213:9        160:21 161:8,9      118:6,10
        149:5,6,23         28:18 29:19,20      221:5 233:10       244:8,10            130:15 141:7
        150:5,7 158:21     30:4 31:5           236:16 238:21    Seat 95:3,6           141:11 163:4
        158:24 159:8       33:10,11 38:25      255:6 256:20     second 204:14         166:17 186:24
        159:11 160:6       46:17 53:25         263:20             223:11,15           192:2,13
        160:14,21          107:18            saying 3:12          225:25 229:5        194:12 195:2,9
        161:9,10         roles 34:3            68:12 114:5      secretary 73:25       217:21 223:25
        164:19 165:18    room 39:4,4           136:13 212:16    section 225:17        236:18 265:6
        170:16,17,21       41:11 44:9          224:7,13         secure 158:16         265:14,20
        170:21 171:10      49:20 54:4          225:15 231:23    see 3:22 5:11       sees 249:2
        171:10 175:10    rotated 33:18         240:5 241:19       14:12 27:22       select 172:25
        177:15,23        rotating 39:7         242:16             28:11,13 35:22      173:4
        181:5,7,13       rough 87:3,6        says 5:8 29:16       36:12 44:10       selected 44:11
        182:10,13,16     roughly 39:13         31:8 53:12         62:15 71:4          45:17 109:24
        184:25 187:10      59:11,16 61:13      111:9,13           76:15,18,18,21    self 196:12
        187:12 200:16      87:2 210:8          128:12 134:10      76:22,25 77:12    self-destructive
        201:10 207:19      244:3,4             134:11 142:13      78:23 84:25         138:5
        210:3,4,12,13    routine 253:17        179:23 249:12      92:15 105:4       Self-fulfilling
        210:19 219:8     routinely 89:20       249:14 250:17      112:9 137:9         186:11
        221:3,4,20         123:9,14 124:7      265:7              141:12 146:16     self-harm
        222:17,24          126:14            scale 61:16          148:4 150:25        145:19 182:19
        223:3,7,7,9      rule 19:15 172:8    schedule 37:7        160:17 172:2,9      185:6 255:10
        228:8 232:13     rules 3:24            76:21,24 226:5     173:23 180:23       255:12,19,22
        234:16 240:8     ruminating            226:6              185:9 188:10        255:22 256:5,8
        240:10,13,16       147:17            scheduled 77:9       192:17 196:25       256:11,15
        240:24 241:4,6   ruminations           77:20 220:12       198:14,19         self-injurious
        241:7,16,17,18     146:3               229:2,6            205:18 207:20       216:5
        241:20 253:22    run 39:25           scheduling           211:16,21         self-pay 37:17
        253:24 254:3,3                         245:6              212:2 213:23        61:7,25
        255:6,20,21              S           schizophrenic        223:21 229:14     self-paying 38:2
        256:8,9,15,21    S 2:2 3:2 82:18       75:14              248:20            semester 167:11
                           112:23 200:5
                                                                                    EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 101 of 109 PageID #:
                                     1002
                                                                                          Page 31

        179:3 259:25        161:7            short 82:14          171:4 194:9,11 small 133:3
      send 10:13          serving 34:10        112:19 149:12    significantly     137:12 184:19
        74:15 76:9        session 61:11,13     171:16,17          124:9 154:24   Smith 1:11 3:16
        174:15 201:6        61:19 63:11        177:21           signs 154:21      7:21 9:12,14
        202:19,22           144:18 201:21    shorten 184:2        158:24 159:15   97:16 106:15
        204:8 228:10        204:14 225:18    shorthand 1:21       160:2 196:4,15  114:19,21
      sending 78:24         229:6 239:8,10     277:6,14           196:16          115:8,16
        175:4               239:21 249:7,8   shortly 85:16      Simon 150:17      128:17,21,25
      sends 204:9           271:22             142:22,25        simple 228:17     129:11,22
      senior 40:17        sessions 42:19     shot 261:15        simplify 84:7     130:2 131:11
      sense 136:10,11       43:2,3 44:2      show 73:21         single 111:8      139:5,8 142:18
        154:4 163:22        61:21 228:19       139:16 140:16    singular 150:9    166:16 169:13
        164:7 168:12        229:2              266:6 267:17     sir 113:24 114:3  169:14 170:6
        171:9 176:4       set 27:20 29:3     showed 135:7         116:2 126:4     170:11 171:2,8
        208:22 215:18       32:5 40:16         233:11 267:18      129:22 140:8    172:2,9,12,18
        217:5 219:22        42:4,12 44:17    shown 140:10         188:6 193:21    173:6 174:2,7
      sent 29:23 30:2       44:24 76:21        170:4              221:22 262:8    174:21 175:15
        215:3,9 227:11      77:7 151:15      shows 140:14         269:21,25       175:23 177:17
        231:25              175:7 203:14       206:23           sit 110:14        178:3 179:25
      separate 36:3,6       203:15 273:5     sick 66:19         sitter 192:8      197:3 212:3
        36:8 42:19          274:11 277:21    side 35:19 127:6   situation 147:18  214:5 215:18
        116:21            setting 42:12        127:10,16,21       147:20 181:10   229:14,24
      separately 98:25      44:19 81:13,14     127:23,25          181:17 260:25   230:3,5,22
        150:7               82:6,8 158:13      129:6,8,11,13      261:22          231:10,13,16
      September             158:14 190:15      129:16 130:5,9   situations 82:10  232:19 237:6
        167:24 266:3      settings 32:3        130:16 131:8       147:19          237:24 238:20
        266:10,13,20        123:9,13           131:13 132:11    six 19:13 46:14   239:24 242:22
        266:20,25         seven 19:12          132:14 140:23      49:4 51:23      244:7,17
      serial 92:9 93:23     53:22 54:20        141:4,22,24        53:22 54:19     246:16 247:12
        170:24              56:7               142:7 191:2        56:7 77:13,14   247:25 248:4,9
      series 42:16        seven-hour           245:18 253:7       77:15,18 78:21  249:2,10,23
      serious 134:15        184:5              254:11 264:24      93:13 132:7,9   251:5,9,17,19
        141:22 164:24     Seventy-five         265:7              242:14 260:7,9  251:23 252:7
        221:20              59:4             sign 159:6,7         260:20 262:11   252:13,23
      Seriously 183:25    severe 183:2         230:8 272:18       265:8,15,21     253:5,11 254:5
      serve 28:15         severity 241:5       273:14           Sixth 1:19        254:22 255:6,8
        55:18             sexes 155:16       SIGNATURE          skill 125:13,17   255:15,18
      served 127:11       sexual 47:14         275:23           skills 219:21     256:20 258:4
      service 29:13,17    share 54:10        signed 275:10        220:8           259:4 260:9
        29:21 30:5,11       80:10            significant        skipping 178:2    270:18 271:12
        34:9,11 53:4      shared 54:13         90:21 135:11     sleep 146:2       271:22 272:5
        53:11,13 54:3       79:8               135:14,16          147:15 216:10   275:5
        59:19 186:22      Sheet 275:2,10       136:6 140:11       217:14,17      Smith's 115:21
        187:3             Shelby 130:22        144:14 145:19      235:16 237:4    166:24 169:23
      services 1:18       shift 82:23          152:4 162:8,11   sleeping 237:19   173:23 174:14
        54:12,17 56:12    shifted 87:12        163:14,17,24       237:22          212:3,12
        88:23 160:20      shock 168:17         164:18 165:13    sliding 61:15     229:13 230:7
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 102 of 109 PageID #:
                                     1003
                                                                                           Page 32

        232:18 234:22       26:4 48:11        specify 189:7         109:10 113:3,7   started 6:7
        234:25 235:19       65:25 66:14         197:10              113:9,21 114:8     11:23 12:11
        238:10 243:3        69:19 73:11       spectrum              114:10,23,25       14:18 21:14
        246:19 251:14       102:7 118:2         164:10,13           115:8,14,18,20     34:25 35:12
        262:11              123:10 141:20     spending 252:21       115:22 116:3,4     87:11 139:3
      so-called 15:9        146:13 156:25       252:23              116:10,18,22       214:14 253:23
        19:7 21:3           158:5 161:6       spent 33:25 37:8      120:14 121:5,6     262:16 263:2
        29:21 30:8          185:14 204:22       42:3 57:16          121:7,11,15,21     265:25
        51:4 57:19          221:14 223:21     spiral 267:11         121:23 122:19    starter 250:4
        269:14              230:6 248:23      split 72:15 79:8      122:20,22,24     starting 253:25
      social 27:15 30:7     251:11 262:23       79:12,15 82:9       123:20,24        startup 132:4
        33:17 72:24       sort 15:14 54:25    spoke 212:14,16       124:5,12,15,23     253:15
        75:7 78:9 79:4      147:7               212:22,25           126:12,24        state 1:22 3:5
        79:8,18,20,25     Sostowski 84:5        213:2,10            143:9,16           27:5 29:8
        80:8,19,23        sound 179:16        spring 33:8           150:24 151:22      31:13 151:2
        81:2,4,12,17        198:16            Square 5:7,8          151:25 152:5,7     154:21 171:6
        87:25 88:4        sounds 145:6          11:4,5 12:2,10      152:9 153:9,24     234:12 235:13
        96:20 118:14        179:18            SRRI 170:19           154:4 157:8,13     244:6 246:15
        118:22 119:8      source 120:7        ss 277:4              171:11 174:12      260:6 274:4
        120:12,18           155:19,25         SSRI 128:3            174:13,20,22       277:3,8
        121:8,14,19         161:3 236:14        133:2,8,12,16       175:3 187:14     stated 136:22
        122:2,14,15,18      237:10              138:8,9 141:9       187:19 188:2,8     154:6 192:15
        122:25 209:20     south 147:6         SSRI's 127:3,3        188:18 189:23    statement
        210:22 219:21     speak 25:25           131:15,25           194:3,24 195:7     114:13 120:8
        220:8 228:3         48:10,13,18         132:4,16            195:13,22          150:11 185:22
      socializing 180:8     123:7,12            133:18              203:25 204:25      221:17 225:15
      society 159:21      specialist 110:2    stabilized 177:2      205:3,6 207:14     227:7,10,14
      soften 135:19         115:4               179:20              215:12 222:18      238:25 239:19
      solely 39:19        specialized 15:3    stable 78:22          222:22 227:22    states 1:2 18:7
      somebody 17:18        20:12,17 49:8       177:18 179:17       227:25 229:10      27:8 107:6
        20:3 21:21          204:17              190:17 199:6        241:3 242:6        108:11,24
        41:25 72:9        specializes 75:21   staff 49:3 54:8,8     244:9 247:6        109:3,13 110:4
        76:9 147:6,7      specialty 55:19     staggered             252:6,12 262:7     113:10,22
        148:22 149:5        60:16,18            260:21            standards 96:16      114:10 154:11
        159:16 160:10     specific 15:13      stagnate 158:22       113:17 153:5       154:22,24,24
        160:17 183:19       24:13 68:7        stake 25:6          standing 18:21       155:11 191:8
        193:6 206:3,6       121:17 124:16     stalkers 92:9,11      168:16 180:25      196:2 200:15
        207:23 215:4        126:6 148:8         93:23               181:14 241:7       250:15,20
        221:8,11 222:9      235:6 246:16      stand 27:23         stapled 5:24         274:9
        222:15              270:24            standalone 36:3     start 4:8 5:6      static 256:15,22
      someone's 159:4     specifically        standard 26:6,7       36:24 82:24      stating 188:12
      somewhat 83:20        103:17 111:23       26:14 41:2,7        85:7,7,10          188:16
        107:9               112:5,17 119:6      41:12 66:10         138:19 139:11    statistical
      sooner 118:8          128:12 140:4        73:10,12            142:15,19          140:11
      sore 211:23           175:2 213:22        104:24 105:15       148:10 214:6     statistically
      sorry 5:14 12:5       248:7               106:2,5,17          244:22 250:7       133:9 135:11
        14:16 18:8        specified 192:18      107:19 108:12       259:24             135:14,16
                                                                                     EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 103 of 109 PageID #:
                                     1004
                                                                                          Page 33

        136:6               63:16            suffer 130:9,16  suicidally             192:25 193:6
      statistics 161:17   studies 134:22     suffered 64:10     269:24               194:13,16
      status 55:6           134:24 135:22      129:13 182:23 suicide 52:6,6,14       195:3,10,18,23
        146:9,18            135:25 140:2,3   suffering 33:14    64:4,7,9,15,19       195:24 196:16
        147:11 160:5        140:9,12,16        65:8 71:16       65:24 66:2,13        200:17 207:19
        208:6,9 209:13      197:14 200:16      236:13 237:10    66:16,18,21,23       210:3,4,19
        209:23 216:7        200:21           sufficient 25:25   67:2 68:2,23         218:17 219:9
        236:5,7           study 133:18         102:14 110:8     70:24 97:25          219:10 220:20
      statute 116:17        134:20 136:7       110:25 242:17    98:4,24 127:6        232:20 233:2
      stay 191:14           136:10,18        suggestions        127:12,13,14         234:16 235:21
        210:17              137:3,7 141:7      82:11            127:17,19,24         240:16 241:10
      stayed 263:15         141:11 201:5     suicidal 40:23     128:2,7 132:15       253:22,24
      Stenotype 1:21        268:7              41:6 50:10,13    132:22,25            255:7,20 256:9
        277:7             stuff 9:3            50:16,20 52:14   133:7 134:8,18       256:11,12,22
      steps 174:17        style 4:21           64:11 66:5       134:18 136:11        257:8,11 267:6
        181:18            subject 150:19       67:11 68:5,6     136:24 137:4         267:8,22 268:4
      stick 12:21           204:21,25          68:16,19,25      137:15 142:14        268:9,16,24
      stop 184:5 258:4    subjective           69:3,8,11,25     143:5,6,8,12         269:18,20,23
        258:6,10,14,16      115:21 240:21      70:13,15,16,19   143:14,18,19         269:23 270:3,5
        258:25 259:12       240:23             103:25 104:2,4   143:20,25            270:23 271:17
      stopped 168:5       subjects 104:21      128:11,13        144:4,17           suicided 157:6
        264:14            submitted 7:23       129:19 133:14    145:12,16          suicides 136:7,9
      stratification      subscribe 89:3       134:16 138:22    146:6,11             136:19 155:11
        146:23 240:9        126:4              141:9 144:16     148:12,16            160:2 268:7,8
        240:10 253:21     SUBSCRIBED           145:7,23         149:23 150:5,7     Suite 2:9
      stratifications       274:18             146:24 147:2,8   152:19 153:6       sum 51:20 97:11
        241:2             subsequent           147:21,24        153:19 154:10        106:6 145:13
      stratify 146:12       11:21              148:5 158:12     154:10,21,23       summarizing
        146:13,14         subsequently         160:10,17        155:15 156:2,7       7:18,20
      Street 1:18 2:9       6:18 152:12        171:6 183:3      156:8,11,19        summary 7:15
      stress 198:17       subset 132:24        188:12,15,25     157:16 158:3,7       7:15
      stresses 171:4        133:3              189:6 191:2      158:21,24          summer 98:10
        198:20            subspecialties       192:9 196:6,16   159:4,6,8,13       super 20:11
      stressful 66:7        20:18              200:19 204:19    159:16 160:6       Superior 27:8
      stressor 182:5      substance 92:3       210:13 220:3     160:21,25          Supervise 33:15
      stressors 67:12       106:7 145:13       223:2 235:15     161:5,9,10         supervised 30:4
      stricken 88:7         156:13 165:9       236:10,19,23     164:19,19            44:13 81:16
      strict 95:23          268:3 269:9        236:24 241:17    165:18,19,22         82:7
      strikingly          substantially        246:18 248:7     166:12 168:4,6     supervising 30:7
        200:17              77:6               264:18,21        168:9,20 169:5     supervision
      strong 267:21       succeed 136:14       270:8,15,15      170:11,16            44:11 258:21
        267:23            successful 64:21   suicidality        171:13 180:12        258:23 260:22
      student 12:19       successfully         134:11,12,14     180:18 181:9       supervisor
        172:6               139:13 259:23      135:8,23         182:6,9,11,14        205:16,24
      students 19:9       sudden 180:18        137:19 139:21    182:17 183:4       supervisors
        33:18 39:7        suddenly 151:20      140:22 141:22    184:24,25            36:21
        41:15 63:3,10     sued 3:17 92:20      160:16           187:10,12          supervisory
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 104 of 109 PageID #:
                                     1005
                                                                                          Page 34

        31:2 34:2          274:18           153:22 174:16         31:25 41:15        term 158:23
      supplement         symptom 168:23     181:15,18,21          42:15,24 43:2        159:8 239:20
        111:13             168:25           199:24 212:21         80:22 81:11        terminate
      support 51:13      symptoms 67:5      231:17,20           tax 58:18              225:24
        219:22             146:2 149:17     239:2 265:5         teach 22:19          terminating
      supportive 76:3      162:25 166:22 taken 1:16 7:16          41:23 52:6           177:9 225:15
        191:10,23          167:2,6,8        82:14 109:15        teaching 31:25         225:20 227:8
        192:6,10 193:9     169:13,17,19     112:19 200:2          32:4,8 33:23         261:17
      supports 139:20      170:5,8 196:4    261:14,15             42:3 44:3,23       terms 40:25 49:9
        140:2,21           216:9,9,15,20    273:4,9 274:10        49:18 50:4           49:17 52:4
        141:20 220:8       217:10 218:7     275:8 277:11          52:4,19 58:2         55:5 57:15
      suppose 178:25       235:17,18      takes 58:19,20          58:11 81:3           59:8 60:14
      supposed 45:24       236:14 237:11    132:8 178:23        technically 17:2       63:20 73:22
        105:7,10         syndrome           218:21                17:9 21:18           85:20 94:9
      supposedly           137:21,23      talk 47:7,8 57:8        187:15 189:24        96:17,18
        15:10 158:16     Syrus 7:19         64:25 96:4            193:23 195:8         112:11 145:20
      Supreme 27:4,9       198:21 201:19    118:12 127:2          195:15               162:24 169:7
        29:8 31:12         201:21 210:3     137:17 143:5        teenage 256:5          170:16 215:11
      sure 4:7 5:13        215:23 247:9     145:23,24,25        telephone 80:12        215:13,14,25
        13:25 35:3       system 1:12 74:8   154:8,10            Televex 224:5          216:7
        37:16 68:12        117:12,23        166:10,11           Televox 224:5,8      test 160:16,16
        69:17 77:25        167:25 202:25    177:25 178:2          224:18,18            160:18
        81:24 87:4         202:25 203:3     193:6 201:18        tell 3:25 7:6 38:8   testified 3:6
        110:3 111:15       252:8            211:4 221:24          53:5 57:2            17:23 82:19
        123:11,16,17     systematic 150:5   222:3 232:17          145:15 222:21        83:14 84:16,20
        133:6 136:25       240:13           245:10                222:22 230:11        86:7 87:18,21
        142:25 150:16                     talked 21:13            238:21 239:18        87:24 88:3,21
        154:18 160:8             T          45:25 57:9            246:9 255:25         93:5,6 99:24
        162:16,17,21     T 2:11 3:2,2       61:6 88:15            258:9,11,18          100:2 112:24
        167:10,17          82:18,18         113:14 140:12         259:2 267:5          113:8 123:6,11
        169:9 171:24       112:23,23        145:12 157:15         270:13               152:17,23
        173:2,9,12         200:5,5 273:2    158:20 193:8        telling 43:6           162:6 179:13
        176:7 188:20       274:2,2 276:9    219:12,17             108:9 176:20         200:6 205:14
        188:21 199:18      277:2,2          235:22 241:14         213:6                207:16 213:16
        201:4 202:17     table 200:8,9      244:20 245:15       tells 95:22            222:8 230:16
        205:17 211:8       276:15           245:21,23             136:11 246:20        235:20 249:16
        224:23 232:14    tables 104:12    talking 12:8            247:2                259:4 263:17
        255:24 260:12      165:20,21        82:24 131:5         ten 17:3 19:12       testify 18:11
        260:15 264:20    take 8:2 19:18     148:7 215:6,8         38:13 43:14          95:12 174:2,4
        268:14 269:5       22:21 24:7       216:25 217:3          49:4,5,14,16         251:17
        269:19             41:22 46:23      235:5 238:9           50:8 52:10         testifying 18:6
      surgical 53:10       59:18 62:7,12 talks 239:6              57:21,24 58:20       30:10 82:25
        54:3,12            71:21 72:9     tangible 41:18          86:16 155:12         269:25
      surprise 47:21       82:13 103:9      43:23 132:14          201:16 249:24      testimonial 83:4
      surprised 256:2      107:18 109:3   Task 160:20             250:4,8,16,19      testimony 5:23
      surprises 47:23      117:7,20 132:6   161:7                 252:22               7:9 12:19 83:5
      sworn 3:4 274:8      132:12 138:5   taught 22:7           tens 137:5             83:6,21,23
                           150:12 151:19
                                                                                     EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 105 of 109 PageID #:
                                     1006
                                                                                          Page 35

        86:6 87:11         252:22,24           75:6,11,16,19      16:14 131:2        177:17,22
        88:6 114:3         272:8               76:12 78:19        137:18 188:23      178:3 179:19
        117:20 153:4     thereabouts           81:22 82:10        193:14,16          179:24 181:11
        153:18,22          59:17               85:3,4,25 87:2     198:2 199:6        189:8 196:14
        173:23 185:10    thereof 277:19        89:6,7,12,13       252:25             203:21 217:17
        222:12 263:21    thing 69:4 91:10      104:18 109:6     thoughts 191:3       217:18,19
      tests 246:4          116:23 149:6        110:23 113:6     thousand 47:24       218:21 228:18
      text 101:2           159:22 198:9        117:17 121:13    thousands 137:5      229:3 236:16
        223:17,22          208:14 209:12       123:19 125:11    three 7:23 19:10     236:25 249:3
        225:10 266:5       220:5 222:10        127:13,22          42:21 43:2         252:5,21 255:5
        266:18             222:15 236:3        128:12,20          51:22 54:9         256:19 258:19
      textbook 46:25       245:2 246:21        133:22 134:10      63:9 117:21        258:21 261:6
        90:14,17 91:6      247:3,9             134:15,21          118:9 153:13       261:10 270:9
        91:14,23         things 3:25 9:23      135:3 137:24       166:17 235:23      271:17 272:5
      textbooks 91:9       10:3 20:11          139:22 142:10      247:19 251:25      273:5 274:11
      Thank 10:5           32:10 36:10         142:21 152:3,6     261:9,15           277:12
        141:17 262:15      52:24 63:21         152:9,18           268:11 272:7     timeline 143:4
      Theoretically        92:10 104:4         153:20 154:3     three-year 13:16     262:17
        61:20 260:5        105:8 120:2         157:12,15        throat 211:23      times 22:15 36:5
      Theories 90:22       144:20,22           158:15 160:25    throwing 240:6       39:5 42:21
      theory 138:10        146:3,6 147:14      162:4,18         Thursdays            44:8 50:14
        138:18,23          147:22 153:12       165:21 166:8       76:22              60:19 66:6
        159:5,13,14        154:8 159:2         168:23 169:10    time 13:4 16:11      74:24 128:16
      therapeutic          160:4,7 166:5       170:13 171:16      17:8 22:4,4        140:6 149:22
        132:5              175:21 180:7        181:25 185:7       28:11,20 30:16     150:14,20,21
      therapist 196:8      235:25 270:11       186:18 187:4       30:21,22 33:25     166:17 178:13
        196:22 197:6       271:3,23,25         189:5 190:12       35:16 37:8,21      227:21 248:6
        197:18 198:12    think 5:10,22         192:8,25 193:3     39:11 42:2,3,7     254:8
        199:8 228:3,15     6:12 9:2,16         193:5,8 194:9      46:23,24 47:6    Tina 1:20 3:4
      therapists           14:12 17:19,20      198:6,9 199:4      47:6 48:25         277:6,24
        124:10             17:24,25 19:13      199:22 201:12      49:12 50:3,5     tip 160:9
      therapy 15:8         21:20 22:15         202:18,19          50:15 52:17      title 47:11,11
        76:5,7,9,12        23:8 24:5,6         206:14,22          53:17 57:15,17     53:14 89:7,15
        104:3 148:17       28:21,22 31:14      217:16 223:5       58:21,25 64:14     273:6 274:11
        148:18,20          31:18 32:20         237:20 246:7       67:7 70:5,15     today 5:2 6:6 7:8
        149:3,3,7,9        33:25 34:25         246:11 247:16      70:15 77:7,8       46:7 77:17,19
        190:2 192:6        37:18,23 38:15      250:13,21          79:11 80:5,21      82:25 179:23
        197:21 198:18      41:21 42:8          265:17 268:23      82:15 84:19      told 46:7 52:3
        198:23 199:3       43:15,22,25         269:4 270:21       85:15 93:21        142:11 185:11
        201:21 206:11      44:8 47:3,10      thinking 189:3       94:5 96:2          212:3 213:22
        206:13 207:8,8     47:24 48:19       third 13:17 14:2     100:7 112:20       221:6,15 222:8
        210:13 214:6       49:4 51:17          14:5 40:17         120:20 132:4       222:13,16
        214:15,23          53:7 55:25          42:16              139:7 153:6        240:2 244:8,22
        221:19,21          60:12 62:17       This's 236:7         156:20 157:6       247:8 248:9
        223:20 224:25      64:8 66:6         thorough 208:19      166:21 168:24      249:17 251:19
        225:2 232:15       68:24 69:10         216:12             169:12,19,22       259:8,10
        241:25 242:3       71:7 72:15,18     thought 12:7         170:25 176:19      270:18
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 106 of 109 PageID #:
                                     1007
                                                                                          Page 36

      tole 230:10          273:14 274:9    112:9 118:21     206:17,19                148:3,24
      tomorrow 77:21       274:12 275:8    119:13 120:15    207:2 209:8              149:16 261:4
        77:23              275:11          121:17,23        210:5,7,19,24            266:21,22
      Tony 8:25 99:3     transcription     126:10,25        218:12,14              Tuesday 77:24
        201:6              277:13          132:20 149:6     221:3,4 222:25           77:25
      tool 244:8         transcripts 9:19  169:13 175:13    225:16,21,24           Tuesdays 76:22
      tools 123:22         9:21 10:19,22   189:14 190:4,7   227:8,8,24             Twenty 42:25
        124:3,16,17        276:14          207:10 272:6     228:5,7,14             twice 76:19
        199:12 204:20    transfer 172:20 treatment 7:13     229:13 232:11          two 7:23 11:11
        204:23,23        transferred 40:4  20:14 21:2,5     232:15 240:9             13:15 19:10
        205:8 244:10     transferring      25:16 29:23      240:11 241:23            20:17 51:22
      top 147:5            40:9            30:3 33:13       241:24 242:2             63:9 68:4 93:3
      topics 44:4,24     transmitted       50:10,13 52:13   243:20 244:4             99:16 106:13
        52:5 208:2         152:11 203:5    55:11 58:6       245:12,17,25             116:21 132:13
      tort 91:14,20      transmitting      59:20,23,24      246:8 251:13             144:13 172:3
      total 13:16          202:9           60:4,9 63:13     252:15 253:3             203:2 211:6,11
        51:20,23 57:22   trapped 159:20    65:11 66:20      257:5 260:25             213:18 227:18
        76:16 97:11      trauma 144:10     67:6 72:15,18    265:12 272:6,7           229:6,14
      totally 177:4      traumatic         79:9,12,15       272:11                   232:12 236:19
        240:14             147:17,20       82:9 92:3      treatments                 238:13 239:10
      touted 206:18      Travino's         96:17 103:24     112:9 228:9              239:14 242:12
      toxicology           180:24          105:14 107:23 trends 154:21               242:17,23
        267:14           treasurer 58:13   113:11,23      triage 112:7               244:23 246:4
      track 26:17        treat 15:14       119:18 120:5   trial 5:22 27:6,9          247:9,13
        205:17             72:16 75:13     122:11 126:11    27:23 56:15              250:15 251:25
      trained 111:21       107:5,21        128:5 129:20     83:5 84:13               253:19 261:9
        111:25 112:7       109:25 112:2    131:16,20        94:22 249:24             261:20
        112:16 119:8       114:22 116:5,8  146:21 148:20    272:16                 Two-thirds
        119:20 120:19      116:24,25       150:2 154:5    trigger 182:8              156:11
        120:21 125:8       117:14 119:17   156:13,14,20   triggered 147:18         two-week 265:9
        207:24 237:15      120:2,16,19     157:4,7,9,11     168:15 180:18          two-year 13:10
        270:21             124:25 125:8    157:13 161:24 tristate 23:20              119:24
      trainees 111:7       125:18 131:21   162:2,9,22,24    58:4,9                 Tylenol 180:15
      training 4:9         148:12,15,24    163:9,15,19    trouble 67:19              181:2,21,22,23
        11:3 15:3,18       152:12 175:16   164:2 170:7,19   237:19                   181:24
        26:20 49:21        177:12 190:9    170:23 172:13 true 60:24 83:13          type 60:17 65:15
        105:3 110:6,13     206:10 207:7    172:14,19,23     113:17 151:9             74:3,20,21,21
        110:17,25          210:22          173:10 174:18    157:18,24                74:25 121:17
        111:6 112:11     treatable 149:24  175:10,10        158:10,19                130:20 141:4
        119:5,10,11,21     162:5           176:24 177:3,9   162:18 170:9             148:23 207:8
        119:23 120:18    treated 20:9      177:14,16        211:15 269:8           types 20:12
        120:21,25          132:16 133:8    179:22 190:21    269:13 271:13            75:23 83:16
        204:18 206:10      135:9 161:22    191:12,15,19     274:12 277:12            139:2 159:22
        207:4,5,17       treating 60:22    192:22 193:4   trust 62:19              typewritten
        266:2              65:10 75:22     193:18,22      try 25:3,14                273:11
      transcript 7:19      105:12 106:16   199:9 204:18     148:12 149:18          typical 63:14
        97:16,19,22        108:3 109:9,14  205:2 206:15   trying 19:3                253:14
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 107 of 109 PageID #:
                                     1008
                                                                                          Page 37

              U            109:13 110:4      variable 132:6        225:13,23,25    269:22 270:19
      U.S 107:25           113:10,22         variation 77:10       226:4 228:6    watered 91:11
        160:19 161:7       114:10 154:11     varies 48:16        vs 275:4         Watts 2:11 3:9
        161:15 183:9       154:22 155:11       59:16 60:22,25                      3:14 5:13,16
                         University 11:7       76:19 77:6               W          5:19 6:2 7:25
        183:17 184:13
      ubiquitous           12:15               113:4 114:8       wait 96:6         8:22 9:17 10:4
        151:12           unpaid 32:16          124:9             waiting 227:3,16  10:15,18 11:2
      ultimate 173:12      176:12            various 7:22 8:8    walking 183:12    43:10,13 82:12
      ultimately         unspecified           22:16 30:12       want 6:4 8:3      82:21 99:3,8
        135:17 158:3,8     165:11 243:15       33:14 44:23        10:2,12 22:20    100:20 113:2
      unable 114:25        243:21              55:17,21 60:7      63:18 72:11      199:16,23
        115:3            unusual 69:2          92:11 165:7        82:23 84:2       200:7,13 224:6
      unaware 255:19       189:16              190:20 266:19      87:3 110:22      224:10,15,19
      unclear 206:9      upcoming 234:4        276:13             128:24 146:15    224:21 272:13
      undergoing         urbanization        vary 113:18          155:23 160:12    276:6
        163:9              155:17            vast 131:24          224:23 228:7    way 25:5 27:17
      undergraduate      urine 267:20        versus 18:7          259:14           32:5 34:7
        11:3,6           use 24:24 43:20       30:18 34:2        wanted 55:4       44:22 68:5
      underlies 134:20     73:10,13 74:7       57:16,17 84:5      74:14 105:4      94:23 102:18
        136:18             76:10 123:9,14      112:2 158:24      wants 196:3,7     129:17 133:25
      underlined 9:23      123:23 124:7,7    veterans 33:12      ward 39:2 54:7    148:15 178:2
      understand 3:18      124:16 135:24       33:13             wards 44:9        185:10 204:12
        4:5 12:18          136:15 156:13     vicinity 117:11      49:19,20         214:21 218:12
        35:21 72:20        159:19 179:21       181:3             warn 172:12       230:2 232:11
        73:5 87:10         179:24 199:11     victim's 158:3,7     228:7            243:12 251:7
        116:20 210:11      204:20 205:2,7    Video 1:18          warned 210:15     255:18 260:24
        222:11 224:23      220:7 240:20      view 170:17         warning 134:5     261:23 269:5
        238:21             244:9 267:22        220:19 264:2       134:20 135:5    ways 159:16
      understanding        268:14,16         viewed 164:23        135:19,24        202:9 204:3,5
        104:23             269:2             violent 40:23        136:2,19        we'll 7:3 8:18
      undertake          useful 185:25       visit 80:15          137:11 139:23    10:13,15 47:7
        109:17,20        usually 24:22         151:24 204:6       139:25 158:23    71:3 110:14
        120:16             25:13 62:16,22      215:23 219:2       159:6,15 160:2   143:3 147:4
      undertakes           132:10,12           233:8 235:21       196:15           184:4 224:10
        120:12             175:5,5 176:10      239:10,14         Washington 5:7    229:4,10 237:6
      undertook            250:8               244:18 254:5       5:8 11:4,5,25    243:5 271:20
        198:16           utilize 244:18        254:21 257:9       12:9             272:4
      unfamiliarity                            259:6             wasn't 26:5      we're 14:13
                                 V           visited 263:11       67:11 151:3      147:10,14
        204:19
      unfortunately      v 1:10              visiting 51:16,18    175:16 177:15    148:23 149:16
        4:18             VA 32:25 34:21      visits 271:12        186:10 187:23    173:14 178:2
      uniform 113:9        35:17 36:10         272:7              187:24 188:3     184:3 215:6
        113:21             53:17 54:20       vital 154:21         189:5,14,18      240:4 255:9,12
      unit 54:18 81:7      60:18 80:24       voice 4:3            190:4,6,11       262:22 272:17
      United 1:2 18:7      81:17 114:11      voluntary 47:25      191:7,14        we've 57:9
        107:6 108:11     vacation 178:15       51:5 220:24,25     193:18 194:11    170:22
        108:24 109:3       234:7               223:10 225:6       225:23 251:22 wean 258:5,11
                         vaguely 236:4                            258:10 263:25
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 108 of 109 PageID #:
                                     1009
                                                                                          Page 38

       258:12,16,25      win 261:22           30:7 33:17         91:24              79:13 83:6,15
       259:3,13          wise 277:18          72:24 78:10       written 16:13       83:24 84:12,15
      website 47:18      wish 228:14,15       79:8,25 80:23      93:12 94:20        84:23 85:4,5
      Wednesdays         withdrawing          81:2,4,12,17       150:18 173:17      87:17 151:20
       76:22              159:20              118:14 119:8       239:4              153:13 155:12
      week 17:3 28:23    withhold 246:3       120:19 121:9      wrong 240:6         201:16 235:23
       29:3,4 36:12      witness 3:3,19       122:25             266:16             251:25 255:3
       38:13 76:15,18     9:5,10 43:12       working 35:17      wrote 93:8 94:7    York 1:19,19,22
       76:19 77:2,5       56:8 83:2,21        67:21 77:8         189:10 245:16      3:6 4:10 11:7
       132:12 214:8       88:24 94:21         87:14 130:4        245:20 251:10      13:5 18:19
       242:13,14,16       95:9 118:2          131:12 178:10                         27:5,6,8 29:9
       242:23 265:13      276:4 277:10        253:6                     X           31:13 32:25
       266:2              277:20             works 254:7,9      x 1:5,14 153:14     54:16 56:10
      weekend 263:12     woman's 180:21      worried 71:17        177:9 222:17      268:7 277:3,5
      weekends 37:11     WOOK 1:11           worrisome            276:2,9           277:8
      weeks 132:7,9,9     275:4               70:18,21                             young 135:8
                                                                        Y
       159:4 229:6       word 18:16          worse 147:16                           144:7 191:3
       242:12,13,14       67:13 153:11        162:14 163:18     Y 153:14 177:9      256:8
       242:23 244:23      212:21 240:20       164:8 169:15        222:17           younger 61:3,4
       246:5 247:13      words 7:18           169:19            yeah 186:11         61:5 134:8,13
       247:19 253:19      11:23 29:24        worsened 270:8       224:6             141:10 142:14
       254:5 265:5,8      32:8 113:20        worsening          year 11:13,21       154:18
       265:15,19,21       179:21,24           128:14 145:25       13:17,21 14:2
      weight 241:9        208:17 241:4        264:22 267:12       14:5,6,7,10,11           Z
      weird 131:3        work 16:12 17:4     worst 147:5          16:22 17:12      Z 153:14 177:10
      welcome 155:22      17:5 21:23,24      worth 260:10,21      40:17 42:16,21     222:17
      welfare 122:10      21:25 22:5          261:18              46:13,21 47:4    zero 52:3 77:19
      well-being          26:18 30:4         wouldn't 45:18       47:9,23 48:17    Zoloft 78:21
       221:20             32:13 49:11         45:20 68:18         51:22,24 62:18
                                                                  93:3 96:10               0
      went 11:20 16:3     57:17,18,20         94:23 95:8
       35:9 44:8          58:3 74:3           124:22 126:13     years 4:19 13:15
                                                                  16:4 19:12,14            1
       49:19 74:13        86:15 87:10,17      139:16 162:4
                                                                  23:19 34:10      1 8:4,10,19,22
       186:13 226:25      118:22              164:12 171:25
                                                                  36:6 37:18,23      200:14 276:13
       229:14 239:13     worked 17:2,7        185:7 193:17
                                                                  41:25 42:24,25   10 18:13 90:14
       239:16 248:19      36:22 38:10         218:13 259:11
                                                                  43:3,8,14          276:14
       263:6 266:5,9      39:2,3 79:8         267:23
                                                                  46:14,19,21      10:00 1:20
      weren't 28:3        260:12             write 22:18
                                                                  47:3 49:4,5,14   100 181:21,24
       32:7 55:10        worker 75:7          74:10 168:5
                                                                  49:16 50:8,21      182:2
      West 1:18 2:4,9     79:4,18,21          189:11,19
                                                                  50:22 51:6       10018 1:19
      WESTERN 1:2         80:8,20 87:25       221:23 222:3
                                                                  52:2,10,16,22    10th 129:23
      WHEREOF             88:4 96:20          239:5
                                                                  53:22 54:20        248:4
       277:20             120:12 121:14      writes 22:5
                                                                  56:7 57:6        11 166:13
      wherewithal         121:20 122:2       writing 42:2
                                                                  58:14 59:15      11th 169:5
       119:14 178:23      122:14,15,18        46:24 47:6
                                                                  60:12 64:17      12 42:19 43:2
      white 6:8,9,15      209:21 210:22       57:18 58:2,20
                                                                  65:16 68:11,14   13th 194:14,17
       6:20,23 8:24       228:3               224:4
                                                                  70:4,8,10,11     14th 195:3
       9:16 97:19        workers 27:15       writings 47:8
                                                                  72:7 73:15,16    15 36:6 52:21
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
Case 4:17-cv-00017-JHM-HBB Document 128-2 Filed 10/30/20 Page 109 of 109 PageID #:
                                     1010
                                                                                          Page 39

       57:24 58:20     2000 92:8,13,14       3 200:8,10,15      716 2:9
       252:22            93:22 94:2,3          255:23 276:6     72 14:24
      150 175:22         94:18                 276:15           73 94:4
       176:2           2002 92:16,17         30 59:11,16        74 28:17 29:14
      15th 195:9,17      92:25 93:3,25         60:11 65:16      75 31:6 32:21
       277:21          2003 165:22             68:14 76:17        33:6,7 58:24
      16 47:5            201:15                155:2 163:25       107:8,24
      17 47:5 52:3     2004 42:15              181:25 261:5       108:10,24
       62:18 201:22      43:13 165:22        300 2:9              109:4 110:3
       256:20          2005 42:5 43:12       30th 263:13        76 19:5 33:6
      17th 130:3,24      43:13 52:23         37th 1:18            53:23
       131:11 166:17   2006 52:23 94:7       39 1:18            7th 266:10
       178:4 239:17      94:17
       254:6           2007 135:18                   4                  8
      18 62:18         2010 46:21            4:17-cv-00017...   8 1:20 7:12
      18B 56:11        2013 91:25              1:3                275:6 276:13
      19 20:3 39:15      256:4               4:20 272:19        80 59:4 107:5
       61:3            2015 46:10,14         40 59:11,17        80's 57:6 85:12
      1960 12:10,11      46:21 129:24          60:11 76:17      803 47:18
       14:14             130:3 155:15          163:25 181:25    81 16:6 33:8
      1970 14:16,19      166:13,17           40202 2:10           34:22 35:2
       40:6              195:17 201:22       40203 2:5            81:18
      1974 31:5,6        229:15 248:4        44 154:24          84 16:7 31:22
      1975 32:18         256:20              45 171:21            39:20,22 42:15
      1976 19:20       2016 52:3               219:16           85 85:14,23
      1981 34:21,21      154:22,23           45,000 155:10      87 38:15,15,21
       36:24             155:10                                   38:22
                                                     5          8th 96:24 266:13
      1984 38:4        2019 1:20 7:12
      1999 154:22,23     96:11,25            50 162:19,25         266:20
       155:15            274:20 275:6         163:22
                                             500 61:13,19             9
      19th 166:16        277:22
       212:6 229:15    21 132:5               62:9,14 63:11   9,000 87:8
       232:18          21st 167:4             72:10           90 107:5 200:18
                         262:21,23           517 2:4          91 38:21,22
              2        22.4 156:3                               39:14,15,18
                                                     6          82:2
      2 10:17,20,23    24 134:8,13
        276:14                               60 12:3,4 162:19 911 168:3
                         135:9 144:8
      20 20:6 28:22                          600 86:22        92 38:21,22
                       24.5 156:3
        29:4 30:20                           61 11:24 12:12     39:14,18 82:3
                       24th 263:3
        34:4 37:23                           65 11:15 12:2,5 9th 167:25
                       25 34:5 43:3
        41:24 42:23                           12:16,17,24       266:21 267:2
                         144:8 154:24
        43:8 60:12                           66 13:9 14:13
                         156:7
        132:5 151:14                         69 14:18
                       26th 167:20,22
        181:25 250:11    263:9                       7
        250:16,18,22   28th 263:12           70 14:15,23
        250:25 264:5,8   264:4,9              28:17 53:23
      20-hour 29:3
                                             70's 35:15 53:18
                               3
      200 276:15
                                                                                   EXHIBIT B
                                 Fink & Carney Reporting and Video Services
     39 West 37th Street * New York, New York 10018                     (800) NYC-FINK * (212) 869-3063
